Exhibit 10.53

Execution version

 

 

EQUITY PURCHASE AGREEMENT

by and between

ARC PROPERTIES OPERATING PARTNERSHIP, L.P.

and

RCS CAPITAL CORPORATION

 

 

DATED AS OF SEPTEMBER 30, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    PURCHASE AND SALE   

Section 1.1

 

Purchase and Sale

     1  

Section 1.2

 

Consideration

     1  

Section 1.3

 

Purchase Price Allocation

     3  

Section 1.4

 

Closings

     3  

Section 1.5

 

First Closing Deliveries

     3  

Section 1.6

 

Second Closing Deliveries

     4  

Section 1.7

 

Deferred Payment

     5  

Section 1.8

 

Withholding Rights

     5  

Section 1.9

 

Adjustment to Stock Consideration

     5   ARTICLE II    WORKING CAPITAL ADJUSTMENT   

Section 2.1

 

Working Capital Adjustment

     6   ARTICLE III    REPRESENTATIONS AND WARRANTIES OF SELLER   

Section 3.1

 

Corporate Organization

     7  

Section 3.2

 

Capitalization

     8  

Section 3.3

 

Authority; No Violation

     8  

Section 3.4

 

Consents and Approvals

     9  

Section 3.5

 

Financial Statements

     9  

Section 3.6

 

Broker’s Fees

     9  

Section 3.7

 

Absence of Certain Changes or Events

     9  

Section 3.8

 

Legal Proceedings

     10  

Section 3.9

 

Taxes and Tax Returns

     10  

Section 3.10

 

Employee Benefits

     12  

Section 3.11

 

Compliance with Law; Permits

     12  

Section 3.12

 

Certain Contracts

     13  

Section 3.13

 

Undisclosed Liabilities

     13  

Section 3.14

 

Environmental Liability

     13  

Section 3.15

 

Real Property

     14  

Section 3.16

 

Internal Controls

     14  

Section 3.17

 

Insurance

     14  

Section 3.18

 

Intellectual Property

     14  

Section 3.19

 

Investment Company Act of 1940

     15  

Section 3.20

 

No Resale

     15  



--------------------------------------------------------------------------------

Section 3.21

Broker Regulatory Matters

  15  

Section 3.22

No Material Adverse Effect

  16  

Section 3.23

No Other Seller Representations or Warranties

  16   ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

Section 4.1

Organization and Qualification

  16  

Section 4.2

Capital Structure

  17  

Section 4.3

Authority; No Violation

  17  

Section 4.4

Consents and Approvals

  18  

Section 4.5

Non-Cash Consideration

  18  

Section 4.6

SEC Filings; Financial Statements; Internal Controls; Sarbanes-Oxley Compliance

  18  

Section 4.7

Legal Proceedings

  19  

Section 4.8

Compliance with Law

  19  

Section 4.9

No Material Adverse Effect

  19  

Section 4.10

Sufficient Funds

  19  

Section 4.11

Undisclosed Liabilities

  19  

Section 4.12

No Other Representations and Warranties

  19   ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS

Section 5.1

Conduct of Business Prior to the Second Closing

  19  

Section 5.2

Seller Forbearances

  20  

Section 5.3

Buyer Forbearances

  21   ARTICLE VI CERTAIN COVENANTS OF THE PARTIES

Section 6.1

Regulatory Matters

  22  

Section 6.2

Access to Information; Confidentiality

  23  

Section 6.3

Financial Statements

  23  

Section 6.4

Legal Conditions

  24  

Section 6.5

Employee Matters

  24  

Section 6.6

Additional Agreements

  25  

Section 6.7

Advice of Changes

  25  

Section 6.8

General Release of Claims

  26  

Section 6.9

Tax Matters

  26  

Section 6.10

Certain Pre-Closing Transactions

  29  

Section 6.11

Change of Name

  29  

Section 6.12

Subsidiary Advisory Agreement

  29  

Section 6.13

Reaffirmation of Advisory Agreement

  29  

 

ii



--------------------------------------------------------------------------------

Section 6.14

No Negotiation

  29  

Section 6.15

Wrong Pockets

  30  

Section 6.16

Intercompany Obligations

  30  

Section 6.17

Property Disposition Fees

  30  

Section 6.18

Property Management Agreements

  30   ARTICLE VII CONDITIONS PRECEDENT

Section 7.1

Conditions to Each Party’s Obligations – First Closing

  30  

Section 7.2

Conditions to Obligations of Buyer – First Closing

  31  

Section 7.3

Conditions to Obligations of Seller – First Closing

  31  

Section 7.4

Conditions to Each Party’s Obligations – Second Closing

  32  

Section 7.5

Conditions to Obligations of Buyer – Second Closing

  32  

Section 7.6

Conditions to Obligations of Seller – Second Closing

  33   ARTICLE VIII SURVIVAL; INDEMNIFICATION

Section 8.1

Survival

  33  

Section 8.2

Indemnification

  33  

Section 8.3

Calculation of Damages

  36  

Section 8.4

Exclusivity

  36   ARTICLE IX TERMINATION AND AMENDMENT

Section 9.1

Termination

  36  

Section 9.2

Effect of Termination

  37   ARTICLE X GENERAL PROVISIONS

Section 10.1

Expenses

  37  

Section 10.2

Notices

  37  

Section 10.3

Definitions

  38  

Section 10.4

Interpretation

  44  

Section 10.5

Counterparts

  44  

Section 10.6

Entire Agreement

  44  

Section 10.7

Governing Law; Jurisdiction

  44  

Section 10.8

Publicity

  45  

Section 10.9

Assignment; Third Party Beneficiaries

  45  

Section 10.10

Specific Performance

  45  

Section 10.11

Amendment; Waiver

  45  

 

iii



--------------------------------------------------------------------------------

Annex A – Calculation of Contingent Consideration Exhibit A – Form of Buyer Note
Exhibit B-1 – Form of Interim Sub-Advisory Agreement with respect to CCPT IV
Exhibit B-2 – Form of Interim Sub-Advisory Agreement with respect to CCPT V
Exhibit B-3 – Form of Interim Sub-Advisory Agreement with respect to CCIT
Exhibit B-4 – Form of Interim Sub-Advisory Agreement with respect to CCIT II
Exhibit B-5 – Form of Interim Sub-Advisory Agreement with respect to INAV
Exhibit C-1 – Form of Wholesaling Agreement with respect to CCIT II Exhibit C-2
– Form of Wholesaling Agreement with respect to INAV Exhibit C-3 – Form of
Wholesaling Agreement with respect to CCIT Exhibit C-4 – Form of Wholesaling
Agreement with respect to CCPT IV Exhibit C-5 – Form of Wholesaling Agreement
with respect to CCPT V Exhibit D – Form of Employee Leasing Agreement Exhibit E
– Form of Side Letter Exhibit F – Form of CCP Assignment and Assumption
Agreement Exhibit G – Form of Investment Allocation Agreement Exhibit H – Form
of Services Agreement Exhibit I – Form of Non-Competition and Exclusivity
Agreement Exhibit J – Form of Registration Rights Agreement Exhibit K-1 – Form
of Sub-Advisory Agreement with respect to CCPT IV Exhibit K-2 – Form of
Sub-Advisory Agreement with respect to CCPT V Exhibit K-3 – Form of Sub-Advisory
Agreement with respect to CCIT Exhibit K-4 – Form of Sub-Advisory Agreement with
respect to CCIT II Exhibit K-5 – Form of Sub-Advisory Agreement with respect to
INAV

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

2015 Buyer VWAP Amount Section 1.2(d) 2015 Excess Stock Amount Section 1.2(d)
2015 Stock Threshold Section 1.2(d)(ii)(x) Actual EBITDA Annex A Section 1.1(a)
Acquired Companies Recitals Acquired Companies’ Indebtedness Section 10.3
Acquired Company Benefit Plans Section 10.3 Acquired Company Qualified Plans
Section 3.10(c) Acquired Interests Section 1.1 Acquisition Transaction Section
6.14 Action Section 3.8(a) Adjustment Amount Section 2.1(e) Affiliate Section
10.3 Agreement Preamble Allocation Statement Section 1.3 Ancillary Agreements
Section 10.3 Assumed Benefit Plan Section 6.5(a) Audited Financial Statements
Section 3.5 Auditor Section 10.3 Breach Section 8.2(a) Broker Section 3.1(d)
Broker Sale Section 10.3 Business Recitals Business Day Section 10.3 Business
Employees Section 6.5(c) Business Information Section 6.2(b) Buyer Preamble
Buyer Benefit Plan Section 10.3 Buyer Class A Stock Section 1.2(d)(ii) Buyer
Class B Stock Section 4.2(a) Buyer Disclosure Letter Article IV Buyer
Indemnified Party Section 8.2(a) Buyer Note Section 1.2(b) Buyer Preferred Stock
Section 4.2(a) Buyer SEC Documents Section 4.6(a) Buyer Shares Section
1.2(d)(ii)(x) Buyer Tax Indemnified Parties Section 6.9(a) Cole Sale Annex A
Section 1.1(b) CCA Recitals CCC Section 10.3 CCP Recitals Change in Control
Annex A Section 1.1(c) CHC Section 10.3 CHC Employment Agreement Section 10.3
Claim Section 8.2(f) Closing Consideration Section 1.2(d) CMA Section 7.4(b)
Code Section 10.3 Company IP Section 3.18(a) Company Material Contracts Section
10.3 Company Permits Section 3.11(b) Company Regulatory Agreement Section 3.8(b)
Confidentiality Agreement Section 6.2(b) Contingent Consideration Section 1.2(e)

 

v



--------------------------------------------------------------------------------

Contracts Section 3.3(b) Damages Section 8.2(a) Deferred Consideration Section
1.2(d) Designated Employees Section 6.5(b) Designated FF&E Section 10.3
Designated Formation Funds Section 6.12 Determination Section 10.3 Determination
Date Section 2.1(d) Earn-Out Auditor Annex A Section 1.1(d) Earn-Out- Buyer VWAP
Annex A Section 1.1(b)(ii) Earn-Out Excess Stock Amount Annex A Section
1.1(b)(ii) Earn-Out Multiple Annex A Section 1.1(e) Earn-Out Payment Annex A
Section 1.2(a) Earn-Out Stock Threshold Annex A Section 1.1(b)(ii) EFA Section
3.1(c) Equity Interests Section 10.3 ERISA Section 10.3 ERISA Affiliate Section
10.3 Estimated Closing Net Working Capital Section 10.3 Estimated Closing Net
Working Capital Overage Section 10.3 Estimated Closing Net Working Capital
Shortage Section 10.3 Estimated Closing Statement Section 2.1(a) Excess EBITDA
Annex A Section 1.1(f) Final Closing Net Working Capital Section 10.3 Final
Closing Net Working Capital Overage Section 10.3 Final Closing Net Working
Capital Shortage Section 10.3 Final Closing Statement Section 2.1(b) Final
Contingent Consideration Statement Annex A Section 1.3(c) Final Earn-Out Payment
Statement Annex A Section 1.3(e) Final Special Earn-Out Payment Annex A Section
1.7(b)(4) Financial Statements Section 3.5 FINRA Section 10.3 First Closing
Section 1.4(a) First Closing Date Section 1.4(a) Form BD Section 3.21(b)
Formation Fund Advisory Agreement Section 6.12 Formation Fund Sub-Advisory
Agreement Section 6.12 GAAP Section 10.3 Governing Documents Section 10.3
Governmental Entity Section 3.4 Gross Income Section 10.3 HSR Act Section 3.4
Incumbent Directors Annex A Section 1.1(c)(iv) Indebtedness Section 10.3
Indemnified Party Section 10.3 Indemnifying Party Section 8.2(c) Initial Closing
Consideration Section 1.2(a) Initial Contingent Consideration Statement Section
Annex A Section 1.3(a) Intellectual Property Section 10.3 IRS Section 10.3
Knowledge Section 10.3 Law Section 3.11(a) Laws Section 3.11(a) Liens Section
3.2(b) Material Adverse Effect on Buyer Section 10.3 Material Adverse Effect on
Seller Section 10.3

 

vi



--------------------------------------------------------------------------------

Material Subsidiaries Section 3.1(c) MTN Section 10.3 MTN Employment Agreement
Section 10.3 Multiemployer Plan Section 10.3 NASD Section 10.3 Net Working
Capital Section 10.3 Notice of Claim Section 8.2(f) Notice of Contingent
Consideration Statement Disagreement Annex A Section 1.3(b) NYSE Section 10.3
Orders Section 3.8(a) Outside Date Section 9.1(c) Parties Preamble Party
Preamble Performance Period Annex A Section 1.1(g) Permitted Changes Section
6.12 Permitted Liens Section 10.3 Person Section 10.3 Post-Closing Period
Section 10.3 Pre-Closing Period Section 10.3 Pre-Closing Tax Return Section
6.9(d)(i) Premises Section 10.3 Proposed Contingent Consideration Statement
Adjustments Annex A Section 1.3(b) Registration Rights Agreement Section
1.6(a)(vii) Released Persons Section 6.8 Releasing Persons Section 6.8 Requisite
Approvals Section 7.1(a) Restructuring Transactions Section 6.10 Retained
Employees Section 10.3 SEC Section 10.3 Second Closing Section 1.4(a) Second
Closing Cash Consideration Section 1.2(c) Second Closing Date Section 1.4(a)
Securities Act Section 10.3 Seller Preamble Seller Disclosure Letter Article III
Seller GP Recitals Seller GP/Cole Merger Agreement Section 10.3 Seller
Indemnified Party Section 8.2(b) Seller Tax Indemnified Parties Section 6.9(b)
Special Earn-Out Event Annex A Section 1.1(h) Special Earn-Out Notice Annex A
Section 1.7(a) Special Earn-Out Payment Annex A Section 1.1(i) Special Earn-Out
Payment Calculation Annex A Section 1.7(b)(2) Special Earn-Out Statement Annex A
Section 1.7(b)(1) Special Earn-Out Trigger Date Annex A Section 1.7(a) Straddle
Period Section 10.3 Straddle Period Tax Return Section 6.9(d)(ii) Subsidiary
Section 10.3 Target EBITDA Annex A Section 1.1(j) Target Net Working Capital
Section 10.3 Tax Section 10.3 Tax Claim Section 10.3 Tax Proceeding Section 10.3
Tax Return Section 10.3 Tax Sharing Agreement Section 10.3 Taxes Section 10.3

 

vii



--------------------------------------------------------------------------------

Taxing Authority Section 10.3 Test Date Annex A Section 1.1(k) Third Party Claim
Section 8.2(g) Transfer Taxes Section 6.9(i) Unaudited Financial Statements
Section 3.5 Unresolved Contingent Consideration Statement Adjustments Annex A
Section 1.3(d)

 

viii



--------------------------------------------------------------------------------

EQUITY PURCHASE AGREEMENT

EQUITY PURCHASE AGREEMENT, dated as of September 30, 2014 (as it may be amended
or supplemented, this “Agreement”), by and between ARC Properties Operating
Partnership, L.P., a Delaware limited partnership (“Seller”), and RCS Capital
Corporation, a Delaware corporation (“Buyer”). Each of Seller and Buyer may be
referred to herein as a “party” and collectively as the “parties.”

W I T N E S S E T H:

WHEREAS, through the Acquired Companies (as defined below) and their respective
Subsidiaries, Seller is engaged in the private capital management business,
including the broker-dealer, wholesale distribution, non-traded REIT sponsorship
and advisory businesses (referred to herein, together with all related
intellectual property and all other related assets and properties, as the
“Business”);

WHEREAS, Seller and Buyer wish to effect a strategic transaction pursuant to
which, on the terms and subject to the conditions set forth in this Agreement,
Seller will sell to Buyer, and Buyer will purchase from Seller, all of the
outstanding Equity Interests held by Seller in each of Cole Capital Partners,
LLC, a Delaware limited liability company (“CCP”), and Cole Capital Advisors,
Inc., a Delaware corporation (“CCA” and, together with CCP, the “Acquired
Companies”), such that, immediately following the consummation of the
transaction, Buyer, through the Acquired Companies and their respective
Subsidiaries, will be engaged in the Business;

WHEREAS, the Board of Directors of American Realty Capital Properties, Inc., a
Maryland corporation and the general partner of Seller (“Seller GP”), has
(a) determined that this Agreement and the transactions contemplated hereby are
advisable and in the best interests of Seller, and (b) approved this Agreement
and the transactions contemplated hereby; and

WHEREAS, the Board of Directors of Buyer has (a) determined that this Agreement
and the transactions contemplated hereby are advisable and in the best interests
of Buyer, and (b) approved this Agreement and the transactions contemplated
hereby.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

ARTICLE I

PURCHASE AND SALE

Section 1.1 Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, at the Second Closing, Seller shall sell, assign, transfer,
convey and deliver to Buyer, and Buyer shall purchase and acquire from Seller,
free and clear of all Liens, all of the outstanding Equity Interests in each of
the Acquired Companies (the “Acquired Interests”).

Section 1.2 Consideration. Upon the terms and subject to the conditions of this
Agreement, in consideration for the purchase of the Acquired Interests pursuant
to Section 1.1:

(a) at the First Closing, Buyer shall pay or cause to be paid to Seller or its
designee cash in an amount equal to $10 million (the “Initial Closing
Consideration”).

(b) at the Second Closing, Buyer shall deliver or cause to be delivered to
Seller, an unsecured note of Buyer in an aggregate principal amount of $300
million in the form attached hereto as Exhibit A (the “Buyer Note”).

(c) at the Second Closing, Buyer shall pay or cause to be paid to Seller cash in
an amount equal to $65 million (the “Second Closing Cash Consideration”).



--------------------------------------------------------------------------------

(d) if the Second Closing has occurred, then, on April 1, 2015, Buyer shall
deliver or cause to be delivered to Seller the following aggregate consideration
(the “Deferred Consideration” and together with the Buyer Note and the Second
Closing Cash Consideration, the “Closing Consideration”):

(i) cash in an amount equal to $125 million, plus, if applicable, an amount
equal to the 2015 Excess Stock Amount; and

(ii) as determined by Buyer in its sole discretion, either:

(x) 8,397,857 validly issued, fully paid and non-assessable shares (the “Buyer
Shares”) of Class A common stock, par value $0.001, of Buyer (the “Buyer Class A
Stock”), provided, however, if such number of shares is greater than a number
representing nineteen and nine tenths percent (19.9%) of the shares of Buyer
Class A Stock outstanding as of March 31, 2015 (such number, the “2015 Stock
Threshold”), then such number of Buyer Shares to be delivered pursuant to this
Section 1.2(d)(ii)(x) shall be reduced to the 2015 Stock Threshold; or

(y) cash in the amount equal to $200 million.

For purposes hereof, (i) “2015 Excess Stock Amount” shall mean the number of
shares of Buyer Class A Stock in excess of the 2015 Stock Threshold that would
have been issued under Section 1.2(d)(ii)(x) but for the proviso thereto,
multiplied by the 2015 Buyer VWAP, and (ii) the “2015 Buyer VWAP” shall mean the
intraday volume weighted average price of one share of Buyer Class A Stock, as
reported by Bloomberg, LP, over the ten (10) trading days ending on the trading
day immediately preceding April 1, 2015.

(e) if the Second Closing has occurred, then, subject to Section 1.2(f),
following the Second Closing, and as additional consideration for the Acquired
Interests, Buyer shall pay or cause to be paid an earn-out payment or special
earn-out payment, if any, in accordance with the terms and conditions set forth
in Annex A hereto (the “Contingent Consideration”). The Contingent
Consideration, if any, will be paid in cash and/or shares of Buyer Class A Stock
in accordance with Annex A hereto.

(f) Notwithstanding anything to the contrary herein, if, at the time Seller is
entitled to receive the Deferred Consideration pursuant to Section 1.2(d), the
sum of (i) the Gross Income that would be recognized by Seller attributable to
the receipt of such Deferred Consideration in the tax year (such Gross Income
determined based on the fair market value of the Buyer Shares at the time of
their issuance), plus (ii) any other Gross Income that is reasonably expected to
be recognized by Seller in the same tax year and that would not qualify as Gross
Income under Section 856(c)(3) of the Code (the “Nonqualifying Income”), is
reasonably expected to exceed 22.5% of the total Gross Income to be recognized
by Seller in such tax year (the “Nonqualifying Income Limitation”), the amount
of Deferred Consideration that exceeds the amount of Deferred Consideration
Seller could receive pursuant to Section 1.2(d) and not exceed the Nonqualifying
Income Limitation shall be deferred (the “Deferred Nonqualifying Consideration”)
and Seller shall not be entitled to receive such Deferred Nonqualifying
Consideration until the subsequent tax year. If the receipt of the Deferred
Nonqualifying Consideration by Seller in such subsequent tax year would
reasonably cause Seller to violate the Nonqualifying Income Limitation if
applied to such subsequent tax year, the principles of the prior sentence shall
be applied to the Deferred Nonqualifying Consideration in order to further defer
the receipt by Seller of a sufficient amount of the Deferred Nonqualifying
Consideration to subsequent tax years. The Deferred Nonqualifying Consideration
payable pursuant to the prior two sentences shall be paid by Buyer to Seller
within 5 days after the beginning of the tax year to which such Deferred
Nonqualifying Consideration has been deferred. The Buyer shall not redeem,
except as otherwise permitted under the Buyer Note, and Seller shall not
transfer all or a portion of the Buyer Note in any tax year to the extent the
Gross Income that would be recognized by Seller from such redemption or transfer
if included in the Nonqualifying Income for such tax year, would cause the total
Gross Income to be recognized by Seller in such tax year to exceed the
Nonqualifying Income Limitation. The calculations required by this paragraph
shall be reasonably determined by Seller in consultation with its external tax
accountants. Seller shall notify and provide to Buyer in writing, no later than
5 days prior to the date of a scheduled payment of Deferred Consideration, a
copy of such calculations and such notification shall set forth the amount, if
any, of such Deferred Consideration that is Deferred Nonqualifying Consideration
to be paid in a subsequent taxable year. Buyer shall have no liability to
Seller, and shall be held harmless by Seller, in the event that the calculations
prepared by Seller are erroneous.

 

2



--------------------------------------------------------------------------------

Section 1.3 Purchase Price Allocation. Buyer and Seller agree that the Closing
Consideration and the Contingent Consideration, if any, shall be allocated among
the assets of CCP, the stock of CCA and the Non-Competition and Exclusivity
Agreement in accordance with Section 1060 of the Code (the “Allocation
Statement”). Buyer and Seller shall cooperate to determine the Allocation
Statement within 30 days following the date on which the Final Closing Statement
has been determined in accordance with Section 2.1(b), subject to adjustment in
the event of a payment of Contingent Consideration occurring after such
determination. If the parties are unable to reach an agreement regarding the
allocation, any disagreements shall be resolved by the Auditor and the
determination by the Auditor shall be final and binding on the parties. The fees
and expenses of the Auditor shall be shared equally by Seller and Buyer. The
parties will report, act and file Tax Returns (including IRS Form 8594) in all
respects and for all Tax purposes consistent with the Allocation Statement, and
the parties and their respective Affiliates will not take any position
inconsistent with the Allocation Statement for tax, accounting or financial
reporting purposes, unless required to do so by applicable Law.

Section 1.4 Closings. Upon the terms and subject to the conditions set forth in
this Agreement:

(a) the closing (i) of the transactions contemplated by Section 1.5 of this
Agreement, (the “First Closing”) shall take place at the offices of Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York, 10153, on the date
no later than three (3) Business Days after the date on which the last of the
closing conditions set forth in Section 7.1, Section 7.2 and Section 7.3 shall
have been satisfied or validly waived (subject to applicable Law) (other than
those conditions that by their nature are to be satisfied (or validly waived) at
the First Closing, but subject to such satisfaction or valid waiver), unless
such time or date is extended by mutual agreement of the parties (the “First
Closing Date”), and (ii) of the transactions contemplated by Section 1.6 of this
Agreement (the “Second Closing”) shall take place at the offices of Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York, 10153, on the date
no later than three (3) Business Days after the date on which the last of the
closing conditions set forth in Section 7.4, Section 7.5 and 7.6 shall have been
satisfied or validly waived (subject to applicable Law) (other than those
conditions that by their nature are to be satisfied (or validly waived) at the
Second Closing, but subject to such satisfaction or valid waiver), unless such
time or date is extended by mutual agreement of the parties (the “Second Closing
Date”);

Section 1.5 First Closing Deliveries.

(a) Buyer Deliveries to Seller. At the First Closing, Buyer shall deliver, or
cause to be delivered, to Seller the following:

(i) the Initial Closing Consideration, by wire transfer of immediately available
funds to an account designated by Seller at least one Business Day prior to the
First Closing Date;

(ii) the Interim Sub-Advisory Agreements in the forms attached hereto as
Exhibits B-1 through B-5 executed by the respective parties thereto;

(iii) the Wholesaling Agreements in the forms attached hereto as Exhibits C-1
through C-5 executed by the respective parties thereto;

(iv) the Employee Leasing Agreement in the form attached hereto as Exhibit D
executed by the respective parties thereto; and

(v) the Side Letter in the form attached hereto as Exhibit E executed by the
respective parties thereto.

(b) Seller Deliveries to Buyer. At the First Closing, Seller shall deliver, or
cause to be delivered, to Buyer the following:

(i) the Interim Sub-Advisory Agreements in the forms attached hereto as Exhibits
B-1 through B-5 executed by the respective parties thereto;

 

3



--------------------------------------------------------------------------------

(ii) the Wholesaling Agreements in the forms attached hereto as Exhibits C-1
through C-5 executed by the respective parties thereto;

(iii) the Employee Leasing Agreement in the form attached hereto as Exhibit D
executed by the respective parties thereto; and

(iv) the Side Letter in the form attached hereto as Exhibit E executed by the
respective parties thereto.

Section 1.6 Second Closing Deliveries.

(a) At the Second Closing, Buyer shall deliver, or cause to be delivered, to
Seller the following:

(i) the Second Closing Cash Consideration.

(ii) the Buyer Note;

(iii) the CCP Assignment and Assumption Agreement in the form attached hereto as
Exhibit F, executed by the parties thereto;

(iv) the Investment Allocation Agreement in the form attached hereto as Exhibit
G executed by the parties thereto;

(v) the Services Agreement in the form attached hereto as Exhibit H executed by
the parties thereto;

(vi) the Non-Competition and Exclusivity Agreement in the form attached hereto
as Exhibit I executed by the parties thereto; and

(vii) the Registration Rights Agreement in the form attached hereto as Exhibit J
executed by the parties thereto (the “Registration Rights Agreement”).

(b) At the Second Closing, Seller shall deliver, or cause to be delivered, to
Buyer the following:

(i) the CCP Assignment and Assumption Agreement in the form attached hereto as
Exhibit F, executed by the parties thereto;

(ii) stock certificates representing the capital stock of CCA, together with
stock powers duly executed in blank in form and substance reasonably
satisfactory to Seller and Buyer and with all required stock transfer tax stamps
affixed;

(iii) the resignations, effective as of the Second Closing (and otherwise in
form and substance reasonably satisfactory to Seller and Buyer), of each of the
directors and/or managers of each of the Acquired Companies and their respective
Subsidiaries, except for such persons as shall have been designated by Buyer to
Seller in writing prior to the First Closing Date;

(iv) the Investment Allocation Agreement in the form attached hereto as Exhibit
G executed by the parties thereto;

(v) the Sub-Advisory Agreements in the forms attached hereto as Exhibits K-1
through K-5 executed by the respective parties thereto;

(vi) the Services Agreement in the form attached hereto as Exhibit H executed by
the parties thereto;

 

4



--------------------------------------------------------------------------------

(vii) an instrument terminating the Agreement, dated January 8, 2014, by and
among AR Capital, LLC, Nicholas Schorsch and Seller GP executed by the
respective parties and in form and substance satisfactory to Seller and Buyer;

(viii) the Non-Competition and Exclusivity Agreement, substantially in the form
attached hereto as Exhibit I, executed by each of the parties set forth in such
Exhibit;

(ix) an instrument or instruments in form and substance satisfactory to Buyer
and Seller assigning to Buyer, to the extent permissible, (A) the
non-competition provisions applicable to CHC contained in the Seller GP/Cole
Merger Agreement and the CHC Employment Agreement, and (B) the non-competition
provisions applicable to MTN contained in the MTN Employment Agreement;

(x) the Registration Rights Agreement executed by the parties thereto; and

(xi) such other documents and instruments, including the organizational
documents of the Acquired Companies, as may be reasonably requested by Buyer to
effect or evidence the purchase of the Acquired Interests and the other
transactions contemplated by this Agreement, in form and substance reasonably
satisfactory to Buyer.

Section 1.7 Deferred Payment. If the Second Closing has occurred, then, on
April 1, 2015, Buyer shall deliver or cause to be delivered to Seller the
Deferred Payment. If the Deferred Payment includes any Buyer Shares, then, on
April 1, 2015, the Buyer shall cause to be made a book entry statement from
Buyer’s transfer agent reflecting the issuance of such Buyer Shares to Seller.

Section 1.8 Withholding Rights. Buyer shall be entitled to deduct and withhold
from any cash or other consideration required to be delivered pursuant to this
Agreement such amounts as Buyer is required to deduct and withhold under the
U.S. Internal Revenue Code of 1986, as amended (the “Code”), or any provision of
state, local or foreign Tax law, with respect to the making of such payment. To
the extent the amounts are so withheld by Buyer and paid over to the appropriate
Taxing Authority, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the Person in respect of which such
withholding was made.

Section 1.9 Adjustment to Stock Consideration. Notwithstanding any other
provision of this Agreement, in the event of a dividend (whether cash or
otherwise), stock split, reverse stock split, extraordinary dividend,
recapitalization, reclassification, reorganization, merger, consolidation,
spin-off, combination, exchange of shares or rights offering to purchase shares
of Buyer, or other similar corporate event or transaction that affects the Buyer
Shares (a “Corporate Event”), then, without any further corporate action on the
part of Buyer or Seller (A) in the event that the Corporate Event entitles the
holders of Buyer Class A Stock to receive (either directly or upon subsequent
liquidation) stock, securities or assets (including cash) with respect to shares
of Buyer Class A Stock, then upon delivery of the Buyer Shares to Seller
pursuant to this Agreement, Buyer shall also deliver to Seller such stock,
securities or assets (including cash) Seller would have been entitled to receive
as a holder of Buyer Class A Stock if the Buyer Shares had been issued to Seller
as of the Second Closing Date and (B) in the event that the Corporate Event
entitles the holders of Buyer Class A Stock to receive (either directly or upon
subsequent liquidation) stock, securities or assets (including cash) in exchange
for Buyer Class A Stock, then at the time delivery of the Buyer Shares to Seller
pursuant to this Agreement would otherwise occur, Buyer (or any successor entity
resulting from such Corporate Event) shall deliver to Seller, in lieu of the
Buyer Shares to be delivered to Seller pursuant to this Agreement, such stock,
securities or assets (including cash) Seller would have been entitled to receive
as a holder of Buyer Class A Stock if the Buyer Shares had been issued to Seller
as of the Second Closing Date.

 

5



--------------------------------------------------------------------------------

ARTICLE II

WORKING CAPITAL ADJUSTMENT

Section 2.1 Working Capital Adjustment.

(a) No less than three (3) Business Days prior to the Second Closing Date,
Seller shall prepare and deliver to Buyer a written closing statement (the
“Estimated Closing Statement”) of the Estimated Closing Net Working Capital,
including the resulting Estimated Closing Net Working Capital Overage (if any)
or Estimated Closing Net Working Capital Shortage (if any), which Estimated
Closing Statement shall be prepared in good faith in accordance with GAAP
applied on a basis consistent with Seller’s accounting principles, policies and
methodologies used in connection with the preparation of the Financial
Statements.

(b) No more than forty-five (45) days after the Second Closing Date, Buyer shall
prepare and deliver to Seller a written statement (the “Final Closing
Statement”), as of the Second Closing Date, of the Final Closing Net Working
Capital, including the resulting Final Closing Net Working Capital Overage (if
any) or Final Closing Net Working Capital Shortage (if any), and including a
reasonably detailed breakdown of the various amounts of each component of Net
Working Capital, which Final Closing Statement shall be prepared in good faith
in accordance with GAAP applied on a basis consistent with Seller’s accounting
principles, policies and methodologies used in connection with the preparation
of the Financial Statements.

(c) No less than five (5) Business Days following the date hereof, Seller shall
prepare and deliver to Buyer an illustrative example of the Final Closing
Statement (including calculations of Net Working Capital), calculated as if the
Second Closing Date were June 30, 2014.

(d) If Seller disagrees with the calculation of any amounts on the Final Closing
Statement, Seller shall, within thirty (30) days after receipt of the Final
Closing Statement, notify Buyer of such disagreement in writing, setting forth
in detail the particulars of such disagreement. Buyer will provide Seller with
reasonable access upon reasonable notice to any of Buyer’s records and relevant
employees not otherwise available to Seller as a result of the transactions
contemplated hereby, to the extent reasonably related to Seller’s review of the
Final Closing Statement. If Seller does not provide such notice of disagreement
within the thirty (30)-day period, Seller shall be deemed to have accepted the
Final Closing Statement and the calculation of all amounts set forth thereon,
which shall be final, binding and conclusive for purposes of this Agreement and
not subject to any further recourse by Seller or its Affiliates. If any such
notice of disagreement is timely provided, Seller and Buyer shall use reasonable
best efforts for a period of five (5) Business Days (or such longer period as
they may mutually agree) to resolve any disagreements with respect to the
calculation of any and all amounts set forth on the Final Closing Statement. If,
at the end of such period, Seller and Buyer are unable to fully resolve the
disagreements, the Auditor shall resolve any remaining disagreements. The
Auditor shall be instructed to (i) consider only such matters as to which there
is a disagreement, (ii) determine, as promptly as practicable, whether the
disputed amounts set forth on the Final Closing Statement were prepared in
accordance with the standards set forth in this Agreement, and (iii) deliver, as
promptly as practicable, to Seller and Buyer its determination in writing. The
resolution for each disputed item contained in the Auditor’s determination shall
be made subject to the definitions and principles set forth in this Agreement,
and shall be consistent with either the position of Seller or Buyer. Seller and
Buyer shall bear their own expenses in the preparation and review of the
Estimated Closing Statement and Final Closing Statement. The fees and expenses
of the Auditor shall be allocated between Seller on the one hand, and Buyer, on
the other hand, in inverse proportion as they may prevail on the matters
resolved by the Auditor, which proportionate allocation shall be calculated on
an aggregate basis based on the relative dollar values of the amounts in dispute
and shall be determined by the Auditor at the time the determination of such
firm is rendered on the merits of the matters submitted. The determination of
the Auditor shall be final, binding and conclusive for purposes of this
Agreement and not subject to any further recourse by Seller, Buyer or their
respective Affiliates. Any dispute with respect to the Final Closing Statement
will not affect any undisputed amounts in the Final Closing Statement. For
purposes of this Agreement, the date on which the amounts set forth on the Final
Closing Statement are finally determined in accordance with this Section 2.1(d)
shall be the “Determination Date.”

(e) Promptly after the Determination Date, the Closing Consideration shall be
adjusted by an amount (the “Adjustment Amount”) equal to the sum of (i) the
Final Closing Net Working Capital Overage (if any) minus

 

6



--------------------------------------------------------------------------------

(ii) the Final Closing Net Working Capital Shortage (if any). The Adjustment
Amount may be a positive or negative number. If the Adjustment Amount is a
positive number, then the Closing Consideration shall be increased by the
absolute value of the Adjustment Amount and Buyer shall pay to Seller an amount
in cash equal to the Adjustment Amount, together with interest thereon from and
including the Second Closing Date through and including the date immediately
prior to the payment date at a rate of 1.7% per annum, such payment to be made
by wire transfer of immediately available funds to an account designated by
Seller no later than five (5) Business Days after the Determination Date. If the
Adjustment Amount is a negative number, then the Closing Consideration shall be
decreased by the absolute value of the Adjustment Amount, and Seller shall pay
to Buyer an amount in cash equal to such absolute value, together with interest
thereon from and including the Second Closing Date through and including the
date immediately prior to the payment date at a rate of 1.7% per annum, such
payment to be made by wire transfer of immediately available funds to an account
designated by Buyer no later than five (5) Business Days after the Determination
Date.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except (i) as disclosed in the forms, statements and reports of Seller publicly
available, filed with, or furnished (on a publicly available basis) to, as
applicable, the SEC on or after February 7, 2014 and prior to the date of this
Agreement (excluding any risk factor disclosures contained in such documents
under the heading “Risk Factors” and any disclosure of risks or other matters
included in any “forward-looking statements” disclaimer or other statements that
are cautionary, predictive or forward-looking in nature, which in no event shall
be deemed to be an exception to, or disclosure for purposes of, any
representation or warranty set forth in this Article III), or (ii) as
specifically disclosed in a correspondingly numbered section of the disclosure
letter (the “Seller Disclosure Letter”) delivered by Seller to Buyer prior to
the execution of this Agreement (it being acknowledged and agreed that
disclosure of any item in any section or subsection of the Seller Disclosure
Letter shall be deemed disclosed with respect to any other section or subsection
of this Agreement to the extent the applicability of such disclosure is
reasonably apparent on its face), Seller hereby represents and warrants to Buyer
as follows:

Section 3.1 Corporate Organization.

(a) Seller is a limited partnership duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each Acquired Company is a
corporation or limited liability company duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization. Each Acquired Company has all requisite corporate
or limited liability company power and authority to own or lease all of its
properties and assets and to carry on its Business as it is now being conducted,
and is duly licensed or qualified to do business in each jurisdiction in which
the nature of the Business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary, except for failures to be so licensed or qualified, as
the case may be, that would not, individually or in the aggregate, be material
to the Acquired Companies and their respective Subsidiaries taken as a whole.

(b) Each Acquired Company’s Subsidiary (i) is duly organized and validly
existing under the laws of its jurisdiction of organization, (ii) is duly
qualified to do business and in good standing in all jurisdictions (whether
federal, state, local or foreign) where its ownership or leasing of property or
the conduct of its Business requires it to be so qualified and (iii) has all
requisite corporate or limited liability company power and authority to own or
lease its properties and assets and to carry on its business as now conducted,
except for failures to be so qualified or in good standing or have such
requisite powers, as the case may be, that would not, individually or in the
aggregate, be material to the Acquired Companies and their respective
Subsidiaries taken as a whole.

(c) Other than each Acquired Company’s Subsidiaries, the Acquired Companies do
not hold any interests, either directly or indirectly, in any other entities.
The following constitute the only material Subsidiaries of the Acquired
Companies: Cole Growth Opportunity Fund I, GP LLC, Equity Fund Advisors, Inc.
(“EFA”), Cole Corporate Income Advisors II, LLC, Cole REIT Advisors, LLC, Cole
REIT Advisors II, LLC, Cole REIT Advisors IV, LLC, Cole Corporate Income
Advisors, LLC, Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC, Cole
Capital Corporation, Cole Corporate Income Advisors III, LLC, Cole REIT Advisors
V, LLC, Cole REIT Advisors VI, LLC , CCSN III, LLC and CCSN IV, LLC (the
“Material Subsidiaries”).

 

7



--------------------------------------------------------------------------------

(d) Section 3.1(d) of the Seller Disclosure Letter sets forth the name of each
Acquired Company or Subsidiary of an Acquired Company which is a broker-dealer
registered with the SEC and a member of FINRA (each, a “Broker”).

Section 3.2 Capitalization.

(a) All of the authorized, issued and outstanding Equity Interests of each of
the Acquired Companies are owned beneficially of record by Seller. As of the
date of this Agreement, none of the Equity Interests of any Acquired Company or
any of its Subsidiaries were held in such Acquired Company’s or Subsidiary’s
treasury. As of the date of this Agreement, no Equity Interests of any Acquired
Company or any of its Subsidiaries were reserved for issuance. All of the issued
and outstanding Equity Interests of each Acquired Company have been duly
authorized and validly issued and, as applicable, are fully paid, nonassessable,
free and clear of all Liens (other than Permitted Liens), and not subject to
preemptive rights. Except pursuant to this Agreement, the Acquired Companies do
not have and are not bound by any outstanding subscriptions, options, warrants,
calls, commitments or agreements of any character calling for the purchase or
issuance of any Equity Interests of any Acquired Company or any securities
representing the right to purchase or otherwise receive any such Equity
Interests. Neither the Acquired Companies nor any of their respective
Subsidiaries have issued or awarded, or authorized the issuance or award of any,
and there are currently no outstanding, options or other equity-based awards
under the Acquired Company Benefit Plans or otherwise for the purchase or
issuance of any Equity Interests of any Acquired Company. There are no
outstanding bonds, debentures, notes or other Indebtedness of any Acquired
Company or any Subsidiary of an Acquired Company having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matter on which holders of Equity Interests in any Acquired Company or such
Subsidiary may vote.

(b) All of the issued and outstanding shares of capital stock or other Equity
Interests of each Subsidiary of an Acquired Company are owned by such Acquired
Company, directly or indirectly, free and clear of any liens, claims, mortgages,
encumbrances, pledges, security interests, equities or charges of any kind
(other than liens for property Taxes not yet due and payable, collectively,
“Liens”), other than Permitted Liens (which shall be released in full at or
prior to the Second Closing) and all of such shares or Equity Interests are duly
authorized and validly issued and are fully paid, nonassessable and free of
preemptive rights. No such Subsidiary has or is bound by any outstanding
subscriptions, options, warrants, calls, commitments or agreements of any
character calling for the purchase or issuance of any shares of capital stock or
other Equity Interest of such Subsidiary or any securities representing the
right to purchase or otherwise receive any shares of capital stock or any other
Equity Interest of such Subsidiary. No Subsidiary of any Acquired Company owns
any Equity Interests in any Acquired Company.

Section 3.3 Authority; No Violation.

(a) Seller has full limited partnership power and authority to execute and
deliver this Agreement and each Ancillary Agreement to which it is a party and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and each Ancillary Agreement to which Seller is a
party and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized by the Board of Directors of Seller GP, as
the general partner of Seller. No other limited partnership proceedings on the
part of Seller are necessary to approve this Agreement or such Ancillary
Agreements or to consummate the transactions contemplated hereby and thereby.
This Agreement and such Ancillary Agreements have been duly and validly executed
and delivered by Seller and (assuming due authorization, execution and delivery
by the other parties thereto) constitute valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms
(except as may be limited by bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the rights of creditors generally and the availability
of equitable remedies).

(b) Neither the execution and delivery by Seller of this Agreement or any
Ancillary Agreement to which it is a party nor the consummation by Seller of the
transactions contemplated hereby and thereby, nor compliance by Seller with any
of the terms or provisions this Agreement or any such Ancillary Agreement, will
(i) violate any provision of the Governing Documents of Seller or any of the
Acquired Companies or their respective Subsidiaries or (ii) assuming that the
consents, approvals and filings referred to in Section 3.4 are duly obtained
and/or made, (A) violate any statute, code, ordinance, rule, regulation or Order
applicable to the Acquired Companies, any of their respective Subsidiaries or
any of their respective properties or assets or (B) violate, conflict

 

8



--------------------------------------------------------------------------------

with, result in a breach of any provision of or the loss of any benefit under,
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of the
Acquired Companies or any of their respective Subsidiaries under, any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument (collectively, “Contracts”)
to which any Acquired Company or any of its Subsidiaries is a party, or by which
they or any of their respective properties or assets may be bound or affected,
except for such violations, conflicts, breaches or defaults with respect to
clause (ii)(B) that are not reasonably likely to have, either individually or in
the aggregate, a Material Adverse Effect on Seller.

Section 3.4 Consents and Approvals. Except for (i) any notices or filings under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), (ii) such notices and applications with FINRA that are required under
FINRA and NASD rules, (iii) such filings and approvals as are required to be
made or obtained under applicable securities or “blue sky” laws in connection
with the issuance of the Buyer Shares pursuant to this Agreement and (iv) such
filings, consents and approvals set forth in Section 3.4 of the Seller
Disclosure Letter, no material consents or approvals of or filings or
registrations with any court, administrative agency or commission or other
governmental authority or instrumentality or applicable self-regulatory
organization (each a “Governmental Entity”) are necessary in connection with
(A) the execution and delivery by Seller of this Agreement or any Ancillary
Agreement to which it is a party and (B) the consummation by Seller of the
transactions contemplated by this Agreement or such Ancillary Agreements.

Section 3.5 Financial Statements. Seller has previously made available to Buyer
true and complete copies of (a) the audited consolidated balance sheets of CCA
and its Subsidiaries as of December 31, 2010 and December 31, 2011, and the
related consolidated statements of operations for the years then ended (the
“Audited Financial Statements”), (b) the unaudited summary balance sheets of CCP
as of December 31, 2010, December 31, 2011 and December 31, 2012 and the related
summary income statements for the years then ended, (c) the unaudited
consolidated summary balance sheet of CCA as of November 30, 2012, and the
related consolidated summary income statement for the period then ended, and
(d) the unaudited summary balance sheet of CCC as of December 31, 2013 and the
notes thereto (the items set forth in clauses (b), (c) and (d) of this
Section 3.5 the “Unaudited Financial Statements” and, together with the Audited
Financial Statements, the “Financial Statements”). Except as described in the
notes thereto and, in the case of the Unaudited Financial Statements, the
absence of notes, and normal adjustments (which, in the aggregate, are not and
will not be material), the Financial Statements have been prepared in accordance
with GAAP consistently applied and fairly present, in all material respects, the
financial condition and results of operations of the Acquired Companies and
their respective Subsidiaries as of the dates thereof or for the periods then
ended, as applicable.

Section 3.6 Broker’s Fees. Neither Seller nor any Acquired Company or its
Subsidiaries, nor any of their respective officers or directors has employed any
broker, investment banker or finder or incurred any liability for any broker’s
fees, commissions or finder’s fees or other similar fees or commissions in
connection with the transactions contemplated by this Agreement, other than
Moelis & Company LLC (the fees and expenses in respect of which shall be paid by
Seller.

Section 3.7 Absence of Certain Changes or Events. Since February 7, 2014, the
Acquired Companies and their respective Subsidiaries have conducted their
respective businesses, in all material respects, only in the ordinary course
consistent with past practice, and there has not been:

(a) any issuance or award of any equity awards or other equity-based awards in
respect of any Equity Interests of any Acquired Company or any of its
Subsidiaries to any director, officer or employee of such Acquired Company or
any of its Subsidiaries;

(b) except as required by the terms of any of the Acquired Company Benefit Plans
or by applicable Law or in the ordinary course of business, (i) any granting by
Seller, any Acquired Company or any of its Subsidiaries to any Business Employee
of any increase in compensation, bonus or other benefits, (ii) any granting by
Seller, any Acquired Company or any of its Subsidiaries to any Business Employee
of any increase in severance or termination pay, (iii) any entry by any Acquired
Company or any of its Subsidiaries into, or any amendment of, any employment,
deferred compensation, consulting, severance, termination or indemnification
agreement with any Business Employee, or (iv) any establishment, adoption, entry
into, amendment or modification of any Acquired Company Benefit Plan for the
benefit of any Business Employee;

 

9



--------------------------------------------------------------------------------

(c) any change in any material respect in accounting methods, principles or
practices by any Acquired Company or any of its Subsidiaries affecting its
assets, liabilities or business, other than changes after the date hereof to the
extent required by a change in GAAP or regulatory accounting principles;

(d) any material Tax election or change in or revocation of any material Tax
election, amendment to any material Tax return, closing agreement with respect
to Taxes, or settlement or compromise of any material income Tax liability by
any Acquired Company or any of its Subsidiaries;

(e) any material change in its investment or risk management or other similar
policies; or

(f) any agreement or commitment (contingent or otherwise) to do any of the
foregoing.

Section 3.8 Legal Proceedings.

(a) There are no (i) actions, claims, suits, arbitrations, investigations or
proceedings (each, an “Action”) pending (or, to the Knowledge of Seller,
threatened) against or affecting any Acquired Company or any of its
Subsidiaries, or any of their respective properties, at law or in equity, or
(ii) orders, judgments, injunctions, awards, stipulations, decrees or writs
handed down, adopted or imposed by, including any consent decree, settlement
agreement or similar written agreement with, any Governmental Entity
(collectively, “Orders”) against any Acquired Company or any of its
Subsidiaries, in each case of clause (i) or (ii), which would, individually or
in the aggregate, be material to the Acquired Companies and their respective
Subsidiaries taken as a whole.

(b) Neither the Acquired Companies nor any of their respective Subsidiaries is
subject to any cease-and-desist or other Order or enforcement action issued by,
or is a party to any written agreement, consent agreement or memorandum of
understanding with, or is party to any commitment letter or similar undertaking
to, or is subject to any Order or directive by, or has been since February 7,
2014, a recipient of any supervisory letter from, or has been ordered to pay any
material civil money penalty by, or since February 7, 2014, has adopted any
policies, procedures or board resolutions at the request or suggestion of any
Governmental Entity, in each case that currently restricts in any material
respect the conduct of its business (each, whether or not set forth in the
Seller Disclosure Letter, a “Company Regulatory Agreement”), nor has any
Acquired Company or any of its Subsidiaries received written notice since
February 7, 2014, by any Governmental Entity that it is considering issuing,
initiating, ordering or requesting any such Company Regulatory Agreement.

Section 3.9 Taxes and Tax Returns.

(a) all income, franchise and other material Tax Returns required by Law to be
filed by the Acquired Companies and their Subsidiaries have been timely filed
with the appropriate Taxing Authority when due (taking into account extensions
validly obtained), all such Tax Returns were true, correct and complete in all
material respects, and all material amounts of Taxes payable by the Acquired
Companies and their Subsidiaries that were due and payable prior to the Second
Closing Date (whether or not shown on a return) have been paid within the
required time periods, other than those (i) currently payable without penalty or
interest or (ii) being contested in good faith by appropriate proceedings which
have not been finally determined, and have been adequately reserved against in
accordance with GAAP on Seller’s or Seller GP’s most recent consolidated
financial statements.

(b) no written claim has been made by a Taxing Authority in a jurisdiction in
which any of the Acquired Companies or any of their Subsidiaries do not file Tax
Returns that such entity is or may be subject to Tax in that jurisdiction.

(c) all material amounts of Taxes that the Acquired Companies and their
Subsidiaries are or have been required by Law to withhold or collect for payment
to a Taxing Authority on behalf of another Person, regardless of the
characterization by the Acquired Companies and their Subsidiaries or the payee
of the payments giving rise to such requirement or the characterization of the
status of the payee as an employee, independent contractor, member or otherwise
of the Acquired Companies or any of their Subsidiaries, have been duly withheld
or collected, and have been paid to the proper Taxing Authority within the time
prescribed by applicable Law.

 

10



--------------------------------------------------------------------------------

(d) the Acquired Companies and their Subsidiaries do not have in effect any
waiver or extension of any statute of limitations, or any closing agreement or
similar agreement with any Taxing Authority, with respect to Taxes.

(e) there are no claims pending or, to the Knowledge of Seller, threatened
against the Acquired Companies or any of their Subsidiaries for past due Taxes.

(f) no audits, examinations, investigations or other proceedings in respect of
any Tax or Tax matter of the Acquired Companies or any of their Subsidiaries are
pending, or have been threatened in writing.

(g) Seller, the Acquired Companies and their Subsidiaries have not participated
in and have no liability or obligation with respect to any “listed transaction”
within the meaning of Section 6707A(c)(2) of the Code and Treasury Regulations
Section 1.6011-4(b)(2).

(h) there are no liens for Taxes upon the assets of the Acquired Companies or
any of their Subsidiaries other than in respect of any Tax liability not yet due
and payable.

(i) the Acquired Companies and their Subsidiaries are not a party to and are not
bound by any Tax Sharing Agreement. The Acquired Companies and their
Subsidiaries have never been a member of an affiliated group filing a
consolidated U.S. federal income Tax Return other than the group the parent of
which is CCA and neither the Acquired Companies nor any of their Subsidiaries
have assumed liability for the Taxes of any Person as a transferee or successor,
by contract or otherwise, other than customary Tax indemnification or other
arrangements contained in a commercial agreement entered into in the ordinary
course of business the primary purpose of which does not relate to Taxes.

(j) no Acquired Company nor any of its Subsidiaries has (i) deferred the payment
of Taxes by the use of the cash, installment or a long-term contract method of
accounting or (ii) been required to make an adjustment under Section 481 of the
Code (or any corresponding or similar provisions of state, local or foreign Law)
because of a change of method of accounting.

(k) no Acquired Company nor any of its Subsidiaries will be required to include
amounts in income, or exclude items of deduction, after the Second Closing Date
as a result of (i) any intercompany transaction or excess loss account described
in the Treasury Regulations promulgated pursuant to Section 1502 of the Code (or
any corresponding or similar provision of state, local or foreign Law) arising
or occurring on or prior to the Second Closing, (ii) any agreement with a
Governmental Authority entered into prior to the Second Closing or (iii) the
receipt of prepaid amounts by the Acquired Companies or any of their
Subsidiaries prior to the Second Closing.

(l) Seller is not a “foreign person” within the meaning of Treasury Regulations
Section 1.1445-2.

(m) no election has ever been made to treat CCP or its Subsidiaries as
associations taxable as corporations for U.S. federal income tax purposes and
each is and has been properly treated as a disregarded entity as defined in
Treasury Regulations Section 301.7701-3(b)(ii) since all of the equity of CCP
was acquired by Seller.

(n) none of the Acquired Companies or their Subsidiaries have constituted either
a “distributing corporation” or a “controlled corporation” (within the meaning
of Section 355(a) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code in the two years prior to the
date of this Agreement.

(o) no written power of attorney that has been granted by Seller, the Acquired
Companies or their Subsidiaries currently is in force with respect to any matter
relating to Taxes of the Acquired Companies and their Subsidiaries that would
continue in effect after the Second Closing.

 

11



--------------------------------------------------------------------------------

Section 3.10 Employee Benefits.

(a) Section 3.10(a) of the Seller Disclosure Letter includes a complete list of
all material Acquired Company Benefit Plans.

(b) All material contributions required to be made to any Acquired Company
Benefit Plan on behalf of the Business Employees by applicable law or regulation
or by any plan document or other contractual undertaking, and all premiums due
or payable on behalf of the Business Employees with respect to insurance
policies funding any Acquired Company Benefit Plan, for any period through the
date hereof have been timely made or paid in full or, to the extent not required
to be made or paid on or before the date hereof, have been fully reflected on
the financial statements to the extent required by GAAP.

(c) With respect to each Acquired Company Benefit Plan as applicable to the
Business Employees, (i) such Acquired Company Benefit Plan complies in form in
all material respects with all provisions of ERISA, the Code and all other
applicable laws and regulations applicable to such Acquired Company Benefit
Plan, (ii) such Acquired Company Benefit Plan has been administered in all
material respects in accordance with its terms and (iii) each Acquired Company
Benefit Plan that is intended to be a “qualified plan within the meaning of
Section 401(a) of the Code (“Acquired Company Qualified Plans”) has been issued
a favorable determination letter by the IRS that has not been revoked or is
entitled to rely on a favorable opinion issued by the IRS, and, to the Knowledge
of Seller, there are no existing circumstances and no events have occurred that
would reasonably be expected to adversely affect the qualified status of any
Acquired Company Qualified Plan. None of Seller, the Acquired Companies, their
Subsidiaries and their ERISA Affiliates nor, to the Knowledge of Seller, any
other Person, including any fiduciary, has engaged in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA),
which would reasonably be expected to subject any of Assumed Benefit Plan, any
Acquired Company or any of its Subsidiaries or any person that any Acquired
Company or any of its Subsidiaries has an obligation to indemnify, to any
material Tax or penalty imposed under Section 4975 of the Code or Section 502 of
ERISA. No Acquired Company Benefit Plan is subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.

(d) (i) No Acquired Company Benefit Plan is a Multiemployer Plan or a plan that
has two (2) or more contributing sponsors at least two of whom are not under
common control, within the meaning of Section 4063 of ERISA.

(e) Except as set forth on Section 3.10(e) of the Seller Disclosure Letter,
neither the execution nor the delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement will by itself (i) result in any
material payment or benefit becoming due or payable, or required to be provided,
to any Business Employee, (ii) materially increase the amount or value of any
benefit or compensation otherwise payable or required to be provided to any
Business Employee, (iii) result in the acceleration of the time of payment,
vesting or funding of any such benefit or compensation to any Business Employees
or (iv) result in any material amount failing to be deductible by reason of
Section 280G of the Code with respect to any Business Employee.

(f) No labor organization or group of employees of any Acquired Company or any
of its Subsidiaries has made a pending demand for recognition or certification
with respect to any Business Employee, and there are no representation or
certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Knowledge of Seller, threatened to be brought or
filed, with the National Labor Relations Board or any other labor relations
tribunal or authority with respect to any Business Employee. Each Acquired
Company and its Subsidiaries is in material compliance with all applicable Laws
respecting employment and employment practices, immigration, terms and
conditions of employment, wages and hours and occupational safety and health
with respect to the Business Employees.

Section 3.11 Compliance with Law; Permits.

(a) Except for such matters as would not, individually or in the aggregate, be
material to the Acquired Companies and their respective Subsidiaries taken as a
whole, each Acquired Company and each of its Subsidiaries is, and since the
later of February 7, 2014 and its respective date of formation or organization
has been, in compliance with and is not in default under or in violation of any
applicable federal, state, local or foreign or provincial law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree, award or
agency requirement of or undertaking to or agreement with any Governmental
Entity (collectively, “Laws” and each, a “Law”).

 

12



--------------------------------------------------------------------------------

(b) The Acquired Companies and their respective Subsidiaries are in possession
of all material franchises, tariffs, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, certificates, approvals and orders
of any Governmental Entity necessary for the Acquired Companies and their
respective Subsidiaries, including each Broker, to own, lease and operate their
properties and assets and to carry on their businesses as they are now being
conducted (the “Company Permits”). All the Company Permits are in full force and
effect, except for any failure to be in full force and effect that would not be
material to the Acquired Companies and their respective Subsidiaries, taken as a
whole. The Acquired Companies and their respective Subsidiaries are not, and
since February 7, 2014 have not been, in material violation or breach of, or
material default under, any Company Permit.

Section 3.12 Certain Contracts.

(a) Except for any advisory agreements, selling agreements or employment
agreements, neither the Acquired Companies nor any of their respective
Subsidiaries is a party to or bound by: (i) any non-competition Contract which
purports to limit or restrict in any material respect the manner in which, or
the localities in which, the business of any Acquired Company or its
Subsidiaries is conducted, (ii) any material Contract, not otherwise terminable
on sixty (60) or fewer days’ notice, providing for any payments that are
conditioned, in whole or in part, on, or any Contract that is terminable upon or
otherwise prohibits, a change of control of any Acquired Company or any of its
respective Subsidiaries, (iii) any Contract which would reasonably be expected
to materially delay the consummation of the transactions contemplated by this
Agreement or (iv) any Contract not made in the ordinary course of business that
would require any payment or series of payments in an amount greater than
$500,000 per year or in any year.

(b) Each Company Material Contract is valid and binding on the Acquired Company
party thereto (or, to the extent a Subsidiary of an Acquired Company is a party,
such Subsidiary) and, to the Knowledge of Seller, any other party thereto and is
in full force and effect. Neither the Acquired Companies nor any of their
respective Subsidiaries is in material breach or default under any Company
Material Contract. As of the date hereof, neither Seller, any Acquired Company
nor any Subsidiary of any Acquired Company has received written notice of any
material violation or default under any Company Material Contract by any other
party thereto.

Section 3.13 Undisclosed Liabilities.

Except for (i) those liabilities that are reflected or reserved against in the
Financial Statements (including any notes thereto), (ii) liabilities incurred in
connection with this Agreement and the transactions contemplated hereby and
(iii) liabilities incurred in the ordinary course of business consistent with
past practice since December 31, 2013, neither the Acquired Companies nor any of
their respective Subsidiaries has incurred any liability of any nature that
would be required under GAAP to be set forth on the financial statements of the
Acquired Companies. There is no Acquired Companies’ Indebtedness.

Section 3.14 Environmental Liability.

There are no legal, administrative, arbitral or other proceedings, claims,
actions, causes of action, private environmental investigations or remediation
activities or governmental investigations of any nature seeking to impose, or
that are reasonably likely to result in the imposition, on the Acquired
Companies or any of their respective Subsidiaries of any liability or obligation
arising under common law or under any local, state or federal environmental
statute, regulation or ordinance pending or threatened against any such Person,
except as would not be reasonably likely to be, individually or in the
aggregate, material to the Acquired Companies and their respective Subsidiaries
taken as a whole. Neither the Acquired Companies nor any of their respective
Subsidiaries are subject to any agreement, order, judgment, decree, letter or
memorandum by or with any Governmental Entity or third party imposing any
liability or obligation with respect to the foregoing that is reasonably likely
to be, individually or in the aggregate, material to the Acquired Companies and
their respective Subsidiaries taken as a whole.

 

13



--------------------------------------------------------------------------------

Section 3.15 Real Property.

(a) None of the Acquired Companies or their respective Subsidiaries owns any
real property.

(b) To the Knowledge of Seller, none of the Acquired Companies or their
respective Subsidiaries is party to any leases pursuant to which any Acquired
Company or any of its Subsidiaries leases any real property as a tenant.

(c) To the Knowledge of Seller, the Acquired Companies and their respective
Subsidiaries are not parties to any leases pursuant to which any Acquired
Company or any of its Subsidiaries leases any material real property to a third
party.

Section 3.16 Internal Controls.

(a) None of the Acquired Companies’ or their respective Subsidiaries’ records,
systems, controls, data or information are recorded, stored, maintained,
operated or otherwise wholly or partly dependent on or held by any means
(including any electronic, mechanical or photographic process, whether
computerized or not) which (including all means of access thereto and therefrom)
are not under the exclusive ownership and direct control of such Acquired
Company or Subsidiary or their respective accountants except as would not,
individually or in the aggregate, reasonably be expected to result in a
materially adverse effect on the system of internal accounting controls
described in the next sentence. The Acquired Companies and their respective
Subsidiaries have devised and maintain a system of internal accounting controls
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes.

(b) Since February 7, 2014, (i) through the date hereof, neither the Acquired
Companies nor any of their respective Subsidiaries has received or otherwise had
or obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Acquired Companies or any of their
respective Subsidiaries or their respective internal accounting controls,
including any material complaint, allegation, assertion or claim that any
Acquired Company or any of its Subsidiaries has engaged in questionable
accounting or auditing practices, and (ii) no attorney representing any Acquired
Company or any of its Subsidiaries, whether or not employed by any Acquired
Company or any of its Subsidiaries, has reported evidence of a material
violation of securities laws, breach of fiduciary duty or similar violation by
any Acquired Company, any of its Subsidiaries or any of their respective
officers, directors, managers, employees or agents to the Board of Directors (or
equivalent governing body) of Seller or Seller GP or any committee thereof or to
any director, manager or officer of any Acquired Company or any of its
Subsidiaries.

Section 3.17 Insurance. Each Acquired Company and its Subsidiaries is insured
with reputable insurers against such risks and in such amounts as management of
Seller reasonably has determined to be prudent in accordance with industry
practices.

Section 3.18 Intellectual Property.

(a) The Acquired Companies or their respective Subsidiaries own all of the
intellectual property set forth in Section 3.18(a) of the Seller Disclosure
Letter (the “Company IP”). The Company IP, together with any Intellectual
Property properly and validly licensed to the Acquired Companies of their
Subsidiaries, constitute all of the Intellectual Property necessary to conduct
the Business in all material respects as currently conducted on the date hereof.

(b) None of the Intellectual Property owned by any of the Acquired Companies or
their respective Subsidiaries infringes or, to the Knowledge of Seller, is
alleged to infringe any Intellectual Property rights of any third party in any
material respect. The conduct of the Business as it is currently conducted does
not infringe, misappropriate or otherwise violate the Intellectual Property
rights of any third party. The Acquired Companies and their Subsidiaries are
taking all actions that are reasonably necessary to maintain and protect each
material item of Intellectual Property that they own. To the Knowledge of
Seller, no Person is misappropriating, infringing or otherwise violating any
Intellectual Property of the Acquired Companies or their respective
Subsidiaries.

 

14



--------------------------------------------------------------------------------

Section 3.19 Investment Company Act of 1940. Neither Acquired Companies nor any
of their respective Subsidiaries are, or at the First Closing will be, required
to be registered under the Investment Act of 1940, as amended.

Section 3.20 No Resale. Seller is an “accredited investor” within the meaning of
Regulation D under the Securities Act, and is acquiring the Buyer Shares for its
own benefit and account, for investment only, and not with a view to, or for
resale in connection with, a public offering or distribution thereof. Seller
acknowledges that (except as contemplated in the Registration Rights Agreement)
(a) the Buyer Shares have not been and will not be registered under the
Securities Act or the securities laws of any other jurisdiction and will be
issued in reliance upon federal and state exemptions for transactions not
involving a public offering, (b) the Buyer Shares cannot be disposed of unless
they are subsequently registered or otherwise pursuant to an exemption from
registration under the Securities Act and the securities laws of any applicable
Jurisdiction, and (c) any certificate or book-entry statement representing the
Buyer Shares will bear a restrictive legend to the effect set forth in the
forgoing clauses (a) and (b).

Section 3.21 Broker Regulatory Matters.

(a) Each Broker (i) is, and at all times has been, duly registered, licensed or
qualified as a broker-dealer under the Exchange Act and in each jurisdiction
where the conduct of its business requires such registration, licensing or
qualification, (ii) is, and at all times has been, in compliance in all material
respects with all applicable Laws requiring any such registration, licensing or
qualification and (iii) is not subject to any liability or disability by reason
of the failure to be so registered, licensed or qualified.

(b) The Uniform Application for Broker-Dealer Registration on Form BD of each
Broker on file with the SEC, reflecting all amendments thereof that are in
effect as of the date of this Agreement (the “Form BD”), and all FOCUS reports,
amendments and updates for the period ended June 30, 2014, filed by such Broker
with the SEC, are in compliance in all material respects with the applicable
requirements of the Exchange Act and the rules thereunder.

(c) Each Broker is a member in good standing of FINRA, the Securities Industry
Protection Corp. and each other Governmental Entity where the conduct of its
business requires membership or association.

(d) Each Broker (i) has established, maintains and enforces written compliance,
supervisory and control policies and procedures in compliance, with applicable
Laws, including FINRA Rules 3010 and 3012 and Section 15(g) of the Exchange Act,
and (ii) has been and remains in compliance in all material respects with such
policies and procedures.

(e) Each of Broker’s officers, employees and independent contractors who is
required to be registered, licensed or qualified with any Governmental Entity as
a registered principal or registered representative is duly and properly
registered, licensed or qualified as such, and has been so registered, licensed
or qualified at all times while in the employ or under contract with such
Broker, and such licenses are in full force and effect, or are in the process of
being registered as such within the time periods required by applicable Law,
except as the failure to be so registered would not, or would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect on
Seller.

(f) No Broker, nor any of its directors, managers, officers, employees,
registered representatives or “associated persons” (as defined in the Exchange
Act) is the subject of any material disciplinary proceedings or orders of any
Governmental Entity arising under applicable Laws which would be required to be
disclosed on Form BD or Forms U-4 or U-5 that are not so disclosed on such Form
BD or Forms U-4 or U-5, and no such disciplinary proceeding or order is pending
against any Broker or, to the Knowledge of Seller, threatened against any Broker
or pending or threatened against the other Persons referred to above. Except as
disclosed on the Form BD or Forms U-4 or U-5, no Broker nor any of its
directors, managers, officers, employees, registered representatives or
associated

 

15



--------------------------------------------------------------------------------

persons (i) has been permanently enjoined by any order from engaging or
continuing any conduct or practice in connection with any activity or in
connection with the purchase or sale of any security, or (ii) is or has been
ineligible to serve as a broker-dealer or an associated person of a broker
dealer under Section 15(b) of the Exchange Act (including being subject to any
“statutory disqualification”, as defined in Section 3(a)(39) of the Exchange
Act).

(g) Each Broker has timely made or given all filings, applications, notices and
amendments with or to each Governmental Entity that regulates such Broker or its
business, and all such filings, applications, notices and amendments are
accurate, complete and up-to-date in all material respects. Each Broker has
received all consents, orders, authorizations, permissions, registrations,
licenses, approvals, qualifications, designations and declarations necessary in
order for it to conduct its business in all material respects as currently
conducted.

(h) To the Knowledge of the Seller, there are no material customer complaints,
individually or in the aggregate, including those reportable to FINRA pursuant
to FINRA Rule 4530 or on any Form U-4, which were made from December 31, 2010
through February 7, 2014 against any Broker or any of its representatives. There
are no material customer complaints, individually or in the aggregate, including
those reportable to FINRA pursuant to FINRA Rule 4530 or on any Form U-4, which
have been made since February 7, 2014 against any Broker or any of its
representatives. As of the date of this Agreement, no material customer
complaints, individually or in the aggregate, reportable pursuant to FINRA Rule
4530 or on Form U-4, are pending or, to the Knowledge of Seller, threatened.

(i) Each Broker (i) is in compliance with all applicable regulatory net capital
requirements, and no distribution of cash is required to be made by any Broker
that will or would result in such Broker not being in compliance with such
applicable regulatory net capital requirements, and (ii) is in compliance in all
material respects with all applicable regulatory requirements for the protection
of customer funds and securities. No Broker has made any withdrawals from any
reserve bank account it is required to maintain pursuant to Rule 15c3-3(e) of
the SEC, except as permitted by Rule 15c3-3(g) of the SEC.

Section 3.22 No Material Adverse Effect. Since February 7, 2014, there has not
been a Material Adverse Effect on Seller.

Section 3.23 No Other Seller Representations or Warranties. Except for the
representations and warranties made by Seller in this Article III, neither
Seller nor any of its Affiliates has made any representation or warranty,
expressed or implied, with respect to Seller, the Acquired Companies or their
Subsidiaries, businesses, operations, assets, liabilities, financial condition,
results of operations, future operating or financial results, estimates,
projections, forecasts, plans or prospects (including the reasonableness of the
assumptions underlying such estimates, projections, forecasts, plans or
prospects) or the accuracy or completeness of any information regarding Seller,
the Acquired Companies or their respective Subsidiaries or any other matter.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Except (a) as specifically disclosed in a correspondingly numbered section of
the disclosure letter (the “Buyer Disclosure Letter”) delivered by Buyer to
Seller prior to the execution of this Agreement (it being acknowledged and
agreed that disclosure of any item in any section or subsection of the Buyer
Disclosure Letter shall be deemed disclosed with respect to any section or
subsection of this Agreement to the extent the applicability of such disclosure
is reasonably apparent on its face) or (b) as disclosed in the forms, statements
and reports of Buyer publicly available, filed with, or furnished (on a publicly
available basis) to, as applicable, the SEC on or after February 28, 2014 and
prior to the date of this Agreement (excluding any risk factor disclosures
contained in such documents under the heading “Risk Factors” and any disclosure
of risks or other matters included in any “forward-looking statements”
disclaimer or other statements that are cautionary, predictive or
forward-looking in nature, which in no event shall be deemed to be an exception
to, or disclosure for purposes of, any representation or warranty set forth in
this Article IV), Buyer, hereby represents and warrants to Seller as follows:

Section 4.1 Organization and Qualification. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the requisite organizational power and

 

16



--------------------------------------------------------------------------------

authority and any necessary governmental authorization to own, lease and, to the
extent applicable, operate its properties and to carry on its business as it is
now being conducted. Buyer is duly qualified or licensed to do business, and is
in good standing, in each jurisdiction where the character of the properties
owned, operated or leased by it or the nature of its business makes such
qualification, licensing or good standing necessary, except for failures to be
so licensed, qualified or in good standing, as the case may be, that would not,
individually or in the aggregate, be material to Buyer and its Subsidiaries,
taken as a whole.

Section 4.2 Capital Structure

(a) The authorized capital stock of Buyer consists of (i) 100,000,000 shares of
Buyer Class A Stock, (ii) 10,000,000 shares of Class B common stock, $0.001 par
value (the “Buyer Class B Stock”) and (iii) 100,000,000 shares of preferred
stock, $0.001 par value (the “Buyer Preferred Stock”). As of the close of
business on August 14, 2014, (A) 65,272,174 shares of Buyer Class A Stock were
issued and outstanding, (B) one share of Buyer Class B Stock was issued and
outstanding, and (C) 14,657,980 shares of Buyer Preferred Stock were issued and
outstanding.

(b) Except as set forth in Section 4.2(b) of the Buyer Disclosure Letter or
pursuant to this Agreement, Buyer does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of any
capital stock of Buyer or any other equity securities of Buyer or any securities
representing the right to purchase or otherwise receive any shares of capital
stock of Buyer or any other equity securities of Buyer. Buyer has not issued or
awarded, or authorized the issuance or award of, any options, restricted stock
or other equity-based awards under any Buyer Benefit Plan or otherwise, and
there are no options, restricted stock or other equity-based awards issued by
Buyer or any Subsidiary of Buyer currently outstanding under the Buyer Benefit
Plans or otherwise. All issued and outstanding shares of the capital stock of
Buyer are duly authorized, validly issued, fully paid, nonassessable and free of
preemptive rights. There are no outstanding bonds, debentures, notes or other
Indebtedness of Buyer having the right to vote (or convertible into, or
exchangeable for, securities having the right to vote) on any matter on which
holders of shares of Buyer capital stock may vote.

Section 4.3 Authority; No Violation.

(a) Buyer has full corporate power and authority to execute and deliver this
Agreement and each Ancillary Agreement to which it is party and to consummate
the transactions contemplated hereby and thereby (including the issuance of the
Buyer Note and the Buyer Shares). The execution and delivery by Buyer of this
Agreement and each Ancillary Agreement to which it is party and the consummation
by Buyer of the transactions contemplated hereby and thereby (including the
issuance of the Buyer Note and the Buyer Shares) have been duly and validly
authorized by the Board of Directors of Buyer. No other corporate proceedings on
the part of Buyer are necessary to approve this Agreement or any Ancillary
Agreement to which Buyer is party or to consummate the transactions contemplated
hereby and thereby (including the issuance of the Buyer Note and the Buyer
Shares). This Agreement and each Ancillary Agreement to which Buyer is party
have been duly and validly executed and delivered by Buyer and (assuming due
authorization, execution and delivery by each other party thereto) constitute
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their respective terms (except as may be limited by bankruptcy, insolvency,
moratorium, reorganization or similar Laws affecting the rights of creditors
generally and the availability of equitable remedies).

(b) Neither the execution and delivery by Buyer of this Agreement or any
Ancillary Agreement to which Buyer is a party, nor the consummation by Buyer of
the transactions contemplated hereby and thereby (including the issuance of the
Buyer Note and the Buyer Shares), nor compliance by Buyer with any of the terms
or provisions of this Agreement or any Ancillary Agreement to which Buyer is a
party, will (i) violate (A) any provision of the Governing Documents of Buyer or
any of its Subsidiaries or (ii) assuming that the consents, approvals and
filings referred to in Section 4.4 are duly obtained and/or made, (A) violate
any statute, code, ordinance, rule, regulation or Order applicable to Buyer or
its Subsidiaries or any of their respective properties or assets or (B) violate,
conflict with, result in a breach of any provision of or the loss of any benefit
under, constitute a default (or an event which, with notice or lapse of time, or
both, would constitute a default) under, result in the termination of or a right
of termination or cancellation under, accelerate the performance required by, or
result in the creation of any Lien upon any of the properties or assets of Buyer
or any of its Subsidiaries under, any of the terms, conditions or provisions of
any Contracts to which Buyer or any of its Subsidiaries is a party, or by which
they or

 

17



--------------------------------------------------------------------------------

any of their respective properties or assets may be bound or affected, except
for such violations, conflicts, breaches or defaults with respect to clause
(ii)(B) that are not reasonably likely to have, either individually or in the
aggregate, a Material Adverse Effect on Buyer.

Section 4.4 Consents and Approvals. Except for (i) any notices or filings under
the HSR Act, (ii) such notices and applications with FINRA that are required
under FINRA and NASD rules, (iii) such filings and approvals as are required to
be made or obtained under any applicable securities or “blue sky” laws in
connection with the issuance of the Buyer Shares pursuant to this Agreement,
(iv) the filing of a listing application with the NYSE with respect to the Buyer
Shares to be issued pursuant to this Agreement and approval of such issuance by
the NYSE, subject to official notice of issuance and (v) such filings, consents
and approvals set forth in Section 4.4 of the Buyer Disclosure Letter, no
material consents or approvals of or filings or registrations with any
Governmental Entity are necessary in connection with (A) the execution and
delivery by Buyer of this Agreement or any Ancillary Agreement to which Buyer is
party and (B) the consummation by Buyer of the transactions contemplated by this
Agreement or such Ancillary Agreement (including the issuance of the Buyer Note
and the Buyer Shares).

Section 4.5 Non-Cash Consideration. The Buyer Shares, if and when issued
pursuant to this Agreement, shall be validly issued, fully paid, non-assessable
and free and clear of any Liens and shall not have been issued in violation of
any preemptive rights. The Buyer Note when delivered to Seller shall be valid
and binding.

Section 4.6 SEC Filings; Financial Statements; Internal Controls; Sarbanes-Oxley
Compliance.

(a) Buyer has timely filed with or furnished to, as applicable, the SEC all
registration statements, prospectuses, reports, schedules, forms, statements and
other documents required to be filed or furnished by it with the SEC since
June 6, 2013 and prior to the date of this Agreement (the “Buyer SEC
Documents”). As of their respective filing dates (or, if amended or superseded
by a subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date hereof), each of the Buyer SEC Documents complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Exchange Act, and the rules and regulations of the SEC thereunder
applicable to such Buyer SEC Documents. None of the Buyer SEC Documents,
including any financial statements, schedules or exhibits included or
incorporated by reference therein at the time they were filed (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date hereof), contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(b) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Buyer SEC Documents (i) was prepared in
accordance in all material respects with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
and, in the case of unaudited interim financial statements, as may be permitted
by the SEC for Quarterly Reports on Form 10-Q), and (ii) fairly presented in all
material respects the consolidated financial position of Buyer and its
consolidated subsidiaries at the respective dates thereof and the consolidated
results of Buyer’s operations and cash flows for the periods indicated therein,
in each case in accordance with GAAP, subject, in the case of unaudited interim
financial statements, to normal and year-end audit adjustments as permitted by
GAAP and the applicable rules and regulations of the SEC.

(c) Buyer has established and maintains a system of “internal controls over
financial reporting” (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) that is sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP.

(d) Buyer has established and maintains a system of “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act)
designed to provide reasonable assurance that all material information relating
to Buyer and its subsidiaries required to be disclosed by Buyer in the reports
that it files or furnishes under the Exchange Act is made known to the chief
executive officer and chief financial officer of Buyer.

 

18



--------------------------------------------------------------------------------

(e) Buyer does not have outstanding (nor has it arranged or modified) any
“extensions of credit” (within the meaning of Section 402 of the Sarbanes-Oxley
Act of 2002) to its directors or executive officers (as defined in Rule 3b-7
under the Exchange Act).

Section 4.7 Legal Proceedings. There are no Actions pending (or, to the
Knowledge of Buyer, threatened) against or affecting Buyer or any of its
Subsidiaries, or any of their respective properties, at law or in equity, or
(ii) Orders against Buyer or any of its Subsidiaries, in each case of clause
(i) or (ii), which would, individually or in the aggregate, be material to Buyer
and its Subsidiaries taken as a whole.

Section 4.8 Compliance with Law. Except for such matters as would not,
individually or in the aggregate, be material to Buyer and its Subsidiaries
taken as a whole, each of Buyer and its Subsidiaries is, and since the later of
June 6, 2013 and its respective date of formation or organization has been, in
compliance with and is not in default under or in violation of any applicable
Law.

Section 4.9 No Material Adverse Effect. Since December 31, 2013, there has not
been a Material Adverse Effect on Buyer.

Section 4.10 Sufficient Funds. Buyer has sufficient funds to pay the cash
portion of the Closing Consideration and to perform the other obligations
contemplated by this Agreement to be performed by Buyer at or prior to the First
Closing and the Second Closing, respectively.

Section 4.11 Undisclosed Liabilities. Except for (i) those liabilities that are
reflected or reserved against on the consolidated balance sheet of Buyer as of
December 31, 2013 (including any notes thereto), included in the Buyer SEC
Documents, (ii) liabilities incurred in connection with this Agreement and the
transactions contemplated hereby and (iii) liabilities incurred in the ordinary
course of business consistent with past practice since December 31, 2013,
neither Buyer nor any of its Subsidiaries has incurred any liability of any
nature that would be required under GAAP to be set forth on the financial
statements of Buyer, and that would be reasonably likely to be, in the
aggregate, material to Buyer and its Subsidiaries taken as a whole.

Section 4.12 No Other Representations and Warranties. Except for the
representations or warranties expressly set forth in this Article IV, neither
Buyer nor any of its Affiliates has made any representation or warranty,
expressed or implied, with respect to Buyer, its Subsidiaries, or their
respective businesses, operations, assets, liabilities, financial condition,
results of operations, future operating or financial results, estimates,
projections, forecasts, plans or prospects (including the reasonableness of the
assumptions underlying such estimates, projections, forecasts, plans or
prospects) or the accuracy or completeness of any information regarding Buyer or
its Subsidiaries.

ARTICLE V

COVENANTS RELATING TO CONDUCT OF BUSINESS

Section 5.1 Conduct of Business Prior to the Second Closing. During the period
from the date of this Agreement to the Second Closing, except as set forth in
Section 5.2 of the Seller Disclosure Letter, as otherwise agreed to in writing
by Buyer (which agreement shall not be unreasonably withheld, conditioned or
delayed), or as expressly contemplated or permitted by this Agreement, Seller
shall (i) cause the Business to be conducted in the ordinary course in all
material respects and in a manner consistent with past practice, (ii) use its
commercially reasonable efforts to (A) maintain the Business’ assets and
properties in their current condition (normal wear and tear excepted),
(B) preserve intact in all material respects the Business’ current business
organization, goodwill, ongoing businesses and significant relationships with
third parties, (C) keep available the services of the Business’ key officers and
(D) maintain all of the Business’ material insurance policies.

 

19



--------------------------------------------------------------------------------

Section 5.2 Seller Forbearances. During the period from the date of this
Agreement to the Second Closing, except as set forth in Section 5.2 of the
Seller Disclosure Letter or as expressly contemplated or permitted by this
Agreement (including pursuant to Section 6.10, Section 6.16, Section 6.17 and
Section 6.18), Seller shall not permit the Acquired Companies or any of their
respective Subsidiaries to, without the prior written consent of Buyer, which
shall not be unreasonably withheld, conditioned or delayed:

(a) (i) other than (x) dividends and other distributions, in each case of cash
and cash equivalents, by an Acquired Company or Subsidiary of an Acquired
Company to the extent such dividends or distributions would not cause a
violation of Rule 15c3-1 of the SEC, (y) dividends and other distributions by a
direct or indirect Subsidiary of an Acquired Company to an Acquired Company or
any direct or indirect wholly owned Subsidiary of an Acquired Company and
(z) the distribution of those assets contemplated by the Restructuring
Transaction, declare, set aside or pay any dividends on, make any other
distributions in respect of, or enter into any agreement with respect to the
voting of, any of its Equity Interests, (ii) split, combine or reclassify any of
its Equity Interests or issue or authorize the issuance of any other securities
in respect of, in lieu of, or in substitution for, its Equity Interests or
(iii) purchase, redeem or otherwise acquire any Equity Interests of any Acquired
Company or any of its Subsidiaries;

(b) issue, deliver, sell, pledge or otherwise encumber or subject to any Lien
any of its Equity Interests;

(c) amend any Governing Documents of any Acquired Company or any of its
Subsidiaries;

(d) acquire or agree to acquire by merging or consolidating with, or by
purchasing any assets or any equity securities of, or by any other manner, any
business or any Person, or otherwise acquire or agree to acquire any assets or
Equity Interests except in the ordinary course of business consistent with past
practice;

(e) sell, lease, license, mortgage or otherwise encumber or subject to any Lien,
or otherwise dispose of any of its properties or assets (including any Company
IP), other than in the ordinary course of business consistent with past
practice, and provided any such Liens are not material, individually or in the
aggregate;

(f) incur any Indebtedness for borrowed money or issue any debt securities or
assume, guarantee or endorse, or otherwise become responsible for the
obligations of any Person (other than an Acquired Company or any wholly owned
Subsidiary thereof), or make any loans, advances or capital contributions to, or
investments in, any Person other than its wholly owned Subsidiaries or as a
result of ordinary advances and reimbursements to employees;

(g) change in any material respect its accounting methods (or underlying
assumptions), principles or practices affecting its assets, liabilities or
business, including any reserving, renewal or residual method, practice or
policy, in each case, in effect on the date hereof, except as required by
changes in GAAP or regulatory accounting principles;

(h) enter into any new line of business or change in any material respect its
operating, asset liability, investment or risk management or other similar
policies;

(i) except investments by an Acquired Company or any of its respective
Subsidiaries in an Acquired Company or any of its respective Subsidiaries, make
any investment in excess of $1,000,000 in the aggregate, whether by purchase of
Equity Interests, contributions to capital, property transfers, or entering into
binding agreements with respect to any such investment;

(j) make, change or revoke any material Tax election, change an annual Tax
accounting period, adopt or change any material Tax accounting method, file any
material amended Tax Return, enter into any closing agreement, settle any
material Tax claim or assessment or surrender any right to claim a refund of a
material amount of Taxes;

(k) terminate or waive any material provision of any material Contract other
than normal renewals of Contracts without materially adverse changes, additions
or deletions of terms, or enter into or renew any agreement or contract or other
binding obligation of the Acquired Companies or any of their respective
Subsidiaries containing (i) any restriction on the ability of any Acquired
Company or its Subsidiaries, or, after the Second Closing, Buyer or its
Subsidiaries, to conduct the Business as it is presently being conducted or
currently contemplated to be conducted or (ii) any restriction on any Acquired
Company or its Subsidiaries, or, after the Second Closing, Buyer or its
Subsidiaries, in engaging in any type of business;

 

20



--------------------------------------------------------------------------------

(l) incur any capital expenditures in excess of $500,000 individually or
$1,000,000 in the aggregate or enter into any agreement obligating any Acquired
Company or any of its Subsidiaries to spend more than $500,000 individually or
$1,000,000 in the aggregate;

(m) except as required by agreements or instruments in effect on the date
hereof, alter in any material respect, or enter into any commitment to alter in
any material respect, any material interest in any corporation, association,
joint venture, partnership or business entity in which any Acquired Company or
any of its Subsidiaries directly or indirectly holds any Equity Interest on the
date hereof, other than any Subsidiary of any Acquired Company;

(n) Except to the extent required by applicable Laws or the terms of any
Acquired Company Benefit Plan as in effect on the date hereof and subject to the
terms of the Employee Leasing Agreement, (i) except in the ordinary course of
business consistent with past practice for any Business Employee whose
annualized cash compensation for the 12 months prior to the date hereof does not
exceed $750,000, grant or pay to any Business Employee any (A) material increase
in severance or termination pay or (B) increase in compensation or benefits,
(ii) make any discretionary contributions or payments to any trust or other
funding vehicle on behalf of any Business Employee, (iii) accelerate the payment
or vesting of any payment or benefit provided or to be provided to any Business
Employee, (iv) enter into, adopt, amend or modify any Assumed Benefit Plan
(other than amendments to Assumed Benefit Plans in the ordinary course of
business consistent with past practice that do not materially increase the cost
of maintaining or providing benefits under such Assumed Benefit Plan), any plan,
policy, or arrangement that would be an Assumed Company Benefit Plan if it were
in effect on the date hereof, or (v) establish, adopt or enter into any
collective bargaining agreement on behalf of any Business Employee;

(o) agree or consent to any material agreement or material modifications of any
existing agreements with any Governmental Entity in respect of the operations of
its business, except as required by Law;

(p) pay, discharge, settle or compromise any claim, action, litigation,
arbitration, suit, investigation or proceeding, other than any such payment,
discharge, settlement or compromise in the ordinary course of business
consistent with past practice that involves money damages in an amount not in
excess of $700,000 individually or $3,000,000 in the aggregate that is paid
prior to the Second Closing; provided, that in no event shall any Acquired
Company be permitted to settle any stockholder litigation against any Acquired
Company, its Subsidiaries and/or their respective officers and directors
relating to this Agreement and the transactions contemplated hereby without the
prior written consent of Buyer;

(q) let lapse, abandon or cancel any material registered Company IP owned by any
Acquired Company or any of its Subsidiaries;

(r) take any action that would materially impede or delay the ability of the
parties to obtain any necessary approvals of any Governmental Entity required
for the transactions contemplated hereby; or

(s) agree to take, make any commitment to take, or cause its board of directors
(or equivalent governing body) to adopt any resolutions in support of, any of
the actions prohibited by this Section 5.2.

Section 5.3 Buyer Forbearances. During the period from the date of this
Agreement to the Second Closing, except as expressly contemplated or permitted
by this Agreement, Buyer shall not, and shall not permit any of its Subsidiaries
to, without the prior written consent of Seller, which shall not be unreasonably
withheld, conditioned or delayed:

(a) amend, repeal or otherwise modify any provision of the Governing Documents
of Buyer (other than to adopt any amendment or other modification to any
provision that would not be adverse to Seller or those that would not impede
Buyer’s ability to consummate the transactions contemplated hereby);

 

21



--------------------------------------------------------------------------------

(b) make any material investment either by purchase of Equity Interests,
contributions to capital, property transfers or purchase of any property or
assets of any other Person, in any case to the extent such action would be
reasonably expected to prevent, or materially impede or delay, the consummation
of the transactions contemplated by this Agreement;

(c) take any action that would reasonably be expected to prohibit or materially
delay the consummation of the transactions contemplated by this Agreement and
the Ancillary Agreements (including the issuance of the Buyer Note and the Buyer
Shares); or

(d) agree to take, make any commitment to take, or cause its Board of Directors
to adopt any resolutions in support of, any of the actions prohibited by this
Section 5.3.

ARTICLE VI

CERTAIN COVENANTS OF THE PARTIES

Section 6.1 Regulatory Matters.

(a) Buyer shall use its reasonable best efforts to take, or cause to be taken,
all actions, and do or cause to be done all things, necessary, proper or
advisable on its part under applicable Laws and rules and policies of the NYSE
to enable the listing of the Buyer Shares on the NYSE effective upon the First
Closing.

(b) Seller, on the one hand, and Buyer, on the other hand, shall cooperate with
each other and use their respective reasonable best efforts to (i) promptly
prepare and file (or cause to be filed) all necessary documentation to effect
all applications, notices, petitions and filings to obtain as promptly as
practicable all permits, consents, approvals, clearances and authorizations of
all third parties and Governmental Entities that are necessary or advisable to
consummate the transactions contemplated by this Agreement, (ii) use reasonable
best efforts to cause the expiration or termination of any applicable waiting
periods, or receipt of required authorizations, as applicable, under the HSR
Act, (iii) supply as promptly as practicable any additional information and
documentary material that may be requested pursuant to the HSR Act and
(iv) comply with the terms and conditions of all such permits, consents,
approvals, clearances and authorizations of all such Governmental Entities.
Seller shall use its reasonable best efforts (and Buyer shall cooperate with
Seller) to promptly (and in any event within five (5) Business Days after the
date of this Agreement) prepare and file (or cause to be filed) any notice or
application with FINRA as required under applicable FINRA and NASD rules. Each
party shall have the right to review in advance, and, to the extent practicable,
each party will consult the other party on, in each case subject to applicable
Laws relating to the exchange of information, all the information relating to
such party and any of its Subsidiaries, which appear in any filing made with, or
written materials submitted to, any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement. In exercising
the foregoing right, each of the parties shall act reasonably and as promptly as
practicable. The parties shall consult with each other with respect to the
obtaining of all permits, consents, approvals, clearances and authorizations of
all third parties and Governmental Entities necessary or advisable to consummate
the transactions contemplated by this Agreement and each party will keep the
party apprised of the status of matters relating to completion of the
transactions contemplated by this Agreement, including promptly furnishing the
other with copies of notices or other communications received by such party or
any of its Subsidiaries, from any third party and/or any Governmental Entity
with respect to such transactions; provided, however, that nothing in this
Agreement shall be deemed to require any party to take any action, or commit to
take any action, or agree to any condition or restriction, in connection with
obtaining the foregoing permits, consents, approvals, clearances and
authorizations of third parties or Governmental Entities, that would reasonably
be expected to have a Material Adverse Effect (measured on a scale relative to
such party and its Subsidiaries, taken as a whole) on such party.

(c) Subject to the proviso contained in Section 6.1(b), if any administrative or
judicial action or proceeding, including any proceeding by a private party, is
instituted (or threatened to be instituted) challenging any transaction
contemplated by this Agreement, each party shall cooperate in all respects with
the other party and shall use its reasonable best efforts to contest and resist
any such action or proceeding and to have vacated, lifted, reversed or
overturned any decree, judgment, injunction or other order, whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents or
restricts consummation of the transactions contemplated

 

22



--------------------------------------------------------------------------------

by this Agreement. Notwithstanding the foregoing or any other provision of this
Agreement, nothing in this Section 6.1 shall limit a party’s right to terminate
this Agreement pursuant to Section 9.1(b) or Section 9.1(c) so long as such
party has, prior to such termination, complied with its obligations under this
Section 6.1.

(d) Each party shall give prompt notice to the other party of any Action
commenced or, to such party’s actual knowledge, threatened against, relating to
or involving such party or any of its Subsidiaries or other Persons directly or
indirectly controlled by it or any director or manager of any of the foregoing,
which relates to this Agreement or the transactions contemplated by this
Agreement. Each party shall give the other party the opportunity to reasonably
participate in the defense and settlement of any such Action and no such
settlement shall be agreed to without each party’s prior written consent.

(e) Each party shall, upon reasonable request, furnish to the other party all
information concerning itself, its Subsidiaries, directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with any statement, filing, notice or application made by or on
behalf of such other party or any of their respective Subsidiaries to the NYSE
or any Governmental Entity in connection with the transactions contemplated by
this Agreement.

(f) Each party shall promptly advise the other party upon receiving any
communication from any Governmental Entity the consent or approval of which is
required for consummation of the transactions contemplated by this Agreement
that causes such party to believe that there is a reasonable likelihood that any
Requisite Approval will not be obtained or that the receipt of any such approval
may be materially delayed, and, to the extent permitted by applicable Law, shall
promptly provide the other party with a copy of such communication.

Section 6.2 Access to Information; Confidentiality.

(a) Upon reasonable notice and subject to applicable Laws relating to the
exchange of information, each party shall, and shall cause its Subsidiaries to,
afford to the officers, employees, accountants, counsel and other
representatives of the other party, reasonable access, during normal business
hours during the period from the date of this Agreement to the Second Closing,
to all of such party’s properties, books, contracts, commitments and records,
and, during such period, each of the parties shall, and shall cause its
Subsidiaries to, make available to the other party all other information
concerning such party’s business, properties and personnel as the other party
may reasonably request. None of the parties and their Subsidiaries shall be
required to provide access to or to disclose information where such access or
disclosure would jeopardize the attorney-client privilege of such party or its
Subsidiaries or contravene any Law, rule, regulation, order, judgment, decree,
fiduciary duty or binding agreement entered into prior to the date of this
Agreement. The parties shall make appropriate substitute disclosure arrangements
under circumstances in which the restrictions of the preceding sentence apply.

(b) All information and materials provided pursuant to or in connection with
this Agreement shall be subject to the provisions of the Confidentiality
Agreement, entered into between Seller GP and Buyer on September 3, 2014 (the
“Confidentiality Agreement”). From and after the Second Closing, Seller shall,
and shall cause its Affiliates and representatives to, keep confidential and not
use for any purpose all nonpublic information regarding the Business or any of
the Acquired Companies or their respective Subsidiaries of which Seller or such
Affiliates or representatives may be aware (“Business Information”), subject
only to the exceptions to the confidentiality and non-use obligations of Seller
and such Affiliate and representatives in the Confidentiality Agreement, as
applied mutatis mutandis to Seller and such Affiliates and representatives with
respect to Business Information.

Section 6.3 Financial Statements. Seller shall deliver to Buyer prior to the
Second Closing (i) true and complete copies of combined audited balance sheets
for the Acquired Companies and their respective Subsidiaries as of December 31,
2012 and 2013 and the related combined statements of operations, statements of
stockholder’s equity and statements of cash flows for the years then ended and
(ii) the unaudited combined balance sheets of the Acquired Companies and their
respective Subsidiaries as of the most recent quarter required to be filed in
reports with the SEC, and the related combined statements of operations,
statements of stockholder’s equity and statements of cash flows for the quarter
then ended. These audited financial statements and interim financial statements
shall be prepared in accordance with GAAP consistently applied and fairly
present, in all material respects, the combined financial condition, results of
operations, stockholder’s equity and cash flows of the

 

23



--------------------------------------------------------------------------------

Acquired Companies and their respective Subsidiaries as of the applicable dates
or for the applicable periods, in such form as may be required for filing with
the SEC. In addition, promptly following Buyer’s request, Seller shall furnish
to Buyer such other financial statements as may be required to be included in
Seller’s filings with the SEC.

Section 6.4 Legal Conditions. Subject to Section 6.1(b), each of the parties
shall, and shall cause its Subsidiaries to, use their reasonable best efforts
(i) to take, or cause to be taken, all actions necessary, proper or advisable to
comply promptly with all legal requirements that may be imposed on such party or
its Subsidiaries with respect to the transactions contemplated by this Agreement
and, subject to the conditions set forth in Article VII, to consummate such
transactions, and (ii) to obtain (and to cooperate with the other parties to
obtain) any material consent, authorization, order or approval of, or any
exemption by, any Governmental Entity and any other third party that is required
to be obtained by such party or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement.

Section 6.5 Employee Matters.

(a) Immediately prior to the Second Closing, Seller shall (i) cause the Retained
Employees to be employed by Seller or an Affiliate of Seller other than any
Acquired Company or Subsidiary of an Acquired Company and (ii) cause the
Acquired Companies or their Subsidiaries to, terminate or assign and transfer to
an Affiliate of Seller other than any Acquired Company or Subsidiary of an
Acquired Company each Acquired Company Benefit Plan and all assets thereof,
other than any Acquired Company Benefit Plan listed on Section 6.5(a) of the
Seller Disclosure Letter (each such listed plan an “Assumed Benefit Plan”).

(b) On or following the First Closing, Buyer shall, or shall cause one if its
Affiliates to, make an offer of employment to each of the employees listed in
Section 6.5(b) of the Seller Disclosure Letter (the “Designated Employees”),
which employment, with respect to each Designated Employee, shall be effective
upon such Designated Employee’s acceptance of such offer (or another date prior
to the Second Closing as designated by Buyer). Seller shall reasonably cooperate
with Buyer and any such Designated Employee that accepts such offer of
employment with regard to the termination of such Designated Employee’s
employment with an Acquired Company or any Subsidiary of an Acquired Company. In
the event that this Agreement terminates prior to the consummation of the Second
Closing, (i) any such offers of employment that have not been accepted by a
Designated Employee, or under which a Designated Employee has not yet commenced
employment with Buyer, shall be revoked and rescinded, and upon such revocation
and rescission, such offers shall have no further force or effect; and
(ii) Buyer shall cause the employment of any Designated Employee hired and
employed by Buyer or one of its Affiliates to be terminated effective upon the
termination of this Agreement, and Seller shall cause the Acquired Company or
Subsidiary of an Acquired Company that previously employed such Designated
Employee to offer employment to such Designated Employee upon the same terms as
applied to such Designated Employee prior to the First Closing.

(c) From and after the Second Closing, any individual who remains employed with
an Acquired Company or any Subsidiary of an Acquired Company as of the Second
Closing, and from and after the date a Designated Employee begins employment
with Buyer or one of its Affiliates with respect to those Designated Employees
to whom an offer was made in accordance with Section 6.5(b) and accepted (such
employees collectively, the “Business Employees”) will participate and be
covered or be offered participation and coverage, as applicable, under the
applicable Buyer Benefit Plans; provided, that continued participation and
coverage following the Second Closing under any Assumed Benefit Plan as in
effect immediately prior to the Second Closing shall be deemed to satisfy the
obligations under this sentence.

(d) Buyer shall cause each Buyer Benefit Plan in which Business Employees are
eligible to participate to take into account for purposes of eligibility,
vesting and benefit accruals under the Buyer Benefit Plans (other than benefit
accruals under any of Buyer’s tax-qualified and non-qualified defined benefit
pension plans) the service of such Business Employees with the Acquired
Companies and their Subsidiaries (and any predecessor entities) to the same
extent as such service was credited for such purpose by the Acquired Companies
and their Subsidiaries under a comparable Acquired Company Benefit Plan;
provided, however, that such service shall not be recognized to the extent that
such recognition would result in a duplication of benefits with respect to the
same period of service or with respect to newly implemented plans for which
prior service is not taken into account or with respect to plans for which
participation, service and/or benefit accrual is frozen. Nothing herein shall
limit the ability of Buyer to amend or terminate any of the Assumed Benefit
Plans or Buyer Benefit Plans in accordance with their terms at any time.

 

24



--------------------------------------------------------------------------------

(e) At and following the Second Closing, Buyer will honor the accrued and vested
obligations of the Acquired Companies and their Subsidiaries as of the Second
Closing under the provisions of the Assumed Benefit Plans, provided, that this
provision shall not prevent Buyer from amending, suspending or terminating any
such plans or agreements to the extent permitted by the respective terms of such
plans or agreements. Nothing contained in this Agreement shall constitute or be
deemed to be an amendment to any Acquired Company Benefit Plan (including any
Assumed Benefit Plan), Buyer Benefit Plan or any other compensation or benefit
plan, program or arrangement of Buyer, Seller, the Acquired Companies and their
respective Subsidiaries.

(f) If Business Employees become eligible to participate in a medical, dental or
other health care insurance plan of Buyer, Buyer shall cause each such plan to
(i) waive any preexisting condition limitations to the extent such conditions
are covered under the applicable medical, health or dental plans of Buyer,
(ii) honor under such plans any deductible, co-payment and out-of-pocket
expenses incurred by such employees and their beneficiaries during the portion
of the calendar year prior to such participation and (iii) waive any waiting
period limitation or evidence of insurability requirement which would otherwise
be applicable to such employee on or after the Second Closing for the year in
which the Second Closing or participation in such medical, dental or other
health care insurance plan of Buyer, as applicable, occurs, in each case to the
extent such employee had satisfied any similar limitation or requirement under
an analogous medical, dental or other health care insurance plan of Seller, the
Acquired Companies and their respective Subsidiaries prior to the Second Closing
for the year in which the Second Closing or participation in such medical,
dental or health care insurance plan of Buyer, as applicable, occurs.

(g) To the extent any employee of an Acquired Company or a Subsidiary of an
Acquired Company (including any Designated Employee), other than a Retained
Employee, does not become a Business Employee, Buyer shall be solely responsible
for, and Seller shall have no responsibility, liability or obligation for, any
and all cash severance amounts payable to such employees in connection with
their termination of employment from an Acquired Company or Affiliate of an
Acquired Company, as applicable, other than amounts payable with respect to the
termination or accelerated vesting of any equity-related rights (i.e.,
restricted stock) held by such employees as of the date of termination.

(h) Without limiting the generality of Section 10.9, this Section 6.5 shall be
binding upon and inure solely to the benefit of each party to this Agreement,
and nothing in this Section 6.5, express or implied, is intended to confer upon
any other Person, including any current or former director, officer or employee
the Acquired Companies and their respective Subsidiaries, any rights or remedies
of any nature whatsoever under or by reason of this Section 6.5.

Section 6.6 Additional Agreements. In case at any time after the Second Closing
any further action is necessary or desirable to carry out the purposes of this
Agreement or to vest Buyer with full title to all properties, assets, rights,
approvals, immunities and franchises of any of the Acquired Companies or their
respective Subsidiaries, the proper officers and directors of each party and its
Subsidiaries shall take all such necessary action as may be reasonably requested
by, and at the sole expense of, Buyer.

Section 6.7 Advice of Changes. Each party shall promptly advise the other
parties of any change or event (i) having or reasonably likely to have a
Material Adverse Effect on Seller or Material Adverse Effect on Buyer, as the
case may be, or (ii) that it believes would or would be reasonably likely to
cause or constitute a material breach of any of such party’s representations,
warranties or covenants contained in this Agreement; provided, however, that no
such notification shall affect the representations, warranties, covenants or
agreements of the parties (or remedies with respect thereto) or the conditions
to the obligations of the parties under this Agreement; provided, further, that
a failure to comply with this Section 6.7 shall not constitute (i) the failure
of any condition set forth in Article VII to be satisfied unless the underlying
Material Adverse Effect on Seller or Material Adverse Effect on Buyer, as
applicable, or material breach would independently result in the failure of a
condition set forth in Article VII to be satisfied or (ii) a breach of covenant
or agreement pursuant to Section 8.2(a)(y) or Section 8.2(b)(y).

 

25



--------------------------------------------------------------------------------

Section 6.8 General Release of Claims. Effective as of the Second Closing,
Seller, on behalf of itself and its Affiliates (other than the Acquired
Companies and their respective Subsidiaries) (collectively, the “Releasing
Persons”), hereby irrevocably releases and forever discharges each of the
Acquired Companies and their respective Subsidiaries (for the benefit of Buyer
and its respective Subsidiaries (including the Acquired Companies) and their
respective parents, subsidiaries, Affiliates, divisions and predecessors and
their respective past and present directors, managers, officers, employees and
agents, and each of their respective successors, heirs, assigns, executors and
administrators (collectively, the “Released Persons”)) of and from all manner of
action and actions, cause and causes of action, suits, rights, debts, dues, sums
of money, accounts, bonds, bills, covenants, contracts, controversies,
omissions, promises, variances, trespasses, losses, judgments, executions,
claims and demands whatsoever, in Law or in equity that any of the Releasing
Persons ever had, now has or which it hereafter can, shall or may have, against
the Released Persons, whether known or unknown, suspected or unsuspected,
matured or unmatured, fixed or contingent, for, upon or by reason of any matter
or cause arising at any time prior to the Second Closing, other than as provided
in or contemplated by this Agreement or any Ancillary Agreement (it being
expressly understood and agreed that there shall be no release or waiver with
respect to any of the matters set forth in Section 10.1).

Section 6.9 Tax Matters.

(a) Tax Indemnification by Seller. From and after the Second Closing, Seller
shall pay or cause to be paid, and shall indemnify Buyer and each of its
Affiliates (including the Acquired Companies and their Subsidiaries after the
Closing Date) (collectively, the “Buyer Tax Indemnified Parties”) and hold each
Buyer Tax Indemnified Party harmless from and against: (A) any Taxes imposed on
the Acquired Companies or any of their Subsidiaries for any Pre-Closing Period;
(B) any Taxes of Seller or any of its affiliates (other than the Acquired
Companies or any of their Subsidiaries) for which any of the Acquired Companies
or any of their Subsidiaries is liable under Treasury Regulation
Section 1.1502-6 (or under any similar provision of state, local or foreign
Law); (C) any and all Taxes of any Person imposed on an Acquired Company or its
Subsidiaries as a result of any Tax Sharing Agreement or Tax allocation
agreement, arrangement, or understanding entered into by such Acquired Company
or its Subsidiaries prior to the Second Closing; (D) any Taxes resulting from
any transfer of assets or employees or restructuring in anticipation of or in
connection with the transactions contemplated by this Agreement (including the
Restructuring Transactions contemplated by Section 6.10); (E) any Taxes arising
out of or relating to any breach or inaccuracy of any representation or warranty
contained in Section 3.9(m); (F) any Taxes arising out of or relating to any
breach of any covenant or agreement of Seller contained in this Agreement;
(G) any Transfer Taxes for which Seller is responsible under Section 6.9(i); and
(H) any costs and expenses, including reasonable legal fees and expenses
attributable to any item described in clauses (A) to (G) in each case except to
the extent a liability or reserve for such Taxes was reflected in the
calculation of the Final Acquired Companies’ Indebtedness or the Final Closing
Net Working Capital.

(b) Tax Indemnification by Buyer. From and after the Second Closing, Buyer shall
pay or cause to be paid, and shall indemnify Seller and its Affiliates
(collectively, the “Seller Tax Indemnified Parties”) and hold each Seller Tax
Indemnified Party harmless from and against: (A) any Taxes imposed on the
Acquired Companies or any of their Subsidiaries for any Post-Closing Period;
(B) any Taxes arising out of or relating to any breach of any covenant or
agreement of Buyer contained in this Agreement; (C) any Transfer Taxes for which
Buyer is responsible under Section 6.9(i); and (D) any costs and expenses,
including reasonable legal fees and expenses attributable to any item described
in clauses (A) to (C); provided, however, that Buyer shall not be required to
pay or cause to be paid, or to indemnify or hold harmless the Seller Tax
Indemnified Parties from and against any Taxes for which Seller is responsible
pursuant to Section 6.9(a).

(c) Straddle Periods. To the extent permitted or required by applicable Law, the
taxable year of each Acquired Company and its Subsidiaries that includes the
Second Closing Date shall be treated as closing on (and including) the Second
Closing Date. To the extent not so permitted or required by applicable Law, for
purposes of this Agreement, in the case of any Straddle Period, (i) Taxes of an
Acquired Company and its Subsidiaries imposed on a periodic basis and not based
on income, or any transaction or event (such as real or personal property Taxes)
allocable to the Pre-Closing Period shall be equal to the amount of such Taxes
for the entire Straddle Period multiplied by a fraction, the numerator of which
is the number of calendar days during the Straddle Period that are in the
Pre-Closing Period and the denominator of which is the number of calendar days
in the entire Straddle Period, and (ii) in the case of all other Taxes of an
Acquired Company and its Subsidiaries allocable to the Pre-Closing Period, such
Taxes shall be computed as if such taxable period ended as of the end of the day
on the Second Closing

 

26



--------------------------------------------------------------------------------

Date; provided that exemptions, allowances or deductions that are calculated on
an annual basis (including, but not limited to, depreciation and amortization
deductions) shall be allocated between the period ending on the Second Closing
Date and the period beginning after the Second Closing Date in proportion to the
number of days in each period.

(d) Tax Returns.

(i) Seller shall prepare or shall cause to be prepared any Tax Return that is
required to be filed by or with respect to an Acquired Company or its
Subsidiaries for any taxable period that ends on or before the Second Closing
Date (a “Pre-Closing Tax Return”). Seller shall (x) prepare such Pre-Closing Tax
Returns in a manner consistent with the past Tax accounting practices, methods,
elections and conventions of the relevant entity and in compliance with
applicable Laws, and (y) deliver to Buyer for its review and comment a copy of
any such Pre-Closing Tax Return required to be filed after the Second Closing at
least thirty (30) days prior to the due date thereof (taking into account any
extensions) and Seller shall reflect on such Pre-Closing Tax Returns all
reasonable comments received from Buyer not later than fifteen (15) days before
the due date thereof (taking into account any extensions). Seller shall timely
file or cause to be timely filed any Pre-Closing Tax Return that is required to
be filed (taking into account any extensions) on or before the Second Closing
Date. Seller shall deliver, or cause to be delivered, to Buyer all Pre-Closing
Tax Returns that are required to be filed after the Second Closing Date at least
five (5) days prior to the due date for filing such Tax Returns (taking into
account any extensions), together with payment by Seller of the amount of any
Taxes shown as due thereon (other than to the extent a liability or reserve for
such Taxes was reflected in the calculation of the Final Acquired Companies’
Indebtedness or the Final Closing Net Working Capital), and Buyer shall timely
file or cause to be timely filed such Tax Returns.

(ii) Buyer shall prepare and timely file or cause to be prepared and timely
filed all Tax Returns and in compliance with applicable Laws with respect to an
Acquired Company or its Subsidiaries for any Straddle Period. In the case of any
such Tax Return for a Straddle Period (a “Straddle Period Tax Return”), such Tax
Returns shall be prepared in a manner consistent with past practice of the
Acquired Companies and Buyer shall deliver to Seller for its review and comment
a copy of such Straddle Period Tax Returns at least thirty (30) days prior to
the due date thereof (taking into account any extensions) and Buyer shall
reflect on such Tax Returns all reasonable comments received from Seller not
later than fifteen (15) days before the due date thereof (taking into account
any extensions) to the extent such comments relate to the Pre-Closing Period.
Seller shall pay to Buyer at least five (5) days prior to the due date for
filing such Straddle Period Tax Returns (taking into account any extensions) the
amount of any Taxes shown as due thereon allocable (as determined under
Section 6.9(c)) to the Pre-Closing Period (other than to the extent a liability
or reserve for such Taxes was reflected in the calculation of the Final Acquired
Companies’ Indebtedness or the Final Closing Net Working Capital).

(e) Tax Contests.

(i) If any Taxing Authority asserts a Tax Claim, then the party to this
Agreement first receiving notice of such Tax Claim promptly shall provide
written notice thereof to the other party to this Agreement; provided, however,
that the failure of such party to give such prompt notice shall not relieve the
other party of any of its obligations under this Section 6.9, except to the
extent that the other party is actually prejudiced by such failure. Such notice
shall specify in reasonable detail the basis for such Tax Claim and shall
include a copy of the relevant portion of any correspondence received from the
Taxing Authority.

(ii) In the case of a Tax Proceeding of or with respect to an Acquired Company
or its Subsidiaries for any taxable period ending on or before the Second
Closing Date, Seller shall have the right to control such Tax Proceeding;
provided, however, that Seller shall (x) keep Buyer reasonably informed with
respect to such Tax Proceeding, (y) consult Buyer before taking any significant
action in connection with such Tax Proceeding, and (z) to the extent that a
settlement or compromise of such Tax Proceeding could reasonably be expected to
have an adverse effect on Buyer or any of its Subsidiaries (including the
Acquired Companies or any of their Subsidiaries), not settle or compromise such
Tax Proceeding without the prior written consent of Buyer, which consent shall
not be unreasonably withheld.

(iii) In the case of a Tax Proceeding of or with respect to an Acquired Company
or its Subsidiaries for any Straddle Period, Buyer shall have the right to
control such Tax Proceeding; provided, however,

 

27



--------------------------------------------------------------------------------

that Buyer shall (x) keep Seller reasonably informed with respect to such Tax
Proceeding, (y) consult Seller before taking any significant action in
connection with such Tax Proceeding, and (z) to the extent that a settlement or
compromise of such Tax Proceeding could reasonably be expected to have an
adverse effect on Seller or any of its Subsidiaries, not settle or compromise
such Tax Proceeding without the prior written consent of Seller, which consent
shall not be unreasonably withheld.

(iv) Buyer shall have the exclusive right to control any Tax Proceeding other
than any Tax Proceeding described in Section 6.9(e)(ii) and Section 6.9(e)(iii).

(f) Cooperation and Exchange of Information.

(i) Each party to this Agreement shall, and shall cause its Affiliates to,
provide to the other party to this Agreement such cooperation, documentation and
information as either of them reasonably may request in (i) filing any Tax
Return, amended Tax Return or claim for refund, (ii) determining a liability for
Taxes or an indemnity obligation under this Section 6.9 or a right to refund of
Taxes, or (iii) conducting any Tax Proceeding. Such cooperation and information
shall include providing necessary powers of attorney, copies of all relevant
portions of relevant Tax Returns, together with all relevant portions of
relevant accompanying schedules and relevant work papers, relevant documents
relating to rulings or other determinations by Taxing Authorities and relevant
records concerning the ownership and Tax basis of property and other
information, which any such party may possess. Each party shall make its
employees reasonably available on a mutually convenient basis at its cost to
provide an explanation of any documents or information so provided.

(ii) Each party shall retain all Tax Returns, schedules and work papers, and all
material records and other documents relating to Tax matters, of the relevant
entities for their respective Tax periods ending on or prior to the Second
Closing Date until the later of (x) the expiration of the statute of limitations
for the Tax periods to which the Tax Returns and other documents relate, or
(y) eight (8) years following the due date (without extension) for such Tax
Returns. Thereafter, the party holding such Tax Returns or other documents may
dispose of them after offering the other party reasonable notice and opportunity
to take possession of such Tax Returns and other documents at such other party’s
own expense.

(g) After the Second Closing, all refunds received by Buyer or any of its
affiliates (including the Acquired Companies and their Subsidiaries) for Taxes
of an Acquired Company or any of its Subsidiaries for any Pre-Closing Period
(other than (i) any refund of Taxes attributable to, or resulting from, a carry
back of any item of loss, deduction, credit or other similar item arising in a
Post-Closing Period or, in the case of a refund of Taxes for a Straddle Period,
the use of the prorated amount of any such item that arises in a Post-Closing
Period and (ii) any refund reflected as an asset in the Final Closing Net
Working Capital) shall be for the account of Seller and shall be paid by Buyer
to Seller, net of expenses and net of any Taxes imposed on or resulting from the
receipt of such refund. The amount of any other refund of Taxes shall be for the
account of Buyer. To the extent that a refund that gives rise to a payment to
Seller hereunder is subsequently disallowed or otherwise reduced, Seller shall
pay to Buyer the amount of such disallowed or reduced refund.

(h) Tax Treatment of Payments. Except to the extent otherwise required pursuant
to a Determination, Seller, Buyer, the Acquired Companies and their respective
Subsidiaries and their respective Affiliates shall treat any and all payments
under this Section 6.9, Section 1.2(e), Section 2.1(e), and Article VIII as an
adjustment to the consideration for income Tax purposes.

(i) Transfer Taxes. Notwithstanding anything to the contrary in this Agreement,
each of Seller and Buyer shall pay and be responsible for fifty percent (50%) of
any sales, use, transfer, documentary, stamp, value added or similar Taxes and
related fees imposed on or payable with respect to the transactions contemplated
hereby (“Transfer Taxes”). Such Transfer Taxes shall be paid by the party
responsible under applicable Law to pay such Transfer Taxes (with the other
party indemnifying the party that is legally responsible to pay the Tax, its
share of such Tax at least three (3) days before the Tax payment due date). Both
parties shall, and shall cause their respective Affiliates to, cooperate in the
execution of the Tax Returns and other filings relating to such Transfer Taxes.

 

28



--------------------------------------------------------------------------------

(j) Timing of Payments. Any indemnity payment required to be made pursuant to
this Section 6.9 shall be made within ten (10) days after the indemnified party
makes written demand upon the indemnifying party, but in no case earlier than
five (5) days prior to the date on which the relevant Taxes or other amounts are
required to be paid to the applicable Taxing Authority.

(k) Notwithstanding anything to the contrary in this Agreement, indemnification
with respect to Taxes and the procedures relating thereto shall be governed
exclusively by this Section 6.9, Section 8.3 and Section 8.4, and the provisions
of Article VIII (other than Section 8.3 and Section 8.4) shall not apply. The
covenants and agreements in this Section 6.9 and the representations and
warranties contained in Section 3.9(m) shall survive the Second Closing until
the date that is six (6) months after the expiration of the applicable statute
of limitations; provided, however, that any claim for indemnity made by a party
hereto on or prior to such date shall survive until such claim is finally
resolved. The representations and warranties contained in Section 3.9 (other
than in Section 3.9(m)) shall not survive, and shall terminate at, the Second
Closing.

Section 6.10 Certain Pre-Closing Transactions. Prior to the Second Closing,
Seller shall complete each of the following transactions (collectively, the
“Restructuring Transactions”), in each case pursuant to documentation in form
and substance satisfactory to Seller and Buyer:

(a) distribute or cause the distribution of all of the Equity Interests of CREI
Advisors, LLC to Seller or an Affiliate of Seller (other than any Acquired
Company or Subsidiary of any Acquired Company); and

(b) cause the Designated FF&E to be transferred to an Acquired Company or a
Subsidiary of an Acquired Company.

Section 6.11 Change of Name. Effective upon the Second Closing, Seller shall,
and shall cause its Affiliates to, cease all use of the name “Cole” and any
derivative thereof for marketing, promotion or sales purposes to customers or
the general public, except (solely with respect to the general public) for a
transition period not to exceed forty-five (45) days immediately following the
Second Closing Date.

Section 6.12 Subsidiary Advisory Agreement. Seller agrees that, after the Second
Closing, it or one of its Affiliates will enter into a sub-advisory agreement
with the advisor of each of Cole Credit Property Trust VI, Inc., a Maryland
corporation, and Cole Office & Industrial REIT (CCIT III), Inc., a Maryland
corporation, each of which as of the date of this Agreement has not been formed
(the “Designated Formation Funds”), as promptly as practicable after the
formation of each such Designated Formation Fund (the “Formation Fund
Sub-Advisory Agreement”). Seller and Buyer agree that the advisory agreement to
be entered into with each of the Designated Formation Funds (the “Formation Fund
Advisory Agreement”) will be materially in the same form as the advisory
agreement for the prior Designated Fund in such series, subject only to such
changes as may be required by Governmental Entities, as do not materially
adversely affect Seller or as are agreed to by Seller and Buyer (the “Permitted
Changes”), and that the Formation Fund Sub-Advisory Agreement (other than to
reflect the fee schedule set forth in Section 6.12 of the Seller Disclosure
Letter) will be substantially in the same form as the Formation Fund Advisory
Agreement, with such changes as are necessary to conform to the Permitted
Changes or as are agreed to by Seller and Buyer. Except for the Designated Funds
and the Designated Formation Funds, neither Seller nor any of its Affiliates
will serve as sub-advisor to any fund sponsored by Buyer, unless Seller and
Buyer otherwise agree.

Section 6.13 Reaffirmation of Advisory Agreement. On or before the Second
Closing, Seller shall use, and shall cause its applicable Affiliates to use,
commercially reasonable best efforts to assist Buyer and the Acquired Companies
in reaffirming or renewing, or causing to be reaffirmed or renewed, any advisory
contract, investment management contract, property management contract, dealer
manager agreement, soliciting dealer agreement and any similar agreement which
relates to the Business.

Section 6.14 No Negotiation. During the period commencing on the date hereof and
ending on the earlier of the Second Closing Date or the date on which this
Agreement is terminated pursuant to Article IX, Seller shall not, shall not
authorize or permit any of its Affiliates to, and shall instruct its
representatives not to: (a) solicit or knowingly encourage the initiation or
submission of any expression of interest, inquiry, proposal or offer from any
Person (other than Buyer or its Affiliates or representatives) relating to a
possible Acquisition Transaction; (b) participate in any discussions or
negotiations or enter into any agreement, understanding or arrangement with, or

 

29



--------------------------------------------------------------------------------

provide any non-public information to, any Person (other than Buyer or its
Affiliates or representatives) relating to or in connection with a possible
Acquisition Transaction; (c) entertain or accept any proposal or offer from any
Person (other than Buyer or its Affiliates or representatives) relating to a
possible Acquisition Transaction; or (d) consummate any Acquisition Transaction.
For purposes of this Agreement, “Acquisition Transaction” means any transaction
or series of related transactions involving: (i) the sale, license, encumbrance
or other disposition of all or any material portion of the business or assets of
any Acquired Company or any of its Subsidiaries; (ii) the issuance, pledge,
transfer, acquisition or other disposition of all or any material portion of the
Equity Interests of any Acquired Company or any of its Subsidiaries; or
(iii) any merger, consolidation, business combination, share exchange, stock or
asset purchase, reorganization or similar transaction involving a change of
control of any Acquired Company or any of its Subsidiaries.

Section 6.15 Wrong Pockets. If, after the Second Closing, (i) Seller reasonably
determines that any asset, property or subsidiary that should not have been
transferred pursuant to this Agreement or any of the Ancillary Agreements has
been transferred to Buyer or is held by an Acquired Company or (ii) Buyer
reasonably determines that any asset, property or subsidiary that should have
been transferred pursuant to this Agreement or any of the Ancillary Agreements
has not been transferred to Buyer or is not held by an Acquired Company, Buyer
and Seller shall consult with one another in good faith and reasonably cooperate
to determine if such asset, property or subsidiary is held by the wrong party
and, if so determined, to effect the transfer of such asset, property or
subsidiary to the appropriate party or its designee as soon as practicable and
for no consideration.

Section 6.16 Intercompany Obligations. Seller shall use reasonable efforts to
take, or cause to be taken, such action and make, or cause to be made, such
payments as may be necessary so that, as of the Second Closing Date, there shall
be no intercompany obligations (other than pursuant to this Agreement and the
Ancillary Agreements) between any of the Acquired Companies or their respective
Subsidiaries, on the one hand, and Seller or any of its Affiliates (other than
the Acquired Companies and their respective Subsidiaries), on the other hand.
Except for this Agreement and the Ancillary Agreements, all intercompany
arrangements and Contracts, whether written or oral, between any Acquired
Company or their respective Subsidiaries, on the one hand, and Seller or any of
its Affiliates (other than the Acquired Companies and their respective
Subsidiaries), on the other hand, shall terminate and be of no further force and
effect after the Second Closing. The parties hereto agree that this Section 6.16
does not apply to intercompany accounts or obligations owing to and from, or any
arrangements or contracts, among any of the Acquired Companies and/or their
respective Subsidiaries.

Section 6.17 Property Disposition Fees. Prior to the Second Closing, EFA will
assign its right to receive any disposition fees payable by, and reimbursement
of expenses from, the applicable Ancillary Programs with respect to the sale or
disposition of any of the properties set forth on Section 6.17 of the Seller
Disclosure Letter.

Section 6.18 Property Management Agreements. Prior to the Second Closing, Seller
shall cause EFA to enter into property management agreements with Carbon Realty
Advisors, LLC relating to the payment of property management fees from the
properties owned by the Ancillary Programs in accordance with the terms set
forth on Section 6.18 of the Seller Disclosure Letter; provided, however, that
such property management agreements shall only be entered into to the extent
they are not already in effect.

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions to Each Party’s Obligations – First Closing. The
respective obligations of the parties to effect the First Closing shall be
subject to the satisfaction at or prior to the First Closing of the following
conditions:

(a) Required Approvals. (i) Any applicable waiting period under the HSR Act
shall have expired or been earlier terminated, (ii) all of the Buyer Shares
issuable pursuant to this Agreement shall have been approved for listing on the
NYSE, subject to official notice of issuance and (iii) any other approvals set
forth in Section 3.4 and Section 4.4 required to be obtained for the
consummation, as of the First Closing, of the transactions contemplated by this
Agreement (other than, in the case of this clause (iii), any approvals the
failure of which to obtain would not

 

30



--------------------------------------------------------------------------------

have, or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on Seller or a Material Adverse Effect on
Buyer), shall have been obtained (all such approvals and the expiration or
termination of all such waiting periods are referred to herein as the “Requisite
Approvals”).

(b) No Injunctions or Restraints; Illegality. No Order (whether temporary,
preliminary or permanent) issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated by this Agreement shall be in effect. No
statute, rule, regulation or Order shall have been enacted, entered, promulgated
or enforced by any Governmental Entity that prohibits or makes illegal
consummation of the transactions contemplated by this Agreement. There shall be
no pending Action by any Governmental Entity with respect to this Agreement or
the transactions contemplated hereby.

Section 7.2 Conditions to Obligations of Buyer – First Closing. The obligations
of Buyer to effect the First Closing are also subject to the satisfaction, or
waiver by Buyer, at or prior to the First Closing, of the following conditions:

(a) Representations and Warranties. The representations and warranties of Seller
set forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the First Closing as though made on and as of the First
Closing (except that representations and warranties that by their terms speak
specifically as of the date of this Agreement or another date shall be true and
correct as of such date); provided, however, that no representation or warranty
of Seller (other than the representations and warranties contained in
Section 3.1(a) (first sentence only), Section 3.1(b) (with respect to material
Subsidiaries of the Acquired Companies only), Section 3.2, Section 3.3(a) and
Section 3.5, which shall be true and correct in all material respects), shall be
deemed untrue or incorrect for purposes hereunder as a consequence of the
existence of any fact, event or circumstance inconsistent with such
representation or warranty, unless such fact, event or circumstance,
individually or taken together with all other facts, events or circumstances
inconsistent with any representation or warranty of Seller, has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Seller, disregarding for these purposes any qualification or
exception for, or reference to, materiality in any such representation or
warranty, including the use of the terms “material,” “materially,” “in all
material respects,” “Material Adverse Effect” or similar terms or phrases in any
such representation or warranty, other than, in each case, in Section 3.5,
Section 3.7(a), Section 3.10(a), Section 3.12(a), and Section 3.13; and Buyer
shall have received a certificate signed on behalf of Seller by the Chief
Executive Officer or the Chief Financial Officer of Seller to the foregoing
effect.

(b) Performance of Obligations of Seller. Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the First Closing; and Buyer shall have received a
certificate signed on behalf of Seller by the Chief Executive Officer or the
Chief Financial Officer of Seller to such effect.

(c) Other Deliveries. Seller shall have made the other deliveries set forth in
Section 1.5(b).

Section 7.3 Conditions to Obligations of Seller – First Closing. The obligation
of Seller to effect the First Closing is also subject to the satisfaction, or
waiver by Seller, at or prior to the First Closing, of the following conditions:

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the First Closing as though made on and as of the First
Closing (except that representations and warranties that by their terms speak
specifically as of the date of this Agreement or another date shall be true and
correct as of such date); provided, however, that no representation or warranty
of Buyer (other than the representations and warranties in Section 4.1 (first
sentence only), Section 4.2, and Section 4.3(a) which shall be true and correct
in all material respects) shall be deemed untrue or incorrect for purposes
hereunder as a consequence of the existence of any fact, event or circumstance
inconsistent with such representation or warranty, unless such fact, event or
circumstance, individually or taken together with all other facts, events or
circumstances inconsistent with any representation or warranty of Buyer, has had
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect on Buyer, disregarding for these purposes any
qualification or exception for, or reference to, materiality in any such
representation or warranty, including the use of the terms “material,”
“materially,” “in all material respects,” “Material Adverse Effect” or similar
terms or phrases in any such representation or warranty; and Seller shall have
received a certificate signed on behalf of Buyer by an authorized officer of
Buyer to the foregoing effect.

 

31



--------------------------------------------------------------------------------

(b) Performance of Obligations of Buyer. Buyer shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the First Closing; and Seller shall have received a
certificate signed on behalf of Buyer by an authorized officer of Buyer to such
effect.

(c) Other Deliveries. Buyer shall have made the other deliveries set forth in
Section 1.5(a).

Section 7.4 Conditions to Each Party’s Obligations – Second Closing. The
respective obligations of the parties to effect the Second Closing shall be
subject to the satisfaction at or prior to the Second Closing of the following
conditions:

(a) No Injunctions or Restraints; Illegality. No Order (whether temporary,
preliminary or permanent) issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the transactions contemplated by this Agreement shall be in effect. No
statute, rule, regulation or Order shall have been enacted, entered, promulgated
or enforced by any Governmental Entity that prohibits or makes illegal
consummation of the transactions contemplated by this Agreement. There shall be
no pending Action by any Governmental Entity with respect to this Agreement or
the transactions contemplated hereby.

(b) FINRA Approval. Each of: (i) thirty-one (31) days shall have elapsed
following submission to FINRA of the initial Continuing Membership Application
of each Broker (the “CMA”) and FINRA shall not have rejected the CMA as
incomplete during such period; (ii) each Broker shall have notified FINRA that
the parties to this Agreement intend to consummate the Broker Sale without
written approval from FINRA; and (iii) FINRA shall not have advised any Broker
that it will impose material operating conditions on the Broker if the Second
Closing occurs prior to obtaining FINRA’s approval of the CMA.

Section 7.5 Conditions to Obligations of Buyer – Second Closing. The obligations
of Buyer to effect the Second Closing are also subject to the satisfaction, or
waiver by Buyer, at or prior to the Second Closing, of the following conditions:

(a) Representations and Warranties. The representations and warranties of Seller
set forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the Second Closing as though made on and as of the Second
Closing (except that representations and warranties that by their terms speak
specifically as of the date of this Agreement or another date shall be true and
correct as of such date); provided, however, that no representation or warranty
of Seller (other than the representations and warranties contained in
Section 3.1(a) (first sentence only), Section 3.1(b) (with respect to material
Subsidiaries of the Acquired Companies only), Section 3.2, Section 3.3(a) and
Section 3.5, which shall be true and correct in all material respects), shall be
deemed untrue or incorrect for purposes hereunder as a consequence of the
existence of any fact, event or circumstance inconsistent with such
representation or warranty, unless such fact, event or circumstance,
individually or taken together with all other facts, events or circumstances
inconsistent with any representation or warranty of Seller, has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect on Seller, disregarding for these purposes any qualification or
exception for, or reference to, materiality in any such representation or
warranty, including the use of the terms “material,” “materially,” “in all
material respects,” “Material Adverse Effect” or similar terms or phrases in any
such representation or warranty, other than, in each case, in Section 3.5,
Section 3.7(a), Section 3.10(a), Section 3.12(a) and Section 3.13; and Buyer
shall have received a certificate signed on behalf of Seller by the Chief
Executive Officer or the Chief Financial Officer of Seller to the foregoing
effect.

(b) Performance of Obligations of Seller. Seller shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Second Closing; and Buyer shall have received a
certificate signed on behalf of Seller by the Chief Executive Officer or the
Chief Financial Officer of Seller to such effect.

(c) Restructuring Transactions. Each of the Restructuring Transactions shall
have been completed.

 

32



--------------------------------------------------------------------------------

(d) Other Deliveries. Seller shall have made the other deliveries set forth in
Section 1.6(b).

(e) FIRPTA Certificate. Seller shall have delivered to Buyer a duly executed
certification that Seller is not a foreign person within the meaning of
Section 1445 of the Code, substantially in the form of the sample certification
set forth in Treasury Regulation Section 1.1445-2(b)(2)(iv)(A).

Section 7.6 Conditions to Obligations of Seller – Second Closing. The
obligations of Seller to effect the Second Closing are also subject to the
satisfaction, or waiver by Buyer, at or prior to the Second Closing, of the
following conditions:

(a) Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the Second Closing as though made on and as of the Second
Closing (except that representations and warranties that by their terms speak
specifically as of the date of this Agreement or another date shall be true and
correct as of such date); provided, however, that no representation or warranty
of Buyer (other than the representations and warranties contained in Section 4.1
(first sentence only), Section 4.2, and Section 4.3(a), which shall be true and
correct in all material respects), shall be deemed untrue or incorrect for
purposes hereunder as a consequence of the existence of any fact, event or
circumstance inconsistent with such representation or warranty, unless such
fact, event or circumstance, individually or taken together with all other
facts, events or circumstances inconsistent with any representation or warranty
of Buyer, has had or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on Buyer, disregarding for these
purposes any qualification or exception for, or reference to, materiality in any
such representation or warranty, including the use of the terms “material,”
“materially,” “in all material respects,” “Material Adverse Effect” or similar
terms or phrases in any such representation or warranty; and Seller shall have
received a certificate signed on behalf of Buyer by the Chief Executive Officer
or the Chief Financial Officer of Buyer to the foregoing effect.

(b) Performance of Obligations of Buyer. Buyer shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Second Closing; and Seller shall have received a
certificate signed on behalf of Buyer by the Chief Executive Officer or the
Chief Financial Officer of Buyer to such effect.

(c) Restructuring Transactions. Each of the Restructuring Transactions shall
have been completed.

(d) Other Deliveries. Buyer shall have made the other deliveries set forth in
Section 1.6(a).

ARTICLE VIII

SURVIVAL; INDEMNIFICATION

Section 8.1 Survival. The representations and warranties of the parties
contained in this Agreement shall survive the Second Closing until March 31,
2016; provided that (i) the representations and warranties of Seller contained
in Section 3.1, Section 3.2 and Section 3.3(a) and the representations and
warranties of Buyer contained in Section 4.2, Section 4.3(a) and Section 4.5
shall survive indefinitely and (ii) the representations and warranties contained
in Section 3.9 (Taxes and Tax Returns) shall survive in the manner set forth in
Section 6.9(k). The covenants and agreements of the parties hereto shall remain
in full force and effect in accordance with their terms (or, if no survival
period is specified herein, such covenants and agreements shall survive until
fully performed or fulfilled). Notwithstanding the foregoing, if notice of a
breach of any representation, warranty, covenant or agreement has been given
prior to the expiration of the applicable representation, warranty, covenant or
agreement, the ability of a party to initiate an Action with respect to such
breach shall survive until any such Action relating thereto has been fully and
finally resolved.

Section 8.2 Indemnification.

(a) From and after the Second Closing, Seller shall indemnify, defend and hold
harmless Buyer and its Affiliates (including the Acquired Companies and their
respective Subsidiaries), and its and their respective

 

33



--------------------------------------------------------------------------------

officers, directors and employees (any of the foregoing, a “Buyer Indemnified
Party”), against any and all damages, losses, liabilities, claims, fines,
deficiencies, payments (including those arising out of any settlement, judgment
or compromise relating to any Action and expenses (including interest and
penalties due and payable with respect thereto and reasonable expenses of
investigation, preparation, defense, avoidance or settlement of an Action and
reasonable attorneys’ fees and expenses in connection with any Action whether
involving a third party claim or a claim solely between the parties hereto)
(“Damages”) incurred, asserted against or suffered by any Buyer Indemnified
Party, including in connection with enforcing Seller’s obligations hereunder,
resulting from or arising out of (x) any inaccuracy in any representation or
breach of warranty of Seller contained in Article III (other than Section 3.9,
which shall be governed by Section 6.9) by virtue of its failure to be true and
correct (A) on and as of the First Closing Date with the same effect as though
made on and as of the First Closing Date (other than any such representation or
warranty that speaks as of a specific date or time other than the First Closing
Date), (B) on and as of the date of this Agreement (other than any such
representation or warranty that speaks as of a specific date or time other than
the date of this Agreement) or (C) on and as of the date or time when made, in
the case of any representation or warranty that speaks as of a specific date or
time other than the date of this Agreement or the First Closing Date; provided
that, in the event of any such breach or inaccuracy of any representation or
warranty that includes any limitation or qualification as to “materiality”
(including the word “material”), “Material Adverse Effect” or “Knowledge,” for
purposes of determining the amount of such Damages with respect to such breach
or inaccuracy, no effect will be given to such limitation or qualification
contained therein (each such inaccuracy in a representation or breach of
warranty a “Breach”) or (y) breach of covenant or agreement made or to be
performed by Seller pursuant to this Agreement on or prior to the Second
Closing.

(b) From and after the Second Closing, Buyer shall indemnify, defend and hold
harmless Seller and its Affiliates (other than the Acquired Companies and their
respective Subsidiaries), and its and their respective officers, directors and
employees (any of the foregoing, a “Seller Indemnified Party”), against any and
all Damages incurred, asserted against or suffered by any Seller Indemnified
Party, including in connection with enforcing Buyer’s obligations hereunder,
resulting from or arising out of (x) any inaccuracy in any representation or
breach of warranty of Buyer contained in Article IV by virtue of its failure to
be true and correct (A) on and as of the First Closing Date with the same effect
as though made on and as of the First Closing Date (other than any such
representation or warranty that speaks as of a specific date or time other than
the First Closing Date), (B) on and as of the date of this Agreement (other than
any such representation or warranty that speaks as of a specific date or time
other than the date of this Agreement) or (C) on and as of the date or time when
made, in the case of any representation or warranty that speaks as of a specific
date or time other than the date of this Agreement or the First Closing Date;
provided that, for purposes of determining the amount of such Damages with
respect to any Breach by Buyer, no effect will be given to any limitation or
qualification as to “materiality” (including the word “material”), “Material
Adverse Effect” or “Knowledge” contained in any related representation or
warranty or (y) breach of covenant or agreement made or to be performed by Buyer
pursuant to this Agreement on or prior to the Second Closing.

(c) With respect to indemnification by Seller or Buyer (each being referred in
its capacity as the indemnifying party as, the “Indemnifying Party”) for its
Breaches pursuant to Section 8.2(a)(x) and Section 8.2(b)(x), as applicable:

(i) the Indemnifying Party shall not be liable unless the aggregate amount of
Damages with respect to all such Breaches exceeds $10 million, after which the
Indemnifying Party shall be liable for the amount of all Damages with respect to
its Breaches in excess of $10 million;

(ii) the Indemnifying Party shall not be liable for any single claim or series
of related claims with respect to such Breaches which result in Damages of
$250,000 or less (and such claims shall not be aggregated for purposes of
aggregating Damages pursuant to clause Section 8.2(c)(i)); and

(iii) the Indemnifying Party’s maximum aggregate liability for all such Breaches
shall not exceed $75 million;

provided, further, that the limitations on indemnifiable Damages set forth in
clauses (i), (ii) and (iii) above shall not apply with respect to the
representations and warranties of Seller set forth in Section 3.1, Section 3.2,
Section 3.3(a) and Section 3.6 or the representations and warranties of Buyer
set forth in Section 4.1, Section 4.2, Section 4.3(a) and Section 4.5.

 

34



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Agreement, in no event
shall the Indemnifying Party be liable to an Indemnified Party for any
exemplary, punitive, special or consequential damages, including lost profits or
diminution of value or any loss of goodwill or possible business after the
Second Closing, except for any such damages to the extent paid to a third party,
including a Governmental Entity.

(e) With respect to any claim brought by a Buyer Indemnified Party against
Seller under this Agreement or otherwise relating to this Agreement, Seller
expressly waives any right of subrogation, contribution, advancement,
indemnification or other claim against any Acquired Company or any Subsidiary of
any Acquired Company with respect to any amounts owed by Seller pursuant to this
Agreement.

(f) Seller or Buyer, as the case may be, agrees to give prompt notice (a “Notice
of Claim”) to the Indemnifying Party, in the event indemnity is sought by a
Buyer Indemnified Party or a Seller Indemnified Party, as the case may be, under
this Section 8.2, of the assertion of any claim, or the commencement of any
suit, action or proceeding in respect of which indemnity may be sought under
this Section 8.2 (each, a “Claim”) and will provide the Indemnifying Party such
information with respect thereto in the possession of Seller or Buyer, as the
case may be, that the Indemnifying Party may reasonably request. The failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder, unless (and solely to the extent) such failure shall have
actually materially prejudiced the Indemnifying Party’s defense of such Claim.

(g) The Indemnifying Party shall be entitled to participate in the defense of
any claim asserted by a third party (each, a “Third Party Claim”) and, subject
to the limitations set forth in this Section 8.2, shall have fifteen (15) days
after the date on which Notice of Claim is given (or such lesser number of days
set forth in the Notice of Claim as may be required by court proceedings in the
event of a litigated matter) to notify the party giving such Notice of Claim in
writing of its election to control and appoint lead counsel for such defense, in
each case at its expense.

(h) If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 8.2, the
Indemnifying Party shall obtain the prior written consent of Seller or Buyer, as
the case may be, before entering into any settlement of such Third Party Claim,
if the settlement does not unconditionally release the Indemnified Parties from
all liabilities and obligations with respect to such Third Party Claim, the
settlement includes a statement or admission of fault, culpability or failure to
act by or on behalf of any Indemnified Party, or the settlement imposes
injunctive or other equitable relief against any Indemnified Party, and any
Indemnified Party shall be entitled to participate in the defense of such Third
Party Claim and to employ separate counsel of its choice for such purpose. The
fees and expenses of such separate counsel shall be paid by the Indemnified
Party; provided that in the event that the Indemnified Party determines in good
faith that representation by counsel to the Indemnifying Party of both such
Indemnifying Party and the Indemnified Party could reasonably be expected to
present such counsel with a conflict of interest, then the Indemnified Party may
employ separate counsel to represent or defend it in any such Action and the
Indemnifying Party shall pay the reasonable fees and expenses of such counsel;
provided, however, that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm of attorneys (in addition to
local counsel) at any time for all Indemnified Parties. If the Indemnifying
Party does not elect to defend such Third Party Claim or does not defend such
Third Party Claim in good faith, the Indemnified Party shall have the right in
addition to any other right or remedy it may have hereunder, at the Indemnifying
Party’s expense, to defend such Third Party Claim; provided, however, that
(i) the Indemnified Party’s defense of or participation in the defense of any
such Third Party Claim shall not in any way diminish or lessen the obligations
of the Indemnifying Party under the agreements of indemnification set forth in
this Article VIII, and (ii) the Indemnified Party may not settle any such Third
Party Claim without the consent of the Indemnifying Party (which consent shall
not be unreasonably withheld, conditioned or delayed).

(i) At the Indemnifying Party’s expense, each party shall cooperate, and cause
their respective Affiliates to cooperate, in the defense or prosecution of any
Third Party Claim and shall furnish or cause to be furnished such records,
information and testimony, and attend such conferences, discovery proceedings,
hearings, trials or appeals, as may be reasonably requested in connection
therewith.

 

35



--------------------------------------------------------------------------------

(j) At the Indemnifying Party’s expense, each Indemnified Party shall use
reasonable efforts to collect any amounts available under insurance coverage, or
from any other person alleged to be responsible, for any Damages payable under
this Section 8.2.

(k) Except for Third Party Claims being defended in good faith, an Indemnifying
Party shall satisfy its obligations under this Article VIII in respect of a
claim for indemnification hereunder which is not contested by the Indemnifying
Party in good faith as promptly as practical but in any event no later than
thirty (30) days after the date on which the Notice of Claim in respect thereof
is given.

Section 8.3 Calculation of Damages. The amount of any Damages payable under
Section 6.9 and/or Section 8.2 by the Indemnifying Party shall be: (i) net of
any amounts actually previously recovered by the Indemnified Party under
applicable insurance policies in respect of the Damages giving rise to the right
of indemnification (net of any increase in premiums to be paid by the
Indemnified Party arising from the insurance carrier’s payment of such claim);
(ii) increased by any Tax cost actually incurred by the Indemnified Party
arising from the receipt or accrual of the indemnity payment; and
(iii) decreased by any cash Tax savings actually realized by the Indemnified
Party arising in the taxable year in which such Damages are incurred or, if
later, at the time the indemnity payment is made. If the Indemnified Party
receives any amounts in respect of the Damages giving rise to the right of
indemnification under applicable insurance policies subsequent to an
indemnification payment in respect of such Damages by the Indemnifying Party,
then such Indemnified Party shall, to the extent fully indemnified for the
applicable Damages (after giving effect to the following reimbursement
obligation), promptly reimburse the Indemnifying Party for any payment made or
expense incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount so received by the Indemnified Party,
net of any expenses incurred by such Indemnified Party in collecting such amount
(including any increase in premiums arising from the payment by an insurance
carrier of such amount). Notwithstanding the foregoing, Seller shall not be
required to pay Damages pursuant to this Section 8.3 if, and solely to the
extent, liability for such Damages is reflected in the calculation of the Final
Closing Net Working Capital.

Section 8.4 Exclusivity. After the Second Closing, Section 6.9 and this Article
VIII shall provide the exclusive remedy for any claim by any Indemnified Party
based on a Breach by the Indemnifying Party, other than any such claim based on
fraud or willful breach of this Agreement and except as set forth in
Section 10.10.

ARTICLE IX

TERMINATION AND AMENDMENT

Section 9.1 Termination. This Agreement may be terminated at any time prior to
the Second Closing:

(a) by mutual consent of Seller and Buyer in a written instrument;

(b) by either Buyer or Seller if any Governmental Entity that must grant a
Requisite Approval has denied such approval and such denial has become final and
nonappealable or any Governmental Entity of competent jurisdiction shall have
issued a final and nonappealable Order permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement,
provided that the party seeking to terminate this Agreement pursuant to this
Section 9.1(b) shall have complied with its obligations pursuant to Section 6.1
with respect to such denial or Order;

(c) by either Buyer or Seller if the Second Closing shall not have occurred on
or before December 31, 2014 (the “Outside Date”) unless the failure of the
Closing to occur by such date shall be due to the failure of the party seeking
to terminate this Agreement to perform or observe the covenants and agreements
of such party set forth in this Agreement; or

 

36



--------------------------------------------------------------------------------

(d) by either Buyer or Seller if there shall have been a breach of any of the
covenants or agreements or any of the representations or warranties set forth in
this Agreement on the part of Seller, in the case of a termination by Buyer, or
Buyer, in the case of a termination by Seller, which breach, either individually
or in the aggregate, would result in, if occurring or continuing on the Second
Closing Date, the failure of the conditions set forth in Section 7.2(a) or
Section 7.2(b), in the case of a termination by Buyer, or the conditions set
forth in Section 7.3(a) or Section 7.3(b), in the case of a termination by
Seller, and which, if curable, is not cured within thirty (30) days following
written notice to the party committing such breach or which by its nature or
timing cannot be cured prior to the Outside Date.

Section 9.2 Effect of Termination. In the event of termination of this Agreement
by either Seller or Buyer as provided in Section 9.1 (or by Seller and Buyer as
provided in Section 9.1(a)), this Agreement shall forthwith become void and have
no effect, and none of the parties or any of their respective Subsidiaries or
any of the officers or directors of any of them shall have any liability of any
nature whatsoever under this Agreement, or in connection with the transactions
contemplated by this Agreement, except that (i) the first sentence of
Section 6.2(b), this Section 9.2 and Article X shall survive any termination of
this Agreement, and (ii) notwithstanding anything to the contrary contained in
this Agreement, no party shall be relieved or released from any liabilities or
damages arising out of its fraud or willful breach of any provision of this
Agreement.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Expenses. Except as set forth in Section 6.9(i), all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated by this Agreement shall be paid by the party incurring such cost or
expense, provided, however, that the parties shall share equally all
out-of-pocket fees and expenses related to any notices or filings under the HSR
Act and the submission of the CMA of the Broker to FINRA, in each case, other
than attorneys’ and accountants’ fees and expenses.

Section 10.2 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via facsimile (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

(a) if to Seller, to:

ARC Properties Operating Partnership, L.P.

405 Park Ave, 15th floor

New York, NY 10022

Attention: Richard A. Silfen, General Counsel

Facsimile: (215) 887-2585

with a copies to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Phone: (212) 310-8000

Facsimile: (212) 310-8007

Attention:

Michael J. Aiello, Esq.

Matthew J. Gilroy, Esq.

and

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

 

37



--------------------------------------------------------------------------------

Phone: (212) 969-3025

Facsimile: (212) 969-2900

Attention:

Peter Fass, Esq.

Steven L. Lichtenfeld, Esq.

if to Buyer, to:

RCS Capital Corporation

405 Park Ave, 15th floor

New York, NY 10022

Attention: James A. Tanaka, General Counsel

Facsimile: (212) 415-6567

with a copies to:

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103-4196

Phone: (215) 979-1206

Facsimile: (215) 405-2906

Attention:

Darrick M. Mix, Esq.

Chad J. Rubin, Esq.

and

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036-8299

Phone: (212) 969-3025

Facsimile: (212) 969-2900

Attention:

Peter Fass, Esq.

Steven L. Lichtenfeld, Esq.

Section 10.3 Definitions. For purposes of this Agreement:

(a) “Acquired Companies’ Indebtedness” means the Acquired Companies’
Indebtedness as it would be reflected on a combined balance sheet of the
Acquired Companies as of the opening of business on the First Closing Date
prepared in accordance with GAAP applied on a basis consistent with Seller’s
accounting principles, policies and methodologies used in connection with the
preparation of the Financial Statements.

(b) “Acquired Company Benefit Plan” means any employee benefit plan, program,
policy, practice, or other arrangement providing compensation or benefits to any
Business Employee or any beneficiary or dependent thereof that is sponsored or
maintained by an Acquired Company or any of its Subsidiaries or to which an
Acquired Company or any of its Subsidiaries contributes or is obligated to
contribute, on behalf of any Business Employee, including any employee welfare
benefit plan within the meaning of Section 3(1) of ERISA, any employee pension
benefit plan within the meaning of Section 3(2) of ERISA (whether or not such
plan is subject to ERISA) and any bonus, incentive, performance, equity or stock
or stock related, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control, supplemental unemployment benefit,
vacation, sick or paid time off benefit, or fringe benefit plan, arrangement,
program or policy.

(c) “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the

 

38



--------------------------------------------------------------------------------

management policies of such Person, whether through the ownership of voting
securities or by contract or otherwise. For the avoidance of doubt, neither
Buyer nor any of its Subsidiaries shall be deemed to be Affiliates of Seller or
any of its Subsidiaries.

(d) “Ancillary Agreements” means all documents, instruments and certificates to
be executed and delivered pursuant to this Agreement, including an executed
version of each form contract attached hereto as an Exhibit.

(e) “Ancillary Programs” means the 1031 exchange, tenant in common and Delaware
statutory trust businesses that are managed by the Acquired Companies.

(f) “Auditor” means an independent accounting firm of recognized national
standing selected by Buyer and Seller that has no existing material relationship
with either Seller or Buyer.

(g) “Broker Sale” means the purchase and sale, upon the terms and subject to the
conditions of this Agreement, of the Acquired Interests in CCA.

(h) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or obligated by Law or
executive order to close.

(i) “Buyer Benefit Plan” means any employee benefit plan, program, policy,
practice, or other arrangement providing compensation or benefits to any
employee of Buyer or any of its Affiliates or any beneficiary or dependent
thereof that is sponsored or maintained by Buyer or any of its Affiliates or to
which Buyer or any of its Affiliates contributes or is obligated to contribute,
on behalf of any employee of Buyer or any of its Affiliates or any beneficiary
or dependent thereof, including any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA, any employee pension benefit plan within the
meaning of Section 3(2) of ERISA (whether or not such plan is subject to ERISA)
and any bonus, incentive, performance, equity or stock or stock related,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control, supplemental unemployment benefit, vacation, sick
or paid time off benefit, or fringe benefit plan, arrangement, program or
policy.

(j) “CCC” means Cole Capital Corporation, an Arizona corporation.

(k) “CHC” means Christopher H. Cole.

(l) “CHC Employment Agreement” means, that certain Employment Agreement, dated
March 5, 2013, by and among Cole Credit Property Trust III, Inc., Cole REIT III
Operating Partnership, LP and CHC.

(m) “Code” means the Internal Revenue Code of 1986, as amended.

(n) “Company Material Contracts” means any Contract relating to the incurring of
Indebtedness by any Acquired Company or any of its Subsidiaries in an amount in
excess in the aggregate of $2,000,000, (ii) any non-competition Contract, or any
other agreement or obligation which purports to limit or restrict in any
material respect (A) the ability of any Acquired Company or its Subsidiaries to
solicit customers or employees or (B) the manner in which, or the localities in
which, all or any portion of the business of any Acquired Company or its
Subsidiaries or, following the consummation of the transactions contemplated by
this Agreement, Buyer or its Subsidiaries, is or would be conducted, (iii) any
Contract providing for any payments that are conditioned, in whole or in part,
on, or on any Contract that is terminable upon or otherwise prohibits, a change
of control of any Acquired Company or any of its respective Subsidiaries,
(iv) any collective bargaining agreement, (v) any joint venture or partnership
agreements, (vi) any Contract that grants any right of first refusal or right of
first offer or similar right or that limits or purports to limit the ability of
any Acquired Company or its Subsidiaries to own, operate, sell, transfer, pledge
or otherwise dispose of any assets or business, (vii) any employment agreement
with, or any agreement or arrangement that contains any severance pay or
post-employment liabilities or obligations to, any current or former director,
officer or employee of any Acquired Company or its Subsidiaries, (viii) any
Contract that contains a “most favored nation” clause or similar term providing
preferential pricing or treatment to a third party, (ix) any Contract pursuant
to which any Acquired Company or any of its Subsidiaries manages or provides
services with respect to

 

39



--------------------------------------------------------------------------------

any real properties or entities other than (A) the real property of the Acquired
Companies or any of their respective Affiliates and (B) Contracts pursuant to
which the Acquired Companies and their respective Subsidiaries are not entitled
to obtain any fees, (x) any Contract requiring any Acquired Company or any of
its Subsidiaries to provide any funds to, or make any investment (in the form of
a loan, capital contribution or otherwise) in any third party other than any
such Contracts for real estate investments for Persons advised by any Acquired
Company or any of its Subsidiaries, (xi) any Contract not made in the ordinary
course of business which (A) is material to the Acquired Companies and their
respective Subsidiaries taken as a whole or (B) which would reasonably be
expected to materially delay the consummation of the transactions contemplated
by this Agreement and (xii) the Contracts entered into with the top seven
(7) vendors (measured by annualized spend) of the Business.

(o) “Designated FF&E” means the furniture, fixtures and equipment listed on
Section 10.3(o) of the Seller Disclosure Letter.

(p) “Determination” means a “determination” within the meaning of
Section 1313(a) of the Code or any similar provision of state, local or foreign
Law.

(q) “Equity Interests” means (i) the shares of capital stock of a corporation,
(ii) the general or limited partnership interests of any partnership, (iii) the
membership or other ownership interest of any limited liability company,
(iv) the equity securities or other ownership interests of any kind of any other
legal entity, or (v) any security, instrument, binding obligation or option,
call, warrant or other right (whether or not immediately exercisable) to
acquire, convert into or otherwise receive any of the foregoing, in any such
case, whether owned or held beneficially, of record or legally.

(r) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

(s) “ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

(t) “Estimated Closing Net Working Capital” means Seller’s good faith estimate
of the Net Working Capital of the Acquired Companies.

(u) “Estimated Closing Net Working Capital Overage” means the amount, if any, by
which the Estimated Closing Net Working Capital exceeds the Target Net Working
Capital.

(v) “Estimated Closing Net Working Capital Shortage” means the amount, if any,
by which the Estimated Closing Net Working Capital is less than the Target Net
Working Capital.

(w) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended and the rules and regulations thereunder.

(x) “Final Closing Net Working Capital” means the Net Working Capital of the
Acquired Companies as set forth in the Final Closing Statement (as adjusted
pursuant to Section 2.1(d)).

(y) “Final Closing Net Working Capital Overage” means the amount, if any, by
which the Final Closing Net Working Capital exceeds the Target Net Working
Capital.

(z) “Final Closing Net Working Capital Shortage” means the amount, if any, by
which the Final Closing Net Working Capital is less than the Target Net Working
Capital.

(aa) “FINRA” means the Financial Industry Regulatory Authority, Inc.

 

40



--------------------------------------------------------------------------------

(bb) “GAAP” means United States generally accepted accounting principles.

(cc) “Governing Documents” means, with respect to any Person: (i) if a
corporation, the articles, deed or certificate of incorporation and the bylaws;
(ii) if a general partnership, the partnership agreement and any statement of
partnership or other organizational documents; (iii) if a limited partnership,
the limited partnership agreement and the certificate of limited partnership or
other organizational documents; (iv) if a limited liability company, the
constitution deed, articles of organization, bylaws, and deeds of amendment of
bylaws, and operating agreement or other organizational documents; (v) if
another type of Person, any other charter, trust agreement or similar document
adopted or filled in connection with the creation, formation or organization of
such Person; (vi) all equityholders’ agreements, voting agreements, voting trust
agreements, joint venture agreements, registration rights agreements or other
agreements or documents relating to the organization, management or operation of
any Person or relating to the rights, duties and obligations of the
equityholders of any Person; and (vii) any amendment, supplement or restatement
of any of the foregoing.

(dd) “Gross Income” means “gross income” as such term is used for purposes of
Section 856(c) of the Code.

(ee) “Indebtedness” of a Person means, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes and similar instruments and (iii) all leases of such
Person capitalized pursuant to GAAP.

(ff) “Indemnified Party” means either a Buyer Indemnified Party or a Seller
Indemnified Party.

(gg) “Intellectual Property” means all foreign and domestic intellectual
property including all (i) trademarks, service marks, brand names, Internet
domain names, logos, symbols, trade dress, fictitious names, trade names, and
other indicia of origin and all goodwill associated therewith and symbolized
thereby; (ii) patents and inventions and discoveries, whether patentable or not;
(iii) confidential information, proprietary information, trade secrets and
know-how, (including processes, schematics, business methods, formulae,
drawings, prototypes, models, designs, customer lists and supplier lists);
(iv) copyrights and works of authorship in any media (including computer
software programs, source code, databases and other complications of
information); (v) all applications and registrations for any of the foregoing;
and (vi) all extensions, modifications, renewals, divisions, continuations,
continuations-in-part, reissues, restorations and reversions related to any off
the foregoing.

(hh) “IRS” means the United States Internal Revenue Service.

(ii) “Knowledge” means (i) with respect to Seller, the actual knowledge of the
persons listed on Section 10.3(ii)(i) to the Seller Disclosure Letter and
(ii) with respect to Buyer, the knowledge, after reasonable inquiry, of the
persons listed on Section 10.3(ii)(ii) of the Buyer Disclosure Letter.

(jj) “Material Adverse Effect on Buyer” means any event, circumstance, change,
effect, development, condition or occurrence (a) that has a material adverse
effect on the assets, liabilities, business, financial condition or results of
operations of Buyer and its Subsidiaries, taken as a whole, or (b) that will, or
would reasonably be expected to, prevent or materially impair the ability of
Buyer to consummate the transactions contemplated by this Agreement before the
Outside Date; provided, however, that for purposes of clause (a) “Material
Adverse Effect on Buyer” shall not include any event, circumstance, change,
effect, development, condition or occurrence to the extent arising out of or
resulting from (i) any failure of Buyer to meet any projections or forecasts or
any estimates of earnings, revenues or other metrics for any period (provided
that any event, circumstance, change, effect, development, condition or
occurrence giving rise to such failure may be taken into account in determining
whether there has been a Material Adverse Effect on Buyer), (ii) any changes
that affect the industries in which Buyer and its Subsidiaries operate
generally, (iii) any changes in the United States or global economy or capital,
financial or securities markets generally, including changes in interest or
exchange rates, (iv) any changes in the legal, regulatory or political
conditions in the United States or in any other country or region of the world,
(v) the commencement, escalation or worsening of a war or armed hostilities or
the occurrence of acts of terrorism or sabotage occurring after the date hereof,
(vi) the execution and delivery of this Agreement, or the public announcement of
the transactions contemplated hereby, (vii) the taking of any action expressly
required by, or the failure to take any action expressly prohibited by, this
Agreement, or the taking of any action at the written request or with the prior

 

41



--------------------------------------------------------------------------------

written consent of Seller, (viii) earthquakes, hurricanes, floods or other
natural disasters, or (ix) changes in Law or GAAP (or the interpretation
thereof), which in the case of each of clauses (ii), (iii), (iv), (v) and
(ix) do not disproportionately affect Buyer and its Subsidiaries, taken as a
whole, relative to others in the industries in which Buyer and its Subsidiaries
operate, and in the case of clause (viii) do not disproportionately affect Buyer
and its Subsidiaries, taken as a whole, relative to others in the industries in
which Buyer and its Subsidiaries operate, in the geographic regions in which
Buyer and its Subsidiaries operate.

(kk) “Material Adverse Effect on Seller” means any event, circumstance, change,
effect, development, condition or occurrence (a) that has a material adverse
effect on the assets, liabilities, business, financial condition or results of
operations of the Acquired Companies and their respective Subsidiaries, taken as
a whole, or (b) that will, or would reasonably be expected to, prevent or
materially impair the ability of Seller to consummate the transactions
contemplated by this Agreement before the Outside Date; provided, however, that
for purposes of clause (a), “Material Adverse Effect on Seller” shall not
include any event, circumstance, change, effect, development, condition or
occurrence to the extent arising out of or resulting from: (i) any failure of
the Acquired Companies to meet any internal or external projections or forecasts
or any estimates of earnings, revenues, or other metrics for any period
(provided that any event, circumstance, change, effect, development, condition
or occurrence giving rise to such failure may be taken into account in
determining whether there has been a Material Adverse Effect on Seller),
(ii) any changes that affect the industries in which the Acquired Companies and
their respective Subsidiaries operate generally, (iii) any changes in the United
States or global economy or capital, financial or securities markets generally,
including changes in interest or exchange rates, (iv) any changes in the legal,
regulatory or political conditions in the United States or in any other country
or region of the world, (v) the commencement, escalation or worsening of a war
or armed hostilities or the occurrence of acts of terrorism or sabotage
occurring after the date hereof, (vi) the execution and delivery of this
Agreement, or the public announcement of the transactions contemplated hereby,
(vii) the taking of any action expressly required by, or the failure to take any
action expressly prohibited by, this Agreement, or the taking of any action at
the written request or with the prior written consent of Buyer,
(viii) earthquakes, hurricanes, floods or other natural disasters, (ix) changes
in Law or GAAP (or the interpretation thereof), or (x) any loss of one or more
agents, producers, brokers, registered representatives or employees, which in
the case of each of clauses (ii), (iii), (iv), (v) and (ix) do not
disproportionately affect the Acquired Companies and their respective
Subsidiaries, taken as a whole, relative to others in the industries in which
the Acquired Company and their respective Subsidiaries operate, and in the case
of clause (viii) do not disproportionately affect the Acquired Companies and
their respective Subsidiaries, taken as a whole, relative to others in the
industries in which the Acquired Companies and their respective Subsidiaries
operate, in the geographic regions in which the Acquired Companies and their
respective Subsidiaries operate.

(ll) “MTN” means Marc T. Nemer.

(mm) “MTN Employment Agreement” means, that certain Employment Agreement, dated
March 5, 2013, by and among Cole Credit Property Trust III, Inc., Cole REIT III
Operating Partnership, L.P. and MTN.

(nn) “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

(oo) “NASD” means the National Association of Securities Dealers, Inc.

(pp) “Net Working Capital” means (i) cash and cash equivalents plus (ii) current
assets minus (iii) current liabilities, each of (i), (ii) and (iii) as they
would be reflected on a combined balance sheet of the Acquired Companies as of
the opening of business on the Second Closing Date prepared in accordance with
GAAP applied on a basis consistent with Seller’s accounting principles, policies
and methodologies used in connection of the preparation of the Financial
Statements, provided, that current assets shall not include deferred tax assets
and current liabilities shall not include any Acquired Companies’ Indebtedness
and any deferred tax liabilities; and provided, further, that current assets
shall not include any accrued expenses for which Seller is entitled to
reimbursement under any advisory or sub-advisory agreements.

(qq) “NYSE” means the New York Stock Exchange, Inc.

 

42



--------------------------------------------------------------------------------

(rr) “Permitted Liens” means (i) any restriction on transfer arising under or
imposed by applicable securities Laws, (ii) Liens for Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by or on behalf of
any of the Acquired Companies and its Subsidiaries; (iii) mechanics’, carriers’,
workers’, repairers’, landlords’ and similar statutory Liens arising or incurred
in the ordinary course of business for amounts which are not delinquent, or the
amount or validity of which is being contested in good faith by appropriate
proceedings by or on behalf of the Company and its Subsidiaries; (iv) Liens
arising under worker’s compensation, unemployment insurance, social security,
retirement and similar legal requirements or applicable Law; (v) purchase money
Liens and Liens securing rental payments under capital lease arrangements; and
(vi) other Liens arising in the ordinary course of business or that are not
material.

(ss) “Person” means an individual, a corporation, a general or limited
partnership, an association, a limited liability company, a Governmental Entity,
a trust or other entity or organization.

(tt) “Post-Closing Period” any taxable period beginning after the Second Closing
Date, and, in the case of any Straddle Period, the portion of such period
beginning after the Second Closing Date.

(uu) “Pre-Closing Period” means any taxable period ending on or prior to the
Second Closing Date and, in the case of any Straddle Period, the portion of such
period ending on and including the Second Closing Date.

(vv) “Premises” means floors 1, 8 and 9 in that certain commercial office
building located at 2325 E. Camelback Road, Phoenix, Arizona 85106.

(ww) “Retained Employees” means the employees of the Acquired Companies and
their Subsidiaries other than the Business Employees.

(xx) “SEC” means the United States Securities and Exchange Commission.

(yy) “Securities Act” means the United States Securities Act of 1933, as amended
and the rules and regulations thereunder.

(zz) “Seller GP/Cole Merger Agreement” means, that certain Agreement and Plan of
Merger, dated as of October 22, 2013, by and among Seller GP, Clark Acquisition,
LLC and Cole Real Estate Investments, Inc.

(aaa) “Straddle Period” means any taxable period that begins on or before the
Second Closing Date and ends after the Second Closing Date.

(bbb) “Subsidiary” when used with respect to any Person, means any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, a majority of the Equity Interests of which are
owned, directly or indirectly, by such Person.

(ccc) “Target Net Working Capital” means the amount that is the greater of:
(x) $2,500,000 or (y) the average twelve-month trailing Net Working Capital as
of August 30, 2014, unless otherwise agreed in writing by the parties (such
agreement not to be unreasonably withheld).

(ddd) “Tax” or “Taxes” means with respect to any Person (i) any and all federal,
state, local, foreign and other taxes, customs, duties, governmental fees or
other like assessments or charges, including any net income, alternative or
add-on minimum, gross income, estimated, gross receipts, sales, use, ad valorem,
value added, transfer, capital stock, franchise, profits, license, registration,
recording, documentary, intangibles, conveyance, gains, withholding, payroll,
employment, social security (or similar), unemployment, disability, excise,
severance, stamp, occupation, premium, property (real and personal),
environmental, windfall profits or other taxes of any kind imposed by any Taxing
Authority, together with any and all interest, penalties, additions to tax and
additional amounts imposed by any Taxing Authority responsible for the
imposition of any such tax (domestic or foreign) whether such tax is disputed or
not, and (ii) liability for the payment of any amounts of the type described in
clause (i) above relating to any other Person by contract, as a transferee or
successor to another Person, or under Treasury Regulations Section 1.1502-6 or
any analogous provisions of state, local, foreign or other Tax Law.

 

43



--------------------------------------------------------------------------------

(eee) “Tax Claim” means any claim with respect to Taxes made by any Taxing
Authority that, if pursued successfully, would reasonably be expected to serve
as the basis for a claim for indemnification under Section 6.9.

(fff) “Tax Proceeding” means any audit, examination, contest, litigation or
other proceeding with or against any Taxing Authority.

(ggg) “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, supplied or required to
be supplied to a Taxing Authority.

(hhh) “Tax Sharing Agreement” means any written agreement, indemnity or other
arrangement for the allocation or payment of Tax liabilities or payment for Tax
benefits between an Acquired Company or its Subsidiaries and any Person (other
than the indemnity provided pursuant to this Agreement or the Seller GP/Cole
Merger Agreement), other than customary Tax indemnification or other
arrangements contained in a commercial agreement entered into in the ordinary
course of business, the primary purpose of which does not relate to Taxes.

(iii) “Taxing Authority” means any Governmental Entity responsible for the
administration or collection of Taxes.

Section 10.4 Interpretation. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The Seller Disclosure Letter and the Buyer
Disclosure Letter, as well as all other schedules and all exhibits hereto, shall
be deemed part of this Agreement and included in any reference to this
Agreement.

Section 10.5 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that each party need not
sign the same counterpart.

Section 10.6 Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement), together with the Confidentiality
Agreement, constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, between the parties with respect to
the subject matter of this Agreement, other than the Confidentiality Agreement.

Section 10.7 Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and wholly performed within such state, without
regard to any applicable conflicts of law principles. The parties hereto agree
that any suit, action or proceeding seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in the State of Delaware, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 10.2 shall be deemed effective service of process on such party. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

44



--------------------------------------------------------------------------------

Section 10.8 Publicity. Neither Seller nor the Buyer shall, and neither Seller
nor Buyer shall permit any of its Affiliates to, issue or cause the publication
of any press release or other public announcement with respect to, or otherwise
make any public statement concerning, the transactions contemplated by this
Agreement without the prior consent (which consent shall not be unreasonably
withheld, conditioned or delayed) of (a) Buyer, in the case of a proposed
announcement or statement by Seller or its Affiliates, or (b) Seller, in the
case of a proposed announcement or statement by Buyer or its Affiliates;
provided, however, that any party may, without the prior consent of the other
parties (but after prior consultation with the other parties to the extent
practicable under the circumstances) issue or cause the publication of any press
release or other public announcement to the extent required by applicable Law or
by the rules and regulations of the NYSE, Nasdaq or any Governmental Entity to
which the relevant party is subject or submits.

Section 10.9 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any of the parties (whether by operation of law or otherwise, but
except by intestate succession) without the prior written consent of the other
parties, except that Buyer may assign this Agreement or any of its rights or
obligations hereunder to one or more of its Subsidiaries, provided that no such
assignment shall relieve Buyer of any of its obligations hereunder. Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by each of the parties and their respective
successors and permitted assigns. This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any person other than the parties hereto any rights or remedies
under this Agreement.

Section 10.10 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to seek
an injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the state of Delaware in addition to any other remedy
to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.

Section 10.11 Amendment; Waiver. Subject to compliance with applicable Law, the
provisions of this Agreement may not be amended, modified or supplemented
without the prior written consent of each of the parties. This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
parties. At any time prior to the Second Closing, the parties may, to the extent
legally allowed, (i) extend the time for the performance of any of the
obligations or other acts of the other party, (ii) waive any inaccuracies in the
representations and warranties of another party contained in this Agreement and
(iii) waive compliance with any of the agreements of the other party or
conditions contained in this Agreement. Any agreement on the part of a party to
any such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party, but such extension or waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

[Remainder of Page Intentionally Left Blank]

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Seller and Buyer has caused this Agreement to be
executed by its respective officers thereunto duly authorized as of the date
first above written.

 

SELLER By:

/s/ David S. Kay

Name: David S. Kay Title: President BUYER By:

/s/ Edward M. Weil, Jr.

Name: Edward M. Weil, Jr. Title: CEO

 

46



--------------------------------------------------------------------------------

Annex A

Calculation of Contingent Consideration

The Contingent Consideration contemplated in Section 1.2(e) of the Agreement
shall be payable pursuant to the terms of this Annex A. Capitalized terms used
and not defined in this Annex A shall have the meaning ascribed to them in the
Agreement.

Section 1.1 Definitions.

(a) “Actual EBITDA” means, for the fiscal year ending December 31, 2015,
combined earnings before interest, tax, depreciation and amortization of the
Acquired Companies, calculated in accordance with GAAP applied on a basis
consistent with Seller’s accounting principles, policies and methodologies used
in connection with the preparation of the Financial Statements, for the fiscal
year ending December 31, 2015. In calculating Actual EBITDA, allocation of
shared expenses to the Acquired Companies shall be made in a fair and equitable
matter.

(b) “Cole Sale” means any transaction or series of related transactions
resulting in the sale, transfer or other disposition of all or substantially all
of the Business or the assets of the Acquired Companies and their respective
Subsidiaries, taken as a whole, to any Person, other than Buyer or any of its
Subsidiaries or Affiliates, whether effected through a transfer of assets or
equity interests, a merger, a reorganization, a consolidation or any other
similar transaction or series of related transactions, provided that, for the
avoidance of doubt, a transfer of personnel of the Business shall not be deemed
a Cole Sale.

(c) “Change in Control” shall be deemed to have occurred if any of the following
occurs:

(i) any Person or “group” other than the holder of Class B Common Stock as of
the date hereof, any of its members, and/or any of their Affiliates, is or
becomes the “beneficial owner,” directly or indirectly, of securities of Buyer
representing 50% or more of (i) the combined voting power of all the outstanding
securities of Buyer or (ii) the economic interest of all the outstanding equity
securities of Buyer, voting or otherwise; or

(ii) Buyer or any of its Subsidiaries consolidates with, or mergers with or
into, another Person or “group” other than the holder of Class B Common Stock as
of the date hereof, any of its members and/or any of their Affiliates,
(ii) Buyer sells, assigns, conveys, transfers, leases or otherwise disposes of
all or substantially all of Buyer’s and/or its Subsidiaries’ assets to another
Person or “group” other than the holder of Class B Common Stock as of the date
hereof, any of its members and/or any of their Affiliates, or (iii) any Person
other than the holder of Class B Common Stock as of the date hereof, any of its
members and/or any of their Affiliates consolidates with, or a merges with or
into, Buyer or any of its Subsidiaries, in each case, other than pursuant to a
transaction in which (x) the Persons that “beneficially owned,” directly or
indirectly, securities of Buyer, immediately prior to such transaction
“beneficially own,” directly or indirectly, immediately after giving effect to
such transaction outstanding securities of the continuing or surviving or
transferee Person (or any parent thereof) representing 50% or more of the
combined voting power of all the outstanding securities of such Person and
(y) the Persons that “beneficially owned,” directly or indirectly, equity
securities of Buyer, immediately prior to such transaction “beneficially own,”
directly or indirectly, immediately after giving effect to such transaction
outstanding equity securities of the continuing or surviving or transferee
Person (or any parent thereof) representing 50% or more of the economic interest
of all the outstanding equity securities of such Person; or

(iii) a transaction, or series of related transactions, in which the holder of
Class B Common Stock as of the date hereof or any of its members, and/or any of
their Affiliates ceases to “beneficial own,” directly or indirectly, securities
representing 50% or more of the combined voting power of all the outstanding
securities of Buyer; or

(iv) at any time prior to the Maturity Date, a majority of the members of the
Board of Directors of Buyer cease for any reason (other than due to death,
disability or compliance with any policy adopted by the Board of Directors of
Buyer regarding mandatory retirement age) to be Incumbent Directors (for the
purposes

 

47



--------------------------------------------------------------------------------

hereof, the term “Incumbent Directors” shall mean (i) any of Nicholas S.
Schorsch, Mark Auerbach, Jeffrey J. Brown, Peter M. Budko, William M. Kahane, C.
Thomas McMillen, Michael Weil and Doug Wood and (ii) any director whose
election, or nomination for election by Buyer’s stockholders, was approved by a
vote of at least a majority of the then Incumbent Directors);

provided, however, that the exercise by the Buyer of its right to repurchase the
issued and outstanding share of the Buyer Class B Stock shall not constitute, or
be deemed to give rise to, a Change in Control.

(d) “Earn-Out Auditor” means an independent accounting firm of recognized
national standing selected by Buyer and reasonably acceptable to Seller.

(e) “Earn-Out Multiple” means 7.40 times (7.40x).

(f) “Excess EBITDA” means the amount (expressed in U.S. dollars), if any, by
which Actual EBITDA exceeds Target EBITDA.

(g) “Performance Period” means the calendar year commencing on January 1, 2015
and ending on December 31, 2015.

(h) “Special Earn-Out Event” means any of the following occurring prior to the
Test Date:

(i) a Change in Control of Buyer (or entry into a definitive agreement by Buyer
or any of its Subsidiaries providing for such a Change of Control); or

(ii) a Cole Sale.

(i) “Special Earn-Out Payment” means a payment (i) in cash or (ii) in cash and
shares of Buyer Class A Stock, in lieu of the Earn-Out Payment, determined in
the same manner as the Earn-Out Payment, except that for the portion of calendar
year 2015 (if any) after the occurrence of the Special Earn-Out Trigger Date,
instead of Actual EBITDA, a projection of such Actual EBITDA (and of each
component thereof), determined as provided in Section 1.7(b) of this Annex A,
shall be used; provided, however, that in no event shall the Special Earn-Out
Payment be less than $50 million.

(j) “Target EBITDA” means $75.0 million.

(k) “Test Date” means December 31, 2015.

Section 1.2 Contingent Consideration.

(a) Promptly (and in any event within two (2) Business Days) following a Final
Earn-Out Payment Statement being deemed final and binding pursuant to
Section 1.3(e) of this Annex A, Buyer shall pay to Seller (by wire transfer of
immediately available funds to an account designated in writing by Seller) an
amount (not to exceed $130 million) in cash equal to one-half (1/2) of the
product of (i) Excess EBITDA, multiplied by (ii) the Earn-Out Multiple (such
amount, the “Earn-Out Payment”). For illustration purposes only, (A) if Actual
EBITDA was $100 million, then the Earn-Out Payment would be $92.5 million
(representing one-half of the product of (i) $25 million, multiplied by
(ii) 7.40), and (B) if Actual EBITDA was $200 million, then the Earn-Out Payment
would be $130 million because the Earn-Out Payment is capped at $130 million.

(b) Notwithstanding the foregoing, and so long as shares of Buyer Class A Stock
are listed on a national securities exchange, Buyer may, as determined by Buyer
in its sole discretion, pay to Seller the Earn-Out Payment as follows, and such
payment, if elected, shall be made promptly (and in any event within two
(2) Business Days) following the Final Earn-Out Payment Statement referred to in
Section 1.2(a) of this Annex A being deemed final and binding:

(i) an amount in cash (by wire transfer of immediately available funds to an
account designated in writing by Seller) equal to one-half (1/2) of the Earn-Out
Payment; and

 

48



--------------------------------------------------------------------------------

(ii) in satisfaction of the other one-half (1/2) of the Earn-Out Payment, the
issuance by Buyer to Seller of such number of validly issued, fully paid and
non-assessable shares of the Buyer Class A Stock determined by dividing
(x) fifty percent (50%) of the Earn-Out Payment by (y) the intraday volume
weighted average price of one share of Buyer Class A Stock, as reported by
Bloomberg, LP, over the ten (10) trading days ending on the trading day
immediately preceding the date on which the Final Earn-Out Payment Statement is
deemed final (the “Earn-Out Buyer VWAP”); provided, however, if the foregoing
number of shares, together with the Buyer Shares, is greater than a number
representing nineteen and nine tenths percent (19.9%) of the shares of Buyer
Class A Stock outstanding as of such date (such number, the “Earn-Out Stock
Threshold”), then the number of shares of Buyer Class A Stock to be delivered
pursuant to this Section 1.2(b)(ii) of this Annex A shall be reduced to the
Earn-Out Stock Threshold and, in such event, Buyer shall pay to Seller the
Earn-Out Excess Stock Amount in cash (by wire transfer of immediately available
funds to an account designated in writing by Seller). For purposes hereof,
“Earn-Out Excess Stock Amount” shall mean the number of shares of Buyer Class A
Stock in excess of the Earn-Out Stock Threshold that would have been issued
under the preceding sentence but for the proviso thereto, multiplied by the
Earn-Out Buyer VWAP.

Section 1.3 Contingent Consideration Statements.

(a) Buyer shall engage the Earn-Out Auditor for the purposes of determining the
Earn-Out Payment. Within thirty (30) days following the Test Date, Buyer shall
prepare and deliver to Seller a written statement that sets forth in reasonable
detail its calculation of Actual EBITDA, and the components thereof, and the
Earn-Out Payment (such statement, an “Initial Contingent Consideration
Statement”), along with reasonable support documentation for such calculations.

(b) Seller shall review the Initial Contingent Consideration Statement during
the thirty (30) day period commencing on the date that Buyer delivers such
Initial Contingent Consideration Statement. Buyer shall give Seller reasonable
access to Buyer’s records, personnel and the Earn-Out Auditor for purposes of
such review. In the event Seller disagrees with such Initial Contingent
Consideration Statement, Seller may, prior to the end of such thirty (30)-day
period, deliver a written notice to Buyer (a “Notice of Contingent Consideration
Statement Disagreement”) setting out Seller’s objections and specifying in
reasonable detail the adjustments that, in Seller’s opinion, should be made to
such Initial Contingent Consideration Statement (collectively, the “Proposed
Contingent Consideration Statement Adjustments”). In the event a Notice of
Contingent Consideration Statement Disagreement is delivered in accordance with
the terms of this Annex A, Seller and Buyer shall seek in good faith to resolve
within ten (10) days any differences in relation to the Proposed Contingent
Consideration Statement Adjustments and to reach agreement in writing on whether
to address, and if so, how to address, each such Proposed Contingent
Consideration Statement Adjustment.

(c) If Seller is satisfied with the applicable Initial Contingent Consideration
Statement (either as originally submitted or after adjustments are agreed upon
by Seller and Buyer in accordance with Section 1.3(b) of this Annex A) or Seller
fails to deliver a Notice of Contingent Consideration Statement Disagreement
with respect to such Initial Contingent Consideration Statement within the
thirty (30) day period specified in Section 1.3(b) of this Annex A), then such
Initial Contingent Consideration Statement (incorporating, if applicable, any
agreed adjustments) shall be deemed final and constitute the applicable “Final
Contingent Consideration Statement” for purposes of the Agreement.

(d) If any of the Proposed Contingent Consideration Statement Adjustments are
not resolved or otherwise agreed to (or deemed agreed to) in accordance with
Section 1.3(b) or Section 1.3(c) of this Annex A (the “Unresolved Contingent
Consideration Statement Adjustments”) within ten (10) days after Buyer’s receipt
of a Notice of Contingent Consideration Statement Disagreement, then the
Unresolved Contingent Consideration Statement Adjustments may be submitted for
resolution at the request of Buyer or Seller to the Auditor as set forth in
Section 2.1(d) of the Agreement, mutatis mutandis (provided that in the event
that the Auditor is the same as the Earn-Out Auditor, Buyer and Seller shall
select a different independent accounting firm of recognized national standing).

 

49



--------------------------------------------------------------------------------

(e) When (A) pursuant to Section 1.3(b) or Section 1.3(c) of this Annex A, the
Initial Contingent Consideration Statement is deemed to constitute the Final
Contingent Consideration Statement for purposes of the Agreement, (B) Seller and
Buyer reach agreement in writing with respect to the Initial Contingent
Consideration Statement or (C) the Initial Contingent Consideration Statement is
finally determined in accordance with the procedures set forth in Section 1.3(b)
of this Annex A, the Initial Contingent Consideration Statement as so agreed (or
deemed agreed) or determined shall be the applicable “Final Earn-Out Payment
Statement” for purposes of the Agreement and shall be final and binding on the
parties and shall be used for determination of the Earn-Out Payment, if any.

Section 1.4 Certain Changes to the Business; Remedies.

(a) In the event of any transaction, other than a Cole Sale, resulting in the
sale or other disposition or transfer of any portion of the Business or the
assets of the Acquired Companies or any of their respective Subsidiaries to any
Person other than Buyer or any of its Subsidiaries, whether effected through a
transfer of assets or equity interests, a merger, a reorganization, a
consolidation or any other transaction (for the avoidance of doubt, not to
include any transfer of personnel of the Business), Buyer and Seller shall work
in good faith to agree upon an equitable adjustment to the manner in which
Actual EBITDA (or any component thereof) shall be calculated such that Seller
shall have substantially the same ability to receive the Earn-Out Payment that
Seller had prior to such transaction. If Buyer and Seller are unable to agree on
such adjustments, they will jointly refer the matter to a financial advisor of
recognized national standing to provide such adjustments. Seller and Buyer will
use their respective reasonable best efforts to cause such financial advisor to
submit its adjustments within thirty (30) calendar days of its engagement for
these purposes. The adjustments determined by such financial advisor shall be
deemed final and binding on the parties. The fees and expenses of such financial
advisor shall be allocated between Seller on the one hand, and Buyer, on the
other hand in inverse proportion as they may prevail on the matters resolved by
such financial advisor, which proportionate allocation shall be calculated on an
aggregate basis based on the relative dollar values of the amounts in dispute
and shall be determined by such financial advisor at the time the determination
of such firm is rendered on the merits of the matters submitted.

(b) Notwithstanding anything to the contrary in this Annex A or the Agreement,
(i) the sole and exclusive liability and responsibility of Buyer and its
Affiliates for any breach of Section 1.2(b) of the Agreement and the terms
contained in this Annex A, and the sole and exclusive remedy of Seller with
respect to any of the foregoing, shall be the payment of the Contingent
Consideration, subject to an adjustment to such Contingent Consideration, taking
into account the Actual EBITDA (and the components thereof) that would have
resulted had such breach not occurred and other adjustments to the calculation
of the Contingent Consideration to be mutually agreed by Buyer and Seller, and
(ii) upon payment of the Contingent Consideration as so adjusted, any and all
obligations of the parties under this Section 1.4 shall thereafter terminate and
cease to have any further force or effect. In the event that Buyer and Seller
are not able to mutually agree to adjustments to the Contingent Consideration
within ten (10) Business Days after the party alleging such breach has given
notice of alleged breach to Buyer (in the event of a breach alleged by Seller)
or to Seller (in the event of a breach alleged by Buyer), then such adjustments
shall be submitted for resolution at the request of the party alleging such
breach to the Auditor as set forth in Section 2.1(d) of the Agreement, mutatis
mutandis (provided that in the event that the Auditor is the same as the
Earn-Out Auditor, the party alleging such breach shall select a different
independent accounting firm of recognized national standing reasonably
acceptable to the party alleged to have breached).

Section 1.5 Tax Treatment of Contingent Consideration. The parties agree that
for federal, state and local income tax purposes, the Contingent Consideration
shall be treated by the parties as additional consideration for the purchase by
Buyer of the Acquired Interests, and the parties shall cause such payment to be
reported in good faith in accordance herewith.

Section 1.6 Certain Covenants of Buyer. From and after the Second Closing Date
through the Test Date, Buyer will (a) maintain a separate set of accounts for
the Acquired Companies and their Subsidiaries as if they were a stand-alone
company separate from the other Subsidiaries of Buyer, (b) operate in the
ordinary course of business consistent with past practice and not take any
action outside the ordinary course of business the primary purpose of which is
to eliminate or reduce the Earn-Out Payment, (c) except for a Cole Sale, not
liquidate or otherwise dissolve any of the Acquired Companies or their
Subsidiaries, (d) not effect any transaction (including any allocation of
corporate expense) between Buyer or any Affiliate thereof (other than any
Acquired Company or

 

50



--------------------------------------------------------------------------------

Subsidiary thereof), on the one hand, and an Acquired Company or a Subsidiary
thereof, on the other hand, on a basis less favorable in any material respect to
such Acquired Company or Subsidiary than would be the case if such transaction
had been at arms’-length with an unrelated third party. Notwithstanding the
foregoing, Seller acknowledges and agrees that (i) the Earn-Out Payment, if any,
is speculative and not guaranteed and subject to numerous factors outside the
control of Buyer, (ii) neither Buyer nor any of its Affiliates has promised or
projected any payments under this Annex A or any amount of Actual EBITDA for any
period following the Second Closing Date, (iii) other than the express covenants
and agreements contained in this Annex A, neither Buyer nor any of its
Affiliates (including, following the Second Closing, the Acquired Companies)
owes any duties (express or implied) to Seller, (iv) the parties solely intend
the express provisions of this Annex A and the Agreement to govern their
contractual relationship, and (v) subject to compliance with the provisions of
this Annex A and the Agreement, Buyer shall have sole discretion with respect to
all matters relating to the operation of the Acquired Companies, their
Subsidiaries and their respective businesses, and shall have no obligation to
operate any such Person or business in order to achieve any Earn-Out Payment or
to maximize the amount thereof. From and after the Second Closing until
December 31, 2015, no later than thirty (30) days after the end of each calendar
month, Buyer shall prepare and deliver to Seller a written statement that sets
forth in reasonable detail its calculation of the combined earnings before
interest, tax, depreciation and amortization of the Acquired Companies,
calculated in accordance with GAAP applied on a basis consistent with Seller’s
accounting principles, policies and methodologies used in connection with the
preparation of the Financial Statements, for the previous calendar month and,
beginning in January 1, 2015, for the year to date.

Section 1.7 Special Earn-Out Events.

(a) Buyer shall provide Seller with twenty (20) days’ prior written notice of a
Special Earn-Out Event. If a Special Earn-Out Event occurs, Seller will have the
right to require, in lieu of the Contingent Consideration payable pursuant to
this Annex A, a special payment in accordance with this Section 1.7 of Annex A.
Seller may exercise such right within 60 days after obtaining actual knowledge
that such Special Earn-Out Event has occurred (the date of such occurrence, the
“Special Earn-Out Trigger Date”) by providing written notice to Buyer of such
request, which notice shall also describe the reasons supporting the request (a
“Special Earn-Out Notice”).

(b) If a Special Earn-Out Event occurs and Seller delivers a Special Earn-Out
Notice in accordance with this Section 1.7, the following provisions shall
apply:

(1) Upon receipt of a Special Earn-Out Notice, each of Seller and Buyer shall
engage a financial advisor of recognized national standing to prepare a
calculation of the Special Earn-Out Payment, which will incorporate such
financial advisor’s good faith projection of Actual EBITDA from the Special
Earn-Out Trigger Date through the end of the Performance Period. Each party’s
financial advisor shall submit its calculation of the Special Earn-Out Payment
within 20 Business Days of receipt by Buyer of the Special Earn-Out Notice,
along with reasonable supporting documentation for such calculations (each, a
“Special Earn-Out Statement”). Buyer shall give each financial advisor
reasonable access to its records, personnel and independent accountants for
purposes of the financial advisors’ calculations of the Special Earn-Out
Payment.

(2) If the higher calculation of the Special Earn-Out Payment contained in the
two Special Earn-Out Statements is not more than 110% of the calculation of the
Special Earn-Out Payment contained in the other Special Earn-Out Statement (such
calculations collectively, the “Special Earn-Out Payment Calculations” and each
individually a “Special Earn-Out Payment Calculation”), then the calculation of
the Special Earn-Out Payment will be calculated based on an average of the two
Special Earn-Out Payment Calculations.

(3) If the higher calculation of the Special Earn-Out Payment Calculations is
more than 110% of the lower Special Earn-Out Payment Calculation, then Buyer’s
and Seller’s financial advisors shall select and engage on behalf of Buyer and
Seller a third financial advisor of recognized national standing, within ten
(10) Business Days after the submission of the Special Earn-Out Statements
pursuant to Section 1.7(b)(1). The third financial advisor so selected shall use
its reasonable best efforts to render its decision as to which of the two
Special Earn-Out Payment Calculations is more accurate within thirty (30) days
of the engagement of such third financial advisor. Buyer shall give such
financial advisor reasonable access to its records, personnel and independent
accountants for purposes of the financial advisor’s calculations of the Special
Earn-Out Payment.

 

51



--------------------------------------------------------------------------------

(4) Buyer and Seller agree that, upon the determination of the average of the
Special Earn-Out Payment Calculations pursuant to Section 1.7(b)(2), or upon the
rendering of the decision of the third financial advisor pursuant to
Section 1.7(b)(3), as applicable, Buyer and Seller shall be bound to such
average or such decision which shall be deemed final and binding on the parties
to the Agreement (such average or such Special Earn-Out Payment Calculation
decided as the more accurate by the third financial advisor, the “Final Special
Earn-Out Payment”). The Final Special Earn-Out Payment shall be paid by Buyer to
Seller (by wire transfer of immediately available funds to an account designated
in writing by Seller) promptly after the determination of the Final Special
Earn-Out Payment in accordance with this Section 1.7(b)(4).

The fees and expenses of the third financial advisor shall be allocated between
Seller on the one hand, and Buyer, on the other hand in inverse proportion as
they may prevail on the matters resolved by such financial advisor, which
proportionate allocation shall be calculated on an aggregate basis based on the
relative dollar values of the amounts in dispute and shall be determined by such
financial advisor at the time the determination of such firm is rendered on the
merits of the matters submitted.

 

52



--------------------------------------------------------------------------------

Exhibit A

FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD UNLESS REGISTERED
PURSUANT TO THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS
AVAILABLE.

UNSECURED PROMISSORY NOTE DUE DECEMBER 16, 2021

 

No. 1

 

New York, NY

$300,000,000

[—], 2014

RCS CAPITAL CORPORATION

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
RCS Capital Corporation, a Delaware corporation (the “Issuer”), hereby promises
to pay to the order of ARC Properties Operating Partnership, L.P., a Delaware
limited partnership (the “Initial Holder”), or his, her or its registered
assigns on the Maturity Date (as hereafter defined), the principal amount of
Three Hundred Million Dollars ($300,000,000), together with all accrued and
unpaid interest on the principal amount of this Note (as hereafter defined
below) as provided herein. The Indebtedness (as hereafter defined below)
evidenced by this Note shall constitute unsecured Indebtedness of the Issuer.

1. Definitions. Capitalized terms used herein shall have the meanings set forth
in this Section 1.

“Affiliate” shall mean, when used with respect to a specific Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Applicable Rate” means, (i) from the Issue Date until [—], 20181, 7.50
percentage points (7.5%) per annum, (ii) from [—], 20181 until [—], 20192, 8.50
percentage points (8.5%) per annum, (iii) from [—], 20192 until [—], 20203, 9.50
percentage points (9.5%) per annum and (iv) from [—], 20203 until the Maturity
Date, 10.50 percentage points (10.5%) per annum.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. § 101 et seq., as now or hereafter in effect or any successor thereto.

“beneficial owner” and the related terms “beneficially owned” and “beneficially
own” shall have the meaning as defined in Rule 13d-3 under the Exchange Act.

 

1  4 years from the Issue Date.

2  5 years from the Issue Date.

3  6 years from the Issue Date.



--------------------------------------------------------------------------------

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to close.

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Change of Control” shall be deemed to have occurred if any of the following
occurs:

 

  a) any Person or “group,” other than the holder of Class B Common Stock as of
the date hereof, any of its members, and/or any of their Affiliates, is or
becomes the “beneficial owner,” directly or indirectly, of securities of the
Issuer representing 50% or more of (i) the combined voting power of all the
outstanding securities of the Issuer or (ii) the economic interest of all the
outstanding equity securities of the Issuer, voting or otherwise; or

 

  b) (i) the Issuer or any of its subsidiaries consolidates with, or mergers
with or into, another Person or “group” other than the holder of Class B Common
Stock as of the date hereof, any of its members and/or any of their Affiliates,
(ii) the Issuer sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of the Issuer’s and/or its subsidiaries’ assets to
another Person or “group” other than the holder of Class B Common Stock as of
the date hereof, any of its members and/or any of their Affiliates, or (iii) any
Person other than the holder of Class B Common Stock as of the date hereof, any
of its members and/or any of their Affiliates consolidates with, or merges with
or into, the Issuer or any of its subsidiaries, in each case, other than
pursuant to a transaction in which (x) the Persons that “beneficially owned,”
directly or indirectly, securities of the Issuer, immediately prior to such
transaction “beneficially own,” directly or indirectly, immediately after giving
effect to such transaction outstanding securities of the continuing or surviving
or transferee Person (or any parent thereof) representing 50% or more of the
combined voting power of all the outstanding securities of such Person and
(y) the Persons that “beneficially owned,” directly or indirectly, equity
securities of the Issuer, immediately prior to such transaction “beneficially
own,” directly or indirectly, immediately after giving effect to such
transaction outstanding equity securities of the continuing or surviving or
transferee Person (or any parent thereof) representing 50% or more of the
economic interest of all the outstanding equity securities of such Person; or

 

  c) a transaction, or series of related transactions, in which the holder of
Class B Common Stock as of the date hereof or any of its members, and/or any of
their Affiliates ceases to “beneficial own,” directly or indirectly, securities
representing 50% or more of the combined voting power of all the outstanding
securities of Issuer; or

 

  d) at any time prior to the Maturity Date, a majority of the members of the
board of directors of the Issuer cease for any reason (other than due to death,
disability or compliance with any policy adopted by the board of directors of
the Issuer regarding mandatory retirement age) to be Incumbent Directors;

 

2



--------------------------------------------------------------------------------

provided, however, that the exercise by the Issuer of its right to repurchase
the issued and outstanding share of the Class B Common Stock shall not
constitute, or be deemed to give rise to, a Change of Control.

“Change of Control Payment Date” has the meaning set forth in Section 3.3.

“Class B Common Stock” means the Class B common stock of the Issuer, par value
$0.001 per share.

“Code” means the Internal Revenue Code of 1986, as amended.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Debt Service” shall mean, with respect to any Person for any fiscal period, an
amount equal to the sum of (a) Interest Expense for such period and (b) the
scheduled amortization of any outstanding Indebtedness during such period.

“Debt Service Coverage Ratio” shall mean with respect to any Person for any
period, the ratio of EBITDA to Debt Service.

“Default” means any of the events specified in Section 7 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 7, would, unless cured or waived, become an Event of
Default.

“Default Rate” means, at any time, the Applicable Rate plus 2.0%.

“EBITDA” shall mean, with respect to any Person for any fiscal period, an amount
equal to (a) net income of such Person for such period, minus (b) the sum of
(i) income tax credits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain (but not any aggregate net
loss) during such period arising from the sale, exchange or other disposition of
capital assets by such Person (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), and (v) any other non-cash gains which have been
added in determining net income, in each case to the extent included in the
calculation of net income of such Person for such period in

 

3



--------------------------------------------------------------------------------

accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) loss from extraordinary
items for such period, (iv) the amount of non-cash charges (including
depreciation and amortization) for such period, (v) amortized debt discount for
such period and (vi) the amount of any deduction to net income as the result of
any grant to any members of the management of such Person of any Stock, in each
case to the extent included in the calculation of net income of such Person for
such period in accordance with GAAP, but without duplication. For purposes of
this definition, the following items shall be excluded in determining net income
of a Person: (1) the income (or deficit) of any other Person accrued prior to
the date it became a Subsidiary of, or was merged or consolidated into, such
Person or any of such Person’s Subsidiaries; (2) the income (or deficit) of any
other Person (other than a Subsidiary) in which such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of such Person to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation or
requirement of law applicable to such Subsidiary; (4) any restoration to income
of any contingency reserve, except to the extent that provision for such reserve
was made out of income accrued during such period; (5) any write-up of any
asset; (6) any net gain from the collection of the proceeds of life insurance
policies; (7) any net gain arising from the acquisition of any securities, or
the extinguishment, under GAAP, of any Indebtedness, of such Person, (8) in the
case of a successor to such Person by consolidation or merger or as a transferee
of its assets, any earnings of such successor prior to such consolidation,
merger or transfer of assets and (9) any deferred credit representing the excess
of equity in any Subsidiary of such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary.

“Equity Purchase Agreement” means that certain Equity Purchase Agreement dated
[—], 2014, by and between the Issuer and the Initial Holder.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended and the rules and regulations thereunder.

“Event of Default” has the meaning set forth in Section 7.

“Funded Debt” shall mean, with respect to any Person, all Indebtedness for
borrowed money evidenced by notes, bonds, debentures, or similar evidences of
Indebtedness and which by its terms matures more than one year from, or is
directly or indirectly renewable or extendible at such Person’s option under a
revolving credit or similar agreement obligating the lender or lenders to extend
credit over a period of more than one year from the date of creation thereof,
and specifically including Capital Lease Obligations, current maturities of
long-term debt, revolving credit and short-term debt extendible beyond one year
at the option of the debtor, and also including, in the case of a Permitted
Issuer Transferee, the Notes.

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

4



--------------------------------------------------------------------------------

“Gross Income” means “gross income” as such term is used for purposes of
Section 856(c) of the Code.

“Holder” means a holder of the Note(s) registered in the Note Register.

“Incumbent Directors” shall mean (i) any of Nicholas S. Schorsch, Mark Auerbach,
Jeffrey J. Brown, Peter M. Budko, William M. Kahane, C. Thomas McMillen, Michael
Weil and Doug Wood and (ii) any director whose election, or nomination for
election by the Issuer’s stockholders, was approved by a vote of at least a
majority of the then Incumbent Directors.

“Indebtedness” of any Person shall mean without duplication (a) all indebtedness
of such Person for borrowed money or for the deferred purchase price of property
payment for which is deferred six (6) months or more, but excluding obligations
to trade creditors incurred in the ordinary course of business that are not
overdue by more than six (6) months unless being contested in good faith,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Notes.

“Initial Holder” has the meaning set forth in the introductory paragraph.

“Interest Expense” shall mean, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including, in
any event, interest expense with respect to any Funded Debt of such Person.

“Interest Payment Date” means March 16, June 16, September 16 and December 16 of
each fiscal year, as appropriate; provided that if any such day is not a
Business Day, then the applicable Interest Payment Date shall be the immediately
preceding Business Day.

 

5



--------------------------------------------------------------------------------

“Issuer” has the meaning set forth in the introductory paragraph.

“group” shall have the meaning as defined in Section 13(d)(3) of the Exchange
Act.

“Issue Date” means [—].4

“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

“Limitation Notice” has the meaning set forth in Section 9(c).

“Majority Holder” means the Holder or Holders of at least a majority of the
aggregate principal amount of the Note(s) then outstanding, other than the
Issuer and any of its controlled Affiliates.

“Mandatory Change of Control Offer” has the meaning given that term in
Section 3.3.

“Maturity Date” means the earlier of (a) December 16, 2021 and (b) the date on
which all amounts under this Note shall become due and payable pursuant to
Section 8.

“Notes” means the Issuer’s aggregate principal amount of Three Hundred Million
Dollars ($300,000,000) in unsecured promissory note(s) due December 16, 2021,
issued under the Equity Purchase Agreement or in connection with any assignment
thereafter.

“Note Register” has the meaning set forth in Section 5.1(a).

“Optional Redemption Price” the meaning set forth in Section 3.2.

“Parties” or “Party” has the meaning set forth in the introductory paragraph.

“Payment Default” means a Default or an Event of Default in the payment of the
principal of, interest on and any other amount under, any Note.

“Permitted Issuer Transferee” means any corporation, limited liability company
or partnership organized in the United States of America (excluding, for the
avoidance of doubt any

 

4 

Insert date of the Second Closing Date as such term is defined in the Equity
Purchase Agreement.

 

6



--------------------------------------------------------------------------------

individual or Governmental Authority) that (i) if not an Affiliate of the
Issuer, (A) after taking into account the transactions in respect of which the
Note is assumed, has Stockholders’ Equity of at least $400 million, (B) pro
forma, after taking into account the transactions in respect of which the Note
is assumed, has a Debt Service Coverage Ratio for the four most recent preceding
fiscal quarters of not less than 1.3:1.0, and (C) which the Majority Holders
have determined in their reasonable business judgment (which determination shall
not be unreasonably withheld, conditioned or delayed (for purposes hereof, a
delay exceeding 10 days shall be deemed to be an unreasonable delay)) has
sufficient cash flows and revenues to meet its obligations under the Notes; and
(ii) if an Affiliate of the Issuer (A) after taking into account the
transactions in respect of which the Note is assumed, has Stockholders’ Equity
of at least $250 million, (B) pro forma, after taking into account the
transactions in respect of which the Note is assumed, has a Debt Service
Coverage Ratio for the four most recent preceding fiscal quarters of not less
than 1.3:1.0, and (C) which the Majority Holders have determined in their
reasonable business judgment (which determination shall not be unreasonably
withheld, conditioned or delayed (for purposes hereof, a delay exceeding 10 days
shall be deemed to be an unreasonable delay)) has sufficient cash flows and
revenues to meet its obligations under the Notes.

“Permitted Transferee” means an Affiliate of the applicable Transferor so long
as such Affiliate remains an Affiliate of such Transferor.

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

“Record Date” means, with respect to any Interest Payment Date, the
March 1, June 1, September 1, or December 1 (whether or not such day is a
Business Day) immediately preceding the applicable
March 16, June 16, September 16 or December 16 Interest Payment Date.

“Redemption Date” has the meaning set forth in Section 3.2.

“Redemption Notice” has the meaning set forth in Section 3.4(a).

“RFO Notice” has the meaning set forth in Section 10.15(b)(i).

“Securities Act” has the meaning set forth in the securities legend.

“Stock” shall mean all shares, options, warrants, general or limited partnership
interests or other equivalents (regardless of how designated) of or in a
corporation, partnership or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Exchange Act).

“Stockholders’ Equity” means, with respect to any Permitted Issuer Transferee,
the value of its assets less its liabilities, as determined in accordance with
GAAP.

“Subsidiary” shall mean, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Stock
having ordinary voting

 

7



--------------------------------------------------------------------------------

power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock whether by
proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is a general partner or may exercise the
powers of a general partner.

“Taxes” has the meaning set forth in Section 9(a).

“Transfer” has the meaning set forth in Section 10.15(a).

“Transferor” has the meaning set forth in Section 10.15(a).

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York.

“Voidable Transfer” has the meaning set forth in Section 10.7.

2. Issuance of this Note.

2.1 The Issuer issued this Note under the Equity Purchase Agreement. This Note
is a general obligation of the Issuer.

3. Final Payment Date; Redemption.

3.1 Final Payment Date. The aggregate unpaid principal amount of the Notes,
along with accrued and unpaid interest and all other amounts payable under this
Note shall become due and payable on the Maturity Date.

3.2 Optional Redemption. Subject to Section 9(c), the Notes shall be redeemable,
in whole or in part, at any time after December 31, 2015 at the option of the
Issuer at a redemption price equal to 100% of the outstanding principal amount
of such Notes plus all accrued and unpaid interest thereon to the date of
redemption (the “Optional Redemption Price”). The Issuer shall give each Holder
of the Notes written notice of any redemption pursuant to this Section 3.2 at
least ten (10) Business Days prior to the date of redemption. Subject to
Section 9(c), the notice shall identify the Notes to be redeemed and shall state
the redemption date, which shall be a Business Day (the “Redemption Date”), the
Optional Redemption Price (and include a reasonably detailed calculation
thereof) and, in accordance with Section 5.3(a), the manner and place of
payment. Any notice of redemption given by the Issuer pursuant to this
Section 3.2 shall be irrevocable and shall obligate the Issuer to pay the
Optional Redemption Price on the date specified in such notice.

 

8



--------------------------------------------------------------------------------

3.3 Mandatory Redemption. Not later than 1:00 p.m. (New York time), at least
twenty (20) days prior to the occurrence of a Change of Control, the Issuer
shall make an offer to redeem the Notes by providing written notice thereof to
the Holder (a “Mandatory Change of Control Offer”), setting forth the proposed
date of the Change of Control and the Redemption Date (which shall be the date
upon which the Change of Control is consummated) (the “Change of Control Payment
Date”), agreeing to redeem the Notes at a redemption price equal to 100% of the
outstanding principal amount of the Notes plus any accrued but unpaid interest
thereon to the date of redemption; provided that such Mandatory Change of
Control Offer may be conditioned upon the effectiveness of such Change of
Control, in which such case, if such condition is not satisfied, such Mandatory
Change of Control Offer may be revoked by the Issuer by written notice to the
Holder by 9:00 a.m. (New York time) on the Business Day set forth in such
specified prepayment notice. On the Change of Control Payment Date, the Issuer
shall accept for payment all Notes or portions thereof properly tendered at
least three (3) Business Days prior to the Change of Control Payment Date.

3.4 Redemption Procedures.

(a) A notice of redemption delivered pursuant to Section 3.2 (the “Redemption
Notice”) or Mandatory Change of Control Offer, if mailed in the manner herein
provided, shall be conclusively presumed to have been duly given, whether or not
the Holder receives such notice. In any case, failure to give such Redemption
Notice or Mandatory Change of Control Offer by mail or any defect in the
Redemption Notice or Mandatory Change of Control Offer to the Holder of any Note
designated for redemption in whole or in part shall not affect the validity of
the proceedings for the redemption of any other Note. With respect to a Note
that is to be redeemed in part only, the portion of the principal amount thereof
to be redeemed and after the date of redemption thereof, upon surrender of such
Note, a new Note in principal amount equal to the unredeemed portion thereof
shall be issued.

(b) If fewer than all of the outstanding Notes are to be redeemed pursuant to a
Redemption Notice, the Issuer shall select the Notes to be redeemed on a pro
rata basis.

(c) The Issuer may not redeem any Notes pursuant to Section 3.2 on any date if
the principal amount of the Notes has been accelerated in accordance with the
terms of the Notes and such acceleration has not been rescinded, on or prior to
the Redemption Date (except in the case of an acceleration resulting from an
Event of Default by the Issuer in the payment of the redemption price with
respect to such Notes).

(d) In the event of any redemption of the Notes in accordance with this
Section 3.4, the Issuer shall not be required to issue, register the transfer of
or exchange any Note during the fifteen (15) calendar day period prior to the
date on which the Redemption Notice is deemed to have been given to all Holders
of Notes to be redeemed, or register the transfer of or exchange any Notes so
selected for redemption, in whole or in part, except the portion of any Notes
being redeemed in part that shall not be redeemed.

 

9



--------------------------------------------------------------------------------

4. Interest.

4.1 Interest. Except as otherwise provided herein, the Note shall bear interest
at the Applicable Rate from [—]5 or from the most recent date to which interest
had been paid, but excluding, the next scheduled Interest Payment Date, until
the Maturity Date.

4.2 Interest Payment Dates. Interest shall be payable in cash quarterly in
arrears to the Persons who are registered Holders of the Notes at close of
business on Record Date immediately preceding the applicable Interest Payment
Date.

4.3 Default Interest. During the continuance of an Event of Default, the Issuer
shall pay to the Holder interest at the Default Rate on the outstanding
principal amount of the Notes and on any other amount payable by the Issuer
hereunder (including accrued but unpaid interest to the extent permitted under
applicable Law). Interest payable at the Default Rate shall be payable upon
demand and in cash.

4.4 Computation of Interest. All computations of interest shall be made on the
basis of a year of 365 days (or 366 days in the case of a leap year), and the
actual number of days elapsed (including the first day but excluding the last
day).

4.5 Interest Rate Limitation. If at any time and for any reason whatsoever, the
interest rate payable on the Notes shall exceed the maximum rate of interest
permitted to be charged under applicable Law, such interest rate shall be
reduced automatically to the maximum rate of interest permitted to be charged
under applicable Law and that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest
permitted by applicable Law shall be deemed a voluntary prepayment of principal.

5. Note Register; Payment Mechanics.

5.1 Note Register.

(a) The Issuer shall cause to be kept at its principal office a register for the
registration and transfer of each of the Notes (the “Note Register”). The names
and addresses of the Holders of Notes, the transfer of Notes, and the names and
addresses of the transferees of the Notes shall be registered in the Note
Register.

 

5  Insert date of the First Closing Date as defined in the Equity Purchase
Agreement.

 

10



--------------------------------------------------------------------------------

(b) The Person in whose name any registered Note shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes of this
Note, and the Issuer shall not be affected by any notice to the contrary, until
due presentment of such Note for registration of transfer so provided in this
Section 5.1. Payment of or on account of the principal, and interest on any
registered Notes shall be made to or upon the written order of such registered
holder.

(c) When Notes are presented to the Issuer with a request to register the
transfer of such Notes or to exchange such Notes for an equal principal amount
of Notes of other authorized denominations, the Issuer shall register the
transfer or make the exchange as requested if requirements set for under
Section 5.6 herein, are met.

(d) The Person in whose name any Note is registered on the Note Register at the
close of business on any Record Date with respect to any Interest Payment Date
shall be entitled to receive the interest payable on such Interest Payment Date.
Interest shall be payable at the office or agency of the Issuer maintained by
the Issuer for such purposes. The Notes will be payable both as to principal and
interest by Federal funds wire transfer of lawful money of the United States to
each Holder’s account in any bank in the United States as may be designated and
specified in writing by such Holder at least two Business Days prior thereto.

5.2 Delivery Expenses. If a Holder surrenders any Note to the Issuer for any
reason, the Issuer agrees to pay the cost of delivering to such Holder’s home
office or to the office of such Holder’s designee from the Issuer, the Note(s)
issued in substitution, replacement or exchange for, the surrendered Note.

5.3 Direct Payment.

(a) The Issuer will pay or cause to be paid all amounts payable with respect to
any Note (without any presentment of such Note and without any notation of such
payment being made thereon) by crediting (before 1:00 p.m., New York time), by
intra-bank or Federal funds bank wire transfer in same day funds in U.S. Dollars
to each Holder’s account in any bank in the United States as may be designated
and specified in writing by such Holder at least two Business Days prior
thereto.

(b) Notwithstanding anything to the contrary contained in the Notes, if any
principal amount payable with respect to a Note is payable, at maturity, upon
redemption, or otherwise, on a day which is not a Business Day, then the Issuer
shall pay such amount on the next succeeding Business Day, and interest shall
accrue on such amount until the date on which such amount is paid and payment of
such accrued interest shall be made concurrently with the payment of such
amount; provided that the Issuer may elect to pay in full (but not in part) any
such amount on the last Business Day prior to the date such payment otherwise
would be due, and no such additional interest shall accrue on such amount.
Notwithstanding anything to the contrary contained in the Notes, if any interest
payable with respect to a Note is payable on a day which is not a Business Day,
then the Issuer may elect to pay in full (but not in part) any such interest on
the last Business Day prior to the date such payment otherwise would be due, and
such diminution in time shall be included in the computation of the interest
payment.

 

11



--------------------------------------------------------------------------------

5.4 Lost, etc. Notes. If a mutilated Note is surrendered to the Issuer or if the
Holder of a Note claims and submits an affidavit or other evidence, reasonably
satisfactory to the Issuer to the effect that the Note has been lost, destroyed
or wrongfully taken, the Issuer shall issue a replacement Note if the customary
requirements relating to replacement securities are reasonably satisfied. If
required by the Issuer, such Holder must provide an indemnity bond, or other
form of indemnity, sufficient in the reasonable judgment of the Issuer to
protect the Issuer from any loss which it may suffer if a Note is replaced. The
affidavit of such Holder at the time of loss, setting forth the fact of loss,
theft or destruction and of its ownership of the Note at the time of such loss,
theft or destruction shall be accepted as satisfactory evidence thereof, and no
further indemnity shall be required as a condition to the execution and delivery
of a new Note other than the unsecured written agreement of such Holder
reasonably satisfactory to the Issuer to indemnify the Issuer or, at the option
of the Issuer, an indemnity bond in the amount of the Note remaining
outstanding. Every replacement Note is an obligation of the Issuer.

5.5 Other Covenants. The Issuer further covenants and agrees not to, and to
ensure that no affiliate (as defined in Rule 501(b) of the Securities Act) of
the Issuer will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in the Securities Act) that
would be integrated with the issuance of the Notes in a manner that would
require the registration under the Securities Act of the issuance of the Note
under the Equity Purchase Agreement.

5.6 Transfer Restrictions. No transfer or sale (including, without limitation,
by pledge or hypothecation) of Notes by any Holder which is otherwise permitted
hereunder, other than a transfer or sale to the Issuer, shall be effective
unless such transfer or sale is made (i) pursuant to an effective registration
statement under the Securities Act and a valid qualification under applicable
state securities or “blue sky” laws or (ii) without such registration or
qualification as a result of the availability of an exemption therefrom, and if
reasonably requested by the Issuer, counsel for such transferee (who may be
in-house) shall have furnished the Issuer with an opinion, reasonably
satisfactory in form and substance to the Issuer, to the effect that no such
registration is required because of the availability of an exemption from the
registration requirements of the Securities Act; provided, however, that with
respect to transfers by Holders to their Affiliates, no such opinion shall be
required. For the avoidance of doubt, all transfers or sales of Notes shall be
subject to Section 10.15.

 

12



--------------------------------------------------------------------------------

5.7 Replacements Notes. All Notes issued by the Issuer shall be in form and
substance identical to this Note other than the principal amount and the Holder
thereof and otherwise to the extent set forth in Section 10.9(d). Any Note
issued by the Issuer in connection with one or more assignments or redemptions
of this Note as permitted hereunder will be in the principal amount of One
Thousand Dollars ($1,000) (except in the case of any redemption following which
the aggregate principal amount remaining is less than $1,000) or integral
multiplies of One Thousand Dollars ($1,000) or excess thereof.

6. Affirmative Covenants. So long as any of the Notes remain unpaid and
outstanding, the Issuer covenants to the Holders of the outstanding Notes as
follows:

(a) Do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence; and

(b) Provide prompt notice of the occurrence of, after the Issuer becomes aware
of any such event, any Default or Event of Default hereunder.

7. Events of Default. The occurrence and continuance of any of the following
shall constitute an “Event of Default” hereunder:

(a) default in any payment of interest on this Note or any other amount (other
than principal) payable hereunder when due and payable, and the default
continues for a period of five (5) days;

(b) default in the payment of principal of this Note when due and payable on the
Maturity Date, upon any required redemption, upon declaration of acceleration or
otherwise;

(c) failure by the Issuer to issue a Mandatory Change of Control Offer in
accordance with Section 3.3, and such failure is not cured within five (5) days
after the due date for such notice;

(d) failure by any Permitted Issuer Transferee to comply with the covenants set
forth in Sections 5 and 6 of the Assumption Agreement (as defined below);

(e) failure by the Issuer to comply with any of its other covenants or
agreements contained in the Note and such failure shall continue for thirty
(30) days from receipt by the Issuer of written notice thereof from the Holder;

(f) default by the Issuer with respect to any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of
Twenty-Eight Million Seven Hundred and Fifty Thousand Dollars ($28,750,000) (or
its foreign currency equivalent) in the aggregate of the Issuer whether such
indebtedness now exists or shall hereafter be created (i) resulting in such

 

13



--------------------------------------------------------------------------------

indebtedness becoming or being declared due and payable or (ii) constituting a
failure to pay the principal or interest of any such debt when due and payable
at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise;

(g) a final judgment for payment of Twenty-Eight Million Seven Hundred and Fifty
Thousand Dollars ($28,750,000) (or its foreign currency equivalent) or more
(excluding any amounts covered by insurance) rendered against the Issuer, which
judgment is not discharged or stayed within sixty (60) days after (i) the date
on which the right to appeal thereof has expired if no such appeal has commenced
or (ii) the date on which all rights to appeal have extinguished;

(h) the Issuer shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to the Issuer or its
debts under bankruptcy, insolvency or other similar Law now or hereafter in
effect or seeking the appointment of trustee, receiver, liquidator, custodian or
other similar official of the Issuer or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due; or

(i) an involuntary case or other proceeding shall be commenced against the
Issuer seeking liquidation, reorganization or other relief with respect to the
Issuer or debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of trustee, receiver, liquidator,
custodian or other similar official of the Issuer or any substantial part of its
property, and such involuntary care or other proceeding shall remain undismissed
and unstayed for a period of ninety (90) consecutive days.

8. Remedies.

8.1 Acceleration of Notes.

(a) Subject to Section 8.1(c), if an Event of Default (other than an Event of
Default specified in clause (g) or (h) of Section 7 occurs and is continuing),
the Majority Holders, by notice to the Issuer (a copy of which shall be provided
to each other Holder; provided that such copy shall not constitute a notice for
the purpose thereof), may declare the unpaid principal of and any accrued
interest on all the Notes to be due and payable, and immediately upon such
declaration, the principal and interest shall be due and payable. If an Event of
Default specified in clause (g) or (h) of Section 7 occurs, such an amount shall
ipso facto become and be immediately due and payable without any declaration or
other act on the part of any Holder.

(b) Notwithstanding Section 8.1(a), but subject to Section 8.1(c), if an Event
of Default specified in clauses (a) or (b) of Section 7 occurs and is
continuing, any Holder, by notice to the Issuer (a copy of which shall be
provided to each other Holder; provided that such copy shall not constitute a
notice for the purpose thereof), may declare the unpaid principal of and any
accrued interest on all the Notes it holds to be due and payable, and
immediately upon such declaration, the principal and interest shall be due and
payable.

 

14



--------------------------------------------------------------------------------

(c) The Holder by notice to the Issuer (a copy of which shall be provided to
each other Holder; provided that such copy shall not constitute a notice for the
purpose thereof) may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree and if all existing
Events of Default have been cured or waived except nonpayment of principal or
interest that have become due solely because of the acceleration.

8.2 Other Remedies.

(a) If an Event of Default occurs and is continuing, the Majority Holders or, if
a Payment Default occurs and is continuing, any Holder, may pursue any rights
and remedies available under the Notes and the applicable law to collect the
payment of principal or interest on the Notes or to enforce the performance of
any provision of the Notes.

(b) A delay or omission by any Holder of any Notes in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.

8.3 Waiver of Past Defaults. The Majority Holders by notice to the Issuer (a
copy of which shall be provided to each other Holder; provided that such copy
shall not constitute a notice for the purpose thereof) may waive an existing
Default or Event of Default under the Notes and its consequences except a
continuing Payment Default.

8.4 Rights of Holders to Receive Payment. Notwithstanding any other provision of
this Note, the right of any Holder of a Note to receive payment of principal and
interest on the Note, on or after the respective due dates expressed in the
Note, or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder.

9. Taxes; Tax Assurances.

(a) The Issuer shall make all payments, whether on account of principal,
interest or otherwise, free of and without deduction or withholding for any
present or future taxes, duties or other charges (“Taxes”), unless otherwise
required by Law.

(b) The Issuer and each Holder acknowledges that it is intended that the Notes
not be readily tradable on an “established securities market” and each of Holder
and the Issuer agrees that he or it will not take any action that would result
in a Note being traded on an established securities market. Any transfer of a
Note on an established securities market shall be null and

 

15



--------------------------------------------------------------------------------

void. As used herein, “established securities market” means (i) a national
securities exchange which is registered under Section 6 of the Exchange Act (15
U.S.C. 78f), (ii) an exchange which is exempted from registration under
Section 5 of the Exchange Act (15 U.S.C. 78e) because of its limited volume of
transactions, and (iii) any over-the-counter market (within the meaning of
Treasury Regulations Section 1.453-3(d)(4)).

(c) Until January 31, 2017, the Issuer shall not redeem the Notes held by the
Initial Holder or any of its Affiliates and the Initial Holder shall not
transfer all or any portion of its Note(s) in any tax year to the extent the
Gross Income that would be recognized by the Initial Holder from such redemption
or transfer if included in the Nonqualifying Income (as defined in the Equity
Purchase Agreement) for such tax year, would cause the total Gross Income to be
recognized by the Initial Holder in such tax year to exceed the Nonqualifying
Income Limitation (as defined in the Equity Purchase Agreement) in accordance
with Section 1.2(f) of the Equity Purchase Agreement. The Initial Holder shall
notify the Issuer (the “Limitation Notice”) within five (5) Business Days after
a Redemption Notice if redemption of the Notes would not be permitted. From and
after the date of any Limitation Notice until the earlier of January 31, 2017 or
the date on which the Initial Holder notifies the Issuer in writing that that
Issuer may again effect a redemption, any Note held by the Initial Holder or any
of its Affiliates shall bear interest at a rate of one percent (1%) per annum.
Nothing in this Section 9(c) shall affect the Issuer’s right to redeem, or the
interest payable on, Notes held by any other Holders.

10. Miscellaneous.

10.1 Notices.

(a) All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing:

(i) If to the Issuer:

RCS Capital Corporation

405 Park Ave, 15th floor

New York, NY 10022

Attention: James A. Tanaka, General Counsel

Facsimile: (212) 415-6567

 

16



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103-4196

Attn: Darrick M. Mix, Esq.

Telephone: 1 215-979-1206

Facsimile: 215 827 5560

and

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attn: Peter M. Fass, Esq. and Steven L. Lichtenfeld, Esq.

Telephone: 212-969-3735

Facsimile: 212-969-2900

If to any Holder which acquired a Note from the Issuer on the Issue Date at the
address or facsimile number set forth on Exhibit A hereto or, the in the case of
another Holder, at the address or facsimile number provided by such Holder to
the Issuer.

 

17



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Michael J. Aiello, Esq. and Matthew Gilroy, Esq.

Telephone: 212-310-8552

Facsimile: 212-310-8007

and

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attn: Peter M. Fass, Esq. and Steven L. Lichtenfeld, Esq.

Telephone: 212-969-3735

Facsimile: 212-969-2900

(b) Notices if (i) mailed by certified or registered mail or sent by hand or
overnight courier service shall be deemed to have been given when received,
(ii) sent by facsimile during the recipient’s normal business hours shall be
deemed to have been given when sent (and if sent after normal business hours
shall be deemed to have been given at the opening of the recipient’s business on
the next Business Day) and (iii) sent by e-mail shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment).

10.2 Successors and Assigns. This Note shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. The
Issuer’s rights or obligations hereunder or any interest herein may not be
assigned or delegated by the Issuer to any Person without the prior written
consent of each Holder (and any attempted assignment or transfer by the Issuer
without such consent shall be null and void), provided that the Issuer may
assign all (but not part) or its rights and obligations under this Note (for the
avoidance of doubt any such transfer shall be with respect to all of the Notes
then outstanding) to a Permitted Issuer Transferee (whether or not an Affiliate
of the Issuer and whether or not in connection with a spinoff, corporate
reorganization or otherwise) so long as (a) the Issuer shall provide not less
than thirty (30) days prior written notice of such proposed assignment to each
Holder, together with such Permitted Issuer Transferee’s most recent audited (or
in the case of a Permitted Issuer Transferee that is an Affiliate of the Issuer
and for which an audit has not been conducted, unaudited) annual and unaudited
quarterly financial statements (each in accordance with GAAP), (b) each Holder
shall have received all other information and documentation (including, without
limitation,

 

18



--------------------------------------------------------------------------------

certificates of good standing, organizational documents and legal opinions)
pertaining to such Permitted Issuer Transferee and the proposed assignment, as
reasonably requested by each Holder, (c) such Permitted Issuer Transferee shall
execute and deliver an assumption agreement with respect to this Note in the
form attached hereto as Exhibit B (the “Assumption Agreement”), pursuant to
which it shall agree to be bound by all of the terms hereof as the Issuer, and
(d) both as of the date of such assignment and immediately after giving effect
thereto (for the avoidance of doubt, pertaining to Permitted Issuer Transferee
whether or not an Affiliate of the Issuer), each of the representations and
warranties contained in the Assumption Agreement shall be true and correct in
all material respects; (e) whether or not an Affiliate of the Issuer, no Default
or Event of Default shall have occurred and be continuing, and (f) such proposed
assignment shall not be for the purpose of avoiding a Change of Control. Upon
any such assignment by the Issuer, the Issuer shall have no further obligations
under this Note.

10.3 GOVERNING LAW; SUBMISSION TO JURISDICTION. THE NOTES SHALL BE GOVERNED BY
AND CONSTRUCTED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW AND RULE 327(B) OF THE NEW YORK CIVIL PRACTICE LAWS AND
RULES. THE ISSUER AND EACH OF THE HOLDERS HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN
THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE NOTES, AND IRREVOCABLY ACCEPT FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID
COURTS. THE ISSUER, AND EACH OF THE HOLDERS IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT THEY MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH THEY
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY SUCH CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN ANY
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ISSUER IN ANY OTHER JURISDICTION.

 

19



--------------------------------------------------------------------------------

10.4 Waiver of Jury Trial. THE ISSUER AND EACH HOLDER WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THE NOTES.

10.5 Independence of Covenants. All covenants hereunder shall be given in any
jurisdiction independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

10.6 Notes Solely Corporate Obligations. No recourse for the payment of the
principal of or accrued and unpaid interest on any Note, nor for any claim based
thereon or otherwise in respect thereof, and no recourse under or upon any
obligation, covenant or agreement of the Issuer under any Note shall be had
against any stockholder, employee, agent, officer, member of the Board of
Directors or subsidiary, as such, past, present or future, of the Issuer or of
any successor corporation, either directly or through the Issuer or any
successor corporation whether by virtue of any constitution, statue or rule of
law, or by the enforcement of any assessment or penalty or otherwise; it being
expressly understood that all such liability is hereby expressly waived and
released as a condition of, and as a consideration for, the issue of the Notes.

10.7 Revival and Reinstatement of Obligations. If the Holder repays, refunds,
restores, or returns in whole or in part, any payment or property previously
paid or transferred to the Holder in full or partial satisfaction of any
obligation evidenced by a Note, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any Law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because the Holder elects to do so on the reasonable advice of
its counsel in connection with a claim that the payment, transfer, or incurrence
is or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that the Holder elects to repay, restore, or return (including
pursuant to a settlement of any claim in respect thereof), and as to all
reasonable costs, expenses, and attorneys’ fees of the Holder related thereto,
the liability of the Issuer with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist.

 

20



--------------------------------------------------------------------------------

10.8 Waiver of Notice. The Issuer hereby waives demand for payment, presentment
for payment, protest, notice of payment, notice of dishonor, notice of
nonpayment, notice of acceleration of maturity and diligence in taking any
action to collect sums owing hereunder.

10.9 Amendments and Waivers.

(a) With Consent of Holders. The Issuer, with the written consent of the
Majority Holders (a copy of which shall be provided to each other Holder), may
amend the Notes, provided that each Holder shall have received prior notice and
a draft of such proposed amendment. The Majority Holders may waive compliance by
the Issuer with any provision of the Notes by a written consent (a copy of which
shall be provided to each Holder), provided that each Holder shall have received
prior notice and a draft of such proposed waiver. Without the consent of each
Holder affected, however, no amendment may (with respect to any Notes held by a
nonconsenting Holder of Notes):

 

  (i) reduce the principal amount of Notes;

 

  (ii) reduce the principal of or change the fixed maturity of any Note, or
alter the provisions with respect to the redemption of the Notes;

 

  (iii) reduce the rate of interest on any Note;

 

  (iv) make any change in the provisions of this Note relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of, or interest on the Notes;

 

  (v) make any change to the definition of “Majority Holders”; or

 

  (vi) make any change in the foregoing amendment provisions.

(b) It shall not be necessary for the consent of the Holders under
Section 10.9(a) to approve the particular form of any proposed amendment or
waiver, but it shall be sufficient if such consent approves the substance
thereof. After an amendment or waiver under Section 10.9(a) becomes effective,
the Issuer shall mail to all other Holders a notice briefly describing the
amendment or waiver and a copy of the fully executed amendment or waiver. Any
failure of the Issuer to mail such notice and copy, or any defect therein, shall
not, however, in any way impair or affect the validity of any such amendment or
waiver.

(c) In connection with any amendment under Section 10.9(a), the Issuer may
offer, but shall not be obligated to offer, to any Holder who consents to such
amendment or waiver, consideration for such Holder’s consent.

(d) Revocation and Effectiveness of Consents. Until an amendment or waiver
becomes effective, a consent to it by a Holder is a continuing consent by the
Holder and every

 

21



--------------------------------------------------------------------------------

subsequent Holder of a Note or portion of a Note that evidence that same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder or subsequent Holder may revoke the consent as to
his Note or portion of his Note by notice to the Issuer received before the date
on which the Majority Holders have consented (and not theretofore revoked such
consent) to the amendment or waiver.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment or waiver, which
record date shall be at least 30 days prior to the first solicitation of such
consent. If a record date is fixed, then notwithstanding the last sentence of
the immediately preceding paragraph, those Persons who were Holders at such
record date (or their duly designated proxies), and only those Persons, shall be
entitled to revoke any consent previously given, whether or not such Persons
continue to be Holders after such record date. No such consent shall be valid or
effective for more than 90 days after such record date.

After an amendment or waiver becomes effective, it shall bind every Holder,
unless it makes a change described in any of the clauses (i) though (vi) of
Section 10.9(a), in which case, the amendment or waiver shall bind only each
Holder of a Note who consented to it and every subsequent Holder of a Note or
portion of a Note that evidences the same debt as the consenting Holder’s Note;
provided that any such waiver shall not impair or affect the right of any Holder
to receive payment of principal of, premium (if any) and interest on a Note, on
or after the respective due dates expressed in such Note, or to bring suit for
the enforcement of any such payment on or after such respective dates.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver, consent or amendment, Notes owned by
the Issuer or any Affiliate of the Issuer shall be considered as though not
outstanding.

(e) Notation on or Exchange of Notes. If an amendment or waiver changes the
terms of a Note, the Issuer may require the Holder of the Note to deliver it to
the Issuer so that it may place an appropriate notation on the Note about the
changed terms and return it to the Holder.

10.10 Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.

10.11 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of the Holder, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law.

 

22



--------------------------------------------------------------------------------

10.12 Electronic Execution. The words “execution”, “signed”, “signature”, and
words of similar import in the Notes shall be deemed to include electronic or
digital signatures or the keeping of records in electronic form, each of which
shall be of the same effect, validity and enforceability as manually executed
signatures or a paper-based recordkeeping system, as the case may be, to the
extent and as provided for under applicable Law, including the Electronic
Signatures in Global and National Commerce Act of 2000 (15 USC § 7001 et seq.),
the Electronic Signatures and Records Act of 1999 (N.Y. State Tech. Law §§
301-309), or any other similar state Laws based on the Uniform Electronic
Transactions Act.

10.13 Severability. If any term or provision of the Note is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of the Notes or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

10.14 Expenses. The Issuer agrees to pay all reasonable out-of-pocket expenses
incurred by the Holder in connection with the administration of this Note or in
connection with any amendments, modifications or waivers of the provisions
hereof or thereof or incurred by the Holder in connection with the enforcement
or protection of its rights under this Note, including in connection with any
refinancing or restructuring of the credit arrangements provided under this Note
in the nature of a “work-out” or pursuant to any insolvency or bankruptcy
proceedings the reasonable fees, charges and disbursements of one New York
counsel (and counsel in each other relevant local jurisdiction) for the Holder.
The agreements in this Section 10.14 shall survive repayment of all of the
indebtedness evidenced by this Note. All amounts due under this Section 10.14
shall be paid promptly following receipt by the Issuer of an invoice relating
thereto setting forth such expenses in reasonable detail.

10.15 Right of First Offer.

(a) Notwithstanding anything herein to the contrary, and subject to the terms
and conditions specified in this Section 10.15, unless any Event of Default
occurs and is continuing at the time of such Transfer, the Issuer shall have a
right of first offer with respect to any sale, assignment, exchange or other
transfer, whether involuntarily or voluntarily (each, a “Transfer”), of all or
any part of this Note by the Initial Holder or any of its Affiliates (the
Initial Holder and any such Affiliate, each a “Transferor”) other than to a
Permitted Transferee.

 

23



--------------------------------------------------------------------------------

(b) If a Transferor proposes to Transfer this Note, the Transferor shall first
make an offer of this Note to the Issuer in accordance with the following
provisions:

 

  (i) The Transferor shall deliver a notice (the “RFO Notice”) to the Issuer
stating (i) the Transferor’s bona fide intention to Transfer this Note and
(ii) the price and terms upon which it proposes to Transfer this Note.

 

  (ii) Within thirty (30) calendar days after delivery of the RFO Notice, the
Issuer may elect, upon written notice to the Transferor, to purchase, at the
price and on the terms specified in the RFO Notice, this Note. If the Issuer
elects to purchase this Note, such purchase shall be completed promptly
following such notice from the Issuer to the Transferor.

 

  (iii) If the Issuer does not notify the Transferor of its election to purchase
this Note in accordance with Section 10.15(b)(ii), the Transferor may, during
the ninety (90) day period following the expiration of the thirty (30)-day
period provided in Section 10.15(b)(ii) hereof, Transfer this Note to any person
or persons at a price not less than, and upon terms no more favorable to the
offeree than, those specified in the RFO Notice. If the Transferor does not
Transfer this Note within such period, the right provided hereunder shall be
deemed to be revived and this Note shall not be Transferred unless first
reoffered to the Issuer in accordance with this Section 10.15.

10.16 Effectiveness of Note. This Note shall become effective at and as of the
Second Closing Date (as defined in the Equity Purchase Agreement).

[SIGNATURE PAGE FOLLOWS]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

 

RCS CAPITAL CORPORATION By:

 

Name: Title:

 

[Signature Page to Unsecured Promissory Note]



--------------------------------------------------------------------------------

EXHIBIT A

Address and Facsimile Number for Notice:6

 

6  NTD: To come from Atom.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Form of Assumption Agreement

 

3



--------------------------------------------------------------------------------

Exhibit B-1

Form of

Interim Sub-advisory Agreement

between

Cole REIT Advisors IV, LLC

 

 

and

[RCAP Sub-advisor]

 

 

[—][—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     2   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     3   

5.1

 

Acquisition Fees

     3   

5.2

 

Advisory Fees

     4   

5.3

 

Disposition Fees

     4   

5.4

 

Subordinated Performance Fee

     4   

5.5

 

Expense Reimbursements

     4   

5.6

 

Prior Fees and Expenses

     5   

Article 6 – Allocation of Expense Reimbursements

     5   

6.1

 

All Expense Reimbursements

     5   

6.2

 

Quarterly Review of Expenses

     5   

Article 7 – Advisor’s Responsibilities

     5   

Article 8 – Relationship of Sub-advisor and their Affiliates; Other Activities
of the Advisor and Sub-advisor

     5   

8.1

 

Relationship

     5   

8.2

 

Time Commitment

     6   

8.3

 

Advisor and Sub-advisor Meetings

     6   

8.4

 

Prospectus Guidance

     6   

Article 9 – Other Agreements

     6   

Article 10 – Representations and Warranties

     7   

Article 11 – Term and Termination of the Agreement

     8   

11.1

 

Term

     8   

11.2

 

Termination

     8   

11.3

 

Survival upon Termination

     9   

11.4

 

Sub-advisor’s Obligations on Termination and Obligations

     9   

Article 12 – Assignment

     9   

Article 13 – Indemnification and Limitation of Liability

     9   

 

i



--------------------------------------------------------------------------------

Article 14 – Miscellaneous

  10   

14.1

Reaffirmation of Advisory Agreement

  10   

14.2

Notices

  10   

14.3

Modification

  11   

14.4

Severability

  11   

14.5

Construction

  11   

14.6

Entire Agreement

  11   

14.7

Waiver

  11   

14.8

Gender

  12   

14.9

Titles Not to Affect Interpretation

  12   

14.10

Counterparts

  12   

 

ii



--------------------------------------------------------------------------------

Interim Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—][—], 2014 (this “Agreement”), is
between, COLE REIT ADVISORS IV, LLC a Delaware limited liability company (the
“Advisor”) and [RCAP Sub-Advisor] a Delaware limited liability company (the
“Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Credit Property Trust IV, Inc., a Maryland corporation (the
“Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of January 20, 2012 (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the Advisor and none of the Company, the Advisor, any subsidiary of the
Company, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with the Advisor shall be an Affiliate of
the Sub-advisor.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Equity Purchase Agreement” means that certain Equity Purchase Agreement, dated
as of September 30, 2014, by and between ARC Properties Operating Partnership,
L.P. and RCS Capital Corporation.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated May 1, 2013, as amended or supplemented
from time to time, filed by the Company pursuant to Rule 424 promulgated under
the Securities Act of 1933, as amended.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(b), (d) (except as it relates to the Assets), (e) (except as it relates to
the Assets), (f) (except as it relates to the Assets), (j), (k), (n) and (w) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r) and (u) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof, the Sub-advisor undertakes to use
commercially reasonable best efforts to manage and supervise the operations and
administration of the Company, other than the acquisition, operation and
disposition of the Company’s Assets.

 

2



--------------------------------------------------------------------------------

Subject to the limitations set forth in this Agreement and the Advisory
Agreement, consistent with the provisions of the Articles of Incorporation and
Bylaws and subject to the supervision of the Advisor and the continuing and
exclusive authority of the Board over the supervision of the Company, the
Sub-advisor shall, either directly or by engaging an Affiliate, perform, and
assist the Advisor in the performance of, the duties under the Advisory
Agreement set forth in Article 2 of this Agreement, which duties are
incorporated herein by reference as if fully set forth herein. In the event that
the Sub-advisor engages a third party to perform the services that the Advisor
has engaged Sub-advisor to perform pursuant to this Agreement, such third party
shall be compensated by the Sub-advisor out of the fees it received pursuant to
Article 5 of this Agreement.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority set forth in
Section 2.03 of the Advisory Agreement, shall have the authority to establish
and maintain bank accounts as set forth in Section 2.04 of the Advisory
Agreement (other than with respect to the Assets), shall maintain books and
records for the Company (other than with respect to the Assets) as set forth in
Section 2.05 of the Advisory Agreement, and shall abide by the limitations of
Section 2.06 of the Advisory Agreement, all of which are incorporated herein by
reference as if fully set forth herein.

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset. Notwithstanding the foregoing, all Acquisition Fees payable
in connection with those certain Assets separately disclosed in writing prior to
the date of the Equity Purchase Agreement, with respect to which the Advisor
represents that a purchase agreement or letter of intent has been executed shall
be paid to the Advisor and the Sub-advisor shall not be entitled to any
Acquisition Fees with respect to such Assets.

 

3



--------------------------------------------------------------------------------

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 75% of any Disposition Fees paid to Advisor on the Sale of
a Property.

 

5.4 Subordinated Performance Fee. 85% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note).

 

5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-Advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses; and

 

  (B) Reimbursement for administrative service expenses of the Sub-advisor,
including all costs and expenses incurred by the Sub-advisor in fulfilling its
duties under the Sub-advisory Agreement, provided, however that the
reimbursement of the Advisor and the Sub-advisor for administrative service
expenses, in each case, shall not be greater than 50% of the amounts permitted
by the Advisory Agreement. Such costs and expenses may include reasonable wages
and salaries and other personnel-related expenses of all employees of the
Sub-advisor or its Affiliates who are engaged in the management, administration
and operations and marketing of the Company and its Assets, with respect to the
Sub-advisor who are engaged in the management, administration and operations of
the Company’s Assets and shall include taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses which are
directly related to their services provided under this Agreement, provided,
however that the Sub-advisor shall not be reimbursed for salaries and benefits
paid to persons who are executive officers of the Company, nor shall the Company
pay personnel costs in connection with services for which the Advisor or
Sub-advisor receives an Acquisition Fee or Disposition Fee.

 

4



--------------------------------------------------------------------------------

5.6 Prior Fees and Expenses. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall affect the Advisor’s right to receive
fees and expenses under the Advisory Agreement accrued prior to the date hereof.

Article 6

Allocation of Expense Reimbursements

 

6.1 All Expense Reimbursements. All expense reimbursements will be apportioned
between the Advisor and Sub-advisor pro rata based on the amount of such expense
reimbursements due each that relate to the period commencing on the later of the
date of this Agreement or the beginning of the applicable quarter to which such
reimbursable expense relates and ending as of the date of the reimbursement;
provided, however that the Sub-advisor shall repay the Advisor its pro rata
share (as so determined) of any Excess Amount that the Advisor is required to
repay the Company pursuant to Section 3.04 of the Advisory Agreement.

 

6.2 Quarterly Review of Expenses. Within 45 days of the end of each fiscal
quarter, each Party shall provide the other Party with a detailed description of
such Party’s aggregate Operating Expenses incurred during such fiscal quarter
for the purpose of the Parties’ jointly reviewing such expenses against
applicable caps and limitations set forth in the Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1

Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the

 

5



--------------------------------------------------------------------------------

  Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

6



--------------------------------------------------------------------------------

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles.

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E)

To the knowledge of such Party, no consent, approval or authorization of, or
filing, registration or qualification with, any court or governmental authority
on

 

7



--------------------------------------------------------------------------------

  the part of such Party is required for the execution and delivery of this
Agreement by such Party and the performance of its obligations and duties
hereunder and such execution, delivery and performance shall not violate any
other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall expire on the earlier of (1) consummation of the
“Second Closing” as such term is defined in the Equity Purchase Agreement,
(2) the termination of the Equity Purchase Agreement and (3) December 31, 2014.

 

11.2 Termination. Subject to Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E)

This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or

 

8



--------------------------------------------------------------------------------

  other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil,

 

9



--------------------------------------------------------------------------------

criminal, administrative or investigative, that the Sub-advisor becomes subject
to or liable (1) that are related to or a result of the performance of, or
failure to perform, services by the Advisor which are required to be performed
by it under this Agreement or under the Advisory Agreement or (2) by reason of
actions or inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole REIT Advisors V, LLC

2555 E. Camelback Road, Suite 400

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

 

10



--------------------------------------------------------------------------------

To the Sub-advisor:

[RCAP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: James A. Tanaka, General Counsel

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7

Waiver. Neither the failure nor any delay on the part of a Party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor

 

11



--------------------------------------------------------------------------------

shall any single or partial exercise of any right, remedy, power or privilege
preclude any other or further exercise of the same or of any other right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the Party asserted to have
granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE REIT ADVISORS IV, LLC

By:

 

Name: [RCAP Sub-advisor] By:

 

Name:

[Signature Page to Interim Sub-advisory Agreement between Cole REIT Advisors IV,
LLC and [RCAP Sub-advisor]



--------------------------------------------------------------------------------

Exhibit B-2

Form of

Interim Sub-advisory Agreement

between

Cole REIT Advisors V, LLC

 

 

and

[RCAP Sub-advisor]

 

 

[—][—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     2   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     3   

5.1

 

Acquisition Fees

     3   

5.2

 

Advisory Fees

     4   

5.3

 

Disposition Fees

     4   

5.4

 

Subordinated Performance Fee

     4   

5.5

 

Expense Reimbursements

     4   

5.6

 

Prior Fees and Expenses

     5   

Article 6 – Allocation of Expense Reimbursements

     5   

6.1

 

O&O Expense Reimbursements

     5   

6.2

 

All Other Expense Reimbursements

     5   

6.3

 

Quarterly Review of Expenses

     5   

Article 7 – Advisor’s Responsibilities

     6   

Article 8 – Relationship of Sub-advisor and their Affiliates; Other Activities
of the Advisor and Sub-advisor

     6   

8.1

 

Relationship

     6   

8.2

 

Time Commitment

     6   

8.3

 

Advisor and Sub-advisor Meetings

     6   

8.4

 

Prospectus Guidance

     7   

Article 9 – Other Agreements

     7   

Article 10 – Representations and Warranties

     8   

Article 11 – Term and Termination of the Agreement

     9   

11.1

 

Term

     9   

11.2

 

Termination

     9   

11.3

 

Survival upon Termination

     10   

11.4

 

Sub-advisor’s Obligations on Termination and Obligations

     10   

Article 12 – Assignment

     10   

 

i



--------------------------------------------------------------------------------

Article 13 – Indemnification and Limitation of Liability

  10   

Article 14 – Miscellaneous

  11   

14.1

Reaffirmation of Advisory Agreement

  11   

14.2

Notices

  11   

14.3

Modification

  12   

14.4

Severability

  12   

14.5

Construction

  12   

14.6

Entire Agreement

  12   

14.7

Waiver

  13   

14.8

Gender

  13   

14.9

Titles Not to Affect Interpretation

  13   

14.10

Counterparts

  13   

 

ii



--------------------------------------------------------------------------------

Interim Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—][—], 2014 (this “Agreement”), is
between, COLE REIT ADVISORS V, LLC, a Delaware limited liability company (the
“Advisor”) and [RCAP Sub-Advisor] a Delaware limited liability company (the
“Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Credit Property Trust V, Inc., a Maryland corporation (the
“Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of March 17, 2014 (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the

 

1



--------------------------------------------------------------------------------

Advisor and none of the Company, the Advisor, any subsidiary of the Company, any
subsidiary of the Advisor and any other Person controlled by, controlling or
under common control with the Advisor shall be an Affiliate of the Sub-advisor.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Equity Purchase Agreement” means that certain Equity Purchase Agreement, dated
as of September 30, 2014, by and between ARC Properties Operating Partnership,
L.P. and RCS Capital Corporation.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated March 17, 2014, as amended or
supplemented from time to time, filed by the Company pursuant to Rule 424
promulgated under the Securities Act of 1933, as amended.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(b), (d) (except as it relates to the Assets), (e) (except as it relates to
the Assets), (f) (except as it relates to the Assets), (j), (k), (n) and (w) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r), (u) and (v) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof, the Sub-advisor undertakes to use
commercially reasonable best efforts to manage and

 

2



--------------------------------------------------------------------------------

supervise the operations and administration of the Company, other than the
acquisition, operation and disposition of the Company’s Assets. Subject to the
limitations set forth in this Agreement and the Advisory Agreement, consistent
with the provisions of the Articles of Incorporation and Bylaws and subject to
the supervision of the Advisor and the continuing and exclusive authority of the
Board over the supervision of the Company, the Sub-advisor shall, either
directly or by engaging an Affiliate, perform, and assist the Advisor in the
performance of, the duties under the Advisory Agreement set forth in Article 2
of this Agreement, which duties are incorporated herein by reference as if fully
set forth herein. In the event that the Sub-advisor engages a third party to
perform the services that the Advisor has engaged Sub-advisor to perform
pursuant to this Agreement, such third party shall be compensated by the
Sub-advisor out of the fees it received pursuant to Article 5 of this Agreement.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority set forth in
Section 2.03 of the Advisory Agreement, shall have the authority to establish
and maintain bank accounts as set forth in Section 2.04 of the Advisory
Agreement (other than with respect to the Assets), shall maintain books and
records for the Company (other than with respect to the Assets) as set forth in
Section 2.05 of the Advisory Agreement, and shall abide by the limitations of
Section 2.06 of the Advisory Agreement, all of which are incorporated herein by
reference as if fully set forth herein.

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset. Notwithstanding the foregoing, all Acquisition Fees payable
in connection with those certain Assets separately disclosed in writing prior to
the date of the Equity Purchase Agreement, with respect to which the Advisor
represents that a purchase agreement or letter of intent has been executed shall
be paid to the Advisor and the Sub-advisor shall not be entitled to any
Acquisition Fees with respect to such Assets.

 

3



--------------------------------------------------------------------------------

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 75% of any Disposition Fees paid to Advisor on the Sale of
a Property.

 

5.4 Subordinated Performance Fee. 85% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note).

 

5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-Advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses;

 

  (B)

Reimbursement for administrative service expenses of the Sub-advisor, including
all costs and expenses incurred by the Sub-advisor in fulfilling its duties
under the Sub-advisory Agreement, provided, however that the reimbursement of
the Advisor and the Sub-advisor for administrative service expenses, in each
case, shall not be greater than 50% of the amounts permitted by the Advisory
Agreement. Such costs and expenses may include reasonable wages and salaries and
other personnel-related expenses of all employees of the Sub-advisor or its
Affiliates who are engaged in the management, administration and operations and
marketing of the Company and its Assets, with respect to the Sub-advisor who are
engaged in the management, administration and operations of the Company’s Assets
and shall include taxes, insurance and benefits relating to such employees, and

 

4



--------------------------------------------------------------------------------

  legal, travel and other out-of-pocket expenses which are directly related to
their services provided under this Agreement, provided, however that the
Sub-advisor shall not be reimbursed for salaries and benefits paid to persons
who are executive officers of the Company, nor shall the Company pay personnel
costs in connection with services for which the Advisor or Sub-advisor receives
an Acquisition Fee or Disposition Fee; and

 

  (C) Reimbursement out of reimbursements paid by the Company to the Advisor for
Organization and Offering Expenses.

 

5.6 Prior Fees and Expenses. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall affect the Advisor’s right to receive
fees and expenses under the Advisory Agreement accrued prior to the date hereof.

Article 6

Allocation of Expense Reimbursements

 

6.1 O&O Expense Reimbursements. All Organization and Offering Expense
reimbursements received from the Company, to the extent that they are less than
the full amount of Organization and Offering Expense reimbursements due to the
Advisor and the Sub-advisor will be apportioned between the Advisor and
Sub-advisor pro rata based on the amount of such Organization and Offering
Expenses reimbursements due each that relate to the period commencing on the
date of this Agreement and ending as of the date of the reimbursement; provided,
however that within 50 days after the end of the month in which the Offering
terminates, the Sub-advisor shall reimburse the Advisor the Sub-advisor’s pro
rata share of reimbursements to the Company by the Advisor (based on its pro
rata share of reimbursements received from the Company as so determined)
pursuant to Section 3.02(a) of the Advisory Agreement for Organization and
Offering Expenses reimbursed by the Company to the extent that such
reimbursements by the Company exceed 2.0% of the Gross Proceeds raised in the
completed Offering.

 

6.2 All Other Expense Reimbursements. All expense reimbursements will be
apportioned between the Advisor and Sub-advisor pro rata based on the amount of
such expense reimbursements due each that relate to the period commencing on the
later of the date of this Agreement or the beginning of the applicable quarter
to which such reimbursable expense relates and ending as of the date of the
reimbursement; provided, however that the Sub-advisor shall repay the Advisor
its pro rata share (as so determined) of any Excess Amount that the Advisor is
required to repay the Company pursuant to Section 3.04 of the Advisory
Agreement.

 

6.3 Quarterly Review of Expenses. Within 45 days of the end of each fiscal
quarter, each Party shall provide the other Party with a detailed description of
such Party’s aggregate Organization and Offering Expenses and aggregate
Operating Expenses incurred during such fiscal quarter for the purpose of the
Parties’ jointly reviewing such expenses against applicable caps and limitations
set forth in the Advisory Agreement.

 

5



--------------------------------------------------------------------------------

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3

Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other

 

6



--------------------------------------------------------------------------------

  information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

 

7



--------------------------------------------------------------------------------

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles.

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

 

8



--------------------------------------------------------------------------------

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall expire on the earlier of (1) consummation of the
“Second Closing” as such term is defined in the Equity Purchase Agreement,
(2) the termination of the Equity Purchase Agreement and (3) December 31, 2014.

 

11.2 Termination. Subject to Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

9



--------------------------------------------------------------------------------

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of

 

10



--------------------------------------------------------------------------------

actions or inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole REIT Advisors V, LLC

2325 E. Camelback Road, Suite 1100

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

 

11



--------------------------------------------------------------------------------

To the Sub-advisor:

[RCAP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: James A. Tanaka, General Counsel

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

12



--------------------------------------------------------------------------------

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE REIT ADVISORS V, INC. By:

 

Name: [RCAP Sub-advisor] By:

 

Name:

[Signature Page to Interim Sub-advisory Agreement between Cole REIT Advisors V,
Inc. and [RCAP Sub-advisor]]



--------------------------------------------------------------------------------

Exhibit B-3

Form of

Interim Sub-advisory Agreement

between

Cole Corporate Income Advisors, LLC

 

 

and

[RCAP Sub-advisor]

 

 

[—][—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     2   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     3   

5.1

 

Acquisition Fees

     3   

5.2

 

Advisory Fees

     4   

5.3

 

Disposition Fees

     4   

5.4

 

Subordinated Performance Fee

     4   

5.5

 

Expense Reimbursements

     4   

5.6

 

Prior Fees and Expenses

     5   

Article 6 – Allocation of Expense Reimbursements

     5   

6.1

 

All Expense Reimbursements

     5   

6.2

 

Quarterly Review of Expenses

     5   

Article 7 – Advisor’s Responsibilities

     5   

Article 8 – Relationship of Sub-advisor and their Affiliates; Other Activities
of the Advisor and Sub-advisor

     6   

8.1

 

Relationship

     6   

8.2

 

Time Commitment

     6   

8.3

 

Advisor and Sub-advisor Meetings

     6   

8.4

 

Prospectus Guidance

     6   

Article 9 – Other Agreements

     7   

Article 10– Representations and Warranties

     7   

Article 11 – Term and Termination of the Agreement

     8   

11.1

 

Term

     8   

11.2

 

Termination

     8   

11.3

 

Survival upon Termination

     9   

11.4

 

Sub-advisor’s Obligations on Termination and Obligations

     9   

Article 12 – Assignment

     10   

Article 13 – Indemnification and Limitation of Liability

     10   

 

i



--------------------------------------------------------------------------------

Article 14 – Miscellaneous

  11   

14.1

Reaffirmation of Advisory Agreement

  11   

14.2

Notices

  11   

14.3

Modification

  12   

14.4

Severability

  12   

14.5

Construction

  12   

14.6

Entire Agreement

  12   

14.7

Waiver

  12   

14.8

Gender

  12   

14.9

Titles Not to Affect Interpretation

  12   

14.10

Counterparts

  12   

 

ii



--------------------------------------------------------------------------------

Interim Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—][—], 2014 (this “Agreement”), is
between, COLE CORPORATE INCOME ADVISORS, LLC, a Delaware limited liability
company (the “Advisor”) and [RCAP Sub-Advisor] a Delaware limited liability
company (the “Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS Cole Corporate Income Trust, Inc., a Maryland corporation (the
“Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of January 18, 2011 (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the Advisor and none of the Company, the Advisor, any subsidiary of the
Company, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with the Advisor shall be an Affiliate of
the Sub-advisor.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Equity Purchase Agreement” means that certain Equity Purchase Agreement, dated
as of September 30, 2014, by and between ARC Properties Operating Partnership,
L.P. and RCS Capital Corporation.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated May 1, 2013, as amended or supplemented
from time to time, filed by the Company pursuant to Rule 424 promulgated under
the Securities Act of 1933, as amended.

“SIR Transaction” means the transaction announced in the Company’s press release
dated September 2, 2014 and filed as Exhibit 99.1 to the Company’s current
report on Form 8-K, filed with the U.S. Securities and Exchange Commission on
September 2, 2014.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(b), (d) (except as it relates to the Assets), (e) (except as it relates to
the Assets), (f) (except as it relates to the Assets), (j), (k), (n) and (w) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r) and (u) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent

 

2



--------------------------------------------------------------------------------

with the investment objectives and policies of the Company as determined and
adopted from time to time by the Board and managing and supervising the
operations and administration of the Company’s Assets. Consistent with Article 2
hereof, the Sub-advisor undertakes to use commercially reasonable best efforts
to manage and supervise the operations and administration of the Company, other
than the acquisition, operation and disposition of the Company’s Assets. Subject
to the limitations set forth in this Agreement and the Advisory Agreement,
consistent with the provisions of the Articles of Incorporation and Bylaws and
subject to the supervision of the Advisor and the continuing and exclusive
authority of the Board over the supervision of the Company, the Sub-advisor
shall, either directly or by engaging an Affiliate, perform, and assist the
Advisor in the performance of, the duties under the Advisory Agreement set forth
in Article 2 of this Agreement, which duties are incorporated herein by
reference as if fully set forth herein. In the event that the Sub-advisor
engages a third party to perform the services that the Advisor has engaged
Sub-advisor to perform pursuant to this Agreement, such third party shall be
compensated by the Sub-advisor out of the fees it received pursuant to Article 5
of this Agreement.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority set forth in
Section 2.03 of the Advisory Agreement, shall have the authority to establish
and maintain bank accounts as set forth in Section 2.04 of the Advisory
Agreement (other than with respect to the Assets), shall maintain books and
records for the Company (other than with respect to the Assets) as set forth in
Section 2.05 of the Advisory Agreement, and shall abide by the limitations of
Section 2.06 of the Advisory Agreement, all of which are incorporated herein by
reference as if fully set forth herein.

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset. Notwithstanding the foregoing, all Acquisition Fees payable
in connection with those certain Assets separately disclosed in writing prior to
the date of the Equity Purchase Agreement, with respect to which the Advisor
represents that a purchase agreement or letter of intent has been executed shall
be paid to the Advisor and the Sub-advisor shall not be entitled to any
Acquisition Fees with respect to such Assets.

 

3



--------------------------------------------------------------------------------

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 75% of any Disposition Fees paid to Advisor on the Sale of
a Property, except that the Sub-advisor is entitled to 100% of any Disposition
Fees payable to the Advisor in connection the SIR Transaction.

 

5.4 Subordinated Performance Fee. 85% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note) ), except that the Sub-advisor is entitled to 100% of any
Subordinated Performance Fees payable to the Advisor in connection the SIR
Transaction.

 

5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-Advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses; and

 

  (B)

Reimbursement for administrative service expenses of the Sub-advisor, including
all costs and expenses incurred by the Sub-advisor in fulfilling its duties
under the Sub-advisory Agreement, provided, however that the reimbursement of
the Advisor and the Sub-advisor for administrative service expenses, in each
case, shall not be greater than 50% of the amounts permitted by the Advisory
Agreement. Such costs and expenses may include reasonable wages and salaries and
other personnel-related expenses of all employees of the Sub-advisor or its
Affiliates who are engaged in the management, administration and operations and
marketing of the Company and its Assets, with respect to the Sub-advisor who are
engaged in the management, administration and operations of the Company’s

 

4



--------------------------------------------------------------------------------

  Assets and shall include taxes, insurance and benefits relating to such
employees, and legal, travel and other out-of-pocket expenses which are directly
related to their services provided under this Agreement, provided, however that
the Sub-advisor shall not be reimbursed for salaries and benefits paid to
persons who are executive officers of the Company, nor shall the Company pay
personnel costs in connection with services for which the Advisor or Sub-advisor
receives an Acquisition Fee or Disposition Fee.

 

5.6 Prior Fees and Expenses. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall affect the Advisor’s right to receive
fees and expenses under the Advisory Agreement accrued prior to the date hereof.

Article 6

Allocation of Expense Reimbursements

 

6.1 All Expense Reimbursements. All expense reimbursements will be apportioned
between the Advisor and Sub-advisor pro rata based on the amount of such expense
reimbursements due each that relate to the period commencing on the later of the
date of this Agreement or the beginning of the applicable quarter to which such
reimbursable expense relates and ending as of the date of the reimbursement;
provided, however that the Sub-advisor shall repay the Advisor its pro rata
share (as so determined) of any Excess Amount that the Advisor is required to
repay the Company pursuant to Section 3.04 of the Advisory Agreement.

 

6.2 Quarterly Review of Expenses. Within 45 days of the end of each fiscal
quarter, each Party shall provide the other Party with a detailed description of
such Party’s aggregate Operating Expenses incurred during such fiscal quarter
for the purpose of the Parties’ jointly reviewing such expenses against
applicable caps and limitations set forth in the Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

 

5



--------------------------------------------------------------------------------

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

 

6



--------------------------------------------------------------------------------

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

7



--------------------------------------------------------------------------------

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles.

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall expire on the earlier of (1) consummation of the
“Second Closing” as such term is defined in the Equity Purchase Agreement,
(2) the termination of the Equity Purchase Agreement and (3) December 31, 2014.

 

11.2 Termination. Subject to Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

8



--------------------------------------------------------------------------------

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

 

9



--------------------------------------------------------------------------------

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of actions or
inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

 

10



--------------------------------------------------------------------------------

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole Corporate Income Advisors, LLC

2555 E. Camelback Road, Suite 400

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

To the Sub-advisor:

[RCAP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: James A. Tanaka, General Counsel

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

 

11



--------------------------------------------------------------------------------

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10

Counterparts. This Agreement may be executed with counterpart signature pages or
in any number of counterparts, each of which shall be deemed to be an original
as against any Party whose signature appears thereon, and all of which shall
together constitute one

 

12



--------------------------------------------------------------------------------

  and the same instrument. This Agreement shall become binding when one or more
counterpart signature pages or counterparts hereof, individually or taken
together, shall bear the signatures of all of the Parties reflected hereon as
the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE CORPORATE INCOME ADVISORS, LLC By:

 

Name: [RCAP Sub-advisor] By:

 

Name:

[Signature Page to Interim Sub-advisory Agreement between Cole Corporate Income
Advisor, LLC and [RCAP Sub-advisor]]



--------------------------------------------------------------------------------

Exhibit B-4

Form of

Interim Sub-advisory Agreement

between

Cole Corporate Income Advisors II, LLC

 

 

and

[RCAP Sub-advisor]

 

 

[—][—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     2   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     3   

5.1

 

Acquisition Fees

     3   

5.2

 

Advisory Fees

     4   

5.3

 

Disposition Fees

     4   

5.4

 

Subordinated Performance Fee

     4   

5.5

 

Expense Reimbursements

     4   

5.6

 

Prior Fees and Expenses

     5   

Article 6 – Allocation of Expense Reimbursements

     5   

6.1

 

O&O Expense Reimbursements

     5   

6.2

 

All Other Expense Reimbursements

     5   

6.3

 

Quarterly Review of Expenses

     5   

Article 7 – Advisor’s Responsibilities

     6   

Article 8 – Relationship of Sub-advisor and their Affiliates; Other Activities
of the Advisor and Sub-advisor

     6   

8.1

 

Relationship

     6   

8.2

 

Time Commitment

     6   

8.3

 

Advisor and Sub-advisor Meetings

     6   

8.4

 

Prospectus Guidance

     7   

Article 9 – Other Agreements

     7   

Article 10 – Representations and Warranties

     8   

Article 11 – Term and Termination of the Agreement

     8   

11.1

 

Term

     8   

11.2

 

Termination

     9   

11.3

 

Survival upon Termination

     10   

11.4

 

Sub-advisor’s Obligations on Termination and Obligations

     10   

Article 12 – Assignment

     10   

 

i



--------------------------------------------------------------------------------

Article 13 – Indemnification and Limitation of Liability 10  

Article 14 – Miscellaneous

  11   

14.1

Reaffirmation of Advisory Agreement

  11   

14.2

Notices

  11   

14.3

Modification

  12   

14.4

Severability

  12   

14.5

Construction

  12   

14.6

Entire Agreement

  12   

14.7

Waiver

  12   

14.8

Gender

  12   

14.9

Titles Not to Affect Interpretation

  13   

14.10

Counterparts

  13   

 

ii



--------------------------------------------------------------------------------

Interim Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—][—], 2014 (this “Agreement”), is
between, COLE CORPORATE INCOME ADVISORS II, LLC, a Delaware limited liability
company (the “Advisor”) and [RCAP Sub-Advisor] a Delaware limited liability
company (the “Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Office & Industrial REIT (CCIT II), Inc., a Maryland corporation
(the “Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of August 27, 2013 (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the Advisor and none of the Company, the Advisor, any subsidiary of the
Company, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with the Advisor shall be an Affiliate of
the Sub-advisor.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Equity Purchase Agreement” means that certain Equity Purchase Agreement, dated
as of September 30, 2014, by and between ARC Properties Operating Partnership,
L.P. and RCS Capital Corporation.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated September 27, 2013, as amended or
supplemented from time to time, filed by the Company pursuant to Rule 424
promulgated under the Securities Act of 1933, as amended.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(b), (d) (except as it relates to the Assets), (e) (except as it relates to
the Assets), (f) (except as it relates to the Assets), (j), (k), (n) and (w) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r) and (u) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof, the Sub-advisor undertakes to use
commercially reasonable best efforts to manage and supervise the operations and
administration of the Company, other than the acquisition, operation and
disposition of the Company’s Assets.

 

2



--------------------------------------------------------------------------------

Subject to the limitations set forth in this Agreement and the Advisory
Agreement, consistent with the provisions of the Articles of Incorporation and
Bylaws and subject to the supervision of the Advisor and the continuing and
exclusive authority of the Board over the supervision of the Company, the
Sub-advisor shall, either directly or by engaging an Affiliate, perform, and
assist the Advisor in the performance of, the duties under the Advisory
Agreement set forth in Article 2 of this Agreement, which duties are
incorporated herein by reference as if fully set forth herein. In the event that
the Sub-advisor engages a third party to perform the services that the Advisor
has engaged Sub-advisor to perform pursuant to this Agreement, such third party
shall be compensated by the Sub-advisor out of the fees it received pursuant to
Article 5 of this Agreement.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority set forth in
Section 2.03 of the Advisory Agreement, shall have the authority to establish
and maintain bank accounts as set forth in Section 2.04 of the Advisory
Agreement (other than with respect to the Assets), shall maintain books and
records for the Company (other than with respect to the Assets) as set forth in
Section 2.05 of the Advisory Agreement, and shall abide by the limitations of
Section 2.06 of the Advisory Agreement, all of which are incorporated herein by
reference as if fully set forth herein.

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset. Notwithstanding the foregoing, all Acquisition Fees payable
in connection with those certain Assets separately disclosed in writing prior to
the date of the Purchase Agreement, with respect to which the Advisor represents
that a purchase agreement or letter of intent has been executed shall be paid to
the Advisor and the Sub-advisor shall not be entitled to any Acquisition Fees
with respect to such Assets.

 

3



--------------------------------------------------------------------------------

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 75% of any Disposition Fees paid to Advisor on the Sale of
a Property.

 

5.4 Subordinated Performance Fee. 85% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note).

 

5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-Advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses;

 

  (B)

Reimbursement for administrative service expenses of the Sub-advisor, including
all costs and expenses incurred by the Sub-advisor in fulfilling its duties
under the Sub-advisory Agreement, provided, however that the reimbursement of
the Advisor and the Sub-advisor for administrative service expenses, in each
case, shall not be greater than 50% of the amounts permitted by the Advisory
Agreement. Such costs and expenses may include reasonable wages and salaries and
other personnel-related expenses of all employees of the Sub-advisor or its
Affiliates who are engaged in the management, administration and operations and
marketing of the Company and its Assets, with respect to the Sub-advisor who are
engaged in the management, administration and operations of the Company’s Assets
and shall include taxes, insurance and benefits relating to such employees, and
legal, travel and other out-of-pocket expenses which are directly related to
their services provided under this Agreement, provided, however that the
Sub-advisor

 

4



--------------------------------------------------------------------------------

  shall not be reimbursed for salaries and benefits paid to persons who are
executive officers of the Company, nor shall the Company pay personnel costs in
connection with services for which the Advisor or Sub-advisor receives an
Acquisition Fee or Disposition Fee; and

 

  (C) Reimbursement out of reimbursements paid by the Company to the Advisor for
Organization and Offering Expenses.

 

5.6 Prior Fees and Expenses. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall affect the Advisor’s right to receive
fees and expenses under the Advisory Agreement accrued prior to the date hereof.

Article 6

Allocation of Expense Reimbursements

 

6.1 O&O Expense Reimbursements. All Organization and Offering Expense
reimbursements received from the Company, to the extent that they are less than
the full amount of Organization and Offering Expense reimbursements due to the
Advisor and the Sub-advisor will be apportioned between the Advisor and
Sub-advisor pro rata based on the amount of such Organization and Offering
Expenses reimbursements due each that relate to the period commencing on the
date of this Agreement and ending as of the date of the reimbursement; provided,
however that within 50 days after the end of the month in which the Offering
terminates, the Sub-advisor shall reimburse the Advisor the Sub-advisor’s pro
rata share of reimbursements to the Company by the Advisor (based on its pro
rata share of reimbursements received from the Company as so determined)
pursuant to Section 3.02(a) of the Advisory Agreement for Organization and
Offering Expenses reimbursed by the Company to the extent that such
reimbursements by the Company exceed 2.0% of the Gross Proceeds raised in the
completed Offering.

 

6.2 All Other Expense Reimbursements. All expense reimbursements will be
apportioned between the Advisor and Sub-advisor pro rata based on the amount of
such expense reimbursements due each that relate to the period commencing on the
later of the date of this Agreement or the beginning of the applicable quarter
to which such reimbursable expense relates and ending as of the date of the
reimbursement; provided, however that the Sub-advisor shall repay the Advisor
its pro rata share (as so determined) of any Excess Amount that the Advisor is
required to repay the Company pursuant to Section 3.04 of the Advisory
Agreement.

 

6.3 Quarterly Review of Expenses. Within 45 days of the end of each fiscal
quarter, each Party shall provide the other Party with a detailed description of
such Party’s aggregate Organization and Offering Expenses and aggregate
Operating Expenses incurred during such fiscal quarter for the purpose of the
Parties’ jointly reviewing such expenses against applicable caps and limitations
set forth in the Advisory Agreement.

 

5



--------------------------------------------------------------------------------

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

6



--------------------------------------------------------------------------------

8.4 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

 

7



--------------------------------------------------------------------------------

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles;

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall expire on the earlier of (1) consummation of the
“Second Closing” as such term is defined in the Equity Purchase Agreement,
(2) the termination of the Equity Purchase Agreement and (3) December 31, 2014.

 

8



--------------------------------------------------------------------------------

11.2 Termination. Subject to Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

9



--------------------------------------------------------------------------------

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of actions or
inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory

 

10



--------------------------------------------------------------------------------

Agreement, (1) that are related to or a result of the performance of, or failure
to perform, services by Sub-advisor under this Agreement or (2) by reason of
actions or inactions of the Sub-advisor or its Affiliates or the Advisor is
required to indemnify the Company under Section 5.02 of the Advisory Agreement
as a result of any action or inaction by Sub-advisor under this Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole Corporate Income Advisors II, LLC

2325 E. Camelback Road, Suite 1100

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

To the Sub-advisor:

[RCAP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: James A. Tanaka, General Counsel

 

11



--------------------------------------------------------------------------------

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

12



--------------------------------------------------------------------------------

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE CORPORATE INCOME ADVISORS II, LLC By:

 

Name: [RCAP Sub-advisor] By:

 

Name:

[Signature Page to Interim Sub-advisory Agreement between Cole Corporate Income
Advisors II, LLC and [RCAP Sub-advisor]]



--------------------------------------------------------------------------------

Exhibit B-5

Form of

Interim Sub-advisory Agreement

between

Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC

 

 

and

[RCAP Sub-advisor]

 

 

[—][—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

  Page  

Article 1 – Definitions

  1   

Article 2 – Appointment

  2   

Article 3 – Duties of the Sub-advisor

  2   

Article 4 – Authority and Certain Activities of Sub-advisor

  3   

Article 5 – Compensation

  3   

5.1

Fees

  3   

5.2

Expense Reimbursements

  4   

5.3

Prior Fees and Expenses

  4   

Article 6 – Allocation of Expense Reimbursements

  4   

6.1

Expense Reimbursements

  4   

6.2

All Other Expense Reimbursements

  5   

6.3

Quarterly Review of Expenses

  5   

Article 7 – Advisor’s Responsibilities

  5   

Article 8 – Relationship of Sub-advisor and and Advisor and their Affiliates;
Other Activities of the Advisor and Sub-advisor

  6   

8.1

Relationship

  6   

8.2

Time Commitment

  6   

8.3

Advisor and Sub-advisor Meetings

  6   

8.4

Prospectus Guidance

  6   

Article 9 – Other Agreements

  7   

Article 10 – Representations and Warranties

  7   

Article 11 – Term and Termination of the Agreement

  8   

11.1

Term

  8   

11.2

Termination

  8   

11.3

Survival upon Termination

  9   

11.4

Sub-advisor’s Obligations on Termination and Obligations

  9   

Article 12 – Assignment

  10   

Article 13 – Indemnification And Limitation Of Liability

  10   

Article 14 – Miscellaneous

  10   

14.1

Reaffirmation of Advisory Agreement

  10   

 

i



--------------------------------------------------------------------------------

14.2

Notices

  11   

14.3

Modification

  12   

14.4

Severability

  12   

14.5

Construction

  12   

14.6

Entire Agreement

  12   

14.7

Waiver

  12   

14.8

Gender

  12   

14.9

Titles Not to Affect Interpretation

  12   

14.10

Counterparts

  12   

 

ii



--------------------------------------------------------------------------------

Interim Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—], 2014 (this “Agreement”), is
between, COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) ADVISORS, LLC, a Delaware
limited liability company (the “Advisor”) and [RCAP Sub-Advisor] a Delaware
limited liability company (the “Sub-advisor”)(each a “Party” and collectively,
the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Real Estate Income Strategy (Daily NAV), Inc., a Maryland
corporation (the “Company”) has appointed Advisor as its advisor pursuant to the
Amended and Restated Advisory Agreement between the Company, Cole Real Estate
Income Strategy (Daily NAV) Operating Partnership, LP, and the Advisor, dated as
of August 26, 2013 (as the same may be amended, restated or otherwise modified
from time to time in accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the

 

1



--------------------------------------------------------------------------------

Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the Advisor and none of the Company, the Advisor, any subsidiary of the
Company, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with the Advisor shall be an Affiliate of
the Sub-advisor.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Equity Purchase Agreement” means that certain Equity Purchase Agreement, dated
as of September 30, 2014, by and between ARC Properties Operating Partnership,
L.P. and RCS Capital Corporation.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated May 28, 2014, as amended or supplemented
from time to time, filed by the Company pursuant to Rule 424 promulgated under
the Securities Act of 1933, as amended.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02, (f) (except as it relates to the Assets), (e) (except as it relates to the
Assets), (g) (except as it relates to the Assets), (h), (k), (l), (n), (p), (q),
(r), (t), (v), (w), (x) and (y) of the Advisory Agreement and to assist the
Advisor in the performance of the duties set forth in Section 2.02(l), (m), (p),
(r), (u) and (v) of the Advisory Agreement, all on the terms and subject to the
conditions set forth in this Agreement.

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the

 

2



--------------------------------------------------------------------------------

operations and administration of the Company’s Assets. Consistent with Article 2
hereof, the Sub-advisor undertakes to use commercially reasonable best efforts
to manage and supervise the operations and administration of the Company, other
than the acquisition, operation and disposition of the Company’s Assets. Subject
to the limitations set forth in this Agreement and the Advisory Agreement,
consistent with the provisions of the Articles of Incorporation and Bylaws and
subject to the supervision of the Advisor and the continuing and exclusive
authority of the Board over the supervision of the Company, the Sub-advisor
shall, either directly or by engaging an Affiliate, perform, and assist the
Advisor in the performance of, the duties under the Advisory Agreement set forth
in Article 2 of this Agreement, which duties are incorporated herein by
reference as if fully set forth herein. In the event that the Sub-advisor
engages a third party to perform the services that the Advisor has engaged
Sub-advisor to perform pursuant to this Agreement, such third party shall be
compensated by the Sub-advisor out of the fees it received pursuant to Article 5
of this Agreement.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority set forth in
Section 2.03 of the Advisory Agreement, shall have the authority to establish
and maintain bank accounts as set forth in Section 2.04 of the Advisory
Agreement (other than with respect to the Assets), shall maintain books and
records for the Company (other than with respect to the Assets) as set forth in
Section 2.05 of the Advisory Agreement, and shall abide by the limitations of
Section 2.06 of the Advisory Agreement, all of which are incorporated herein by
reference as if fully set forth herein.

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Fees. 50% of any Fees paid to the Advisor pursuant to Section 3.01 in
whatever form payable by the Company; provided, however that, during the
calendar month and calendar year in which this Agreement is executed, the
Advisor shall be entitled to 100% of the Advisory Fee and 100% Performance Fee
for such calendar month and calendar year, respectively, prorated for the number
of days elapsed since the beginning of such month and year until the date hereof
and 50% of the balance of the Advisory Fee and Performance fee payable for such
month and year after subtracting such prorated amount from the total Advisory
Fee and Performance Fee payable.

 

3



--------------------------------------------------------------------------------

5.2 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses;

 

  (B) Reimbursement for administrative service expenses of the Sub-advisor,
including all costs and expenses incurred by the Sub-advisor in fulfilling its
duties under the Sub-advisory Agreement, provided, however that the
reimbursement of the Advisor and the Sub-advisor for administrative service
expenses, in each case, shall not be greater than 50% of the amounts permitted
by the Advisory Agreement. Such costs and expenses may include reasonable wages
and salaries and other personnel-related expenses of all employees of the
Sub-advisor or its Affiliates who are engaged in the management, administration
and operations and marketing of the Company and its Assets, with respect to the
Sub-advisor who are engaged in the management, administration and operations of
the Company’s Assets and shall include taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses which are
directly related to their services provided under this Agreement, provided,
however that the Sub-advisor shall not be reimbursed for salaries and benefits
paid to persons who are executive officers of the Company, nor shall the Company
pay personnel costs in connection with services for which the Advisor or
Sub-advisor receives an Acquisition Fee or Disposition Fee; and

 

  (C) Reimbursement out of reimbursements paid by the Company to the Advisor for
Organization and Offering Expenses.

 

5.3 Prior Fees and Expenses. Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall affect the Advisor’s right to receive
fees and expenses under the Advisory Agreement accrued prior to the date hereof.

Article 6

Allocation of Expense Reimbursements

 

6.1

O&O Expense Reimbursements. All Organization and Offering Expense reimbursements
received from the Company, to the extent that they are less than the full amount
of Organization and Offering Expense reimbursements due to the Advisor and the
Sub-advisor will be apportioned between the Advisor and

 

4



--------------------------------------------------------------------------------

  Sub-advisor pro rata based on the amount of such Organization and Offering
Expenses reimbursements due each that relate to the period commencing on the
date of this Agreement and ending as of the date of the reimbursement; provided,
however that within 50 days after the end of the month in which the Offering
terminates, the Sub-advisor shall reimburse the Advisor the Sub-advisor’s pro
rata share of reimbursements to the Company by the Advisor (based on its pro
rata share of reimbursements received from the Company as so determined)
pursuant to Section 3.02(a) of the Advisory Agreement for Organization and
Offering Expenses reimbursed by the Company to the extent that such
reimbursements by the Company exceed 15.0% of the Gross Proceeds raised in the
completed Offering.

 

6.2 All Other Expense Reimbursements. All expense reimbursements will be
apportioned between the Advisor and Sub-advisor pro rata based on the amount of
such expense reimbursements due each that relate to the period commencing on the
later of the date of this Agreement or the beginning of the applicable quarter
to which such reimbursable expense relates and ending as of the date of the
reimbursement; provided, however that the Sub-advisor shall repay the Advisor
its pro rata share (as so determined) of any Excess Amount that the Advisor is
required to repay the Company pursuant to Section 3.04 of the Advisory
Agreement.

 

6.3 Review of Expenses. Within 35 days of the end of each month in the case of
expenses other than Organization and Offering Expenses and 10 days of the end of
each month in the case of Organization and Offering Expenses, each Party shall
provide the other Party with a detailed statement of such Party’s aggregate
expenses (including a specific statement of Operating Expenses) other than
Organization and Offering Expenses and a statement of such Party’s aggregate
Organization and Offering Expenses, respectively, incurred during such month for
the purpose of the Parties’ jointly reviewing such expenses against applicable
caps and limitations set forth in the Advisory Agreement and preparing the
statements required under Section 3.04(c) and (d) of the Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

 

5



--------------------------------------------------------------------------------

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

 

6



--------------------------------------------------------------------------------

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to any amendment to the Advisory Agreement or
waive any provision thereof without the prior written consent of the
Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles.

 

7



--------------------------------------------------------------------------------

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall expire on the earlier of (1) consummation of the
“Second Closing” as such term is defined in the Equity Purchase Agreement,
(2) the termination of the Equity Purchase Agreement and (3) December 31, 2014.

 

11.2 Termination. Subject to Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

8



--------------------------------------------------------------------------------

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

 

9



--------------------------------------------------------------------------------

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of actions or
inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company or Cole
Real Estate Income Strategy (Daily NAV) Operating Partnership, LP under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

10



--------------------------------------------------------------------------------

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC

2325 E. Camelback Road, Suite 1100

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

To the Sub-advisor:

[RCAP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: James A. Tanaka, General Counsel

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

11



--------------------------------------------------------------------------------

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10

Counterparts. This Agreement may be executed with counterpart signature pages or
in any number of counterparts, each of which shall be deemed to be an original
as against any Party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become

 

12



--------------------------------------------------------------------------------

  binding when one or more counterpart signature pages or counterparts hereof,
individually or taken together, shall bear the signatures of all of the Parties
reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) ADVISORS, LLC

By:

 

Name: [RCAP Sub-advisor] By:

 

Name:

[Signature Page to Interim Sub-advisory Agreement between Cole Real Estate
Income Strategy (Daily NAV) Advisors, LLC and [RCAP Sub-advisor]]



--------------------------------------------------------------------------------

Exhibit C-1

FORM OF WHOLESALING AGREEMENT

[            ], 2014

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Ladies and Gentlemen:

Cole Capital Corporation, a Delaware corporation (the “Dealer Manager”), with
its address at 2325 East Camelback Road, Suite 1100, Phoenix, AZ 85016, has
entered into an agreement dated as of September 17, 2013 (the “Dealer Manager
Agreement”), with Cole Office & Industrial REIT (CCIT II), Inc. (the “Company”).
Under the Dealer Manager Agreement, the Dealer Manager serves as the Company’s
exclusive Dealer Manager in connection with a public offering (the “Offering”)
of the Company’s common stock. The shares of the Company’s stock (the “Offered
Shares”) are being issued and sold to the public on a “best efforts” basis
through the Dealer Manager and the broker-dealers and other appropriately
licensed firms participating in the Offering (the “Participating
Broker-Dealers”), pursuant to Participating Broker-Dealer Agreements between the
Dealer Manager and each Participating Broker-Dealer (each, a “Participating
Broker-Dealer Agreement”). The Dealer-Manager shall provide to the Wholesaler
the form of the Participating Broker-Dealer Agreement used by the Dealer
Manager. Capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to them in the Dealer Manager Agreement.

In consideration of the mutual covenants and agreements contained herein,
intending to be legally bound, the parties hereby agree to the following terms
and conditions set forth in this Wholesaling Agreement (this “Agreement”):

 

1. Appointment and Acceptance of the Wholesaler

Upon the terms and subject to the conditions set forth in this Agreement, the
Dealer Manager hereby appoints Realty Capital Securities, LLC, a Delaware
limited liability company (the “Wholesaler”), and the Wholesaler hereby accepts
such appointment, as the Dealer Manager’s distribution agent to assist, through
the Wholesaler’s employees, agents, contractors, registered representatives and
all other representatives who will perform services hereunder (collectively, the
“RCS Service Providers”), the Dealer Manager with the sale of Offered Shares
through the recruitment of, and the provision of assistance to, Participating
Broker-Dealers, and the Wholesaler desires to accept such engagement; provided,
however, that nothing herein shall be construed to: (i) contravene the Company’s
appointment of the Dealer Manager as its exclusive agent and dealer manager
during the Offering Period, and the Dealer Manager’s acceptance of such
appointment, pursuant to Section 3.1 of the Dealer Manager Agreement; or
(ii) imply that the Dealer Manager shall not have sole discretion to accept or
reject any subscription for the Offered Shares in whole or in part.

 

2. Undertakings of the Wholesaler

(a) The Wholesaler will use diligent efforts to recruit certain broker-dealers
and other appropriately licensed firms to serve as Participating Broker-Dealers,
each of which shall be a member of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) in good standing, to agree to offer and sell the Offered Shares
on a best efforts basis without any commitment on the Participating
Broker-Dealers’ part to purchase any Offered Shares pursuant to a Participating
Broker-Dealer Agreement with the Dealer Manager.

(b) The Wholesaler will use diligent efforts to assist the Dealer Manager in
providing certain services to Participating Broker-Dealers in connection with
the Offering, which will consist primarily of:

(i) providing training and education regarding the Company and the offering of
the Offered Shares to Participating Broker-Dealers;



--------------------------------------------------------------------------------

(ii) providing marketing and sales support for Participating Broker-Dealers,;
and

(iii) such other assistance to Participating Broker-Dealers and their registered
representatives in marketing the Offered Shares and otherwise participating in
the Offering as shall be reasonably determined to be appropriate by the Dealer
Manager.

(c) The Wholesaler acknowledges that it is familiar with FINRA Rule 2310 and
that it will comply in all material respects with all the terms thereof to the
extent FINRA Rule 2310 applies to the conduct contemplated herein.
Notwithstanding the foregoing sentence, the Wholesaler shall not be responsible
for the obligations of the Dealer Manager under the Dealer Manager Agreement and
Section 6(i) to assure compliance with the organization and offering expenses
limitations of FINRA Rule 2310(b)(4).

 

3. Compensation and Expense Reimbursement

(a) In consideration for the Wholesaler performing its obligations under this
Agreement, the Dealer Manager shall pay the Wholesaler a sourcing fee (the
“Sourcing Fee”) equal to 1.80% of the Selling Price of each of the Offered
Shares sold by Participating Broker-Dealers who entered into dealer agreements
with the Dealer Manager primarily as a result of the efforts of RCS Service
Providers (“RCS Sales”); provided, however, the Sourcing Fee shall be payable
solely from that portion of the Dealer Manager Fee that is (i) actually received
by the Dealer Manager from the Company pursuant to Section 3,3 of the Dealer
Manager Agreement, and (ii) not reallowed to any Participating Broker-Dealer
pursuant to Section 3.3 of the Dealer Manager Agreement (a “Sourcing Fee
Reallowance”) in respect of any RCS Sales.

(b) The Sourcing Fee shall be paid substantially concurrently with the receipt
of corresponding payments to the Dealer Manager from the Company pursuant to
Section 3.3 of the Dealer Manager Agreement, but in no event no later than five
business days thereafter.

(c) The Dealer Manager also will reimburse the Wholesaler for all costs and
expenses incurred that are: (i) in connection with bona fide due diligence
activities; and (ii) incident to the Offering, but only to the extent such costs
or expenses (A) are permitted pursuant to prevailing rules and regulations of
FINRA, (B) would have been incurred by the Dealer Manager if the Wholesaler had
not incurred them, and (C) are otherwise eligible for reimbursement from the
Company pursuant to Section 3.6 of the Dealer Manager Agreement. The Wholesaler
will present the Dealer Manager with itemized and detailed invoices for all
incurred costs and expenses that are reimbursable pursuant to this Section 3(c).
The Dealer Manager will submit such request to the Company within five business
days following receipt of such invoices and will reimburse the Wholesaler within
five business days following receipt of funds from the Company for such
reimbursement.

 

4. Representations and Warranties of the Dealer Manager

(a) The Dealer Manager is a corporation duly organized and validly existing
under the laws of the State of Delaware, with full power and authority to
conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Dealer Manager, constitutes a legal, valid and binding agreement of the Dealer
Manager, enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles relating to the availability of remedies,
and except to the extent that the enforceability of the indemnity provisions
contained in this Agreement may be limited under applicable securities laws.

(c) The Dealer Manager (A) is duly registered as a broker-dealer pursuant to the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (B) is a member of FINRA in good standing, (C) is a broker or

 

2



--------------------------------------------------------------------------------

dealer registered as such in those states and jurisdictions where the Dealer
Manager is required to be registered in order to provide the services
contemplated by this Agreement and the Dealer Manager Agreement, and (D) it and
those of its employees and representatives who are required to have approvals,
licenses or registrations to act under this Agreement have all applicable
required approvals, licenses and registrations to act under this Agreement.
There is no provision in the Dealer Manager’s FINRA membership agreement that
would prohibit or restrict the ability of the Dealer Manager to carry out the
services related to the Offering as contemplated by this Agreement and the
Dealer Manager Agreement or to perform its obligations hereunder and thereunder.
With respect to its participation in the offer and sale of the Offered Shares
(including, without limitation any resales and transfers of Offered Shares), the
Dealer Manager shall comply in all material respects with all applicable
requirements of (1) the Securities Act of 1933, as amended (the “Securities
Act”), and the applicable rules and regulations promulgated thereunder (the
“Securities Act Regulations”), the Exchange Act and the applicable rules and
regulations promulgated thereunder (the “Exchange Act Regulations”) and all
other federal rules and regulations applicable to the Offering and the sale of
the Offered Shares, (2) applicable state securities or “blue sky” laws, and
(3) the rules set forth in the FINRA rulebook applicable to the Offering, which
currently consists of rules promulgated by FINRA, the National Association of
Securities Dealers (“NASD”) and the New York Stock Exchange (collectively, the
“FINRA Rules”), specifically including, but not in any way limited to, FINRA
Rule 2310, FINRA Rule 5110, FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Dealer Manager and its representatives have all required Governmental
Licenses and have made all filings and registrations with federal and state
governmental and regulatory agencies required to conduct their business and to
perform their obligations under this Agreement and the Dealer Manager Agreement,
except where the inability of such Governmental Licenses to be in full force and
effect would not have a material adverse effect on the business, properties,
financial position, results of operations or cash flows of the Dealer Manager or
as otherwise may be disclosed in the Registration Statement and the Prospectus.
The performance of the obligations of the Dealer Manager under this Agreement
and the Dealer Manager Agreement will not (A) violate or result in a breach of
any provisions of its articles of incorporation or by-laws (or similar
instruments or documents) or any order, law or regulation binding upon it, and
(B) result in a material breach of any provisions of any agreement or instrument
to which it is a party or which is otherwise binding upon it.

 

5. Representations and Warranties of the Wholesaler

The Wholesaler represents and warrants to the Dealer Manager:

(a) The Wholesaler is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, with full power and authority
to conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Wholesaler and, assuming due authorization, execution and delivery of this
Agreement by the Dealer Manager, constitutes a legal, valid and binding
agreement of the Wholesaler, enforceable against the Wholesaler in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles relating to the
availability of remedies, and except to the extent that the enforceability of
the indemnity provisions contained in this Agreement may be limited under
applicable securities laws.

(c) The Wholesaler (i) is duly registered as a broker-dealer pursuant to the
provisions of the Exchange Act, (ii) is a member of FINRA in good standing,
(iii) is a broker or dealer registered as such in those states and jurisdictions
where the Wholesaler is required to be registered in order to provide the
services contemplated by this Agreement, and (iv) it and those of its employees
and representatives who are required to have approvals, licenses or
registrations to act under this Agreement have all applicable required
approvals, licenses and registrations to act under this Agreement. There is no
provision in the Wholesaler’s FINRA membership agreement that would prohibit or
restrict the ability of the Wholesaler to carry out the services related to the
Offering as contemplated by this Agreement or to perform its obligations
hereunder. With respect to its participation in the offer and sale of the
Offered Shares (including, without

 

3



--------------------------------------------------------------------------------

limitation any resales and transfers of Offered Shares), the Wholesaler agrees
to comply in all material respects with all applicable requirements, in each
case to the extent such requirements are applicable to the Wholesaler in
connection with the performance of its obligations hereunder, of (i) the
Securities Act, the Exchange Act, the Securities Act Regulations and the
Exchange Act Regulations and all other federal rules and regulations applicable
to the Offering and the sale of the Offered Shares, (ii) applicable state
securities or “blue sky” laws, and (iii) the FINRA Rules, specifically
including, but not in any way limited to, FINRA Rule 2310, FINRA Rule 5110,
FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Wholesaler and those of its employees and representatives who are
required to have Governmental Licenses have all required Governmental Licenses
and have made all filings and registrations with federal and state governmental
and regulatory agencies required to conduct their business and to perform their
obligations under this Agreement. The performance of the obligations of the
Wholesaler under this Agreement will not violate or result in a breach of any
provisions of its articles of incorporation or by-laws (or similar instruments
or documents) or any agreement, instrument, order, law or regulation binding
upon it.

(e) To the extent required by applicable law in connection with the transactions
contemplated in this Agreement, the Wholesaler represents that it has
established and implemented an anti-money laundering compliance program (“AML
Program”) in accordance with applicable law, including applicable FINRA Rules,
Exchange Act Regulations, the USA PATRIOT Act and implementing regulations,
specifically including, but not limited to, Section 352 of the International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (the “Money
Laundering Abatement Act,” and together with the USA PATRIOT Act, the “AML
Rules”) reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the offering and sale of the Offered Shares. The
Wholesaler further represents that it is currently in compliance with all AML
Rules, specifically including, but not limited to, the Customer Identification
Program requirements under Section 326 of the Money Laundering Abatement Act;
has Know Your Customer (KYC) policies and procedures in place; that the AML
Program has been adopted by a person with sufficient authority to oversee the
AML policies and procedures; that the AML Program has education and/or training
programs for officers and employees regarding AML policies and procedures; and
that the Wholesaler will remain in compliance with such requirements. The
Wholesaler shall, upon request by the Dealer Manager or the Company, provide a
certification that, as of the date of such certification, (i) its AML Program
then in effect is consistent with the AML Rules and (ii) it is currently in
compliance with its AML Program and all AML Rules, specifically including, but
not limited to, the Customer Identification Program requirements under
Section 326 of the Money Laundering Abatement Act.

 

6. Covenants of the Dealer Manager

(a) The Dealer Manager shall comply with the record keeping requirements of the
Exchange Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated
under the Exchange Act. The Dealer Manager will make such documents and records
available to (i) the Wholesaler, upon reasonable request, and
(ii) representatives of the Securities and Exchange Commission (“SEC”), FINRA
and applicable state securities administrators upon the receipt of an
appropriate document subpoena or other appropriate request for documents from
any such agency; provided, however, that if the Dealer Manager determines, in
its sole discretion, not to provide documents in accordance with this section,
it may oppose such document subpoena or other request, provided that the Dealer
Manager shall be responsible for all reasonable direct costs of such opposition.
The Dealer Manager further agrees to keep such required records with respect to
each customer who purchases Offered Shares, the customer’s suitability and the
amount of Offered Shares sold, and to retain such records for six years or such
period of time as may be required by the SEC, any state securities commission,
FINRA or the Company, whichever is later. The Wholesaler, agree that the Dealer
Manager can satisfy its recordkeeping obligations hereunder by contractually
requiring such information to be maintained by the Participating Broker-Dealers,
investment advisors or banks offering the Offered Shares.

(b) The Dealer Manager shall abide by and comply with: (i) the privacy standards
and requirements of the Gramm-Leach Bliley Act of 1999 (“GLB Act”); (ii) the
privacy standards and requirements of any other applicable

 

4



--------------------------------------------------------------------------------

federal or state law; (iii) any reasonable written privacy policies and
standards provided to the Dealer Manager by the Wholesaler and the Company; and
(d) the Dealer Manager’s own internal privacy policies and procedures, each as
may be amended from time to time.

(c) To the extent the Dealer Manager directly sells Offered Shares, the Dealer
Manager will only offer and sell Offered Shares in jurisdictions in which
qualifications or exemptions for the offer and sale of the Offered Shares are in
effect as of the relevant date (“Qualified Jurisdictions”). No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Dealer Manager is familiar with Rule 15c2-8 under the Exchange Act,
relating to the distribution of preliminary and final Prospectuses, and confirms
that it has complied and will comply therewith.

(e) The Dealer Manager will notify the Wholesaler immediately (i) when any
amendment to the Registration Statement shall have become effective, (ii) of the
issuance by the SEC or any other Federal or state regulatory body of any order
suspending the effectiveness of the Registration Statement under the Securities
Act or the registration of Offered Shares under the Blue Sky or securities laws
of any state or other jurisdiction or any order or decree enjoining the offering
or the use of the Prospectus or of the institution, or notice of the intended
institution, of any action or proceeding for that purpose, and (iii) when any
Prospectus shall have been filed under the Securities Act with the SEC.

(f) The Dealer Manager will deliver to the Wholesaler as promptly as practicable
from time to time during the period when the Prospectus is required to be
delivered under the Securities Act, with reasonable quantities of copies of the
Prospectus (as amended or supplemented), as provided by the Company, for
delivery to investors and for the purposes contemplated by the Securities Act or
any rules or regulations thereunder.

(g) The Dealer Manager will provide a reasonable amount of Authorized Sales
Material to the Wholesaler as and when requested by the Wholesaler, subject to
receipt of such material by the Dealer Manager from the Company.

(h) The Dealer Manager shall be responsible for the timely filing of all
documents and information to be filed with the Corporate Financing Department of
FINRA, as required under FINRA Rules 5110(b)(5) and 5110(b)(6), and shall have
and maintain internal controls sufficient to monitor compliance with the
organization and offering expense limitations of FINRA Rule 2310(b)(4).

(i) The Dealer Manager shall comply, in all material respects, with all
applicable laws, and the applicable rules and regulations of FINRA, the SEC,
state securities administrators and any other applicable regulatory body in
connection with the Offering.

 

7. Covenants of the Wholesaler

(a) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, comply, with the record keeping requirements of
the Exchange Act, including but not limited to, Rules 17a-3 and 17a-4
promulgated under the Exchange Act. The Wholesaler will make such documents and
records available to (i) the Dealer Manager and the Company upon reasonable
request, and (ii) representatives of the SEC, FINRA and applicable state
securities administrators upon the receipt of an appropriate document subpoena
or other appropriate request for documents from any such agency; provided,
however, that in the event the Wholesaler determines, in its sole discretion,
not to provide documents in accordance with this section, it may oppose such
document subpoena or other request, provided that the Wholesaler shall be
responsible for all reasonable direct costs of such opposition.

(b) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, abide by and comply with (i) the privacy standards
and requirements of the GLB Act; (ii) the privacy standards and requirements of
any other applicable federal or

 

5



--------------------------------------------------------------------------------

state law; (iii) any reasonable written privacy policies and standards provided
to the Wholesaler by the Dealer Manager and the Company; and (iv) the
Wholesaler’s own internal privacy policies and procedures, each as may be
amended from time to time.

(c) To the extent the Wholesaler directly sells Offered Shares in connection
with the performance of its obligations hereunder, the Wholesaler will only
offer and sell Offered Shares in Qualified Jurisdictions. No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Wholesaler is familiar with Rule 15c2-8 under the Exchange Act, relating
to the distribution of preliminary and final Prospectuses, and confirms that it
will, to the extent applicable to the Wholesaler in connection with the
performance of its obligations hereunder, comply with Rule 15c2-8 under the
Exchange Act.

(e) The Dealer Manager will provide the Wholesaler with certain Authorized Sales
Materials to be used by the Wholesaler and the Participating Broker-Dealers in
connection with the Offering. If the Wholesaler elects to use such Authorized
Sales Materials in connection with the performance of its obligations hereunder,
then the Wholesaler agrees that such material shall not be used by it in
connection with the Offering and that it will direct Participating
Broker-Dealers not to make such use of any Authorized Sales Materials unless
accompanied or preceded by the Prospectus. If the Wholesaler elects to use such
Authorized Sales Materials in connection with the performance of its obligations
hereunder, the Wholesaler will only use Authorized Sales Materials provided by
the Dealer Manager. The Wholesaler shall not give or provide any information or
make any representation other than those contained in the Prospectus or the
Authorized Sales Materials. The Wholesaler will not use any “broker-dealer use
only” Authorized Sales Materials with members of the public in connection with
offers or sales or the Offered Shares.

(f) The Wholesaler will suspend or terminate the offering and sale of the
Offered Shares by the Wholesaler upon request of the Company at any time and
resume offering and sale of the Offered Shares upon subsequent request of the
Company if required to do so in connection with the performance of its
obligations hereunder.

(g) The Wholesaler will provide to the Company and the Dealer Manager as soon as
practicable upon receipt by the Wholesaler copies of any written or otherwise
documented customer complaints received by the Wholesaler from Participating
Broker-Dealers relating in any way to the Offering (including, but not limited
to, the manner in which the Offered Shares are offered by any Participating
Broker-Dealer), the Offered Shares or the Company.

(h) Other than with respect to use of Authorized Sales Materials or the
Prospectus or otherwise pursuant to or in connection with this Agreement, the
Wholesaler will not, without the Company’s prior written consent, make a
source-identifying use of (i) the Company’s name, brand, logo or trademark or
any reasonably similar variant or derivative thereof or (ii) the “Cole” name,
brand, logo or trademark or any reasonably similar variant or derivative
thereof.

(i) The Wholesaler shall under no circumstances engage in any activities
hereunder in any jurisdiction (i) in which the Dealer Manager has not informed
the Wholesaler that counsel’s advice has been received that the Offered Shares
are qualified for sale or are exempt under the applicable securities or Blue Sky
laws thereof, or (ii) in which the Wholesaler may not lawfully engage.

(j) The Wholesaler shall comply, in all material respects, with all applicable
laws, and the applicable rules and regulations of FINRA, the SEC, state
securities administrators and any other applicable regulatory body in connection
with the Offering.

 

8. Indemnification; Contribution

(a) The Dealer Manager will indemnify, defend (subject to Section 4 of the
Dealer Manager Agreement) and hold harmless the Wholesaler, its affiliates and
their respective officers, directors, shareholders, members, partners, other

 

6



--------------------------------------------------------------------------------

equity-holders and control persons (collectively, the “Other Indemnified
Parties”), from and against any losses, claims (including the reasonable costs
of investigation and legal fees), damages or liabilities (or actions in respect
thereof), to which the Wholesaler, its affiliates or their respective Other
Indemnified Parties may become subject under the Securities Act or the Exchange
Act, or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any inaccuracy
in or breach of a representation or warranty contained herein by the Dealer
Manager, any breach of a covenant or agreement contained herein of the Dealer
Manager, or any failure by the Dealer Manager to comply with state or federal
securities law applicable to the Offering; (ii) any untrue statement or alleged
untrue statement of a material fact contained in the information relating to the
Dealer Manager that appears in the Dealer Manager Sections of the Prospectus or
any amendment thereof, or arise out of or are based upon the omission or alleged
omission to state in the Dealer Manager Sections a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (iii) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Offered Shares by the Dealer Manager. The Dealer
Manager will reimburse the Wholesaler and its Other Indemnified Parties for any
legal or other expenses reasonably incurred by such Wholesaler, its affiliates
and their respective Other Indemnified Parties in connection with investigating
or defending such loss, claim, damage, liability or action.

(b) The Wholesaler will indemnify, defend and hold harmless the Dealer Manager,
the Company and their respective Other Indemnified Parties, from and against any
losses, claims (including the reasonable costs of investigation and legal fees),
damages or liabilities (or actions in respect thereof), to which the Dealer
Manager, the Company and any of their respective Other Indemnified Parties may
become subject under the Securities Act or the Exchange Act, or otherwise,
insofar as such losses, claims (including the reasonable costs of investigation
and legal fees), damages or liabilities (or actions in respect thereof) arise
out of or are based upon: (i) any inaccuracy in or breach of a representation or
warranty contained herein by the Wholesaler, any breach of a covenant or
agreement contained herein of the Wholesaler, or any failure by the Wholesaler
to comply with state or federal securities laws applicable to the Offering; and
(ii) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Wholesaler.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party, notify the indemnifying party in writing
of the commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under this Section 8 unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
this Agreement. The indemnifying party shall be entitled to appoint counsel of
the indemnifying party’s choice at the indemnifying party’s expense to represent
the indemnified party in any action for which indemnification is sought (in
which case the indemnifying party shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be subject to approval by the indemnified party, not to be unreasonably withheld
or delayed. Notwithstanding the indemnifying party’s election to appoint counsel
to represent the indemnified party in an action, the indemnified party shall
have the right to employ and select separate counsel (including local counsel),
subject to approval by the indemnifying party not to be unreasonably withheld or
delayed, and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
for the indemnified party (subject to approval by the indemnified party not to
be unreasonably withheld or delayed) to represent the indemnified party within a
reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party may
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be

 

7



--------------------------------------------------------------------------------

sought hereunder but may not do so without the prior written consent of the
indemnified parties, unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding.

(d) If the right to indemnification provided for in this Section 8 would by its
terms be available to a person hereunder, but is held to be unavailable by a
court of competent jurisdiction for any reason, then each indemnifying party
shall contribute to the aggregate amount paid or payable by such indemnified
party as a result of such Losses and expenses in respect thereof, as incurred,
in such proportion as is appropriate to reflect the relative fault of the Dealer
Manager and the Wholesaler, as applicable, in connection with the statements,
omissions or other circumstances which resulted in such Losses or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Dealer Manager and the Wholesaler, as applicable, shall be determined by
reference to, among other things, the parties’ relative intent, knowledge, and
access to information. It is understood that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(d).
Notwithstanding the provisions of this Section 8(d), the Dealer Manager shall
not be required to contribute any amount in excess of the total price of the
Offering Shares sold by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), each Other Indemnified
Party affiliate of the Dealer Manager shall have the same rights to contribution
as the Dealer Manager and each Other Indemnified Party of the Wholesaler shall
have the same rights to contribution as the Wholesaler.

 

9. Relationship of Wholesaler, Participating Broker-Dealers and the Dealer
Manager

(a) The obligations of each of the Wholesaler and the Participating
Broker-Dealers are several and not joint. Nothing herein contained shall
constitute the Wholesaler and the Participating Broker-Dealers, or any of them,
as an association, partnership, unincorporated business or other separate
entity. The Dealer Manager and the Company shall be under no liability to the
Wholesaler except for lack of good faith and for obligations expressly assumed
by the Dealer Manager and the Company in this Agreement.

(b) The parties hereto acknowledge that, other than as expressly set forth
herein, the Wholesaler is not authorized to act as agent of the Dealer Manager
or the Company in any connection or transaction, and the Wholesaler agrees that
it will not so act or purport to so act.

(c) The parties hereto acknowledge that the Wholesaler’s obligations under this
Agreement, including without limitation the Wholesaler Exclusivity have no
impact on, and in no way release the Dealer Manager from, the Dealer Manager’s
obligations and rights to act as the dealer manager for the Company pursuant to
Section 3.1 of the Dealer Manager Agreement.

 

10. Termination

This Agreement shall terminate upon the earlier to occur of (i) termination of
the Offering, (ii) the Second Closing (as defined in the Equity Purchase
Agreement (the “Equity Purchase Agreement”), dated as of September 30, 2014, by
and between ARC Properties Operating Partnership, L.P. and RCS Capital
Corporation), (iii) termination of the Equity Purchase Agreement or
(iv) December 31, 2014.

(a) Wholesaler may terminate this Agreement at any time by giving ten days’
prior written notice thereof to the other parties hereto. This Agreement
automatically shall terminate with no further action by any party hereto if the
Wholesaler or the Dealer Manager ceases to be a member in good standing of
FINRA, or with the securities commission of the state in which its principal
office is located. The Wholesaler will notify the Dealer Manager immediately if
the Wholesaler ceases to be a member in good standing of FINRA or with the
securities commission of any state in which the Wholesaler is currently
registered or licensed. The Dealer Manager will notify the Wholesaler
immediately if the Dealer Manager ceases to be a member in good standing of
FINRA or with the securities commission of any state in which the Dealer Manager
is currently registered or licensed.

 

8



--------------------------------------------------------------------------------

(b) In the event of termination under Section 11(b), the Dealer Manager will
continue to pay any Sourcing Fees with respect to RCS Sales to the Wholesaler
and reimburse costs and expenses incurred, to the extent reimbursable under
Section 3(c), for so long as Offered Shares remain outstanding (it being
understood and agreed that the calculation of the Sourcing Fees in such event
shall take into account the number of Offered Shares sold primarily from the
efforts of RCS Service Providers in the Offering). Notwithstanding the foregoing
sentence, the Dealer Manager will not continue to pay the Sourcing Fee to the
Wholesaler and reimburse costs and expenses related to the Offering incurred by
the Wholesaler pursuant to Section 3(c) subsequent to the termination of the
Offering to the extent, but only to the extent, that such payments or
reimbursements would cause the total underwriting compensation (as defined in
accordance with applicable FINRA rules) paid with respect to the Offering to
exceed 10% of the gross proceeds from the sale of the Offered Shares calculated
as of the termination of the Offering.

(c) The termination of this Agreement for any reason shall not affect (i) the
Wholesaler’s obligations under the second sentence of Section 10(a), (ii) the
indemnification obligations under Section 8, or (iii) this Section 10. Without
limiting the foregoing, the provisions of this Agreement shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.

 

11. Amendment

(a) The Dealer Manager has the right, subject to written consent from the other
parties hereto which shall not be unreasonably withheld or delayed, to amend
this Agreement as necessary, in the reasonable opinion of outside counsel to the
Dealer Manager, to comply with applicable law or the requirements of any
governmental or self-regulatory body or agency.

(b) This Agreement may not otherwise be amended, supplemented or waived except
by the express written consent of the parties hereto. No waiver of any provision
of this Agreement may be implied from any course of dealing between or among any
of the parties hereto or from any failure by any party hereto to assert its
rights under this Agreement on any occasion or series of occasions.

 

12. Miscellaneous

(a) No party may assign this Agreement without the prior written consent of the
other parties. This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the parties hereto.

(b) All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Agreement (each, a
“Notice”) shall be in writing and shall be (i) delivered personally, (ii) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (iii) sent by next-day or overnight mail or delivery, or (iv) sent by
facsimile transmission (provided, however, that the original copy thereof also
is sent by one of the other means specified above in this Section 13(b)):

If to the Dealer Manager:

Cole Capital Corporation

2325 East Camelback Road

Suite 1100

Phoenix, AZ 85016,

Attention: Jim Siegel, Chief Compliance Officer

Facsimile: (480) 449-7001

 

9



--------------------------------------------------------------------------------

If to the Wholesaler:

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Attention:

Facsimile:

or to such other Person or address as any party shall specify by Notice in
writing to the other parties in accordance with this Section 13(b). Each Notice
shall be deemed effective and given upon actual receipt or refusal of receipt.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the principles of choice of the
law thereof.

(d) If any party hereto initiates any legal action arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
recover from the other party all reasonable attorneys’ fees, expert witness fees
and expenses incurred by the prevailing party in connection therewith.

(e) All captions used in this Agreement are for convenience only, are not a part
hereof and are not to be used in construing or interpreting any aspect hereof.

(f) This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in multiple counterparts, each such counterpart
to be deemed an original but which all together shall constitute one and the
same instrument.

(g) If any provision of this Agreement, or the application of any provision to
any person or circumstance, shall be held to be inconsistent with any law,
ruling, rule or regulation, the remainder of this Agreement or the application
of the provision to persons or circumstances other than those as to which it is
held inconsistent, shall not be affected thereby.

If the foregoing is in accordance with your understanding of this Agreement,
please sign and return a counterpart signature page or a counterpart hereof,
whereupon this Agreement will become a binding agreement among us in accordance
with its terms.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

COLE CAPITAL CORPORATION By:

 

Name: Title: By:

 

Name: Title:

 

Confirmed, Accepted and Agreed to as of the date first above written: REALTY
CAPITAL SECURITIES, LLC By:

 

Name: Title:

[Signature Page to Wholesaling Agreement – CCIT II]



--------------------------------------------------------------------------------

Exhibit C-2

FORM OF WHOLESALING AGREEMENT

[            ], 2014

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Ladies and Gentlemen:

Cole Capital Corporation, a Delaware corporation (the “Dealer Manager”), with
its address at 2325 East Camelback Road, Suite 1100, Phoenix, AZ 85016, has
entered into an agreement dated as of August 26, 2013 (the “Dealer Manager
Agreement”), with Cole Real Estate Income Strategy (Daily NAV), Inc. (the
“Company”). Under the Dealer Manager Agreement, the Dealer Manager serves as the
Company’s exclusive Dealer Manager in connection with a public offering (the
“Offering”) of the Company’s common stock. The shares of the Company’s stock
(the “Offered Shares”) are being issued and sold to the public on a “best
efforts” basis through the Dealer Manager and the broker-dealers and other
appropriately licensed firms participating in the Offering (the “Participating
Broker-Dealers”), pursuant to Participating Broker-Dealer Agreements between the
Dealer Manager and each Participating Broker-Dealer (each, a “Participating
Broker-Dealer Agreement”). The Dealer-Manager shall provide to the Wholesaler
the form of the Participating Broker-Dealer Agreement used by the Dealer
Manager. Capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to them in the Dealer Manager Agreement.

In consideration of the mutual covenants and agreements contained herein,
intending to be legally bound, the parties hereby agree to the following terms
and conditions set forth in this Wholesaling Agreement (this “Agreement”):

 

1. Appointment and Acceptance of the Wholesaler

Upon the terms and subject to the conditions set forth in this Agreement, the
Dealer Manager hereby appoints Realty Capital Securities, LLC, a Delaware
limited liability company (the “Wholesaler”), and the Wholesaler hereby accepts
such appointment, as the Dealer Manager’s distribution agent to assist, through
the Wholesaler’s employees, agents, contractors, registered representatives and
all other representatives who will perform services hereunder (collectively, the
“RCS Service Providers”), the Dealer Manager with the sale of Offered Shares
through the recruitment of, and the provision of assistance to, Participating
Broker-Dealers, and the Wholesaler desires to accept such engagement; provided,
however, that nothing herein shall be construed to: (i) contravene the Company’s
appointment of the Dealer Manager as its exclusive agent and dealer manager
during the Offering Period, and the Dealer Manager’s acceptance of such
appointment, pursuant to Section 3.1 of the Dealer Manager Agreement; or
(ii) imply that the Dealer Manager shall not have sole discretion to accept or
reject any subscription for the Offered Shares in whole or in part.

 

2. Undertakings of the Wholesaler

(a) The Wholesaler will use diligent efforts to recruit certain broker-dealers
and other appropriately licensed firms to serve as Participating Broker-Dealers,
each of which shall be a member of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) in good standing, to agree to offer and sell the Offered Shares
on a best efforts basis without any commitment on the Participating
Broker-Dealers’ part to purchase any Offered Shares pursuant to a Participating
Broker-Dealer Agreement with the Dealer Manager.



--------------------------------------------------------------------------------

(b) The Wholesaler will use diligent efforts to assist the Dealer Manager in
providing certain services to Participating Broker-Dealers in connection with
the Offering, which will consist primarily of:

(i) providing training and education regarding the Company and the offering of
the Offered Shares to Participating Broker-Dealers;

(ii) providing marketing and sales support for Participating Broker-Dealers,;
and

(iii) such other assistance to Participating Broker-Dealers and their registered
representatives in marketing the Offered Shares and otherwise participating in
the Offering as shall be reasonably determined to be appropriate by the Dealer
Manager.

(c) The Wholesaler acknowledges that it is familiar with FINRA Rule 2310 and
that it will comply in all material respects with all the terms thereof to the
extent FINRA Rule 2310 applies to the conduct contemplated herein.
Notwithstanding the foregoing sentence, the Wholesaler shall not be responsible
for the obligations of the Dealer Manager under the Dealer Manager Agreement and
Section 6(i) to assure compliance with the organization and offering expenses
limitations of FINRA Rule 2310(b)(4).

 

3. Compensation and Expense Reimbursement

(a) In consideration for the Wholesaler performing its obligations under this
Agreement, the Dealer Manager shall pay the Wholesaler a sourcing fee (the
“Sourcing Fee”) equal to 3.375% of the Selling Price of each of the Offered
Shares sold by Participating Broker-Dealers who entered into dealer agreements
with the Dealer Manager primarily as a result of the efforts of RCS Service
Providers (“RCS Sales”); provided, however, the Sourcing Fee shall be payable
solely from that portion of the Dealer Manager Fee that is (i) actually received
by the Dealer Manager from the Company pursuant to Section 3,3 of the Dealer
Manager Agreement, and (ii) not reallowed to any Participating Broker-Dealer
pursuant to Section 3.3 of the Dealer Manager Agreement (a “Sourcing Fee
Reallowance”) in respect of any RCS Sales.

(b) The Sourcing Fee shall be paid substantially concurrently with the receipt
of corresponding payments to the Dealer Manager from the Company pursuant to
Section 3.3 of the Dealer Manager Agreement, but in no event no later than five
business days thereafter.

(c) The Dealer Manager also will reimburse the Wholesaler for all costs and
expenses incurred that are: (i) in connection with bona fide due diligence
activities; and (ii) incident to the Offering, but only to the extent such costs
or expenses (A) are permitted pursuant to prevailing rules and regulations of
FINRA, (B) would have been incurred by the Dealer Manager if the Wholesaler had
not incurred them, and (C) are otherwise eligible for reimbursement from the
Company pursuant to Section 3.5 of the Dealer Manager Agreement. The Wholesaler
will present the Dealer Manager with itemized and detailed invoices for all
incurred costs and expenses that are reimbursable pursuant to this Section 3(c).
The Dealer Manager will submit such request to the Company within five business
days following receipt of such invoices and will reimburse the Wholesaler within
five business days following receipt of funds from the Company for such
reimbursement.

 

4. Representations and Warranties of the Dealer Manager

(a) The Dealer Manager is a corporation duly organized and validly existing
under the laws of the State of Delaware, with full power and authority to
conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Dealer Manager, constitutes a legal, valid and binding agreement of the Dealer
Manager, enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles relating to the availability of remedies,
and except to the extent that the enforceability of the indemnity provisions
contained in this Agreement may be limited under applicable securities laws.

 

2



--------------------------------------------------------------------------------

(c) The Dealer Manager (A) is duly registered as a broker-dealer pursuant to the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (B) is a member of FINRA in good standing, (C) is a broker or dealer
registered as such in those states and jurisdictions where the Dealer Manager is
required to be registered in order to provide the services contemplated by this
Agreement and the Dealer Manager Agreement, and (D) it and those of its
employees and representatives who are required to have approvals, licenses or
registrations to act under this Agreement have all applicable required
approvals, licenses and registrations to act under this Agreement. There is no
provision in the Dealer Manager’s FINRA membership agreement that would prohibit
or restrict the ability of the Dealer Manager to carry out the services related
to the Offering as contemplated by this Agreement and the Dealer Manager
Agreement or to perform its obligations hereunder and thereunder. With respect
to its participation in the offer and sale of the Offered Shares (including,
without limitation any resales and transfers of Offered Shares), the Dealer
Manager shall comply in all material respects with all applicable requirements
of (1) the Securities Act of 1933, as amended (the “Securities Act”), and the
applicable rules and regulations promulgated thereunder (the “Securities Act
Regulations”), the Exchange Act and the applicable rules and regulations
promulgated thereunder (the “Exchange Act Regulations”) and all other federal
rules and regulations applicable to the Offering and the sale of the Offered
Shares, (2) applicable state securities or “blue sky” laws, and (3) the rules
set forth in the FINRA rulebook applicable to the Offering, which currently
consists of rules promulgated by FINRA, the National Association of Securities
Dealers (“NASD”) and the New York Stock Exchange (collectively, the “FINRA
Rules”), specifically including, but not in any way limited to, FINRA Rule 2310,
FINRA Rule 5110, FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Dealer Manager and its representatives have all required Governmental
Licenses and have made all filings and registrations with federal and state
governmental and regulatory agencies required to conduct their business and to
perform their obligations under this Agreement and the Dealer Manager Agreement,
except where the inability of such Governmental Licenses to be in full force and
effect would not have a material adverse effect on the business, properties,
financial position, results of operations or cash flows of the Dealer Manager or
as otherwise may be disclosed in the Registration Statement and the Prospectus.
The performance of the obligations of the Dealer Manager under this Agreement
and the Dealer Manager Agreement will not (A) violate or result in a breach of
any provisions of its articles of incorporation or by-laws (or similar
instruments or documents) or any order, law or regulation binding upon it, and
(B) result in a material breach of any provisions of any agreement or instrument
to which it is a party or which is otherwise binding upon it.

 

5. Representations and Warranties of the Wholesaler

The Wholesaler represents and warrants to the Dealer Manager:

(a) The Wholesaler is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, with full power and authority
to conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Wholesaler and, assuming due authorization, execution and delivery of this
Agreement by the Dealer Manager, constitutes a legal, valid and binding
agreement of the Wholesaler, enforceable against the Wholesaler in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles relating to the
availability of remedies, and except to the extent that the enforceability of
the indemnity provisions contained in this Agreement may be limited under
applicable securities laws.

(c) The Wholesaler (i) is duly registered as a broker-dealer pursuant to the
provisions of the Exchange Act, (ii) is a member of FINRA in good standing,
(iii) is a broker or dealer registered as such in those states and jurisdictions
where the Wholesaler is required to be registered in order to provide the
services contemplated by this Agreement, and (iv) it and those of its employees
and representatives who are required to have approvals, licenses or
registrations to act under this Agreement have all applicable required
approvals, licenses and registrations to act under this Agreement. There is no
provision in the Wholesaler’s FINRA membership agreement that would prohibit or
restrict the ability of the

 

3



--------------------------------------------------------------------------------

Wholesaler to carry out the services related to the Offering as contemplated by
this Agreement or to perform its obligations hereunder. With respect to its
participation in the offer and sale of the Offered Shares (including, without
limitation any resales and transfers of Offered Shares), the Wholesaler agrees
to comply in all material respects with all applicable requirements, in each
case to the extent such requirements are applicable to the Wholesaler in
connection with the performance of its obligations hereunder, of (i) the
Securities Act, the Exchange Act, the Securities Act Regulations and the
Exchange Act Regulations and all other federal rules and regulations applicable
to the Offering and the sale of the Offered Shares, (ii) applicable state
securities or “blue sky” laws, and (iii) the FINRA Rules, specifically
including, but not in any way limited to, FINRA Rule 2310, FINRA Rule 5110,
FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Wholesaler and those of its employees and representatives who are
required to have Governmental Licenses have all required Governmental Licenses
and have made all filings and registrations with federal and state governmental
and regulatory agencies required to conduct their business and to perform their
obligations under this Agreement. The performance of the obligations of the
Wholesaler under this Agreement will not violate or result in a breach of any
provisions of its articles of incorporation or by-laws (or similar instruments
or documents) or any agreement, instrument, order, law or regulation binding
upon it.

(e) To the extent required by applicable law in connection with the transactions
contemplated in this Agreement, the Wholesaler represents that it has
established and implemented an anti-money laundering compliance program (“AML
Program”) in accordance with applicable law, including applicable FINRA Rules,
Exchange Act Regulations, the USA PATRIOT Act and implementing regulations,
specifically including, but not limited to, Section 352 of the International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (the “Money
Laundering Abatement Act,” and together with the USA PATRIOT Act, the “AML
Rules”) reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the offering and sale of the Offered Shares. The
Wholesaler further represents that it is currently in compliance with all AML
Rules, specifically including, but not limited to, the Customer Identification
Program requirements under Section 326 of the Money Laundering Abatement Act;
has Know Your Customer (KYC) policies and procedures in place; that the AML
Program has been adopted by a person with sufficient authority to oversee the
AML policies and procedures; that the AML Program has education and/or training
programs for officers and employees regarding AML policies and procedures; and
that the Wholesaler will remain in compliance with such requirements. The
Wholesaler shall, upon request by the Dealer Manager or the Company, provide a
certification that, as of the date of such certification, (i) its AML Program
then in effect is consistent with the AML Rules and (ii) it is currently in
compliance with its AML Program and all AML Rules, specifically including, but
not limited to, the Customer Identification Program requirements under
Section 326 of the Money Laundering Abatement Act.

 

6. Covenants of the Dealer Manager

(a) The Dealer Manager shall comply with the record keeping requirements of the
Exchange Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated
under the Exchange Act. The Dealer Manager will make such documents and records
available to (i) the Wholesaler, upon reasonable request, and
(ii) representatives of the Securities and Exchange Commission (“SEC”), FINRA
and applicable state securities administrators upon the receipt of an
appropriate document subpoena or other appropriate request for documents from
any such agency; provided, however, that if the Dealer Manager determines, in
its sole discretion, not to provide documents in accordance with this section,
it may oppose such document subpoena or other request, provided that the Dealer
Manager shall be responsible for all reasonable direct costs of such opposition.
The Dealer Manager further agrees to keep such required records with respect to
each customer who purchases Offered Shares, the customer’s suitability and the
amount of Offered Shares sold, and to retain such records for six years or such
period of time as may be required by the SEC, any state securities commission,
FINRA or the Company, whichever is later. The Wholesaler, agree that the Dealer
Manager can satisfy its recordkeeping obligations hereunder by contractually
requiring such information to be maintained by the Participating Broker-Dealers,
investment advisors or banks offering the Offered Shares.

 

4



--------------------------------------------------------------------------------

(b) The Dealer Manager shall abide by and comply with: (i) the privacy standards
and requirements of the Gramm-Leach Bliley Act of 1999 (“GLB Act”); (ii) the
privacy standards and requirements of any other applicable federal or state law;
(iii) any reasonable written privacy policies and standards provided to the
Dealer Manager by the Wholesaler and the Company; and (d) the Dealer Manager’s
own internal privacy policies and procedures, each as may be amended from time
to time.

(c) To the extent the Dealer Manager directly sells Offered Shares, the Dealer
Manager will only offer and sell Offered Shares in jurisdictions in which
qualifications or exemptions for the offer and sale of the Offered Shares are in
effect as of the relevant date (“Qualified Jurisdictions”). No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Dealer Manager is familiar with Rule 15c2-8 under the Exchange Act,
relating to the distribution of preliminary and final Prospectuses, and confirms
that it has complied and will comply therewith.

(e) The Dealer Manager will notify the Wholesaler immediately (i) when any
amendment to the Registration Statement shall have become effective, (ii) of the
issuance by the SEC or any other Federal or state regulatory body of any order
suspending the effectiveness of the Registration Statement under the Securities
Act or the registration of Offered Shares under the Blue Sky or securities laws
of any state or other jurisdiction or any order or decree enjoining the offering
or the use of the Prospectus or of the institution, or notice of the intended
institution, of any action or proceeding for that purpose, and (iii) when any
Prospectus shall have been filed under the Securities Act with the SEC.

(f) The Dealer Manager will deliver to the Wholesaler as promptly as practicable
from time to time during the period when the Prospectus is required to be
delivered under the Securities Act, with reasonable quantities of copies of the
Prospectus (as amended or supplemented), as provided by the Company, for
delivery to investors and for the purposes contemplated by the Securities Act or
any rules or regulations thereunder.

(g) The Dealer Manager will provide a reasonable amount of Authorized Sales
Material to the Wholesaler as and when requested by the Wholesaler, subject to
receipt of such material by the Dealer Manager from the Company.

(h) The Dealer Manager shall be responsible for the timely filing of all
documents and information to be filed with the Corporate Financing Department of
FINRA, as required under FINRA Rules 5110(b)(5) and 5110(b)(6), and shall have
and maintain internal controls sufficient to monitor compliance with the
organization and offering expense limitations of FINRA Rule 2310(b)(4).

(i) The Dealer Manager shall comply, in all material respects, with all
applicable laws, and the applicable rules and regulations of FINRA, the SEC,
state securities administrators and any other applicable regulatory body in
connection with the Offering.

 

7. Covenants of the Wholesaler

(a) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, comply, with the record keeping requirements of
the Exchange Act, including but not limited to, Rules 17a-3 and 17a-4
promulgated under the Exchange Act. The Wholesaler will make such documents and
records available to (i) the Dealer Manager and the Company upon reasonable
request, and (ii) representatives of the SEC, FINRA and applicable state
securities administrators upon the receipt of an appropriate document subpoena
or other appropriate request for documents from any such agency; provided,
however, that in the event the Wholesaler determines, in its sole discretion,
not to provide documents in accordance with this section, it may oppose such
document subpoena or other request, provided that the Wholesaler shall be
responsible for all reasonable direct costs of such opposition.

 

5



--------------------------------------------------------------------------------

(b) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, abide by and comply with (i) the privacy standards
and requirements of the GLB Act; (ii) the privacy standards and requirements of
any other applicable federal or state law; (iii) any reasonable written privacy
policies and standards provided to the Wholesaler by the Dealer Manager and the
Company; and (iv) the Wholesaler’s own internal privacy policies and procedures,
each as may be amended from time to time.

(c) To the extent the Wholesaler directly sells Offered Shares in connection
with the performance of its obligations hereunder, the Wholesaler will only
offer and sell Offered Shares in Qualified Jurisdictions. No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Wholesaler is familiar with Rule 15c2-8 under the Exchange Act, relating
to the distribution of preliminary and final Prospectuses, and confirms that it
will, to the extent applicable to the Wholesaler in connection with the
performance of its obligations hereunder, comply with Rule 15c2-8 under the
Exchange Act.

(e) The Dealer Manager will provide the Wholesaler with certain Authorized Sales
Materials to be used by the Wholesaler and the Participating Broker-Dealers in
connection with the Offering. If the Wholesaler elects to use such Authorized
Sales Materials in connection with the performance of its obligations hereunder,
then the Wholesaler agrees that such material shall not be used by it in
connection with the Offering and that it will direct Participating
Broker-Dealers not to make such use of any Authorized Sales Materials unless
accompanied or preceded by the Prospectus. If the Wholesaler elects to use such
Authorized Sales Materials in connection with the performance of its obligations
hereunder, the Wholesaler will only use Authorized Sales Materials provided by
the Dealer Manager. The Wholesaler shall not give or provide any information or
make any representation other than those contained in the Prospectus or the
Authorized Sales Materials. The Wholesaler will not use any “broker-dealer use
only” Authorized Sales Materials with members of the public in connection with
offers or sales or the Offered Shares.

(f) The Wholesaler will suspend or terminate the offering and sale of the
Offered Shares by the Wholesaler upon request of the Company at any time and
resume offering and sale of the Offered Shares upon subsequent request of the
Company if required to do so in connection with the performance of its
obligations hereunder.

(g) The Wholesaler will provide to the Company and the Dealer Manager as soon as
practicable upon receipt by the Wholesaler copies of any written or otherwise
documented customer complaints received by the Wholesaler from Participating
Broker-Dealers relating in any way to the Offering (including, but not limited
to, the manner in which the Offered Shares are offered by any Participating
Broker-Dealer), the Offered Shares or the Company.

(h) Other than with respect to use of Authorized Sales Materials or the
Prospectus or otherwise pursuant to or in connection with this Agreement, the
Wholesaler will not, without the Company’s prior written consent, make a
source-identifying use of (i) the Company’s name, brand, logo or trademark or
any reasonably similar variant or derivative thereof or (ii) the “ Cole” name,
brand, logo or trademark or any reasonably similar variant or derivative
thereof.

(i) The Wholesaler shall under no circumstances engage in any activities
hereunder in any jurisdiction (i) in which the Dealer Manager has not informed
the Wholesaler that counsel’s advice has been received that the Offered Shares
are qualified for sale or are exempt under the applicable securities or Blue Sky
laws thereof, or (ii) in which the Wholesaler may not lawfully engage.

(j) The Wholesaler shall comply, in all material respects, with all applicable
laws, and the applicable rules and regulations of FINRA, the SEC, state
securities administrators and any other applicable regulatory body in connection
with the Offering.

 

6



--------------------------------------------------------------------------------

8. Indemnification; Contribution

(a) The Dealer Manager will indemnify, defend (subject to Section 4 of the
Dealer Manager Agreement) and hold harmless the Wholesaler, its affiliates and
their respective officers, directors, shareholders, members, partners, other
equity-holders and control persons (collectively, the “Other Indemnified
Parties”), from and against any losses, claims (including the reasonable costs
of investigation and legal fees), damages or liabilities (or actions in respect
thereof), to which the Wholesaler, its affiliates or their respective Other
Indemnified Parties may become subject under the Securities Act or the Exchange
Act, or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any inaccuracy
in or breach of a representation or warranty contained herein by the Dealer
Manager, any breach of a covenant or agreement contained herein of the Dealer
Manager, or any failure by the Dealer Manager to comply with state or federal
securities law applicable to the Offering; (ii) any untrue statement or alleged
untrue statement of a material fact contained in the information relating to the
Dealer Manager that appears in the Dealer Manager Sections of the Prospectus or
any amendment thereof, or arise out of or are based upon the omission or alleged
omission to state in the Dealer Manager Sections a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (iii) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Offered Shares by the Dealer Manager. The Dealer
Manager will reimburse the Wholesaler and its Other Indemnified Parties for any
legal or other expenses reasonably incurred by such Wholesaler, its affiliates
and their respective Other Indemnified Parties in connection with investigating
or defending such loss, claim, damage, liability or action.

(b) The Wholesaler will indemnify, defend and hold harmless the Dealer Manager,
the Company and their respective Other Indemnified Parties, from and against any
losses, claims (including the reasonable costs of investigation and legal fees),
damages or liabilities (or actions in respect thereof), to which the Dealer
Manager, the Company and any of their respective Other Indemnified Parties may
become subject under the Securities Act or the Exchange Act, or otherwise,
insofar as such losses, claims (including the reasonable costs of investigation
and legal fees), damages or liabilities (or actions in respect thereof) arise
out of or are based upon: (i) any inaccuracy in or breach of a representation or
warranty contained herein by the Wholesaler, any breach of a covenant or
agreement contained herein of the Wholesaler, or any failure by the Wholesaler
to comply with state or federal securities laws applicable to the Offering; and
(ii) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Wholesaler.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party, notify the indemnifying party in writing
of the commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under this Section 8 unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
this Agreement. The indemnifying party shall be entitled to appoint counsel of
the indemnifying party’s choice at the indemnifying party’s expense to represent
the indemnified party in any action for which indemnification is sought (in
which case the indemnifying party shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be subject to approval by the indemnified party, not to be unreasonably withheld
or delayed. Notwithstanding the indemnifying party’s election to appoint counsel
to represent the indemnified party in an action, the indemnified party shall
have the right to employ and select separate counsel (including local counsel),
subject to approval by the indemnifying party not to be unreasonably withheld or
delayed, and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
for the indemnified party (subject to approval by the indemnified party not to
be unreasonably withheld

 

7



--------------------------------------------------------------------------------

or delayed) to represent the indemnified party within a reasonable time after
notice of the institution of such action or (iv) the indemnifying party shall
authorize the indemnified party to employ separate counsel at the expense of the
indemnifying party. An indemnifying party may settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder but may not do so without the prior written consent of
the indemnified parties, unless such settlement, compromise or consent includes
an unconditional release of each indemnified party from all liability arising
out of such claim, action, suit or proceeding.

(d) If the right to indemnification provided for in this Section 8 would by its
terms be available to a person hereunder, but is held to be unavailable by a
court of competent jurisdiction for any reason, then each indemnifying party
shall contribute to the aggregate amount paid or payable by such indemnified
party as a result of such Losses and expenses in respect thereof, as incurred,
in such proportion as is appropriate to reflect the relative fault of the Dealer
Manager and the Wholesaler, as applicable, in connection with the statements,
omissions or other circumstances which resulted in such Losses or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Dealer Manager and the Wholesaler, as applicable, shall be determined by
reference to, among other things, the parties’ relative intent, knowledge, and
access to information. It is understood that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(d).
Notwithstanding the provisions of this Section 8(d), the Dealer Manager shall
not be required to contribute any amount in excess of the total price of the
Offering Shares sold by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), each Other Indemnified
Party affiliate of the Dealer Manager shall have the same rights to contribution
as the Dealer Manager and each Other Indemnified Party of the Wholesaler shall
have the same rights to contribution as the Wholesaler.

 

9. Relationship of Wholesaler, Participating Broker-Dealers and the Dealer
Manager

(a) The obligations of each of the Wholesaler and the Participating
Broker-Dealers are several and not joint. Nothing herein contained shall
constitute the Wholesaler and the Participating Broker-Dealers, or any of them,
as an association, partnership, unincorporated business or other separate
entity. The Dealer Manager and the Company shall be under no liability to the
Wholesaler except for lack of good faith and for obligations expressly assumed
by the Dealer Manager and the Company in this Agreement.

(b) The parties hereto acknowledge that, other than as expressly set forth
herein, the Wholesaler is not authorized to act as agent of the Dealer Manager
or the Company in any connection or transaction, and the Wholesaler agrees that
it will not so act or purport to so act.

(c) The parties hereto acknowledge that the Wholesaler’s obligations under this
Agreement, including without limitation the Wholesaler Exclusivity have no
impact on, and in no way release the Dealer Manager from, the Dealer Manager’s
obligations and rights to act as the dealer manager for the Company pursuant to
Section 3.1 of the Dealer Manager Agreement.

 

10. Termination

This Agreement shall terminate upon the earlier to occur of (i) termination of
the Offering, (ii) the Second Closing (as defined in the Equity Purchase
Agreement (the “Equity Purchase Agreement”), dated as of September 30, 2014, by
and between ARC Properties Operating Partnership, L.P. and RCS Capital
Corporation), (iii) termination of the Equity Purchase Agreement or
(iv) December 31, 2014.

(a) Wholesaler may terminate this Agreement at any time by giving ten days’
prior written notice thereof to the other parties hereto. This Agreement
automatically shall terminate with no further action by any party hereto if the

 

8



--------------------------------------------------------------------------------

Wholesaler or the Dealer Manager ceases to be a member in good standing of
FINRA, or with the securities commission of the state in which its principal
office is located. The Wholesaler will notify the Dealer Manager immediately if
the Wholesaler ceases to be a member in good standing of FINRA or with the
securities commission of any state in which the Wholesaler is currently
registered or licensed. The Dealer Manager will notify the Wholesaler
immediately if the Dealer Manager ceases to be a member in good standing of
FINRA or with the securities commission of any state in which the Dealer Manager
is currently registered or licensed.

(b) In the event of termination under Section 11(b), the Dealer Manager will
continue to pay any Sourcing Fees with respect to RCS Sales to the Wholesaler
and reimburse costs and expenses incurred, to the extent reimbursable under
Section 3(c), for so long as Offered Shares remain outstanding (it being
understood and agreed that the calculation of the Sourcing Fees in such event
shall take into account the number of Offered Shares sold primarily from the
efforts of RCS Service Providers in the Offering). Notwithstanding the foregoing
sentence, the Dealer Manager will not continue to pay the Sourcing Fee to the
Wholesaler and reimburse costs and expenses related to the Offering incurred by
the Wholesaler pursuant to Section 3(c) subsequent to the termination of the
Offering to the extent, but only to the extent, that such payments or
reimbursements would cause the total underwriting compensation (as defined in
accordance with applicable FINRA rules) paid with respect to the Offering to
exceed 10% of the gross proceeds from the sale of the Offered Shares calculated
as of the termination of the Offering.

(c) The termination of this Agreement for any reason shall not affect (i) the
Wholesaler’s obligations under the second sentence of Section 10(a), (ii) the
indemnification obligations under Section 8, or (iii) this Section 10. Without
limiting the foregoing, the provisions of this Agreement shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.

 

11. Amendment

(a) The Dealer Manager has the right, subject to written consent from the other
parties hereto which shall not be unreasonably withheld or delayed, to amend
this Agreement as necessary, in the reasonable opinion of outside counsel to the
Dealer Manager, to comply with applicable law or the requirements of any
governmental or self-regulatory body or agency.

(b) This Agreement may not otherwise be amended, supplemented or waived except
by the express written consent of the parties hereto. No waiver of any provision
of this Agreement may be implied from any course of dealing between or among any
of the parties hereto or from any failure by any party hereto to assert its
rights under this Agreement on any occasion or series of occasions.

 

12. Miscellaneous

(a) No party may assign this Agreement without the prior written consent of the
other parties. This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the parties hereto.

(b) All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Agreement (each, a
“Notice”) shall be in writing and shall be (i) delivered personally, (ii) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (iii) sent by next-day or overnight mail or delivery, or (iv) sent by
facsimile transmission (provided, however, that the original copy thereof also
is sent by one of the other means specified above in this Section 13(b)):

If to the Dealer Manager:

Cole Capital Corporation

2325 East Camelback Road

Suite 1100

Phoenix, AZ 85016,

Attention: Jim Siegel, Chief Compliance Officer

Facsimile: (480) 449-7001

 

9



--------------------------------------------------------------------------------

If to the Wholesaler:

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Attention:

Facsimile:

or to such other Person or address as any party shall specify by Notice in
writing to the other parties in accordance with this Section 13(b). Each Notice
shall be deemed effective and given upon actual receipt or refusal of receipt.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the principles of choice of the
law thereof.

(d) If any party hereto initiates any legal action arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
recover from the other party all reasonable attorneys’ fees, expert witness fees
and expenses incurred by the prevailing party in connection therewith.

(e) All captions used in this Agreement are for convenience only, are not a part
hereof and are not to be used in construing or interpreting any aspect hereof.

(f) This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in multiple counterparts, each such counterpart
to be deemed an original but which all together shall constitute one and the
same instrument.

(g) If any provision of this Agreement, or the application of any provision to
any person or circumstance, shall be held to be inconsistent with any law,
ruling, rule or regulation, the remainder of this Agreement or the application
of the provision to persons or circumstances other than those as to which it is
held inconsistent, shall not be affected thereby.

If the foregoing is in accordance with your understanding of this Agreement,
please sign and return a counterpart signature page or a counterpart hereof,
whereupon this Agreement will become a binding agreement among us in accordance
with its terms.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

COLE CAPITAL CORPORATION By:

 

Name: Title: By:

 

Name: Title:

 

Confirmed, Accepted and Agreed to as of the date first above written: REALTY
CAPITAL SECURITIES, LLC By:

 

Name: Title:

[Signature Page to Wholesaling Agreement – INAV]



--------------------------------------------------------------------------------

Exhibit C-3

FORM OF WHOLESALING AGREEMENT

[            ], 2014

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Ladies and Gentlemen:

Cole Capital Corporation, a Delaware corporation (the “Dealer Manager”), with
its address at 2325 East Camelback Road, Suite 1100, Phoenix, AZ 85016, has
entered into an agreement dated as of February 10, 2011 (the “Dealer Manager
Agreement”), with Cole Corporate Income Trust, Inc. (the “Company”). Under the
Dealer Manager Agreement, the Dealer Manager serves as the Company’s exclusive
Dealer Manager in connection with a public offering (the “Offering”) of the
Company’s common stock. The shares of the Company’s stock (the “Offered Shares”)
are being issued and sold to the public on a “best efforts” basis through the
Dealer Manager and the broker-dealers and other appropriately licensed firms
participating in the Offering (the “Participating Broker-Dealers”), pursuant to
Participating Broker-Dealer Agreements between the Dealer Manager and each
Participating Broker-Dealer (each, a “Participating Broker-Dealer Agreement”).
The Dealer-Manager shall provide to the Wholesaler the form of the Participating
Broker-Dealer Agreement used by the Dealer Manager. Capitalized terms used
herein but not otherwise defined shall have the respective meanings ascribed to
them in the Dealer Manager Agreement.

In consideration of the mutual covenants and agreements contained herein,
intending to be legally bound, the parties hereby agree to the following terms
and conditions set forth in this Wholesaling Agreement (this “Agreement”):

 

1. Appointment and Acceptance of the Wholesaler

Upon the terms and subject to the conditions set forth in this Agreement, the
Dealer Manager hereby appoints Realty Capital Securities, LLC, a Delaware
limited liability company (the “Wholesaler”), and the Wholesaler hereby accepts
such appointment, as the Dealer Manager’s distribution agent to assist, through
the Wholesaler’s employees, agents, contractors, registered representatives and
all other representatives who will perform services hereunder (collectively, the
“RCS Service Providers”), the Dealer Manager with the sale of Offered Shares
through the recruitment of, and the provision of assistance to, Participating
Broker-Dealers, and the Wholesaler desires to accept such engagement; provided,
however, that nothing herein shall be construed to: (i) contravene the Company’s
appointment of the Dealer Manager as its exclusive agent and dealer manager
during the Offering Period, and the Dealer Manager’s acceptance of such
appointment, pursuant to Section 3.1 of the Dealer Manager Agreement; or
(ii) imply that the Dealer Manager shall not have sole discretion to accept or
reject any subscription for the Offered Shares in whole or in part.

 

2. Undertakings of the Wholesaler

(a) The Wholesaler will use diligent efforts to recruit certain broker-dealers
and other appropriately licensed firms to serve as Participating Broker-Dealers,
each of which shall be a member of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) in good standing, to agree to offer and sell the Offered Shares
on a best efforts basis without any commitment on the Participating
Broker-Dealers’ part to purchase any Offered Shares pursuant to a Participating
Broker-Dealer Agreement with the Dealer Manager.

(b) The Wholesaler will use diligent efforts to assist the Dealer Manager in
providing certain services to Participating Broker-Dealers in connection with
the Offering, which will consist primarily of:

(i) providing training and education regarding the Company and the offering of
the Offered Shares to Participating Broker-Dealers;



--------------------------------------------------------------------------------

(ii) providing marketing and sales support for Participating Broker-Dealers,;
and

(iii) such other assistance to Participating Broker-Dealers and their registered
representatives in marketing the Offered Shares and otherwise participating in
the Offering as shall be reasonably determined to be appropriate by the Dealer
Manager.

(c) The Wholesaler acknowledges that it is familiar with FINRA Rule 2310 and
that it will comply in all material respects with all the terms thereof to the
extent FINRA Rule 2310 applies to the conduct contemplated herein.
Notwithstanding the foregoing sentence, the Wholesaler shall not be responsible
for the obligations of the Dealer Manager under the Dealer Manager Agreement and
Section 6(i) to assure compliance with the organization and offering expenses
limitations of FINRA Rule 2310(b)(4).

 

3. Compensation and Expense Reimbursement

(a) In consideration for the Wholesaler performing its obligations under this
Agreement, the Dealer Manager shall pay the Wholesaler a sourcing fee (the
“Sourcing Fee”) equal to 1.80% of the Selling Price of each of the Offered
Shares sold by Participating Broker-Dealers who entered into dealer agreements
with the Dealer Manager primarily as a result of the efforts of RCS Service
Providers (“RCS Sales”); provided, however, the Sourcing Fee shall be payable
solely from that portion of the Dealer Manager Fee that is (i) actually received
by the Dealer Manager from the Company pursuant to Section 3,3 of the Dealer
Manager Agreement, and (ii) not reallowed to any Participating Broker-Dealer
pursuant to Section 3.3 of the Dealer Manager Agreement (a “Sourcing Fee
Reallowance”) in respect of any RCS Sales.

(b) The Sourcing Fee shall be paid substantially concurrently with the receipt
of corresponding payments to the Dealer Manager from the Company pursuant to
Section 3.3 of the Dealer Manager Agreement, but in no event no later than five
business days thereafter.

(c) The Dealer Manager also will reimburse the Wholesaler for all costs and
expenses incurred that are: (i) in connection with bona fide due diligence
activities; and (ii) incident to the Offering, but only to the extent such costs
or expenses (A) are permitted pursuant to prevailing rules and regulations of
FINRA, (B) would have been incurred by the Dealer Manager if the Wholesaler had
not incurred them, and (C) are otherwise eligible for reimbursement from the
Company pursuant to Section 3.6 of the Dealer Manager Agreement. The Wholesaler
will present the Dealer Manager with itemized and detailed invoices for all
incurred costs and expenses that are reimbursable pursuant to this Section 3(c).
The Dealer Manager will submit such request to the Company within five business
days following receipt of such invoices and will reimburse the Wholesaler within
five business days following receipt of funds from the Company for such
reimbursement.

 

4. Representations and Warranties of the Dealer Manager

(a) The Dealer Manager is a corporation duly organized and validly existing
under the laws of the State of Delaware, with full power and authority to
conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Dealer Manager, constitutes a legal, valid and binding agreement of the Dealer
Manager, enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles relating to the availability of remedies,
and except to the extent that the enforceability of the indemnity provisions
contained in this Agreement may be limited under applicable securities laws.

(c) The Dealer Manager (A) is duly registered as a broker-dealer pursuant to the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (B) is a member of FINRA in good standing, (C) is a broker or

 

2



--------------------------------------------------------------------------------

dealer registered as such in those states and jurisdictions where the Dealer
Manager is required to be registered in order to provide the services
contemplated by this Agreement and the Dealer Manager Agreement, and (D) it and
those of its employees and representatives who are required to have approvals,
licenses or registrations to act under this Agreement have all applicable
required approvals, licenses and registrations to act under this Agreement.
There is no provision in the Dealer Manager’s FINRA membership agreement that
would prohibit or restrict the ability of the Dealer Manager to carry out the
services related to the Offering as contemplated by this Agreement and the
Dealer Manager Agreement or to perform its obligations hereunder and thereunder.
With respect to its participation in the offer and sale of the Offered Shares
(including, without limitation any resales and transfers of Offered Shares), the
Dealer Manager shall comply in all material respects with all applicable
requirements of (1) the Securities Act of 1933, as amended (the “Securities
Act”), and the applicable rules and regulations promulgated thereunder (the
“Securities Act Regulations”), the Exchange Act and the applicable rules and
regulations promulgated thereunder (the “Exchange Act Regulations”) and all
other federal rules and regulations applicable to the Offering and the sale of
the Offered Shares, (2) applicable state securities or “blue sky” laws, and
(3) the rules set forth in the FINRA rulebook applicable to the Offering, which
currently consists of rules promulgated by FINRA, the National Association of
Securities Dealers (“NASD”) and the New York Stock Exchange (collectively, the
“FINRA Rules”), specifically including, but not in any way limited to, FINRA
Rule 2310, FINRA Rule 5110, FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Dealer Manager and its representatives have all required Governmental
Licenses and have made all filings and registrations with federal and state
governmental and regulatory agencies required to conduct their business and to
perform their obligations under this Agreement and the Dealer Manager Agreement,
except where the inability of such Governmental Licenses to be in full force and
effect would not have a material adverse effect on the business, properties,
financial position, results of operations or cash flows of the Dealer Manager or
as otherwise may be disclosed in the Registration Statement and the Prospectus.
The performance of the obligations of the Dealer Manager under this Agreement
and the Dealer Manager Agreement will not (A) violate or result in a breach of
any provisions of its articles of incorporation or by-laws (or similar
instruments or documents) or any order, law or regulation binding upon it, and
(B) result in a material breach of any provisions of any agreement or instrument
to which it is a party or which is otherwise binding upon it.

 

5. Representations and Warranties of the Wholesaler

The Wholesaler represents and warrants to the Dealer Manager:

(a) The Wholesaler is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, with full power and authority
to conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Wholesaler and, assuming due authorization, execution and delivery of this
Agreement by the Dealer Manager, constitutes a legal, valid and binding
agreement of the Wholesaler, enforceable against the Wholesaler in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles relating to the
availability of remedies, and except to the extent that the enforceability of
the indemnity provisions contained in this Agreement may be limited under
applicable securities laws.

(c) The Wholesaler (i) is duly registered as a broker-dealer pursuant to the
provisions of the Exchange Act, (ii) is a member of FINRA in good standing,
(iii) is a broker or dealer registered as such in those states and jurisdictions
where the Wholesaler is required to be registered in order to provide the
services contemplated by this Agreement, and (iv) it and those of its employees
and representatives who are required to have approvals, licenses or
registrations to act under this Agreement have all applicable required
approvals, licenses and registrations to act under this Agreement. There is no
provision in the Wholesaler’s FINRA membership agreement that would prohibit or
restrict the ability of the Wholesaler to carry out the services related to the
Offering as contemplated by this Agreement or to perform its obligations
hereunder. With respect to its participation in the offer and sale of the
Offered Shares (including, without

 

3



--------------------------------------------------------------------------------

limitation any resales and transfers of Offered Shares), the Wholesaler agrees
to comply in all material respects with all applicable requirements, in each
case to the extent such requirements are applicable to the Wholesaler in
connection with the performance of its obligations hereunder, of (i) the
Securities Act, the Exchange Act, the Securities Act Regulations and the
Exchange Act Regulations and all other federal rules and regulations applicable
to the Offering and the sale of the Offered Shares, (ii) applicable state
securities or “blue sky” laws, and (iii) the FINRA Rules, specifically
including, but not in any way limited to, FINRA Rule 2310, FINRA Rule 5110,
FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Wholesaler and those of its employees and representatives who are
required to have Governmental Licenses have all required Governmental Licenses
and have made all filings and registrations with federal and state governmental
and regulatory agencies required to conduct their business and to perform their
obligations under this Agreement. The performance of the obligations of the
Wholesaler under this Agreement will not violate or result in a breach of any
provisions of its articles of incorporation or by-laws (or similar instruments
or documents) or any agreement, instrument, order, law or regulation binding
upon it.

(e) To the extent required by applicable law in connection with the transactions
contemplated in this Agreement, the Wholesaler represents that it has
established and implemented an anti-money laundering compliance program (“AML
Program”) in accordance with applicable law, including applicable FINRA Rules,
Exchange Act Regulations, the USA PATRIOT Act and implementing regulations,
specifically including, but not limited to, Section 352 of the International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (the “Money
Laundering Abatement Act,” and together with the USA PATRIOT Act, the “AML
Rules”) reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the offering and sale of the Offered Shares. The
Wholesaler further represents that it is currently in compliance with all AML
Rules, specifically including, but not limited to, the Customer Identification
Program requirements under Section 326 of the Money Laundering Abatement Act;
has Know Your Customer (KYC) policies and procedures in place; that the AML
Program has been adopted by a person with sufficient authority to oversee the
AML policies and procedures; that the AML Program has education and/or training
programs for officers and employees regarding AML policies and procedures; and
that the Wholesaler will remain in compliance with such requirements. The
Wholesaler shall, upon request by the Dealer Manager or the Company, provide a
certification that, as of the date of such certification, (i) its AML Program
then in effect is consistent with the AML Rules and (ii) it is currently in
compliance with its AML Program and all AML Rules, specifically including, but
not limited to, the Customer Identification Program requirements under
Section 326 of the Money Laundering Abatement Act.

 

6. Covenants of the Dealer Manager

(a) The Dealer Manager shall comply with the record keeping requirements of the
Exchange Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated
under the Exchange Act. The Dealer Manager will make such documents and records
available to (i) the Wholesaler, upon reasonable request, and
(ii) representatives of the Securities and Exchange Commission (“SEC”), FINRA
and applicable state securities administrators upon the receipt of an
appropriate document subpoena or other appropriate request for documents from
any such agency; provided, however, that if the Dealer Manager determines, in
its sole discretion, not to provide documents in accordance with this section,
it may oppose such document subpoena or other request, provided that the Dealer
Manager shall be responsible for all reasonable direct costs of such opposition.
The Dealer Manager further agrees to keep such required records with respect to
each customer who purchases Offered Shares, the customer’s suitability and the
amount of Offered Shares sold, and to retain such records for six years or such
period of time as may be required by the SEC, any state securities commission,
FINRA or the Company, whichever is later. The Wholesaler, agree that the Dealer
Manager can satisfy its recordkeeping obligations hereunder by contractually
requiring such information to be maintained by the Participating Broker-Dealers,
investment advisors or banks offering the Offered Shares.

(b) The Dealer Manager shall abide by and comply with: (i) the privacy standards
and requirements of the Gramm-Leach Bliley Act of 1999 (“GLB Act”); (ii) the
privacy standards and requirements of any other applicable

 

4



--------------------------------------------------------------------------------

federal or state law; (iii) any reasonable written privacy policies and
standards provided to the Dealer Manager by the Wholesaler and the Company; and
(d) the Dealer Manager’s own internal privacy policies and procedures, each as
may be amended from time to time.

(c) To the extent the Dealer Manager directly sells Offered Shares, the Dealer
Manager will only offer and sell Offered Shares in jurisdictions in which
qualifications or exemptions for the offer and sale of the Offered Shares are in
effect as of the relevant date (“Qualified Jurisdictions”). No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Dealer Manager is familiar with Rule 15c2-8 under the Exchange Act,
relating to the distribution of preliminary and final Prospectuses, and confirms
that it has complied and will comply therewith.

(e) The Dealer Manager will notify the Wholesaler immediately (i) when any
amendment to the Registration Statement shall have become effective, (ii) of the
issuance by the SEC or any other Federal or state regulatory body of any order
suspending the effectiveness of the Registration Statement under the Securities
Act or the registration of Offered Shares under the Blue Sky or securities laws
of any state or other jurisdiction or any order or decree enjoining the offering
or the use of the Prospectus or of the institution, or notice of the intended
institution, of any action or proceeding for that purpose, and (iii) when any
Prospectus shall have been filed under the Securities Act with the SEC.

(f) The Dealer Manager will deliver to the Wholesaler as promptly as practicable
from time to time during the period when the Prospectus is required to be
delivered under the Securities Act, with reasonable quantities of copies of the
Prospectus (as amended or supplemented), as provided by the Company, for
delivery to investors and for the purposes contemplated by the Securities Act or
any rules or regulations thereunder.

(g) The Dealer Manager will provide a reasonable amount of Authorized Sales
Material to the Wholesaler as and when requested by the Wholesaler, subject to
receipt of such material by the Dealer Manager from the Company.

(h) The Dealer Manager shall be responsible for the timely filing of all
documents and information to be filed with the Corporate Financing Department of
FINRA, as required under FINRA Rules 5110(b)(5) and 5110(b)(6), and shall have
and maintain internal controls sufficient to monitor compliance with the
organization and offering expense limitations of FINRA Rule 2310(b)(4).

(i) The Dealer Manager shall comply, in all material respects, with all
applicable laws, and the applicable rules and regulations of FINRA, the SEC,
state securities administrators and any other applicable regulatory body in
connection with the Offering.

 

7. Covenants of the Wholesaler

(a) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, comply, with the record keeping requirements of
the Exchange Act, including but not limited to, Rules 17a-3 and 17a-4
promulgated under the Exchange Act. The Wholesaler will make such documents and
records available to (i) the Dealer Manager and the Company upon reasonable
request, and (ii) representatives of the SEC, FINRA and applicable state
securities administrators upon the receipt of an appropriate document subpoena
or other appropriate request for documents from any such agency; provided,
however, that in the event the Wholesaler determines, in its sole discretion,
not to provide documents in accordance with this section, it may oppose such
document subpoena or other request, provided that the Wholesaler shall be
responsible for all reasonable direct costs of such opposition.

(b) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, abide by and comply with (i) the privacy standards
and requirements of the GLB Act; (ii) the privacy standards and requirements of
any other applicable federal or

 

5



--------------------------------------------------------------------------------

state law; (iii) any reasonable written privacy policies and standards provided
to the Wholesaler by the Dealer Manager and the Company; and (iv) the
Wholesaler’s own internal privacy policies and procedures, each as may be
amended from time to time.

(c) To the extent the Wholesaler directly sells Offered Shares in connection
with the performance of its obligations hereunder, the Wholesaler will only
offer and sell Offered Shares in Qualified Jurisdictions. No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Wholesaler is familiar with Rule 15c2-8 under the Exchange Act, relating
to the distribution of preliminary and final Prospectuses, and confirms that it
will, to the extent applicable to the Wholesaler in connection with the
performance of its obligations hereunder, comply with Rule 15c2-8 under the
Exchange Act.

(e) The Dealer Manager will provide the Wholesaler with certain Authorized Sales
Materials to be used by the Wholesaler and the Participating Broker-Dealers in
connection with the Offering. If the Wholesaler elects to use such Authorized
Sales Materials in connection with the performance of its obligations hereunder,
then the Wholesaler agrees that such material shall not be used by it in
connection with the Offering and that it will direct Participating
Broker-Dealers not to make such use of any Authorized Sales Materials unless
accompanied or preceded by the Prospectus. If the Wholesaler elects to use such
Authorized Sales Materials in connection with the performance of its obligations
hereunder, the Wholesaler will only use Authorized Sales Materials provided by
the Dealer Manager. The Wholesaler shall not give or provide any information or
make any representation other than those contained in the Prospectus or the
Authorized Sales Materials. The Wholesaler will not use any “broker-dealer use
only” Authorized Sales Materials with members of the public in connection with
offers or sales or the Offered Shares.

(f) The Wholesaler will suspend or terminate the offering and sale of the
Offered Shares by the Wholesaler upon request of the Company at any time and
resume offering and sale of the Offered Shares upon subsequent request of the
Company if required to do so in connection with the performance of its
obligations hereunder.

(g) The Wholesaler will provide to the Company and the Dealer Manager as soon as
practicable upon receipt by the Wholesaler copies of any written or otherwise
documented customer complaints received by the Wholesaler from Participating
Broker-Dealers relating in any way to the Offering (including, but not limited
to, the manner in which the Offered Shares are offered by any Participating
Broker-Dealer), the Offered Shares or the Company.

(h) Other than with respect to use of Authorized Sales Materials or the
Prospectus or otherwise pursuant to or in connection with this Agreement, the
Wholesaler will not, without the Company’s prior written consent, make a
source-identifying use of (i) the Company’s name, brand, logo or trademark or
any reasonably similar variant or derivative thereof or (ii) the “ Cole” name,
brand, logo or trademark or any reasonably similar variant or derivative
thereof.

(i) The Wholesaler shall under no circumstances engage in any activities
hereunder in any jurisdiction (i) in which the Dealer Manager has not informed
the Wholesaler that counsel’s advice has been received that the Offered Shares
are qualified for sale or are exempt under the applicable securities or Blue Sky
laws thereof, or (ii) in which the Wholesaler may not lawfully engage.

(j) The Wholesaler shall comply, in all material respects, with all applicable
laws, and the applicable rules and regulations of FINRA, the SEC, state
securities administrators and any other applicable regulatory body in connection
with the Offering.

 

8. Indemnification; Contribution

(a) The Dealer Manager will indemnify, defend (subject to Section 4 of the
Dealer Manager Agreement) and hold harmless the Wholesaler, its affiliates and
their respective officers, directors, shareholders, members, partners, other

 

6



--------------------------------------------------------------------------------

equity-holders and control persons (collectively, the “Other Indemnified
Parties”), from and against any losses, claims (including the reasonable costs
of investigation and legal fees), damages or liabilities (or actions in respect
thereof), to which the Wholesaler, its affiliates or their respective Other
Indemnified Parties may become subject under the Securities Act or the Exchange
Act, or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any inaccuracy
in or breach of a representation or warranty contained herein by the Dealer
Manager, any breach of a covenant or agreement contained herein of the Dealer
Manager, or any failure by the Dealer Manager to comply with state or federal
securities law applicable to the Offering; (ii) any untrue statement or alleged
untrue statement of a material fact contained in the information relating to the
Dealer Manager that appears in the Dealer Manager Sections of the Prospectus or
any amendment thereof, or arise out of or are based upon the omission or alleged
omission to state in the Dealer Manager Sections a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (iii) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Offered Shares by the Dealer Manager. The Dealer
Manager will reimburse the Wholesaler and its Other Indemnified Parties for any
legal or other expenses reasonably incurred by such Wholesaler, its affiliates
and their respective Other Indemnified Parties in connection with investigating
or defending such loss, claim, damage, liability or action.

(b) The Wholesaler will indemnify, defend and hold harmless the Dealer Manager,
the Company and their respective Other Indemnified Parties, from and against any
losses, claims (including the reasonable costs of investigation and legal fees),
damages or liabilities (or actions in respect thereof), to which the Dealer
Manager, the Company and any of their respective Other Indemnified Parties may
become subject under the Securities Act or the Exchange Act, or otherwise,
insofar as such losses, claims (including the reasonable costs of investigation
and legal fees), damages or liabilities (or actions in respect thereof) arise
out of or are based upon: (i) any inaccuracy in or breach of a representation or
warranty contained herein by the Wholesaler, any breach of a covenant or
agreement contained herein of the Wholesaler, or any failure by the Wholesaler
to comply with state or federal securities laws applicable to the Offering; and
(ii) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Wholesaler.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party, notify the indemnifying party in writing
of the commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under this Section 8 unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
this Agreement. The indemnifying party shall be entitled to appoint counsel of
the indemnifying party’s choice at the indemnifying party’s expense to represent
the indemnified party in any action for which indemnification is sought (in
which case the indemnifying party shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be subject to approval by the indemnified party, not to be unreasonably withheld
or delayed. Notwithstanding the indemnifying party’s election to appoint counsel
to represent the indemnified party in an action, the indemnified party shall
have the right to employ and select separate counsel (including local counsel),
subject to approval by the indemnifying party not to be unreasonably withheld or
delayed, and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
for the indemnified party (subject to approval by the indemnified party not to
be unreasonably withheld or delayed) to represent the indemnified party within a
reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party may
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be

 

7



--------------------------------------------------------------------------------

sought hereunder but may not do so without the prior written consent of the
indemnified parties, unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding.

(d) If the right to indemnification provided for in this Section 8 would by its
terms be available to a person hereunder, but is held to be unavailable by a
court of competent jurisdiction for any reason, then each indemnifying party
shall contribute to the aggregate amount paid or payable by such indemnified
party as a result of such Losses and expenses in respect thereof, as incurred,
in such proportion as is appropriate to reflect the relative fault of the Dealer
Manager and the Wholesaler, as applicable, in connection with the statements,
omissions or other circumstances which resulted in such Losses or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Dealer Manager and the Wholesaler, as applicable, shall be determined by
reference to, among other things, the parties’ relative intent, knowledge, and
access to information. It is understood that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(d).
Notwithstanding the provisions of this Section 8(d), the Dealer Manager shall
not be required to contribute any amount in excess of the total price of the
Offering Shares sold by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), each Other Indemnified
Party affiliate of the Dealer Manager shall have the same rights to contribution
as the Dealer Manager and each Other Indemnified Party of the Wholesaler shall
have the same rights to contribution as the Wholesaler.

 

9. Relationship of Wholesaler, Participating Broker-Dealers and the Dealer
Manager

(a) The obligations of each of the Wholesaler and the Participating
Broker-Dealers are several and not joint. Nothing herein contained shall
constitute the Wholesaler and the Participating Broker-Dealers, or any of them,
as an association, partnership, unincorporated business or other separate
entity. The Dealer Manager and the Company shall be under no liability to the
Wholesaler except for lack of good faith and for obligations expressly assumed
by the Dealer Manager and the Company in this Agreement.

(b) The parties hereto acknowledge that, other than as expressly set forth
herein, the Wholesaler is not authorized to act as agent of the Dealer Manager
or the Company in any connection or transaction, and the Wholesaler agrees that
it will not so act or purport to so act.

(c) The parties hereto acknowledge that the Wholesaler’s obligations under this
Agreement, including without limitation the Wholesaler Exclusivity have no
impact on, and in no way release the Dealer Manager from, the Dealer Manager’s
obligations and rights to act as the dealer manager for the Company pursuant to
Section 3.1 of the Dealer Manager Agreement.

 

10. Termination

This Agreement shall terminate upon the earlier to occur of (i) termination of
the Offering, (ii) the Second Closing (as defined in the Equity Purchase
Agreement (the “Equity Purchase Agreement”), dated as of September 30, 2014, by
and between ARC Properties Operating Partnership, L.P. and RCS Capital
Corporation), (iii) termination of the Equity Purchase Agreement or
(iv) December 31, 2014.

(a) Wholesaler may terminate this Agreement at any time by giving ten days’
prior written notice thereof to the other parties hereto. This Agreement
automatically shall terminate with no further action by any party hereto if the
Wholesaler or the Dealer Manager ceases to be a member in good standing of
FINRA, or with the securities commission of the state in which its principal
office is located. The Wholesaler will notify the Dealer Manager immediately if
the Wholesaler ceases to be a member in good standing of FINRA or with the
securities commission of any state in which the Wholesaler is currently
registered or licensed. The Dealer Manager will notify the Wholesaler
immediately if the Dealer Manager ceases to be a member in good standing of
FINRA or with the securities commission of any state in which the Dealer Manager
is currently registered or licensed.

 

8



--------------------------------------------------------------------------------

(b) In the event of termination under Section 11(b), the Dealer Manager will
continue to pay any Sourcing Fees with respect to RCS Sales to the Wholesaler
and reimburse costs and expenses incurred, to the extent reimbursable under
Section 3(c), for so long as Offered Shares remain outstanding (it being
understood and agreed that the calculation of the Sourcing Fees in such event
shall take into account the number of Offered Shares sold primarily from the
efforts of RCS Service Providers in the Offering). Notwithstanding the foregoing
sentence, the Dealer Manager will not continue to pay the Sourcing Fee to the
Wholesaler and reimburse costs and expenses related to the Offering incurred by
the Wholesaler pursuant to Section 3(c) subsequent to the termination of the
Offering to the extent, but only to the extent, that such payments or
reimbursements would cause the total underwriting compensation (as defined in
accordance with applicable FINRA rules) paid with respect to the Offering to
exceed 10% of the gross proceeds from the sale of the Offered Shares calculated
as of the termination of the Offering.

(c) The termination of this Agreement for any reason shall not affect (i) the
Wholesaler’s obligations under the second sentence of Section 10(a), (ii) the
indemnification obligations under Section 8, or (iii) this Section 10. Without
limiting the foregoing, the provisions of this Agreement shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.

 

11. Amendment

(a) The Dealer Manager has the right, subject to written consent from the other
parties hereto which shall not be unreasonably withheld or delayed, to amend
this Agreement as necessary, in the reasonable opinion of outside counsel to the
Dealer Manager, to comply with applicable law or the requirements of any
governmental or self-regulatory body or agency.

(b) This Agreement may not otherwise be amended, supplemented or waived except
by the express written consent of the parties hereto. No waiver of any provision
of this Agreement may be implied from any course of dealing between or among any
of the parties hereto or from any failure by any party hereto to assert its
rights under this Agreement on any occasion or series of occasions.

 

12. Miscellaneous

(a) No party may assign this Agreement without the prior written consent of the
other parties. This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the parties hereto.

(b) All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Agreement (each, a
“Notice”) shall be in writing and shall be (i) delivered personally, (ii) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (iii) sent by next-day or overnight mail or delivery, or (iv) sent by
facsimile transmission (provided, however, that the original copy thereof also
is sent by one of the other means specified above in this Section 13(b)):

If to the Dealer Manager:

Cole Capital Corporation

2325 East Camelback Road

Suite 1100

Phoenix, AZ 85016,

Attention: Jim Siegel, Chief Compliance Officer

Facsimile: (480) 449-7001

 

9



--------------------------------------------------------------------------------

If to the Wholesaler:

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Attention:

Facsimile:

or to such other Person or address as any party shall specify by Notice in
writing to the other parties in accordance with this Section 13(b). Each Notice
shall be deemed effective and given upon actual receipt or refusal of receipt.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the principles of choice of the
law thereof.

(d) If any party hereto initiates any legal action arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
recover from the other party all reasonable attorneys’ fees, expert witness fees
and expenses incurred by the prevailing party in connection therewith.

(e) All captions used in this Agreement are for convenience only, are not a part
hereof and are not to be used in construing or interpreting any aspect hereof.

(f) This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in multiple counterparts, each such counterpart
to be deemed an original but which all together shall constitute one and the
same instrument.

(g) If any provision of this Agreement, or the application of any provision to
any person or circumstance, shall be held to be inconsistent with any law,
ruling, rule or regulation, the remainder of this Agreement or the application
of the provision to persons or circumstances other than those as to which it is
held inconsistent, shall not be affected thereby.

If the foregoing is in accordance with your understanding of this Agreement,
please sign and return a counterpart signature page or a counterpart hereof,
whereupon this Agreement will become a binding agreement among us in accordance
with its terms.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

COLE CAPITAL CORPORATION By:

 

Name: Title: By:

 

Name: Title:

 

Confirmed, Accepted and Agreed to as of the date first above written: REALTY
CAPITAL SECURITIES, LLC By:

 

Name: Title:

[Signature Page to Wholesaling Agreement – CCIT]



--------------------------------------------------------------------------------

Exhibit C-4

WHOLESALING AGREEMENT

[            ], 2014

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Ladies and Gentlemen:

Cole Capital Corporation, a Delaware corporation (the “Dealer Manager”), with
its address at 2325 East Camelback Road, Suite 1100, Phoenix, AZ 85016, has
entered into an agreement dated as of January 26, 2012 (the “Dealer Manager
Agreement”), with Cole Credit Property Trust IV, INC. (the “Company”). Under the
Dealer Manager Agreement, the Dealer Manager serves as the Company’s exclusive
Dealer Manager in connection with a public offering (the “Offering”) of the
Company’s common stock. The shares of the Company’s stock (the “Offered Shares”)
are being issued and sold to the public on a “best efforts” basis through the
Dealer Manager and the broker-dealers and other appropriately licensed firms
participating in the Offering (the “Participating Broker-Dealers”), pursuant to
Participating Broker-Dealer Agreements between the Dealer Manager and each
Participating Broker-Dealer (each, a “Participating Broker-Dealer Agreement”).
The Dealer-Manager shall provide to the Wholesaler the form of the Participating
Broker-Dealer Agreement used by the Dealer Manager. Capitalized terms used
herein but not otherwise defined shall have the respective meanings ascribed to
them in the Dealer Manager Agreement.

In consideration of the mutual covenants and agreements contained herein,
intending to be legally bound, the parties hereby agree to the following terms
and conditions set forth in this Wholesaling Agreement (this “Agreement”):

 

1. Appointment and Acceptance of the Wholesaler

Upon the terms and subject to the conditions set forth in this Agreement, the
Dealer Manager hereby appoints Realty Capital Securities, LLC, a Delaware
limited liability company (the “Wholesaler”), and the Wholesaler hereby accepts
such appointment, as the Dealer Manager’s distribution agent to assist, through
the Wholesaler’s employees, agents, contractors, registered representatives and
all other representatives who will perform services hereunder (collectively, the
“RCS Service Providers”), the Dealer Manager with the sale of Offered Shares
through the recruitment of, and the provision of assistance to, Participating
Broker-Dealers, and the Wholesaler desires to accept such engagement; provided,
however, that nothing herein shall be construed to: (i) contravene the Company’s
appointment of the Dealer Manager as its exclusive agent and dealer manager
during the Offering Period, and the Dealer Manager’s acceptance of such
appointment, pursuant to Section 3.1 of the Dealer Manager Agreement; or
(ii) imply that the Dealer Manager shall not have sole discretion to accept or
reject any subscription for the Offered Shares in whole or in part.

 

2. Undertakings of the Wholesaler

(a) The Wholesaler will use diligent efforts to recruit certain broker-dealers
and other appropriately licensed firms to serve as Participating Broker-Dealers,
each of which shall be a member of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) in good standing, to agree to offer and sell the Offered Shares
on a best efforts basis without any commitment on the Participating
Broker-Dealers’ part to purchase any Offered Shares pursuant to a Participating
Broker-Dealer Agreement with the Dealer Manager.

(b) The Wholesaler will use diligent efforts to assist the Dealer Manager in
providing certain services to Participating Broker-Dealers in connection with
the Offering, which will consist primarily of:

(i) providing training and education regarding the Company and the offering of
the Offered Shares to Participating Broker-Dealers;



--------------------------------------------------------------------------------

(ii) providing marketing and sales support for Participating Broker-Dealers,;
and

(iii) such other assistance to Participating Broker-Dealers and their registered
representatives in marketing the Offered Shares and otherwise participating in
the Offering as shall be reasonably determined to be appropriate by the Dealer
Manager.

(c) The Wholesaler acknowledges that it is familiar with FINRA Rule 2310 and
that it will comply in all material respects with all the terms thereof to the
extent FINRA Rule 2310 applies to the conduct contemplated herein.
Notwithstanding the foregoing sentence, the Wholesaler shall not be responsible
for the obligations of the Dealer Manager under the Dealer Manager Agreement and
Section 6(i) to assure compliance with the organization and offering expenses
limitations of FINRA Rule 2310(b)(4).

 

3. Compensation and Expense Reimbursement

(a) In consideration for the Wholesaler performing its obligations under this
Agreement, the Dealer Manager shall pay the Wholesaler a sourcing fee (the
“Sourcing Fee”) equal to 1.80% of the Selling Price of each of the Offered
Shares sold by Participating Broker-Dealers who entered into dealer agreements
with the Dealer Manager primarily as a result of the efforts of RCS Service
Providers (“RCS Sales”); provided, however, the Sourcing Fee shall be payable
solely from that portion of the Dealer Manager Fee that is (i) actually received
by the Dealer Manager from the Company pursuant to Section 3,3 of the Dealer
Manager Agreement, and (ii) not reallowed to any Participating Broker-Dealer
pursuant to Section 3.3 of the Dealer Manager Agreement (a “Sourcing Fee
Reallowance”) in respect of any RCS Sales.

(b) The Sourcing Fee shall be paid substantially concurrently with the receipt
of corresponding payments to the Dealer Manager from the Company pursuant to
Section 3.3 of the Dealer Manager Agreement, but in no event no later than five
business days thereafter.

(c) The Dealer Manager also will reimburse the Wholesaler for all costs and
expenses incurred that are: (i) in connection with bona fide due diligence
activities; and (ii) incident to the Offering, but only to the extent such costs
or expenses (A) are permitted pursuant to prevailing rules and regulations of
FINRA, (B) would have been incurred by the Dealer Manager if the Wholesaler had
not incurred them, and (C) are otherwise eligible for reimbursement from the
Company pursuant to Section 3.6 of the Dealer Manager Agreement. The Wholesaler
will present the Dealer Manager with itemized and detailed invoices for all
incurred costs and expenses that are reimbursable pursuant to this Section 3(c).
The Dealer Manager will submit such request to the Company within five business
days following receipt of such invoices and will reimburse the Wholesaler within
five business days following receipt of funds from the Company for such
reimbursement.

 

4. Representations and Warranties of the Dealer Manager

(a) The Dealer Manager is a corporation duly organized and validly existing
under the laws of the State of Delaware, with full power and authority to
conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Dealer Manager, constitutes a legal, valid and binding agreement of the Dealer
Manager, enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles relating to the availability of remedies,
and except to the extent that the enforceability of the indemnity provisions
contained in this Agreement may be limited under applicable securities laws.

(c) The Dealer Manager (A) is duly registered as a broker-dealer pursuant to the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (B) is a member of FINRA in good standing, (C) is a broker or

 

2



--------------------------------------------------------------------------------

dealer registered as such in those states and jurisdictions where the Dealer
Manager is required to be registered in order to provide the services
contemplated by this Agreement and the Dealer Manager Agreement, and (D) it and
those of its employees and representatives who are required to have approvals,
licenses or registrations to act under this Agreement have all applicable
required approvals, licenses and registrations to act under this Agreement.
There is no provision in the Dealer Manager’s FINRA membership agreement that
would prohibit or restrict the ability of the Dealer Manager to carry out the
services related to the Offering as contemplated by this Agreement and the
Dealer Manager Agreement or to perform its obligations hereunder and thereunder.
With respect to its participation in the offer and sale of the Offered Shares
(including, without limitation any resales and transfers of Offered Shares), the
Dealer Manager shall comply in all material respects with all applicable
requirements of (1) the Securities Act of 1933, as amended (the “Securities
Act”), and the applicable rules and regulations promulgated thereunder (the
“Securities Act Regulations”), the Exchange Act and the applicable rules and
regulations promulgated thereunder (the “Exchange Act Regulations”) and all
other federal rules and regulations applicable to the Offering and the sale of
the Offered Shares, (2) applicable state securities or “blue sky” laws, and
(3) the rules set forth in the FINRA rulebook applicable to the Offering, which
currently consists of rules promulgated by FINRA, the National Association of
Securities Dealers (“NASD”) and the New York Stock Exchange (collectively, the
“FINRA Rules”), specifically including, but not in any way limited to, FINRA
Rule 2310, FINRA Rule 5110, FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Dealer Manager and its representatives have all required Governmental
Licenses and have made all filings and registrations with federal and state
governmental and regulatory agencies required to conduct their business and to
perform their obligations under this Agreement and the Dealer Manager Agreement,
except where the inability of such Governmental Licenses to be in full force and
effect would not have a material adverse effect on the business, properties,
financial position, results of operations or cash flows of the Dealer Manager or
as otherwise may be disclosed in the Registration Statement and the Prospectus.
The performance of the obligations of the Dealer Manager under this Agreement
and the Dealer Manager Agreement will not (A) violate or result in a breach of
any provisions of its articles of incorporation or by-laws (or similar
instruments or documents) or any order, law or regulation binding upon it, and
(B) result in a material breach of any provisions of any agreement or instrument
to which it is a party or which is otherwise binding upon it.

 

5. Representations and Warranties of the Wholesaler

The Wholesaler represents and warrants to the Dealer Manager:

(a) The Wholesaler is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, with full power and authority
to conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Wholesaler and, assuming due authorization, execution and delivery of this
Agreement by the Dealer Manager, constitutes a legal, valid and binding
agreement of the Wholesaler, enforceable against the Wholesaler in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles relating to the
availability of remedies, and except to the extent that the enforceability of
the indemnity provisions contained in this Agreement may be limited under
applicable securities laws.

(c) The Wholesaler (i) is duly registered as a broker-dealer pursuant to the
provisions of the Exchange Act, (ii) is a member of FINRA in good standing,
(iii) is a broker or dealer registered as such in those states and jurisdictions
where the Wholesaler is required to be registered in order to provide the
services contemplated by this Agreement, and (iv) it and those of its employees
and representatives who are required to have approvals, licenses or
registrations to act under this Agreement have all applicable required
approvals, licenses and registrations to act under this Agreement. There is no
provision in the Wholesaler’s FINRA membership agreement that would prohibit or
restrict the ability of the Wholesaler to carry out the services related to the
Offering as contemplated by this Agreement or to perform its obligations
hereunder. With respect to its participation in the offer and sale of the
Offered Shares (including, without

 

3



--------------------------------------------------------------------------------

limitation any resales and transfers of Offered Shares), the Wholesaler agrees
to comply in all material respects with all applicable requirements, in each
case to the extent such requirements are applicable to the Wholesaler in
connection with the performance of its obligations hereunder, of (i) the
Securities Act, the Exchange Act, the Securities Act Regulations and the
Exchange Act Regulations and all other federal rules and regulations applicable
to the Offering and the sale of the Offered Shares, (ii) applicable state
securities or “blue sky” laws, and (iii) the FINRA Rules, specifically
including, but not in any way limited to, FINRA Rule 2310, FINRA Rule 5110,
FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Wholesaler and those of its employees and representatives who are
required to have Governmental Licenses have all required Governmental Licenses
and have made all filings and registrations with federal and state governmental
and regulatory agencies required to conduct their business and to perform their
obligations under this Agreement. The performance of the obligations of the
Wholesaler under this Agreement will not violate or result in a breach of any
provisions of its articles of incorporation or by-laws (or similar instruments
or documents) or any agreement, instrument, order, law or regulation binding
upon it.

(e) To the extent required by applicable law in connection with the transactions
contemplated in this Agreement, the Wholesaler represents that it has
established and implemented an anti-money laundering compliance program (“AML
Program”) in accordance with applicable law, including applicable FINRA Rules,
Exchange Act Regulations, the USA PATRIOT Act and implementing regulations,
specifically including, but not limited to, Section 352 of the International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (the “Money
Laundering Abatement Act,” and together with the USA PATRIOT Act, the “AML
Rules”) reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the offering and sale of the Offered Shares. The
Wholesaler further represents that it is currently in compliance with all AML
Rules, specifically including, but not limited to, the Customer Identification
Program requirements under Section 326 of the Money Laundering Abatement Act;
has Know Your Customer (KYC) policies and procedures in place; that the AML
Program has been adopted by a person with sufficient authority to oversee the
AML policies and procedures; that the AML Program has education and/or training
programs for officers and employees regarding AML policies and procedures; and
that the Wholesaler will remain in compliance with such requirements. The
Wholesaler shall, upon request by the Dealer Manager or the Company, provide a
certification that, as of the date of such certification, (i) its AML Program
then in effect is consistent with the AML Rules and (ii) it is currently in
compliance with its AML Program and all AML Rules, specifically including, but
not limited to, the Customer Identification Program requirements under
Section 326 of the Money Laundering Abatement Act.

 

6. Covenants of the Dealer Manager

(a) The Dealer Manager shall comply with the record keeping requirements of the
Exchange Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated
under the Exchange Act. The Dealer Manager will make such documents and records
available to (i) the Wholesaler, upon reasonable request, and
(ii) representatives of the Securities and Exchange Commission (“SEC”), FINRA
and applicable state securities administrators upon the receipt of an
appropriate document subpoena or other appropriate request for documents from
any such agency; provided, however, that if the Dealer Manager determines, in
its sole discretion, not to provide documents in accordance with this section,
it may oppose such document subpoena or other request, provided that the Dealer
Manager shall be responsible for all reasonable direct costs of such opposition.
The Dealer Manager further agrees to keep such required records with respect to
each customer who purchases Offered Shares, the customer’s suitability and the
amount of Offered Shares sold, and to retain such records for six years or such
period of time as may be required by the SEC, any state securities commission,
FINRA or the Company, whichever is later. The Wholesaler, agree that the Dealer
Manager can satisfy its recordkeeping obligations hereunder by contractually
requiring such information to be maintained by the Participating Broker-Dealers,
investment advisors or banks offering the Offered Shares.

(b) The Dealer Manager shall abide by and comply with: (i) the privacy standards
and requirements of the Gramm-Leach Bliley Act of 1999 (“GLB Act”); (ii) the
privacy standards and requirements of any other applicable

 

4



--------------------------------------------------------------------------------

federal or state law; (iii) any reasonable written privacy policies and
standards provided to the Dealer Manager by the Wholesaler and the Company; and
(d) the Dealer Manager’s own internal privacy policies and procedures, each as
may be amended from time to time.

(c) To the extent the Dealer Manager directly sells Offered Shares, the Dealer
Manager will only offer and sell Offered Shares in jurisdictions in which
qualifications or exemptions for the offer and sale of the Offered Shares are in
effect as of the relevant date (“Qualified Jurisdictions”). No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Dealer Manager is familiar with Rule 15c2-8 under the Exchange Act,
relating to the distribution of preliminary and final Prospectuses, and confirms
that it has complied and will comply therewith.

(e) The Dealer Manager will notify the Wholesaler immediately (i) when any
amendment to the Registration Statement shall have become effective, (ii) of the
issuance by the SEC or any other Federal or state regulatory body of any order
suspending the effectiveness of the Registration Statement under the Securities
Act or the registration of Offered Shares under the Blue Sky or securities laws
of any state or other jurisdiction or any order or decree enjoining the offering
or the use of the Prospectus or of the institution, or notice of the intended
institution, of any action or proceeding for that purpose, and (iii) when any
Prospectus shall have been filed under the Securities Act with the SEC.

(f) The Dealer Manager will deliver to the Wholesaler as promptly as practicable
from time to time during the period when the Prospectus is required to be
delivered under the Securities Act, with reasonable quantities of copies of the
Prospectus (as amended or supplemented), as provided by the Company, for
delivery to investors and for the purposes contemplated by the Securities Act or
any rules or regulations thereunder.

(g) The Dealer Manager will provide a reasonable amount of Authorized Sales
Material to the Wholesaler as and when requested by the Wholesaler, subject to
receipt of such material by the Dealer Manager from the Company.

(h) The Dealer Manager shall be responsible for the timely filing of all
documents and information to be filed with the Corporate Financing Department of
FINRA, as required under FINRA Rules 5110(b)(5) and 5110(b)(6), and shall have
and maintain internal controls sufficient to monitor compliance with the
organization and offering expense limitations of FINRA Rule 2310(b)(4).

(i) The Dealer Manager shall comply, in all material respects, with all
applicable laws, and the applicable rules and regulations of FINRA, the SEC,
state securities administrators and any other applicable regulatory body in
connection with the Offering.

 

7. Covenants of the Wholesaler

(a) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, comply, with the record keeping requirements of
the Exchange Act, including but not limited to, Rules 17a-3 and 17a-4
promulgated under the Exchange Act. The Wholesaler will make such documents and
records available to (i) the Dealer Manager and the Company upon reasonable
request, and (ii) representatives of the SEC, FINRA and applicable state
securities administrators upon the receipt of an appropriate document subpoena
or other appropriate request for documents from any such agency; provided,
however, that in the event the Wholesaler determines, in its sole discretion,
not to provide documents in accordance with this section, it may oppose such
document subpoena or other request, provided that the Wholesaler shall be
responsible for all reasonable direct costs of such opposition.

(b) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, abide by and comply with (i) the privacy standards
and requirements of the GLB Act; (ii) the privacy standards and requirements of
any other applicable federal or

 

5



--------------------------------------------------------------------------------

state law; (iii) any reasonable written privacy policies and standards provided
to the Wholesaler by the Dealer Manager and the Company; and (iv) the
Wholesaler’s own internal privacy policies and procedures, each as may be
amended from time to time.

(c) To the extent the Wholesaler directly sells Offered Shares in connection
with the performance of its obligations hereunder, the Wholesaler will only
offer and sell Offered Shares in Qualified Jurisdictions. No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Wholesaler is familiar with Rule 15c2-8 under the Exchange Act, relating
to the distribution of preliminary and final Prospectuses, and confirms that it
will, to the extent applicable to the Wholesaler in connection with the
performance of its obligations hereunder, comply with Rule 15c2-8 under the
Exchange Act.

(e) The Dealer Manager will provide the Wholesaler with certain Authorized Sales
Materials to be used by the Wholesaler and the Participating Broker-Dealers in
connection with the Offering. If the Wholesaler elects to use such Authorized
Sales Materials in connection with the performance of its obligations hereunder,
then the Wholesaler agrees that such material shall not be used by it in
connection with the Offering and that it will direct Participating
Broker-Dealers not to make such use of any Authorized Sales Materials unless
accompanied or preceded by the Prospectus. If the Wholesaler elects to use such
Authorized Sales Materials in connection with the performance of its obligations
hereunder, the Wholesaler will only use Authorized Sales Materials provided by
the Dealer Manager. The Wholesaler shall not give or provide any information or
make any representation other than those contained in the Prospectus or the
Authorized Sales Materials. The Wholesaler will not use any “broker-dealer use
only” Authorized Sales Materials with members of the public in connection with
offers or sales or the Offered Shares.

(f) The Wholesaler will suspend or terminate the offering and sale of the
Offered Shares by the Wholesaler upon request of the Company at any time and
resume offering and sale of the Offered Shares upon subsequent request of the
Company if required to do so in connection with the performance of its
obligations hereunder.

(g) The Wholesaler will provide to the Company and the Dealer Manager as soon as
practicable upon receipt by the Wholesaler copies of any written or otherwise
documented customer complaints received by the Wholesaler from Participating
Broker-Dealers relating in any way to the Offering (including, but not limited
to, the manner in which the Offered Shares are offered by any Participating
Broker-Dealer), the Offered Shares or the Company.

(h) Other than with respect to use of Authorized Sales Materials or the
Prospectus or otherwise pursuant to or in connection with this Agreement, the
Wholesaler will not, without the Company’s prior written consent, make a
source-identifying use of (i) the Company’s name, brand, logo or trademark or
any reasonably similar variant or derivative thereof or (ii) the “ Cole” name,
brand, logo or trademark or any reasonably similar variant or derivative
thereof.

(i) The Wholesaler shall under no circumstances engage in any activities
hereunder in any jurisdiction (i) in which the Dealer Manager has not informed
the Wholesaler that counsel’s advice has been received that the Offered Shares
are qualified for sale or are exempt under the applicable securities or Blue Sky
laws thereof, or (ii) in which the Wholesaler may not lawfully engage.

(j) The Wholesaler shall comply, in all material respects, with all applicable
laws, and the applicable rules and regulations of FINRA, the SEC, state
securities administrators and any other applicable regulatory body in connection
with the Offering.

 

8. Indemnification; Contribution

(a) The Dealer Manager will indemnify, defend (subject to Section 4 of the
Dealer Manager Agreement) and hold harmless the Wholesaler, its affiliates and
their respective officers, directors, shareholders, members, partners, other

 

6



--------------------------------------------------------------------------------

equity-holders and control persons (collectively, the “Other Indemnified
Parties”), from and against any losses, claims (including the reasonable costs
of investigation and legal fees), damages or liabilities (or actions in respect
thereof), to which the Wholesaler, its affiliates or their respective Other
Indemnified Parties may become subject under the Securities Act or the Exchange
Act, or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any inaccuracy
in or breach of a representation or warranty contained herein by the Dealer
Manager, any breach of a covenant or agreement contained herein of the Dealer
Manager, or any failure by the Dealer Manager to comply with state or federal
securities law applicable to the Offering; (ii) any untrue statement or alleged
untrue statement of a material fact contained in the information relating to the
Dealer Manager that appears in the Dealer Manager Sections of the Prospectus or
any amendment thereof, or arise out of or are based upon the omission or alleged
omission to state in the Dealer Manager Sections a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (iii) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Offered Shares by the Dealer Manager. The Dealer
Manager will reimburse the Wholesaler and its Other Indemnified Parties for any
legal or other expenses reasonably incurred by such Wholesaler, its affiliates
and their respective Other Indemnified Parties in connection with investigating
or defending such loss, claim, damage, liability or action.

(b) The Wholesaler will indemnify, defend and hold harmless the Dealer Manager,
the Company and their respective Other Indemnified Parties, from and against any
losses, claims (including the reasonable costs of investigation and legal fees),
damages or liabilities (or actions in respect thereof), to which the Dealer
Manager, the Company and any of their respective Other Indemnified Parties may
become subject under the Securities Act or the Exchange Act, or otherwise,
insofar as such losses, claims (including the reasonable costs of investigation
and legal fees), damages or liabilities (or actions in respect thereof) arise
out of or are based upon: (i) any inaccuracy in or breach of a representation or
warranty contained herein by the Wholesaler, any breach of a covenant or
agreement contained herein of the Wholesaler, or any failure by the Wholesaler
to comply with state or federal securities laws applicable to the Offering; and
(ii) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Wholesaler.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party, notify the indemnifying party in writing
of the commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under this Section 8 unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
this Agreement. The indemnifying party shall be entitled to appoint counsel of
the indemnifying party’s choice at the indemnifying party’s expense to represent
the indemnified party in any action for which indemnification is sought (in
which case the indemnifying party shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be subject to approval by the indemnified party, not to be unreasonably withheld
or delayed. Notwithstanding the indemnifying party’s election to appoint counsel
to represent the indemnified party in an action, the indemnified party shall
have the right to employ and select separate counsel (including local counsel),
subject to approval by the indemnifying party not to be unreasonably withheld or
delayed, and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
for the indemnified party (subject to approval by the indemnified party not to
be unreasonably withheld or delayed) to represent the indemnified party within a
reasonable time after notice of the institution of such action or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party may
settle or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be

 

7



--------------------------------------------------------------------------------

sought hereunder but may not do so without the prior written consent of the
indemnified parties, unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding.

(d) If the right to indemnification provided for in this Section 8 would by its
terms be available to a person hereunder, but is held to be unavailable by a
court of competent jurisdiction for any reason, then each indemnifying party
shall contribute to the aggregate amount paid or payable by such indemnified
party as a result of such Losses and expenses in respect thereof, as incurred,
in such proportion as is appropriate to reflect the relative fault of the Dealer
Manager and the Wholesaler, as applicable, in connection with the statements,
omissions or other circumstances which resulted in such Losses or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Dealer Manager and the Wholesaler, as applicable, shall be determined by
reference to, among other things, the parties’ relative intent, knowledge, and
access to information. It is understood that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(d).
Notwithstanding the provisions of this Section 8(d), the Dealer Manager shall
not be required to contribute any amount in excess of the total price of the
Offering Shares sold by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), each Other Indemnified
Party affiliate of the Dealer Manager shall have the same rights to contribution
as the Dealer Manager and each Other Indemnified Party of the Wholesaler shall
have the same rights to contribution as the Wholesaler.

 

9. Relationship of Wholesaler, Participating Broker-Dealers and the Dealer
Manager

(a) The obligations of each of the Wholesaler and the Participating
Broker-Dealers are several and not joint. Nothing herein contained shall
constitute the Wholesaler and the Participating Broker-Dealers, or any of them,
as an association, partnership, unincorporated business or other separate
entity. The Dealer Manager and the Company shall be under no liability to the
Wholesaler except for lack of good faith and for obligations expressly assumed
by the Dealer Manager and the Company in this Agreement.

(b) The parties hereto acknowledge that, other than as expressly set forth
herein, the Wholesaler is not authorized to act as agent of the Dealer Manager
or the Company in any connection or transaction, and the Wholesaler agrees that
it will not so act or purport to so act.

(c) The parties hereto acknowledge that the Wholesaler’s obligations under this
Agreement, including without limitation the Wholesaler Exclusivity have no
impact on, and in no way release the Dealer Manager from, the Dealer Manager’s
obligations and rights to act as the dealer manager for the Company pursuant to
Section 3.1 of the Dealer Manager Agreement.

 

10. Termination

(a) This Agreement shall terminate upon the earlier to occur of (i) termination
of the Offering, (ii) the Second Closing (as defined in the Equity Purchase
Agreement (the “Equity Purchase Agreement”), dated as of September 30, 2014, by
and between ARC Properties Operating Partnership, L.P. and RCS Capital
Corporation), (iii) termination of the Equity Purchase Agreement or
(iv) December 31, 2014.

(b) Wholesaler may terminate this Agreement at any time by giving ten days’
prior written notice thereof to the other parties hereto. This Agreement
automatically shall terminate with no further action by any party hereto if the
Wholesaler or the Dealer Manager ceases to be a member in good standing of
FINRA, or with the securities commission of the state in which its principal
office is located. The Wholesaler will notify the Dealer Manager immediately if
the Wholesaler ceases to be a member in good standing of FINRA or with the
securities commission of any state in which the

 

8



--------------------------------------------------------------------------------

Wholesaler is currently registered or licensed. The Dealer Manager will notify
the Wholesaler immediately if the Dealer Manager ceases to be a member in good
standing of FINRA or with the securities commission of any state in which the
Dealer Manager is currently registered or licensed.

(c) In the event of termination under Section 11(b), the Dealer Manager will
continue to pay any Sourcing Fees with respect to RCS Sales to the Wholesaler
and reimburse costs and expenses incurred, to the extent reimbursable under
Section 3(c), for so long as Offered Shares remain outstanding (it being
understood and agreed that the calculation of the Sourcing Fees in such event
shall take into account the number of Offered Shares sold primarily from the
efforts of RCS Service Providers in the Offering). Notwithstanding the foregoing
sentence, the Dealer Manager will not continue to pay the Sourcing Fee to the
Wholesaler and reimburse costs and expenses related to the Offering incurred by
the Wholesaler pursuant to Section 3(c) subsequent to the termination of the
Offering to the extent, but only to the extent, that such payments or
reimbursements would cause the total underwriting compensation (as defined in
accordance with applicable FINRA rules) paid with respect to the Offering to
exceed 10% of the gross proceeds from the sale of the Offered Shares calculated
as of the termination of the Offering.

(d) The termination of this Agreement for any reason shall not affect (i) the
Wholesaler’s obligations under the second sentence of Section 10(a), (ii) the
indemnification obligations under Section 8, or (iii) this Section 10. Without
limiting the foregoing, the provisions of this Agreement shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.

 

11. Amendment

(a) The Dealer Manager has the right, subject to written consent from the other
parties hereto which shall not be unreasonably withheld or delayed, to amend
this Agreement as necessary, in the reasonable opinion of outside counsel to the
Dealer Manager, to comply with applicable law or the requirements of any
governmental or self-regulatory body or agency.

(b) This Agreement may not otherwise be amended, supplemented or waived except
by the express written consent of the parties hereto. No waiver of any provision
of this Agreement may be implied from any course of dealing between or among any
of the parties hereto or from any failure by any party hereto to assert its
rights under this Agreement on any occasion or series of occasions.

 

12. Miscellaneous

(a) No party may assign this Agreement without the prior written consent of the
other parties. This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the parties hereto.

(b) All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Agreement (each, a
“Notice”) shall be in writing and shall be (i) delivered personally, (ii) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (iii) sent by next-day or overnight mail or delivery, or (iv) sent by
facsimile transmission (provided, however, that the original copy thereof also
is sent by one of the other means specified above in this Section 13(b)):

If to the Dealer Manager:

Cole Capital Corporation

2325 East Camelback Road

Suite 1100

Phoenix, AZ 85016,

Attention: Jim Siegel, Chief Compliance Officer

Facsimile: (480) 449-7001

 

9



--------------------------------------------------------------------------------

If to the Wholesaler:

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Attention:

Facsimile:

or to such other Person or address as any party shall specify by Notice in
writing to the other parties in accordance with this Section 13(b). Each Notice
shall be deemed effective and given upon actual receipt or refusal of receipt.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the principles of choice of the
law thereof.

(d) If any party hereto initiates any legal action arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
recover from the other party all reasonable attorneys’ fees, expert witness fees
and expenses incurred by the prevailing party in connection therewith.

(e) All captions used in this Agreement are for convenience only, are not a part
hereof and are not to be used in construing or interpreting any aspect hereof.

(f) This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in multiple counterparts, each such counterpart
to be deemed an original but which all together shall constitute one and the
same instrument.

(g) If any provision of this Agreement, or the application of any provision to
any person or circumstance, shall be held to be inconsistent with any law,
ruling, rule or regulation, the remainder of this Agreement or the application
of the provision to persons or circumstances other than those as to which it is
held inconsistent, shall not be affected thereby.

If the foregoing is in accordance with your understanding of this Agreement,
please sign and return a counterpart signature page or a counterpart hereof,
whereupon this Agreement will become a binding agreement among us in accordance
with its terms.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

COLE CAPITAL CORPORATION By:

 

Name: Title: By:

 

Name: Title:

 

Confirmed, Accepted and Agreed to as of the date first above written: REALTY
CAPITAL SECURITIES, LLC By:

 

Name: Title:

[Signature Page to Wholesaling Agreement – CCPT IV]



--------------------------------------------------------------------------------

Exhibit C-5

WHOLESALING AGREEMENT

[            ], 2014

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Ladies and Gentlemen:

Cole Capital Corporation, a Delaware corporation (the “Dealer Manager”), with
its address at 2325 East Camelback Road, Suite 1100, Phoenix, AZ 85016, has
entered into an agreement dated as of March 17, 2014 (the “Dealer Manager
Agreement”), with Cole Credit Property Trust V, INC. (the “Company”). Under the
Dealer Manager Agreement, the Dealer Manager serves as the Company’s exclusive
Dealer Manager in connection with a public offering (the “Offering”) of the
Company’s common stock. The shares of the Company’s stock (the “Offered Shares”)
are being issued and sold to the public on a “best efforts” basis through the
Dealer Manager and the broker-dealers and other appropriately licensed firms
participating in the Offering (the “Participating Broker-Dealers”), pursuant to
Participating Broker-Dealer Agreements between the Dealer Manager and each
Participating Broker-Dealer (each, a “Participating Broker-Dealer Agreement”).
The Dealer-Manager shall provide to the Wholesaler the form of the Participating
Broker-Dealer Agreement used by the Dealer Manager. Capitalized terms used
herein but not otherwise defined shall have the respective meanings ascribed to
them in the Dealer Manager Agreement.

In consideration of the mutual covenants and agreements contained herein,
intending to be legally bound, the parties hereby agree to the following terms
and conditions set forth in this Wholesaling Agreement (this “Agreement”):

 

1. Appointment and Acceptance of the Wholesaler

Upon the terms and subject to the conditions set forth in this Agreement, the
Dealer Manager hereby appoints Realty Capital Securities, LLC, a Delaware
limited liability company (the “Wholesaler”), and the Wholesaler hereby accepts
such appointment, as the Dealer Manager’s distribution agent to assist, through
the Wholesaler’s employees, agents, contractors, registered representatives and
all other representatives who will perform services hereunder (collectively, the
“RCAP Service Providers”), the Dealer Manager with the sale of Offered Shares
through the recruitment of, and the provision of assistance to, Participating
Broker-Dealers, and the Wholesaler desires to accept such engagement; provided,
however, that nothing herein shall be construed to: (i) contravene the Company’s
appointment of the Dealer Manager as its exclusive agent and dealer manager
during the Offering Period, and the Dealer Manager’s acceptance of such
appointment, pursuant to Section 3.1 of the Dealer Manager Agreement; or
(ii) imply that the Dealer Manager shall not have sole discretion to accept or
reject any subscription for the Offered Shares in whole or in part.

 

2. Undertakings of the Wholesaler

(a) The Wholesaler will use diligent efforts to recruit certain broker-dealers
and other appropriately licensed firms to serve as Participating Broker-Dealers,
each of which shall be a member of the Financial Industry Regulatory Authority,
Inc. (“FINRA”) in good standing, to agree to offer and sell the Offered Shares
on a best efforts basis without any commitment on the Participating
Broker-Dealers’ part to purchase any Offered Shares pursuant to a Participating
Broker-Dealer Agreement with the Dealer Manager.

(b) The Wholesaler will use diligent efforts to assist the Dealer Manager in
providing certain services to Participating Broker-Dealers in connection with
the Offering, which will consist primarily of:

(i) providing training and education regarding the Company and the offering of
the Offered Shares to Participating Broker-Dealers;



--------------------------------------------------------------------------------

(ii) providing marketing and sales support for Participating Broker-Dealers,;
and

(iii) such other assistance to Participating Broker-Dealers and their registered
representatives in marketing the Offered Shares and otherwise participating in
the Offering as shall be reasonably determined to be appropriate by the Dealer
Manager.

(c) The Wholesaler acknowledges that it is familiar with FINRA Rule 2310 and
that it will comply in all material respects with all the terms thereof to the
extent FINRA Rule 2310 applies to the conduct contemplated herein.
Notwithstanding the foregoing sentence, the Wholesaler shall not be responsible
for the obligations of the Dealer Manager under the Dealer Manager Agreement and
Section 6(i) to assure compliance with the organization and offering expenses
limitations of FINRA Rule 2310(b)(4).

 

3. Compensation and Expense Reimbursement

(a) In consideration for the Wholesaler performing its obligations under this
Agreement, the Dealer Manager shall pay the Wholesaler a sourcing fee (the
“Sourcing Fee”) equal to 1.80% of the Selling Price of each of the Offered
Shares sold by Participating Broker-Dealers who entered into dealer agreements
with the Dealer Manager primarily as a result of the efforts of RCAP Service
Providers (“RCAP Sales”); provided, however, the Sourcing Fee shall be payable
solely from that portion of the Dealer Manager Fee that is (i) actually received
by the Dealer Manager from the Company pursuant to Section 3,3 of the Dealer
Manager Agreement, and (ii) not reallowed to any Participating Broker-Dealer
pursuant to Section 3.3 of the Dealer Manager Agreement (a “Sourcing Fee
Reallowance”) in respect of any RCAP Sales.

(b) The Sourcing Fee shall be paid substantially concurrently with the receipt
of corresponding payments to the Dealer Manager from the Company pursuant to
Section 3.3 of the Dealer Manager Agreement, but in no event no later than five
business days thereafter.

(c) The Dealer Manager also will reimburse the Wholesaler for all costs and
expenses incurred that are: (i) in connection with bona fide due diligence
activities; and (ii) incident to the Offering, but only to the extent such costs
or expenses (A) are permitted pursuant to prevailing rules and regulations of
FINRA, (B) would have been incurred by the Dealer Manager if the Wholesaler had
not incurred them, and (C) are otherwise eligible for reimbursement from the
Company pursuant to Section 3.6 of the Dealer Manager Agreement. The Wholesaler
will present the Dealer Manager with itemized and detailed invoices for all
incurred costs and expenses that are reimbursable pursuant to this Section 3(c).
The Dealer Manager will submit such request to the Company within five business
days following receipt of such invoices and will reimburse the Wholesaler within
five business days following receipt of funds from the Company for such
reimbursement.

 

4. Representations and Warranties of the Dealer Manager

(a) The Dealer Manager is a corporation duly organized and validly existing
under the laws of the State of Delaware, with full power and authority to
conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Dealer Manager, constitutes a legal, valid and binding agreement of the Dealer
Manager, enforceable against the Dealer Manager in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles relating to the availability of remedies,
and except to the extent that the enforceability of the indemnity provisions
contained in this Agreement may be limited under applicable securities laws.

 

2



--------------------------------------------------------------------------------

(c) The Dealer Manager (A) is duly registered as a broker-dealer pursuant to the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), (B) is a member of FINRA in good standing, (C) is a broker or dealer
registered as such in those states and jurisdictions where the Dealer Manager is
required to be registered in order to provide the services contemplated by this
Agreement and the Dealer Manager Agreement, and (D) it and those of its
employees and representatives who are required to have approvals, licenses or
registrations to act under this Agreement have all applicable required
approvals, licenses and registrations to act under this Agreement. There is no
provision in the Dealer Manager’s FINRA membership agreement that would prohibit
or restrict the ability of the Dealer Manager to carry out the services related
to the Offering as contemplated by this Agreement and the Dealer Manager
Agreement or to perform its obligations hereunder and thereunder. With respect
to its participation in the offer and sale of the Offered Shares (including,
without limitation any resales and transfers of Offered Shares), the Dealer
Manager shall comply in all material respects with all applicable requirements
of (1) the Securities Act of 1933, as amended (the “Securities Act”), and the
applicable rules and regulations promulgated thereunder (the “Securities Act
Regulations”), the Exchange Act and the applicable rules and regulations
promulgated thereunder (the “Exchange Act Regulations”) and all other federal
rules and regulations applicable to the Offering and the sale of the Offered
Shares, (2) applicable state securities or “blue sky” laws, and (3) the rules
set forth in the FINRA rulebook applicable to the Offering, which currently
consists of rules promulgated by FINRA, the National Association of Securities
Dealers (“NASD”) and the New York Stock Exchange (collectively, the “FINRA
Rules”), specifically including, but not in any way limited to, FINRA Rule 2310,
FINRA Rule 5110, FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Dealer Manager and its representatives have all required Governmental
Licenses and have made all filings and registrations with federal and state
governmental and regulatory agencies required to conduct their business and to
perform their obligations under this Agreement and the Dealer Manager Agreement,
except where the inability of such Governmental Licenses to be in full force and
effect would not have a material adverse effect on the business, properties,
financial position, results of operations or cash flows of the Dealer Manager or
as otherwise may be disclosed in the Registration Statement and the Prospectus.
The performance of the obligations of the Dealer Manager under this Agreement
and the Dealer Manager Agreement will not (A) violate or result in a breach of
any provisions of its articles of incorporation or by-laws (or similar
instruments or documents) or any order, law or regulation binding upon it, and
(B) result in a material breach of any provisions of any agreement or instrument
to which it is a party or which is otherwise binding upon it.

 

5. Representations and Warranties of the Wholesaler

The Wholesaler represents and warrants to the Dealer Manager:

(a) The Wholesaler is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, with full power and authority
to conduct its business and to enter into this Agreement and to perform the
transactions contemplated hereby.

(b) This Agreement has been duly authorized, executed and delivered by the
Wholesaler and, assuming due authorization, execution and delivery of this
Agreement by the Dealer Manager, constitutes a legal, valid and binding
agreement of the Wholesaler, enforceable against the Wholesaler in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles relating to the
availability of remedies, and except to the extent that the enforceability of
the indemnity provisions contained in this Agreement may be limited under
applicable securities laws.

(c) The Wholesaler (i) is duly registered as a broker-dealer pursuant to the
provisions of the Exchange Act, (ii) is a member of FINRA in good standing,
(iii) is a broker or dealer registered as such in those states and jurisdictions
where the Wholesaler is required to be registered in order to provide the
services contemplated by this Agreement, and (iv) it and those of its employees
and representatives who are required to have approvals, licenses or
registrations to act under this Agreement have all applicable required
approvals, licenses and registrations to act under this Agreement. There is no
provision in the Wholesaler’s FINRA membership agreement that would prohibit or
restrict the ability of the

 

3



--------------------------------------------------------------------------------

Wholesaler to carry out the services related to the Offering as contemplated by
this Agreement or to perform its obligations hereunder. With respect to its
participation in the offer and sale of the Offered Shares (including, without
limitation any resales and transfers of Offered Shares), the Wholesaler agrees
to comply in all material respects with all applicable requirements, in each
case to the extent such requirements are applicable to the Wholesaler in
connection with the performance of its obligations hereunder, of (i) the
Securities Act, the Exchange Act, the Securities Act Regulations and the
Exchange Act Regulations and all other federal rules and regulations applicable
to the Offering and the sale of the Offered Shares, (ii) applicable state
securities or “blue sky” laws, and (iii) the FINRA Rules, specifically
including, but not in any way limited to, FINRA Rule 2310, FINRA Rule 5110,
FINRA Rule 5141, NASD Rule 2340 and NASD Rule 2420.

(d) The Wholesaler and those of its employees and representatives who are
required to have Governmental Licenses have all required Governmental Licenses
and have made all filings and registrations with federal and state governmental
and regulatory agencies required to conduct their business and to perform their
obligations under this Agreement. The performance of the obligations of the
Wholesaler under this Agreement will not violate or result in a breach of any
provisions of its articles of incorporation or by-laws (or similar instruments
or documents) or any agreement, instrument, order, law or regulation binding
upon it.

(e) To the extent required by applicable law in connection with the transactions
contemplated in this Agreement, the Wholesaler represents that it has
established and implemented an anti-money laundering compliance program (“AML
Program”) in accordance with applicable law, including applicable FINRA Rules,
Exchange Act Regulations, the USA PATRIOT Act and implementing regulations,
specifically including, but not limited to, Section 352 of the International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (the “Money
Laundering Abatement Act,” and together with the USA PATRIOT Act, the “AML
Rules”) reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the offering and sale of the Offered Shares. The
Wholesaler further represents that it is currently in compliance with all AML
Rules, specifically including, but not limited to, the Customer Identification
Program requirements under Section 326 of the Money Laundering Abatement Act;
has Know Your Customer (KYC) policies and procedures in place; that the AML
Program has been adopted by a person with sufficient authority to oversee the
AML policies and procedures; that the AML Program has education and/or training
programs for officers and employees regarding AML policies and procedures; and
that the Wholesaler will remain in compliance with such requirements. The
Wholesaler shall, upon request by the Dealer Manager or the Company, provide a
certification that, as of the date of such certification, (i) its AML Program
then in effect is consistent with the AML Rules and (ii) it is currently in
compliance with its AML Program and all AML Rules, specifically including, but
not limited to, the Customer Identification Program requirements under
Section 326 of the Money Laundering Abatement Act.

 

6. Covenants of the Dealer Manager

(a) The Dealer Manager shall comply with the record keeping requirements of the
Exchange Act, including but not limited to, Rules 17a-3 and 17a-4 promulgated
under the Exchange Act. The Dealer Manager will make such documents and records
available to (i) the Wholesaler, upon reasonable request, and
(ii) representatives of the Securities and Exchange Commission (“SEC”), FINRA
and applicable state securities administrators upon the receipt of an
appropriate document subpoena or other appropriate request for documents from
any such agency; provided, however, that if the Dealer Manager determines, in
its sole discretion, not to provide documents in accordance with this section,
it may oppose such document subpoena or other request, provided that the Dealer
Manager shall be responsible for all reasonable direct costs of such opposition.
The Dealer Manager further agrees to keep such required records with respect to
each customer who purchases Offered Shares, the customer’s suitability and the
amount of Offered Shares sold, and to retain such records for six years or such
period of time as may be required by the SEC, any state securities commission,
FINRA or the Company, whichever is later. The Wholesaler, agree that the Dealer
Manager can satisfy its recordkeeping obligations hereunder by contractually
requiring such information to be maintained by the Participating Broker-Dealers,
investment advisors or banks offering the Offered Shares.

 

4



--------------------------------------------------------------------------------

(b) The Dealer Manager shall abide by and comply with: (i) the privacy standards
and requirements of the Gramm-Leach Bliley Act of 1999 (“GLB Act”); (ii) the
privacy standards and requirements of any other applicable federal or state law;
(iii) any reasonable written privacy policies and standards provided to the
Dealer Manager by the Wholesaler and the Company; and (d) the Dealer Manager’s
own internal privacy policies and procedures, each as may be amended from time
to time.

(c) To the extent the Dealer Manager directly sells Offered Shares, the Dealer
Manager will only offer and sell Offered Shares in jurisdictions in which
qualifications or exemptions for the offer and sale of the Offered Shares are in
effect as of the relevant date (“Qualified Jurisdictions”). No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Dealer Manager is familiar with Rule 15c2-8 under the Exchange Act,
relating to the distribution of preliminary and final Prospectuses, and confirms
that it has complied and will comply therewith.

(e) The Dealer Manager will notify the Wholesaler immediately (i) when any
amendment to the Registration Statement shall have become effective, (ii) of the
issuance by the SEC or any other Federal or state regulatory body of any order
suspending the effectiveness of the Registration Statement under the Securities
Act or the registration of Offered Shares under the Blue Sky or securities laws
of any state or other jurisdiction or any order or decree enjoining the offering
or the use of the Prospectus or of the institution, or notice of the intended
institution, of any action or proceeding for that purpose, and (iii) when any
Prospectus shall have been filed under the Securities Act with the SEC.

(f) The Dealer Manager will deliver to the Wholesaler as promptly as practicable
from time to time during the period when the Prospectus is required to be
delivered under the Securities Act, with reasonable quantities of copies of the
Prospectus (as amended or supplemented), as provided by the Company, for
delivery to investors and for the purposes contemplated by the Securities Act or
any rules or regulations thereunder.

(g) The Dealer Manager will provide a reasonable amount of Authorized Sales
Material to the Wholesaler as and when requested by the Wholesaler, subject to
receipt of such material by the Dealer Manager from the Company.

(h) The Dealer Manager shall be responsible for the timely filing of all
documents and information to be filed with the Corporate Financing Department of
FINRA, as required under FINRA Rules 5110(b)(5) and 5110(b)(6), and shall have
and maintain internal controls sufficient to monitor compliance with the
organization and offering expense limitations of FINRA Rule 2310(b)(4).

(i) The Dealer Manager shall comply, in all material respects, with all
applicable laws, and the applicable rules and regulations of FINRA, the SEC,
state securities administrators and any other applicable regulatory body in
connection with the Offering.

 

7. Covenants of the Wholesaler

(a) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, comply, with the record keeping requirements of
the Exchange Act, including but not limited to, Rules 17a-3 and 17a-4
promulgated under the Exchange Act. The Wholesaler will make such documents and
records available to (i) the Dealer Manager and the Company upon reasonable
request, and (ii) representatives of the SEC, FINRA and applicable state
securities administrators upon the receipt of an appropriate document subpoena
or other appropriate request for documents from any such agency; provided,
however, that in the event the Wholesaler determines, in its sole discretion,
not to provide documents in accordance with this section, it may oppose such
document subpoena or other request, provided that the Wholesaler shall be
responsible for all reasonable direct costs of such opposition.

 

5



--------------------------------------------------------------------------------

(b) The Wholesaler shall, in all material respects and to the extent such
requirements are applicable to the Wholesaler in connection with the performance
of its obligations hereunder, abide by and comply with (i) the privacy standards
and requirements of the GLB Act; (ii) the privacy standards and requirements of
any other applicable federal or state law; (iii) any reasonable written privacy
policies and standards provided to the Wholesaler by the Dealer Manager and the
Company; and (iv) the Wholesaler’s own internal privacy policies and procedures,
each as may be amended from time to time.

(c) To the extent the Wholesaler directly sells Offered Shares in connection
with the performance of its obligations hereunder, the Wholesaler will only
offer and sell Offered Shares in Qualified Jurisdictions. No Offered Shares
shall be offered or sold for the account of the Company in any other states or
foreign jurisdictions.

(d) The Wholesaler is familiar with Rule 15c2-8 under the Exchange Act, relating
to the distribution of preliminary and final Prospectuses, and confirms that it
will, to the extent applicable to the Wholesaler in connection with the
performance of its obligations hereunder, comply with Rule 15c2-8 under the
Exchange Act.

(e) The Dealer Manager will provide the Wholesaler with certain Authorized Sales
Materials to be used by the Wholesaler and the Participating Broker-Dealers in
connection with the Offering. If the Wholesaler elects to use such Authorized
Sales Materials in connection with the performance of its obligations hereunder,
then the Wholesaler agrees that such material shall not be used by it in
connection with the Offering and that it will direct Participating
Broker-Dealers not to make such use of any Authorized Sales Materials unless
accompanied or preceded by the Prospectus. If the Wholesaler elects to use such
Authorized Sales Materials in connection with the performance of its obligations
hereunder, the Wholesaler will only use Authorized Sales Materials provided by
the Dealer Manager. The Wholesaler shall not give or provide any information or
make any representation other than those contained in the Prospectus or the
Authorized Sales Materials. The Wholesaler will not use any “broker-dealer use
only” Authorized Sales Materials with members of the public in connection with
offers or sales or the Offered Shares.

(f) The Wholesaler will suspend or terminate the offering and sale of the
Offered Shares by the Wholesaler upon request of the Company at any time and
resume offering and sale of the Offered Shares upon subsequent request of the
Company if required to do so in connection with the performance of its
obligations hereunder.

(g) The Wholesaler will provide to the Company and the Dealer Manager as soon as
practicable upon receipt by the Wholesaler copies of any written or otherwise
documented customer complaints received by the Wholesaler from Participating
Broker-Dealers relating in any way to the Offering (including, but not limited
to, the manner in which the Offered Shares are offered by any Participating
Broker-Dealer), the Offered Shares or the Company.

(h) Other than with respect to use of Authorized Sales Materials or the
Prospectus or otherwise pursuant to or in connection with this Agreement, the
Wholesaler will not, without the Company’s prior written consent, make a
source-identifying use of (i) the Company’s name, brand, logo or trademark or
any reasonably similar variant or derivative thereof or (ii) the “ Cole” name,
brand, logo or trademark or any reasonably similar variant or derivative
thereof.

(i) The Wholesaler shall under no circumstances engage in any activities
hereunder in any jurisdiction (i) in which the Dealer Manager has not informed
the Wholesaler that counsel’s advice has been received that the Offered Shares
are qualified for sale or are exempt under the applicable securities or Blue Sky
laws thereof, or (ii) in which the Wholesaler may not lawfully engage.

(j) The Wholesaler shall comply, in all material respects, with all applicable
laws, and the applicable rules and regulations of FINRA, the SEC, state
securities administrators and any other applicable regulatory body in connection
with the Offering.

 

6



--------------------------------------------------------------------------------

8. Indemnification; Contribution

(a) The Dealer Manager will indemnify, defend (subject to Section 4 of the
Dealer Manager Agreement) and hold harmless the Wholesaler, its affiliates and
their respective officers, directors, shareholders, members, partners, other
equity-holders and control persons (collectively, the “Other Indemnified
Parties”), from and against any losses, claims (including the reasonable costs
of investigation and legal fees), damages or liabilities (or actions in respect
thereof), to which the Wholesaler, its affiliates or their respective Other
Indemnified Parties may become subject under the Securities Act or the Exchange
Act, or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon: (i) any inaccuracy
in or breach of a representation or warranty contained herein by the Dealer
Manager, any breach of a covenant or agreement contained herein of the Dealer
Manager, or any failure by the Dealer Manager to comply with state or federal
securities law applicable to the Offering; (ii) any untrue statement or alleged
untrue statement of a material fact contained in the information relating to the
Dealer Manager that appears in the Dealer Manager Sections of the Prospectus or
any amendment thereof, or arise out of or are based upon the omission or alleged
omission to state in the Dealer Manager Sections a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and (iii) any
unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Offered Shares by the Dealer Manager. The Dealer
Manager will reimburse the Wholesaler and its Other Indemnified Parties for any
legal or other expenses reasonably incurred by such Wholesaler, its affiliates
and their respective Other Indemnified Parties in connection with investigating
or defending such loss, claim, damage, liability or action.

(b) The Wholesaler will indemnify, defend and hold harmless the Dealer Manager,
the Company and their respective Other Indemnified Parties, from and against any
losses, claims (including the reasonable costs of investigation and legal fees),
damages or liabilities (or actions in respect thereof), to which the Dealer
Manager, the Company and any of their respective Other Indemnified Parties may
become subject under the Securities Act or the Exchange Act, or otherwise,
insofar as such losses, claims (including the reasonable costs of investigation
and legal fees), damages or liabilities (or actions in respect thereof) arise
out of or are based upon: (i) any inaccuracy in or breach of a representation or
warranty contained herein by the Wholesaler, any breach of a covenant or
agreement contained herein of the Wholesaler, or any failure by the Wholesaler
to comply with state or federal securities laws applicable to the Offering; and
(ii) any unauthorized use of sales materials or use of unauthorized verbal
representations concerning the Shares by the Wholesaler.

(c) Promptly after receipt by an indemnified party of notice of the commencement
of any action, such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party, notify the indemnifying party in writing
of the commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under this Section 8 unless and to the
extent it did not otherwise learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
this Agreement. The indemnifying party shall be entitled to appoint counsel of
the indemnifying party’s choice at the indemnifying party’s expense to represent
the indemnified party in any action for which indemnification is sought (in
which case the indemnifying party shall not thereafter be responsible for the
fees and expenses of any separate counsel retained by the indemnified party or
parties except as set forth below); provided, however, that such counsel shall
be subject to approval by the indemnified party, not to be unreasonably withheld
or delayed. Notwithstanding the indemnifying party’s election to appoint counsel
to represent the indemnified party in an action, the indemnified party shall
have the right to employ and select separate counsel (including local counsel),
subject to approval by the indemnifying party not to be unreasonably withheld or
delayed, and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
for the indemnified party (subject to approval by the indemnified party not to
be unreasonably withheld

 

7



--------------------------------------------------------------------------------

or delayed) to represent the indemnified party within a reasonable time after
notice of the institution of such action or (iv) the indemnifying party shall
authorize the indemnified party to employ separate counsel at the expense of the
indemnifying party. An indemnifying party may settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder but may not do so without the prior written consent of
the indemnified parties, unless such settlement, compromise or consent includes
an unconditional release of each indemnified party from all liability arising
out of such claim, action, suit or proceeding.

(d) If the right to indemnification provided for in this Section 8 would by its
terms be available to a person hereunder, but is held to be unavailable by a
court of competent jurisdiction for any reason, then each indemnifying party
shall contribute to the aggregate amount paid or payable by such indemnified
party as a result of such Losses and expenses in respect thereof, as incurred,
in such proportion as is appropriate to reflect the relative fault of the Dealer
Manager and the Wholesaler, as applicable, in connection with the statements,
omissions or other circumstances which resulted in such Losses or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Dealer Manager and the Wholesaler, as applicable, shall be determined by
reference to, among other things, the parties’ relative intent, knowledge, and
access to information. It is understood that it would not be just and equitable
if contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 8(d).
Notwithstanding the provisions of this Section 8(d), the Dealer Manager shall
not be required to contribute any amount in excess of the total price of the
Offering Shares sold by it. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 8(d), each Other Indemnified
Party affiliate of the Dealer Manager shall have the same rights to contribution
as the Dealer Manager and each Other Indemnified Party of the Wholesaler shall
have the same rights to contribution as the Wholesaler.

 

9. Relationship of Wholesaler, Participating Broker-Dealers and the Dealer
Manager

(a) The obligations of each of the Wholesaler and the Participating
Broker-Dealers are several and not joint. Nothing herein contained shall
constitute the Wholesaler and the Participating Broker-Dealers, or any of them,
as an association, partnership, unincorporated business or other separate
entity. The Dealer Manager and the Company shall be under no liability to the
Wholesaler except for lack of good faith and for obligations expressly assumed
by the Dealer Manager and the Company in this Agreement.

(b) The parties hereto acknowledge that, other than as expressly set forth
herein, the Wholesaler is not authorized to act as agent of the Dealer Manager
or the Company in any connection or transaction, and the Wholesaler agrees that
it will not so act or purport to so act.

(c) The parties hereto acknowledge that the Wholesaler’s obligations under this
Agreement, including without limitation the Wholesaler Exclusivity have no
impact on, and in no way release the Dealer Manager from, the Dealer Manager’s
obligations and rights to act as the dealer manager for the Company pursuant to
Section 3.1 of the Dealer Manager Agreement.

 

10. Termination

(a) This Agreement shall terminate upon the earlier to occur of (i) termination
of the Offering, (ii) the Second Closing (as defined in the Equity Purchase
Agreement (the “Equity Purchase Agreement”), dated as of September 30, 2014, by
and between ARC Properties Operating Partnership, L.P. and RCS Capital
Corporation), (iii) termination of the Equity Purchase Agreement or
(iv) December 31, 2014.

 

8



--------------------------------------------------------------------------------

(b) Wholesaler may terminate this Agreement at any time by giving ten days’
prior written notice thereof to the other parties hereto. This Agreement
automatically shall terminate with no further action by any party hereto if the
Wholesaler or the Dealer Manager ceases to be a member in good standing of
FINRA, or with the securities commission of the state in which its principal
office is located. The Wholesaler will notify the Dealer Manager immediately if
the Wholesaler ceases to be a member in good standing of FINRA or with the
securities commission of any state in which the Wholesaler is currently
registered or licensed. The Dealer Manager will notify the Wholesaler
immediately if the Dealer Manager ceases to be a member in good standing of
FINRA or with the securities commission of any state in which the Dealer Manager
is currently registered or licensed.

(c) In the event of termination under Section 11(b), the Dealer Manager will
continue to pay any Sourcing Fees with respect to RCAP Sales to the Wholesaler
and reimburse costs and expenses incurred, to the extent reimbursable under
Section 3(c), for so long as Offered Shares remain outstanding (it being
understood and agreed that the calculation of the Sourcing Fees in such event
shall take into account the number of Offered Shares sold primarily from the
efforts of RCAP Service Providers in the Offering). Notwithstanding the
foregoing sentence, the Dealer Manager will not continue to pay the Sourcing Fee
to the Wholesaler and reimburse costs and expenses related to the Offering
incurred by the Wholesaler pursuant to Section 3(c) subsequent to the
termination of the Offering to the extent, but only to the extent, that such
payments or reimbursements would cause the total underwriting compensation (as
defined in accordance with applicable FINRA rules) paid with respect to the
Offering to exceed 10% of the gross proceeds from the sale of the Offered Shares
calculated as of the termination of the Offering.

(d) The termination of this Agreement for any reason shall not affect (i) the
Wholesaler’s obligations under the second sentence of Section 10(a), (ii) the
indemnification obligations under Section 8, or (iii) this Section 10. Without
limiting the foregoing, the provisions of this Agreement shall survive the
termination of this Agreement with respect to any matter arising while this
Agreement was in effect.

 

11. Amendment

(a) The Dealer Manager has the right, subject to written consent from the other
parties hereto which shall not be unreasonably withheld or delayed, to amend
this Agreement as necessary, in the reasonable opinion of outside counsel to the
Dealer Manager, to comply with applicable law or the requirements of any
governmental or self-regulatory body or agency.

(b) This Agreement may not otherwise be amended, supplemented or waived except
by the express written consent of the parties hereto. No waiver of any provision
of this Agreement may be implied from any course of dealing between or among any
of the parties hereto or from any failure by any party hereto to assert its
rights under this Agreement on any occasion or series of occasions.

 

12. Miscellaneous

(a) No party may assign this Agreement without the prior written consent of the
other parties. This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of the parties hereto.

(b) All notices, requests, demands, approvals, consents, waivers and other
communications required or permitted to be given under this Agreement (each, a
“Notice”) shall be in writing and shall be (i) delivered personally, (ii) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (iii) sent by next-day or overnight mail or delivery, or (iv) sent by
facsimile transmission (provided, however, that the original copy thereof also
is sent by one of the other means specified above in this Section 13(b)):

If to the Dealer Manager:

Cole Capital Corporation

2325 East Camelback Road

Suite 1100, Phoenix, AZ 85016,

Attention: Jim Siegel, Chief Compliance Officer

Facsimile: (480) 449-7001

 

9



--------------------------------------------------------------------------------

If to the Wholesaler:

Realty Capital Securities, LLC

One Beacon Street

14th Floor

Boston, MA 02108

Attention:

Facsimile:

or to such other Person or address as any party shall specify by Notice in
writing to the other parties in accordance with this Section 13(b). Each Notice
shall be deemed effective and given upon actual receipt or refusal of receipt.

(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to the principles of choice of the
law thereof.

(d) If any party hereto initiates any legal action arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
recover from the other party all reasonable attorneys’ fees, expert witness fees
and expenses incurred by the prevailing party in connection therewith.

(e) All captions used in this Agreement are for convenience only, are not a part
hereof and are not to be used in construing or interpreting any aspect hereof.

(f) This Agreement may be executed (including by facsimile transmission) with
counterpart signature pages or in multiple counterparts, each such counterpart
to be deemed an original but which all together shall constitute one and the
same instrument.

(g) If any provision of this Agreement, or the application of any provision to
any person or circumstance, shall be held to be inconsistent with any law,
ruling, rule or regulation, the remainder of this Agreement or the application
of the provision to persons or circumstances other than those as to which it is
held inconsistent, shall not be affected thereby.

If the foregoing is in accordance with your understanding of this Agreement,
please sign and return a counterpart signature page or a counterpart hereof,
whereupon this Agreement will become a binding agreement among us in accordance
with its terms.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

COLE CAPITAL CORPORATION By:

 

Name: Title: By:

 

Name: Title:

 

Confirmed, Accepted and Agreed to as of the date first above written: REALTY
CAPITAL SECURITIES, LLC By:

 

Name: Title:

[Signature Page to Wholesaling Agreement – CCPT V]



--------------------------------------------------------------------------------

Exhibit D

FORM OF EMPLOYEE LEASING AGREEMENT

This EMPLOYEE LEASING AGREEMENT (this “Agreement”), is hereby made as of [—],
2014 (the “Effective Date”) by and between ARC Properties Operating Partnership,
L.P., a Delaware limited partnership (“ARCP OP”), and RCS Capital Corporation, a
Delaware corporation (“RCAP”).

W I T N E S S E T H :

WHEREAS, ARCP OP and RCAP are parties to that certain Equity Purchase Agreement
dated as of September 30, 2014 (the “Equity Purchase Agreement”) (capitalized
terms used herein without definition shall have the meaning ascribed to such
terms in the Equity Purchase Agreement);

WHEREAS, following the First Closing RCAP will engage in certain aspects of the
Business, and, pursuant to the terms and conditions of the Equity Purchase
Agreement, RCAP has agreed to acquire from ARCP OP all of the outstanding Equity
Interests held by ARCP OP in each of the Acquired Companies, such that,
immediately following the consummation of the Second Closing, RCAP, through the
Acquired Companies and their respective Subsidiaries, will be engaged in the
Business; and

WHEREAS, RCAP desires to utilize certain employees of the Acquired Companies and
their Subsidiaries (collectively, along with ARCP OP, the “ARCP Companies”) to
perform work for RCAP relating to the Business during the period between the
consummation of the First Closing and the earlier of (i) the consummation of the
Second Closing, (ii) the termination of the Equity Purchase Agreement pursuant
the terms thereof and (iii) December 31, 2014 (the “Leasing Period”) as
hereinafter provided and ARCP OP desires to lease such employees to RCAP.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, RCAP and ARCP OP (collectively, the “Parties”) agree as follows:

1. Term. This Agreement shall be effective as of the First Closing and shall
continue in full force and effect through the Leasing Period or such earlier
date as agreed to by the Parties (the “Term”).

2. Leasing of Employees and Compensation. During the Term, ARCP OP shall, or
shall cause the applicable ARCP Company to, lease to RCAP, or one or more of its
Affiliates (collectively, along with RCAP (other than Realty Capital Securities,
LLC), the “RCAP Companies”) specified by RCAP, for the purpose of performing
work in the Business, the services of the persons identified in Attachment A
(with such additions as are from time to time agreed to by the Parties and such
subtractions as are from time to time determined by RCAP in its sole discretion,
the “Leased Employees”). A lease may be for a Leased Employee’s full or part
work time as agreed from time to time by the Parties. Attachment A shall
include, with respect to each such Leased Employee, the Leased Employee’s
current annual base



--------------------------------------------------------------------------------

compensation rate and commission, bonus or any other incentive-based
compensation. ARCP OP shall use commercially reasonable efforts to cause all
services performed by the Leased Employees under this Agreement to be performed
at service and performance levels consistent with those provided to the Business
prior to the beginning of the Term. ARCP OP shall not take any action to
intentionally degrade such services during the Term. During the Term, RCAP shall
compensate ARCP OP for all Leased Employee wage and benefit costs as provided in
Attachment B.

3. Payroll and Benefits. The ARCP Companies shall be solely responsible during
the Term for (i) paying to the Leased Employees all compensation at the wage and
salary rates set forth on Attachment A, (ii) providing to the Leased Employees
all benefits pursuant to the ARCP Companies’ applicable employee benefit plans
or programs and as otherwise provided under applicable Law and (iii) providing
all payroll, accounting and administrative services associated with payment of
each Leased Employee’s compensation and the administration and provision of
benefits pursuant to ARCP OP’s employee benefit plans or programs and as
provided under applicable Law. The ARCP Companies shall be solely responsible
for the payment of all required federal, foreign, state and local payroll taxes,
workers’ compensation insurance, unemployment compensation and social security
benefits for the Leased Employees and for preparing and filing all returns and
reports concerning the Leased Employees.

4. Management. During the Term, (i) the applicable ARCP Company shall be, at all
times, the employer for all purposes of the Leased Employees, (ii) the Leased
Employees shall not be deemed to be employees of any RCAP Company for any
purpose and (iii) RCAP shall have supervisory authority over the activities of
the Leased Employees on behalf of the applicable RCAP Companies with respect to
the services provided under this Agreement. Notwithstanding anything herein to
the contrary, during the Term the Leased Employees shall be subject to the
exclusive control of the ARCP Companies and the ARCP Companies shall be
responsible for all personnel matters regarding the Leased Employees, including,
but not limited to, employment terminations, promotions, transfers,
compensation, performance evaluations and all disciplinary actions.

5. Compliance with Laws. The ARCP Companies will use commercially reasonable
efforts to comply, and will use commercially reasonable efforts to cause all of
their applicable personnel, including, without limitation, the Leased Employees,
to comply, with applicable federal, foreign, state and local labor and
employment Laws with respect to the Leased Employees. The applicable ARCP
Companies shall be responsible for maintaining time records, payroll records,
employment eligibility forms, personnel files, medical files, workers’
compensation records, unemployment compensation records and other documents
pertaining to the Leased Employees, in accordance with applicable federal,
foreign, state and local Laws. The RCAP Companies will use commercially
reasonable efforts, and will use commercially reasonable efforts to cause all of
their applicable personnel, to comply, with the requirements of any applicable
Laws pertaining to the RCAP Companies’ lease of the Leased Employees.

 

2



--------------------------------------------------------------------------------

6. Indemnification.

 

  a. RCAP will indemnify each of the ARCP Companies providing Leased Employees
against, and agrees to hold any of them harmless from, any and all damage, loss,
claim, liability and expense (including, without limitation, reasonable
attorneys’ fees and expenses in connection with any claim, action, suit or
proceeding brought against any of them) incurred or suffered by such ARCP
Company arising out of:

 

  i. a breach of this Agreement by RCAP; or

 

  ii. any acts or omissions of a Leased Employee while performing services at
the direction of RCAP as a Leased Employee during the Term or the acts or
omissions of a RCAP Company with regard to any Leased Employee.

provided, however, that none of the RCAP Companies shall be obligated to
indemnify any ARCP Company for any damage, loss, claim, liability and expense to
the extent arising or resulting directly from the gross negligence or
intentional misconduct of any ARCP Company. In the event of any litigation or
proceeding against ARCP OP (but not against any RCAP Company) relating to the
subject matter of this Agreement, ARCP OP shall control the litigation with
counsel of its choice; provided that ARCP OP shall not settle any claim without
RCAP’s consent, which consent shall not unreasonably be withheld.

 

  b. ARCP OP will indemnify each of the RCAP Companies against, and agrees to
hold any of them harmless from, any and all damage, loss, claim, liability and
expense (including, without limitation, reasonable attorneys’ fees and expenses
in connection with any claim, action, suit or proceeding brought against any of
them) incurred or suffered by any RCAP Company arising out of:

 

  i. a breach of this Agreement by ARCP OP;

 

  ii. any claim for compensation or benefits by the Leased Employees (or the
dependents or beneficiaries thereof) related to or arising from events during or
preceding the Term; or

 

  iii. acts or omissions relating to the subject matter of this Agreement by an
ARCP Company employee, excluding the Leased Employees while Leased Employees, or
an agent or contractor engaged by an ARCP Company or the acts or omissions of
any ARCP Company.

provided, however, that none of the ARCP Companies shall be obligated to
indemnify any RCAP Company for any damage, loss, claim, liability and expense to
the extent arising or resulting directly from the gross negligence or
intentional misconduct of any RCAP Company.

7. Controlling Law. The interpretation and enforcement of this Agreement shall
be governed by the laws of the State of Delaware, without regard to its conflict
of law doctrines.

 

3



--------------------------------------------------------------------------------

8. Modifications. The Parties agree that the provisions of this Agreement may
not be modified by any subsequent agreement unless the modifying agreement is
(i) in writing, (ii) specifically references this Agreement, and (iii) is signed
by authorized representatives of the Parties.

9. Access to Leased Employee Records. Subject to any limitations imposed by
applicable Law, the ARCP Companies shall make payroll and employee benefit plan
records with respect to the Leased Employees available to RCAP for the
reasonable and legitimate business, financial and tax requirements of RCAP upon
reasonable request and at the expense of RCAP.

10. Severability. The Parties acknowledge and agree that each provision of this
Agreement shall be enforceable independently of every other provision.
Furthermore, in the event that any provision is deemed to be unenforceable for
any reason, the remaining provisions shall remain effective, binding and
enforceable.

11. Controlling Upon Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns. This Agreement may not be assigned by any Party, except to a wholly
controlled affiliate or wholly owned subsidiary of such Party, or with the
written permission of the other Party.

12. Notices. All notices or other communications hereunder shall be given and
received in the manner set forth under Section 10.2 of the Equity Purchase
Agreement.

13. Counterparts. This Agreement may be executed in multiple counterparts, all
of which shall constitute a single agreement.

14. Captions. The titles of the sections herein have been inserted as a matter
of convenience of reference only and shall not control or affect the meaning or
construction of any of the terms and provisions hereof. As used in this
Agreement, the plural shall include the singular and the singular shall include
the plural whenever appropriate.

15. Waivers. No waiver of any of the provisions of this Agreement shall be valid
and enforceable unless such waiver is in writing and signed by the Parties to be
charged, and, unless otherwise stated therein, no such waiver shall constitute a
waiver of any other provision hereof (whether or not similar) or a continuing
waiver.

16. Third Parties. Except as otherwise explicitly provided herein, nothing in
this Agreement, whether expressed or implied, is intended to confer any rights
or remedies under or by reason of this Agreement on any other persons (including
the Leased Employees) other than the Parties and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any Party, nor shall any
provision give any third parties any right of subrogation or action over or
against any of the Parties hereto. This Agreement is not intended to and does
not create any third party beneficiary rights whatsoever.

 

4



--------------------------------------------------------------------------------

17. Relationship of the Parties. No joint venture, partnership, agency,
employment or co-employment relationship is created by this Agreement. No Party
shall act as an agent or partner of the other Party or make any commitments for
or create any obligations of the other Party, except as provided herein, without
the other Party’s prior written consent.

18. Survival. The provisions of this Agreement shall survive the expiration of
the Term and the termination of ARCP OP’s services pursuant to this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

ARC PROPERTIES OPERATING PARTNERSHIP, L.P. By:

 

Name: Title: RCS CAPITAL CORPORATION

By:

 

Name: Title:

[Signature Page to Employee Leasing Agreement]



--------------------------------------------------------------------------------

Attachment A

[Leased Employees to be listed and associated wage and salary rates per Leased
Employee]



--------------------------------------------------------------------------------

Attachment B

On the Effective Date with respect to both the remainder of the calendar month
in which the Effective Date occurs and the subsequent calendar month, and
thereafter not less than five days prior to the commencement of any subsequent
calendar month during the Term, RCAP shall pay to ARCP OP an amount equal to the
sum of the following for services to be rendered to a RCAP Company by the Leased
Employees during each calendar month (or portion thereof) of the Term. Any
excess of amounts paid for any calendar month shall be credited towards and
reduce RCAP’s payment obligations for the next calendar month. ARCP OP shall
refund to RCAP any amounts paid as of the expiration of the Term that are in
excess of the amounts actually paid by ARCP OP by no later than 10 business days
after the expiration of the Term.

 

  1. The wages and salary payable by the applicable ARCP Company to the Leased
Employees in the ordinary course of business consistent with past practice with
respect to such services, including for holidays but excluding paid time off,
with such wages and salary to be based on the wage and salary rates set forth on
Attachment A;

 

  2. Employer matching contributions in the ordinary course of business which
are consistent with past practice due to the applicable ARCP Company’s defined
contribution plan based on 401(k) contributions deferred from wages and salary
described in item 1;

 

  3. All insurance premiums payable by the applicable ARCP Company pursuant to
this Agreement (adjusted pro-rata based on the number of Leased Employees as
compared to the total number of such ARCP Company’s employees covered under each
applicable policy of insurance), including the employer-paid portion of premiums
under any insured welfare/workers’ compensation plan or program due for such
period (pro-rated if is appropriate and actual coverage provided is less than a
full calendar month) in respect of Leased Employees; and

 

  4. The amount of payroll taxes imposed on and payable by the applicable ARCP
Company during such period in respect of the above items.

The amount payable with respect to any Leased Employee whose lease provides for
less than the Leased Employee’s full work time will be pro-rated based on the
percentage of work time such Leased Employee will provide to the RCAP Companies.
For the avoidance of doubt, any amount paid by RCAP for Leased Employee services
shall not include any costs attributable to any other ARCP OP (or any of its
Affiliates) compensation or benefit plan or program, including, without
limitation any severance plan or program.

ARCP OP shall provide RCAP with a statement of the amounts to be paid by RCAP
hereunder prior to the Effective Date with respect to the first such period and
not less than 10 days prior to the first day of each subsequent calendar month
thereafter.



--------------------------------------------------------------------------------

Exhibit E

FORM OF TRANSITION SERVICES SIDE LETTER

COLE CAPITAL ADVISORS, INC.

CONFIDENTIAL

RCS Capital Corporation

405 Park Avenue, 15th Floor

New York, NY 10022

Ladies and Gentlemen:

Reference is hereby made to that certain Equity Purchase Agreement (the
“Purchase Agreement”), dated September 30, 2014, by and between ARC Properties
Operating Partnership, L.P., a Delaware limited partnership (“Seller”), and RCS
Capital Corporation, a Delaware corporation (“Buyer”). Capitalized terms used
but not defined herein shall have their respective meanings as set forth in the
Purchase Agreement.

In connection with the sale of the Business from Seller to Buyer as contemplated
by the Purchase Agreement, Cole Capital Advisors, Inc. (“CCA”) (or its designee)
shall provide assistance in the conveyance of the Business to Buyer, including
the services set forth on Exhibit A hereto (the “Services”), for a period
commencing on October 1, 2014 and ending on December 31, 2014. As consideration
for the Services to be rendered hereunder, Buyer agrees to pay to CCA such
amount in cash as set forth on Exhibit B, payable at least three (3) Business
Days prior to the Second Closing (the “Consideration”). In the event that the
Second Closing does not occur by the Outside Date, CCA shall promptly refund to
Buyer any amounts paid hereunder.

Neither this letter agreement nor any of the rights, interests or obligations
under this letter agreement shall be assigned by either of the parties without
the prior written consent of the other party; provided, that, CCA (or its
designee) may assign this letter agreement or any of its rights, interests or
obligations hereunder (including its right to receive the Consideration) to one
or more of its Affiliates. Subject to the preceding sentence, this letter
agreement shall be binding upon, inure to the benefit of and be enforceable by
each of the parties and their respective successors and permitted assigns.

This letter agreement shall be governed and construed in accordance with the
internal laws of the State of Delaware applicable to contracts made and wholly
performed within such state, without regard to any applicable conflicts of law
principles. The parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this letter agreement or the transactions contemplated hereby
shall be brought in any federal or state court located in the State of Delaware,
and each party hereby irrevocably consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent



--------------------------------------------------------------------------------

permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding in any such court or that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum. Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

This letter agreement may be executed in two (2) or more counterparts, including
facsimile counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the parties hereto and delivered to the other party, it being understood that
each party need not sign the same counterpart.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return one copy of
this letter agreement which will thereupon constitute the agreement of the
parties hereto with respect to the subject matter of this letter agreement.

 

Very truly yours, COLE CAPITAL ADVISORS, INC. By:

 

Name: Title:

 

Accepted and agreed to as of the date first written above: RCS CAPITAL
CORPORATION By:

 

Name: Title:

[Signature Page to Transition Services Side Letter]



--------------------------------------------------------------------------------

Exhibit A

 

1. Transfer of FF&E items

 

2. Assistance in transfer of selling agreements

 

3. Assistance in conveyance of employees and related matters

 

4. Event coordination

 

5. Conveyance of accounting systems

 

6. Assistance in IT transfer



--------------------------------------------------------------------------------

Exhibit B

$20,000,000



--------------------------------------------------------------------------------

Exhibit F

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”), dated as of [—],
2014, is entered between ARC Properties Operating Partnership, L.P., a Delaware
limited partnership (“Assignor”), and RCS Capital Corporation, a Delaware
corporation (“Assignee”).

WITNESSETH:

WHEREAS, this Assignment is being executed and delivered pursuant to that
certain Equity Purchase Agreement dated as of September 30, 2014 (the “Purchase
Agreement”) by and between Assignor and Assignee. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Purchase
Agreement.

WHEREAS, Assignor owns one hundred percent (100%) of the limited liability
company interests (the “Interests”) in Cole Capital Partners, LLC, a Delaware
limited liability company (“CCP”);

WHEREAS, Assignor desires to assign, transfer and convey one hundred percent
(100%) of Assignor’s right, title and interest in, to and under the Interests to
Assignee; and

WHEREAS, Assignee desires to acquire one hundred percent (100%) of the
Interests.

NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreement contained herein, and for other good and valuable consideration, do
hereby agree as follows:

 

1. Assignment and Assumption. Upon the execution of this Assignment by the
parties hereto, Assignor does hereby assign, transfer and convey to Assignee one
hundred percent (100%) of the Interests, free and clear of all Liens, and all of
Assignor’s rights with respect to such Interests. Assignee does hereby assume
and accept one hundred percent (100%) of the Interests and all of the duties and
responsibilities thereto to the extent provided for in the Purchase Agreement.

 

2. Admission. Contemporaneously with the assignment described in Paragraph 1 of
this Assignment, Assignee shall become the sole member of CCP, and Assignor
shall cease to be a member of CCP.

 

3. Continuation of CCP. The assignment of one hundred percent (100%) of the
Interests shall not dissolve CCP, and the business of CCP shall continue.

 

4. Consideration. Assignee has paid good and valuable consideration to Assignor
for one hundred percent (100%) of the Interests, the receipt and sufficiency of
which are hereby acknowledged.

 

5. Binding Effect. This Assignment shall be binding upon, and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

6. Execution in Counterparts. This Assignment may be executed (a) in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and (b) by telecopy or other facsimile
signature (which shall be deemed an original for all purposes).

 

7. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
choice of law principles thereof.

 

8. Recourse. This Assignment is made without recourse, representation or
warranty, except as otherwise set forth in the Purchase Agreement.

 

9. Conflict. In the event of any conflict or inconsistency between the terms of
the Purchase Agreement and the terms of this Assignment, the terms of the
Purchase Agreement shall govern.



--------------------------------------------------------------------------------

10. Further Assurances. Each party hereto shall cooperate at all times from and
after the date hereof with respect to all of the matters described herein, and
shall execute such further documents as may be reasonably requested for the
purpose of giving effect to, or evidencing or giving notice of, the transactions
contemplated by this Assignment. Without limiting the foregoing, Assignor hereby
irrevocably constitutes and appoints Assignee as Assignor’s attorney-in-fact to
transfer Assignor’s Interests on the books and records of CCP, with full power
of substitution in the premises.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first above written.

 

ARC PROPERTIES OPERATING PARTNERSHIP, INC. By:

 

Name: Title: RCS CAPITAL CORPORATION By:

 

Name: Title:

[Signature Page to Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

Exhibit G

FORM OF INVESTMENT OPPORTUNITY ALLOCATION AGREEMENT

This INVESTMENT OPPORTUNITY ALLOCATION AGREEMENT (this “Agreement”) is dated as
of [—]1, 2014, by and among American Realty Capital Properties, Inc., a Maryland
corporation (“ARCP”), RCS Capital Corporation, a Delaware corporation (“RCAP”),
[ARCP Sub-advisor 1], a Delaware limited liability company (“ARCP Sub-advisor
1”), [ARCP Sub-advisor 2], a Delaware limited liability company (“ARCP
Sub-advisor 2”), [ARCP Sub-advisor 3], a Delaware limited liability company
(“ARCP Sub-advisor 3”), [ARCP Sub-advisor 4], a Delaware limited liability
company (“ARCP Sub-advisor 4”), and [ARCP Sub-advisor 5], a Delaware limited
liability company (“ARCP Sub-advisor 5” and, collectively, the “Sub-advisors”).

WHEREAS, ARCP is the general partner of ARC Properties Operating Partnership,
L.P., a Delaware limited partnership (the “Seller”);

WHEREAS, RCAP and the Seller have entered into that certain Equity Purchase
Agreement dated as of September 30, 2014 (the “Purchase Agreement”);

WHEREAS, the Purchase Agreement requires delivery of this Agreement;

WHEREAS, Cole Credit Property Trust IV, Inc., a Maryland corporation (“CCPT
IV”), receives certain sub-advisory services from ARCP or one or more Affiliates
of ARCP, pursuant to a Sub-advisory Agreement, dated as of [—]2, 2014, as
amended from time to time, by and between ARCP Sub-advisor 1, as sub-advisor,
and Cole REIT Advisors IV, LLC, a Delaware limited liability company (“CCPT IV
Advisor”), as advisor (the “CCPT IV Agreement”);

WHEREAS, Cole Credit Property Trust V, Inc., a Maryland corporation (“CCPT V”),
receives certain sub-advisory services from ARCP or one or more Affiliates of
ARCP, pursuant to a Sub-advisory Agreement, dated as of [—]3, 2014, as amended
from time to time, by and between ARCP Sub-advisor 2, as sub-advisor, and Cole
REIT Advisors V, LLC, a Delaware limited liability company (“CCPT V Advisor”),
as advisor (the “CCPT V Agreement”);

WHEREAS, Cole Corporate Income Trust, Inc., a Maryland corporation (“CCIT”),
receives certain sub-advisory services from ARCP or one or more Affiliates of
ARCP, pursuant to a Sub-advisory Agreement, dated as of [—]4, 2014, as amended
from time to time, by and between ARCP Sub-advisor 3, as sub-advisor, and Cole
Corporate Income Advisors, LLC, a Delaware limited liability company (“CCIT
Advisor”), as advisor (the “CCIT Agreement”);

 

1  To be the date of the Second Closing Date.

2  To be the date of the Second Closing Date.

3  To be the date of the Second Closing Date.

4  To be the date of the Second Closing Date.



--------------------------------------------------------------------------------

WHEREAS, Cole Office & Industrial REIT (CCIT II), Inc., a Maryland corporation
(“CCIT II”), receives certain sub-advisory services from ARCP or one or more
Affiliates of ARCP, pursuant to a Sub-advisory Agreement, dated as of [—]5,
2014, as amended from time to time, by and between ARCP Sub-advisor 4, as
sub-advisor, and Cole Corporate Income Advisors II, LLC, a Delaware limited
liability company (“CCIT II Advisor”), as advisor (the “CCIT II Agreement”);

WHEREAS, Cole Real Estate Income Strategy (Daily Nav), Inc., a Maryland
corporation (“INAV”) receives certain sub-advisory services from ARCP or one or
more Affiliates of ARCP, pursuant to a Sub-advisory Agreement, dated as of [—]6,
2014, as amended from time to time, by and between ARCP Sub-advisor 5, as
sub-advisor, and Cole Real Estate Income Strategy (Daily NAV), LLC, a Delaware
limited liability company (“INAV Advisor”), as advisor (the “INAV Agreement”);

WHEREAS, it is contemplated that Cole Office & Industrial REIT (CCIT III), Inc.,
a Maryland corporation (“CCIT III”), will receive certain sub-advisory services
from ARCP or one or more Affiliates of ARCP, pursuant to a Sub-advisory
Agreement to be entered into by and between ARCP or one or more Affiliates of
ARCP, as sub-advisor, and Cole Corporate Income Advisors III, LLC, a Delaware
limited liability company (“CCIT III Advisor”), as advisor (the “CCIT III
Agreement”);

WHEREAS, it is contemplated that Cole Credit Property Trust VI, Inc., a Maryland
corporation (“CCPT VI” and together with CCPT IV, CCPT V, CCIT, CCIT II, INAV
and CCIT III, the “Funds” and each, a “Fund”), will receive certain sub-advisory
services from ARCP or one or more Affiliates of ARCP, pursuant to a Sub-advisory
Agreement to be entered into by and between ARCP or one or more Affiliates of
ARCP, as sub-advisor, and Cole REIT Advisors VI, LLC, a Delaware limited
liability company (“CCPT VI Advisor” and together with CCPT IV Advisor, CCPT V
Advisor, CCIT Advisor, CCIT II Advisor, INAV Advisor and CCIT III Advisor, the
“Advisors”), as advisor (the “CCPT VI Agreement” and together with the CCPT IV
Agreement, CCPT V Agreement, CCIT Agreement, CCIT II Agreement, INAV Agreement
and CCIT III Agreement, the “Sub-advisor Agreements”);

WHEREAS, each Fund is a public real estate investment trust sponsored by Cole
Capital Corporation, an Arizona corporation, or its Affiliates;

WHEREAS, ARCP (and/or its Affiliates) and each Fund has invested in, or may in
the future invest in, the Proposed Property Acquisitions; and

 

5  To be the date of the Second Closing Date.

6  To be the date of the Second Closing Date.

 

2



--------------------------------------------------------------------------------

WHEREAS, ARCP and the Funds wish to delineate their respective rights and
obligations with respect to each other in connection with investing in the
Proposed Property Acquisitions.

NOW, THEREFORE, in consideration of the mutual agreements herein made and
intending to be legally bound, the parties hereto hereby agree as follows:

ARTICLE I

INVESTMENT OPPORTUNITIES

1.1 Committees.

(a) The parties agree that ARCP shall establish and maintain an investment
allocation committee (the “Allocation Committee”), which shall allocate Proposed
Property Acquisitions as set forth in this Article I. The members of the
Allocation Committee shall be appointed by ARCP’s Chief Executive Officer, and
shall serve at the pleasure of ARCP’s Chief Executive Officer; provided,
however, that RCAP shall have the right to appoint one member to the Allocation
Committee. ARCP’s Chief Executive Officer also may appoint one or more
alternates for each Allocation Committee member who shall be authorized to act
in such Allocation Committee member’s absence.

(b) The parties agree that ARCP shall establish and maintain a portfolio
strategy committee (the “Portfolio Committee”), which shall review the
allocations made by the Allocation Committee. The members of the Portfolio
Committee shall be appointed by ARCP’s Chief Executive Officer, and shall serve
at the pleasure of ARCP’s Chief Executive Officer; provided, however, that RCAP
shall have the right to appoint one member to the Portfolio Committee.

1.2 Investment Allocation Process.

(a) The Allocation Committee shall endeavor to meet on a weekly basis. Members
of the Allocation Committee may participate by means of conference telephone or
other communications equipment if all persons participating in the meeting can
hear each other at the same time. The Advisors shall be provided with, on a
quarterly basis upon request, certified copies of the minutes of all meetings of
the Allocation Committee.

(b) When a Proposed Property Acquisition is introduced to the Allocation
Committee for review, the Allocation Committee shall analyze the following
factors in determining whether a Proposed Property Acquisition is most
appropriate for ARCP or a particular Fund (each, an “Entity”): (i) how the
Proposed Property Acquisition fits into each Entity’s respective investment
objectives; (ii) which Entity has available cash to acquire the Proposed
Property Acquisition, the amount of such available cash, and how long such cash
has been available for investment; (iii) the anticipated operating cash flows
and cash requirements of each Entity, respectively; (iv) how the Proposed
Property Acquisition would affect the tenant, industry and geographic
concentrations in each Entity, respectively; and (v) how the size, income

 

3



--------------------------------------------------------------------------------

tax effect, potential leverage and projected cash flow of the Proposed Property
Acquisition would affect each Entity, respectively. If the Allocation Committee
determines that a Proposed Property Acquisition is equally appropriate for one
or more Entities, the Allocation Committee shall first offer such Proposed
Property Acquisition to the Entity that has had the longest period of time
elapse since it was allocated an investment opportunity of a similar size and
type (e.g., office, industrial or single tenant or multi-tenant retail).

(c) Notwithstanding the foregoing, in the event that the Allocation Committee,
in accordance with Section 1.2(b) above, allocates a Proposed Property
Acquisition with a value greater than one hundred million dollars ($100,000,000)
to any of CCIT II, CCPT V, CCIT III or CCPT VI, then ARCP shall have the right
to veto such allocation and allocate such Proposed Property Acquisition to ARCP.

1.3 Review by Portfolio Committee.

(a) The Portfolio Committee shall meet on a monthly basis to review the
allocations made by the Allocation Committee. Members of the Portfolio Committee
may participate by means of conference telephone or other communications
equipment if all persons participating in the meeting can hear each other at the
same time.

(b) If there have been no subsequent developments associated with a particular
Proposed Property Acquisition or the Entity to which the Proposed Property
Acquisition was initially allocated by the Allocation Committee, the Portfolio
Committee will confirm the allocation of the Proposed Property Acquisition to
the selected Entity. If, in the judgment of the Portfolio Committee, a
subsequent development has caused any such Proposed Property Acquisition to be
more appropriate for an Entity other than an Entity to which the Proposed
Property Acquisition was initially allocated, the Portfolio Committee may
override the Allocation Committee and specify that the Proposed Property
Acquisition should be made available to such other Entity. In making this
determination, the Portfolio Committee shall examine the factors set forth in
Section 1.2(b) above. For the avoidance of doubt, the Portfolio Committee may
not re-allocate a Proposed Property Acquisition with respect to which ARCP
exercised its veto right set forth in Section 1.2(b) above. The re-allocation
decisions, if any, made by the Portfolio Committee shall be recorded and the
record retained by ARCP.

1.4 Compliance with this Agreement. Any determination of a failure to comply
with this Agreement shall be reported immediately to the Allocation Committee
and to members of senior management of ARCP.

1.5 Miscellaneous.

(a) The Portfolio Committee shall meet on a quarterly basis with the Allocation
Committee to report to the Allocation Committee on the prior quarter’s
allocations and to discuss potential investments that are in the pipeline, as
well as the Portfolio Committee’s then-current thinking on future allocations.

 

4



--------------------------------------------------------------------------------

(b) The Allocation Committee shall be responsible for establishing and updating
the policies and rules set forth herein as it deems appropriate, taking into
account all contractual and legal requirements it deems applicable, and shall
suggest any amendments to this Agreement as necessary to comply with applicable
law. The Allocation Committee shall, notwithstanding any contrary provision or
policy, follow the Portfolio Committee’s guidance and directives.

(c) The covenants and agreements set forth in this Article I shall not apply to
the extent inconsistent with the constituent documents of any of the Funds or
ARCP (or any of its Affiliates), or applicable law.

ARTICLE II

MISCELLANEOUS

2.1 Definitions. For purposes of this Agreement:

(a) “Affiliate” means, with respect to a specified Person, any Person directly
or indirectly controlling, controlled by, or under common control with the
specified Person.

(b) “Person” means any individual, general partnership, limited partnership,
limited liability company, corporation, joint venture, trust, business trust,
cooperative or association and the heirs, executors, administrators, legal
representatives, successors and assigns of such Person where the context so
permits.

(c) “Proposed Property Acquisition” means any freestanding, single-tenant real
estate assets net leased to investment grade and other creditworthy tenants with
a lease duration of 10 or more years.

2.2 Effectiveness of Agreement. This Agreement shall become effective at and as
of the Second Closing Date (as defined in the Purchase Agreement).

2.3 No Fiduciary Relationship. The parties acknowledge and agree that neither
ARCP nor any of its Affiliates nor any of the Sub-advisors is a fiduciary to, or
shall be deemed to have any type of fiduciary relationship with, any of the
Funds.

2.4 Sub-advisor Agreements. This Agreement is subject to the terms of each of
the Sub-advisor Agreements. In the event of a conflict between the terms of this
Agreement and the terms of any of the Sub-advisor Agreements, the terms of such
Sub-advisor Agreement shall control.

2.5 Termination. This Agreement shall terminate, with respect to a specific
Sub-advisor, on the earliest of the date on which (i) the advisory agreement
between the applicable Fund and the Advisor who is party to such Sub-advisor’s
Sub-advisor Agreement terminates; (ii) the Sub-advisor Agreement to which such
Sub-advisor is party terminates or expires in accordance with its terms and
(iii) the Advisor for the Fund to which the Sub-advisor provides advisory
services is no longer majority owned and controlled by RCAP or its Affiliates.

 

5



--------------------------------------------------------------------------------

2.6 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this Section 2.6):

 

ARCP:

American Realty Capital Properties, Inc.

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Richard A. Silfen, General Counsel

Facsimile: (215) 887-2585

with copies to:

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Peter Fass, Esq. and Steven Lichtenfeld, Esq.

Facsimile: (212) 969-2900

RCAP:

RCS Capital Corporation

405 Park Avenue, 15th Floor

New York, NY 10022

Attention: James A. Tanaka, General Counsel

Fax: (212) 415-6567

with copies to:

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Peter Fass, Esq. and Steven Lichtenfeld, Esq.

Facsimile: (212) 969-2900

 

6



--------------------------------------------------------------------------------

2.7 Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided herein.

2.8 Third-Party Beneficiary Rights. This Agreement is not intended to and shall
not confer upon any person other than the parties hereto any rights or remedies
hereunder; provided, however, that the Advisors shall be third-party
beneficiaries solely for the purposes of Section 1.2(a) and Section 2.10 of this
Agreement.

2.9 Integration. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

2.10 Amendments; Waivers. This Agreement and the terms hereof may not be
amended, supplemented or modified except in an instrument in writing executed by
the parties hereto, and no waiver of any term or condition hereof or obligation
hereunder shall be valid unless made in writing and signed by the party to which
performance is due; provided, that no amendment or waiver of this Agreement or
any provision hereof shall be effective without the prior written consent of the
Advisors (which consent shall not be unreasonably withheld, conditioned or
delayed).

2.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.

2.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

7



--------------------------------------------------------------------------------

2.13 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

2.14 Section Headings. The section and subsection headings in this Agreement are
for convenience in reference only and shall not be deemed to alter or affect the
interpretation of any provisions hereof.

2.15 Counterparts. This Agreement may be executed (including by facsimile
transmission) by the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

2.16 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

AMERICAN REALTY CAPITAL PROPERTIES, INC. By:

 

Name: Title: RCS CAPITAL CORPORATION By:

 

Name: Title: [ARCP SUB-ADVISOR 1] By:

 

Name: Title: [ARCP SUB-ADVISOR 2] By:

 

Name: Title: [ARCP SUB-ADVISOR 3] By:

 

Name: Title:

[Signature Page to Investment Opportunity Allocation Agreement]



--------------------------------------------------------------------------------

[ARCP SUB-ADVISOR 4] By:

 

Name: Title: [ARCP SUB-ADVISOR 5] By:

 

Name: Title:

[Signature Page to Investment Opportunity Allocation Agreement]



--------------------------------------------------------------------------------

Exhibit H

FORM OF SERVICES AGREEMENT

This SERVICES AGREEMENT (this “Agreement”) dated as of [—], 2014, is by and
between RCS Capital Corporation, a Delaware corporation (the “Buyer”), and ARC
Properties Operating Partnership, L.P. (the “Seller”). The Buyer and the Seller
are sometimes referred to herein collectively as the “Parties” and each
individually as a “Party” or, as applicable, the “Receiving Party” and the
“Providing Party,” which shall mean the applicable Party receiving services
hereunder and the applicable Party providing such services hereunder,
respectively.

WITNESSETH:

WHEREAS, the Buyer and the Seller have entered into that certain Equity Purchase
Agreement dated as of September 30, 2014 (the “Purchase Agreement”);

WHEREAS, the Purchase Agreement requires delivery of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, IT IS HEREBY AGREED:

1. Definitions. Capitalized terms, as used herein, shall have the meanings set
forth below:

“Acquired Business” shall mean the private capital management business,
including the broker-dealer, wholesale distribution, non-traded REIT sponsorship
and advisory businesses.

“Affiliate” shall mean, with respect to a Person, (a) any officer, director,
trustee, partner, manager, employee or holder of ten percent (10%) or more of
any class of the voting securities of, or equity interest in, such Person;
(b) any corporation, partnership, limited liability company, trust or other
entity controlling, controlled by or under common control with such Person; or
(c) any officer, director, trustee, partner, manager, employee or holder of ten
percent (10%) or more of the outstanding voting securities of any corporation,
partnership, limited liability company, trust or other entity controlling,
controlled by or under common control with such Person. For purposes of this
definition, the term “controls,” “is controlled by,” or “is under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting rights, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York, New York are authorized or obligated by Law or
executive order to close.

“Buyer” shall have the meaning set forth in the preamble.

“Buyer Business Information” shall have the meaning set forth in Section 18(a).

“Confidentiality Agreement” shall have the meaning set forth in Section 18(a).

“Force Majeure Event” shall have the meaning set forth in Section 12.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality or applicable self-regulatory
organization.



--------------------------------------------------------------------------------

“Landlord” shall have the meaning set forth in Section 6.

“Law” shall mean any applicable federal, state, local or foreign or provincial
law, statute, ordinance, rule, regulation, judgment, order, injunction, decree,
award or agency requirement of or undertaking to or agreement with any
Governmental Entity.

“Parties” and “Party” shall have the meaning set forth in the preamble.

“Person” shall mean an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or government or any agency or political subdivision of a
government.

“Premises” shall mean floors 1, 8 and 9 in that certain commercial office
building located at 2325 E. Camelback Road, Phoenix, Arizona 85106.

“Premises Lease” shall mean that certain Office Lease Agreement by and between
24TH AND CAMELBACK PHASE II L.L.C., as landlord, and Diamond Real Estate, LLC,
as tenant, dated as of December 16, 2010.

“Premises License” shall have the meaning set forth in Section 6.

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
Person.

“SEC” shall mean the United States Securities and Exchange Commission.

“Seller” shall have the meaning set forth in the preamble.

“Seller Business” shall mean the business of the Seller (excluding the Acquired
Business) as presently conducted or as proposed to be conducted on the date
hereof.

“Seller Business Information” shall have the meaning set forth in Section 18(a).

“Sub-Advisory Agreements” shall mean those certain sub-advisory agreements,
dated as of the date hereof, by and between the Seller (or its Affiliate) and
each of Cole Credit Property Trust IV, Inc., a Maryland corporation; Cole Credit
Property Trust V, Inc., a Maryland corporation; Cole Corporate Income Trust,
Inc., a Maryland corporation; Cole Office & Industrial REIT (CCIT II), Inc., a
Maryland corporation; and Cole Real Estate Income Strategy (Daily NAV), Inc., a
Maryland corporation.

“Sublease” shall have the meaning set forth in Section 6.

2. Effectiveness of Agreement. This Agreement shall become effective at and as
of the Second Closing Date (as defined in the Purchase Agreement).

3. Services Provided to the Buyer.

(a) The Buyer, on its own behalf and on behalf of its Affiliates, hereby retains
and appoints the Seller as the services provider of the Buyer and to perform the
services hereinafter set forth (or to cause an Affiliate of the Seller to
provide such services), and the Seller hereby accepts such

 

2



--------------------------------------------------------------------------------

appointment, all subject to the terms and conditions hereinafter set forth. In
the performance of this undertaking, the Seller shall devote sufficient
resources to discharge its obligations hereunder and shall provide the following
services (or shall cause an Affiliate of the Seller to provide such services):

 

  •   acquisition support;

 

  •   accounting support;

 

  •   information technology support;

 

  •   asset management services on behalf of the 1031 exchange, tenant in common
and Delaware statutory trust businesses acquired by the Buyer in connection with
the transactions contemplated by the Purchase Agreement; and

 

  •   any and all other services requested by the Buyer (including, without
limitation, the services set forth in the Sub-Advisory Agreements) in accordance
with Section 3(e).

(b) The foregoing services shall not include any legal support services.

(c) The services hereunder shall be available to the Buyer only for purposes of
conducting the Acquired Business substantially in the manner it was conducted by
the Seller prior to the date hereof. In furtherance of the foregoing and,
subject to the terms and conditions set forth in this Agreement, during the term
of this Agreement, the Seller shall provide, or shall cause to be provided, to
the Buyer (and/or its Affiliates) each of the services hereunder, but in each
case only at the locations such services have been provided to the Acquired
Business prior to the date hereof in the ordinary course of the Acquired
Business.

(d) The Seller shall not be obligated to provide, or cause to be provided, any
services hereunder if to do so would require it or any of its Affiliates to
incur (after giving effect to the fees payable hereunder) any cost or expense,
to hire any additional employees or consultants, to pay overtime to employees,
or to acquire any additional equipment or software. If any service cannot be
provided by reason of this Section 3(d), the Seller shall provide the Buyer with
written notice thereof (together with a reasonable description of such service
and the approximate actual cost thereof to the Seller (without markup) to
provide such service). Upon receipt of such notice, the Buyer may request that
the Seller, and the Seller shall, provide or cause to be provided such service
upon the Buyer’s agreement to bear such incremental costs; provided, however,
that the Seller shall not be required to provide such service to the extent it
is required to hire any additional employees (other than temporary employees)
beyond the number of employees necessary to provide such service prior to the
date hereof.

(e) The Buyer may request in writing that the Seller provide additional services
not otherwise provided hereunder, which request must include a description of
the services requested to be performed and, if any, the associated business
specifications. The Seller shall consider such request by the Buyer in good
faith and if the Seller agrees to perform such additional services, then the
performance of such additional services shall be subject to the terms and
conditions of this Agreement; provided, however, the Seller shall have no
obligation to provide such additional services to the Buyer.

(f) The Buyer hereby grants to the Seller, to the extent of any proprietary
interest the Buyer or its Affiliates may have in the name “Cole Capital” or any
derivative thereof a non-transferable, non-assignable, non-exclusive,
royalty-free right and license to use the name “Cole Capital” or any derivative
thereof in connection with providing services hereunder until the expiration or
termination of this Agreement. The Seller shall have the authority to enter into
contracts in the name of any entity with respect to which the Parties have
entered into a Sub-Advisory Agreement in connection with the performance of its
duties under this Agreement.

 

3



--------------------------------------------------------------------------------

4. Services Provided to the Seller.

(a) The Seller, on its own behalf and on behalf of its Affiliates, hereby
retains and appoints the Buyer as the services provider of the Seller and to
perform the services hereinafter set forth (or to cause an Affiliate of the
Buyer to provide such services), and the Buyer hereby accepts such appointment,
all subject to the terms and conditions hereinafter set forth. In the
performance of this undertaking, the Buyer shall devote sufficient resources to
discharge its obligations hereunder and shall provide the following services (or
shall cause an Affiliate of the Buyer to provide such services):

 

  •   accounting system services; and

 

  •   any and all other services requested by the Seller in accordance with
Section 4(e).

(b) The foregoing services shall not include any legal support services.

(c) The services hereunder shall be available to the Seller only for purposes of
conducting the Seller Business substantially in the manner it was conducted
prior to the date hereof. In furtherance of the foregoing and, subject to the
terms and conditions set forth in this Agreement, during the term of this
Agreement, the Buyer shall provide, or shall cause to be provided, to the Seller
(and/or its Affiliates) each of the services hereunder, but in each case only at
the locations such services have been provided to the Seller Business prior to
the date hereof in the ordinary course of the Seller Business.

(d) The Buyer shall not be obligated to provide, or cause to be provided, any
services hereunder if to do so would require it or any of its Affiliates to
incur (after giving effect to the fees payable hereunder) any cost or expense,
to hire any additional employees or consultants, to pay overtime to employees,
or to acquire any additional equipment or software. If any service cannot be
provided by reason of this Section 4(d), the Buyer shall provide the Seller with
written notice thereof (together with a reasonable description of such service
and the approximate actual cost thereof to the Buyer (without markup) to provide
such service). Upon receipt of such notice, the Seller may request that the
Buyer, and the Buyer shall, provide or cause to be provided such service upon
the Seller’s agreement to bear such incremental costs; provided, however, that
the Buyer shall not be required to provide such service to the extent it is
required to hire any additional employees (other than temporary employees)
beyond the number of employees necessary to provide such service prior to the
date hereof.

(e) The Seller may request in writing that the Buyer provide additional services
not otherwise provided hereunder, which request must include a description of
the services requested to be performed and, if any, the associated business
specifications. The Buyer shall consider such request by the Seller in good
faith and if the Buyer agrees to perform such additional services, then the
performance of such additional services shall be subject to the terms and
conditions of this Agreement; provided, however, the Buyer shall have no
obligation to provide such additional services to the Seller.

5. Standard of Care.

(a) The duties to be performed by the Providing Party pursuant to this Agreement
may be performed by it or by its officers, members or directors or by Affiliates
of the foregoing under the direction of the Providing Party or delegated to
unaffiliated third parties under the Providing Party’s direction. If any duties
to be performed hereunder are delegated by the Providing Party to an
unaffiliated third party, then the Providing Party shall provide the Receiving
Party with written notice of such delegation.

(b) Except as otherwise provided in this Agreement, and provided that the
Providing Party is not restricted by an existing contract with a third party or
by Law, the Providing Party agrees to

 

4



--------------------------------------------------------------------------------

perform, or cause to be performed, the services hereunder such that the standard
of care at which such services are performed shall be substantially the same as
the standard of care that the Providing Party provides to its Affiliates with
respect to such services. In the event there is any restriction on the Providing
Party by an existing contract with a third party or by Law that would restrict
the standard of care applicable to delivery of the services to be provided by
the Providing Party to the Receiving Party, the Providing Party shall use its
commercially reasonable best efforts in good faith to provide such services in a
manner as closely as possible to the standards described in this Section 5(b).

(c) Each Party hereto shall be responsible for its own compliance with any and
all Laws applicable to its performance under this Agreement. No Party will take
any action in violation of any such applicable Law that would reasonably be
likely to result in liability being imposed on the other Party.

(d) Except as expressly set forth herein, the Parties acknowledge and agree that
the services hereunder are provided as-is, that the Receiving Party assumes all
risks and liability arising from or relating to its use of and reliance upon
such services and the Providing Party makes no representation or warranty with
respect thereto. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PROVIDING PARTY
HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES REGARDING THE
SERVICES HEREUNDER, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATION OR
WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NON-INFRINGEMENT, COMMERCIAL
UTILITY, MERCHANTABILITY OR FITNESS OF THE SERVICES HEREUNDER FOR A PARTICULAR
PURPOSE.

6. Premises. Subject to obtaining the prior written consent of 24TH AND
CAMELBACK PHASE II L.L.C. (the “Landlord”), the Seller shall provide the Buyer
with exclusive use of, and access to, the Premises, and the use of the equipment
located at the Premises that has been previously used by the Seller or its
Affiliates prior to the date hereof, in each case in substantially the same
manner as such space and equipment was used or accessed in the conduct of the
Acquired Business prior to the date hereof (collectively, the “Premises
License”). The Premises License shall terminate upon the termination of this
Agreement in accordance with its terms. Promptly following the date hereof, the
Seller and the Buyer shall use their reasonable efforts (a) to negotiate a
sublease (the “Sublease”) with respect to the Premises (provided that the terms
of the Sublease shall in no way increase the cost of the use and access of the
Premises and the related service provided hereunder by the Seller or any of its
Affiliates to the Buyer or any of its Affiliates), or (b) assist the Buyer to
negotiate a lease of the premises directly with the Landlord. To the extent not
obtained prior to the date hereof, the Seller shall use its best efforts to
obtain the written consent of the Landlord to (i) the use and access of the
Premises by the Buyer pursuant to this Section 6 and (ii) the execution by the
Seller and the Buyer of the Sublease. The Buyer shall not use the Premises in a
manner, or take, cause or allow to be taken, an action with respect to the
Premises that would cause the Seller to be in violation of the terms of the
Premises Lease.

7. Fees and Other Compensation of the Seller. The Seller or its designees shall
be entitled to receive from the Buyer its actual costs and expenses incurred
(with costs and expenses in connection with the services provided by Seller’s
Representatives calculated based on hourly rates set forth on Annex A). The
Seller shall invoice the Buyer monthly in arrears for all costs and expenses due
pursuant to this Section 7. The Buyer (or the Buyer’s Affiliates on behalf of
the Buyer) shall pay to the Seller all invoiced amounts by wire transfer within
thirty (30) days of the date of receipt of such invoice as instructed by the
Seller.

8. Fees and Other Compensation of the Buyer. The Buyer or its designees shall be
entitled to receive from the Seller its actual costs and expenses incurred (with
costs and expenses in connection with the services provided by Buyer’s
Representatives calculated based on hourly rates set

 

5



--------------------------------------------------------------------------------

forth on Annex B). The Buyer shall invoice the Seller monthly in arrears for all
costs and expenses due pursuant to this Section 8. The Seller (or the Seller’s
Affiliates on behalf of the Seller) shall pay to the Buyer all invoiced amounts
by wire transfer within thirty (30) days of the date of receipt of such invoice
as instructed by the Buyer.

9. Records. At all times, the Providing Party shall keep books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Receiving Party and the
Receiving Party’s Representatives at any time during the ordinary business hours
of the Providing Party.

10. Access. The Receiving Party shall, and shall cause its Affiliates to, allow
the Providing Party and its Representatives reasonable access to the facilities
of the Receiving Party necessary for the Providing Party to provide services
under this Agreement.

11. Term; Termination of Agreement. This Agreement shall continue in full force
and effect so long as any of the Sub-Advisory Agreements are in full force and
effect; provided, however, that either Party may terminate this Agreement upon
sixty (60) days’ prior written notice to the other Party. Upon the termination
of this Agreement, each Party will cooperate with the other Party and take all
reasonable steps requested to assist such other Party in making an orderly
transition of the services provided hereunder. From and after the effective date
of termination of this Agreement, neither Party shall be entitled to
compensation for further services provided hereunder, but shall be paid all
compensation and reimbursed for all expenses accrued through the date of
termination within thirty (30) days of such termination.

12. Force Majeure. Each Party will be excused for any failure or delay in
performing any of its obligations under this Agreement (other than payment
obligations) if such failure or delay is caused by any act of God, accident,
explosion, fire, act of terrorism, storm, earthquake, flood, strike, labor
dispute or similar extraordinary circumstance or event outside the reasonable
control of the non-performing Party (each a “Force Majeure Event”). Following
notice of a Force Majeure Event by a Party, the Parties shall consult to assess
the Force Majeure Event and any ways in which the same may be avoided or
mitigated. During the pendency of a Force Majeure Event, the affected Providing
Party shall use its commercially reasonable efforts to minimize the effect of
Force Majeure Event on and to resume the performance of its obligations under
this Agreement with the least practicable delay.

13. No Partnership or Joint Venture. The Buyer and the Seller are not partners
or joint venturers with each other and nothing herein shall be construed to make
them partners or joint venturers or impose any liability as such on either of
them.

14. Indemnification.

(a) Subject to subsections (b)-(d) below, the Receiving Party shall indemnify
the Providing Party and its Affiliates for any loss arising out of any of their
acts or omissions in connection with this Agreement and the Providing Party and
its Affiliates will be held harmless for any loss or liability (whether in
contract, tort or otherwise) suffered by the Receiving Party or any of its
Affiliates, as applicable.

(b) The Receiving Party shall not indemnify the Providing Party or its
Affiliates for any loss or liability suffered by the Providing Party or its
Affiliates, nor shall it hold the Providing Party or its Affiliates harmless for
any loss or liability suffered by the Receiving Party or any of its Affiliates
unless all of the following conditions are met: (i) the Providing Party or its
Affiliates determined in good faith that the course of conduct which caused the
loss or liability was in the best interests of the

 

6



--------------------------------------------------------------------------------

Receiving Party (and/or its Affiliates, as applicable), (ii) the Providing Party
or its Affiliates were acting on behalf of the Receiving Party or its Affiliates
or performing services for the Receiving Party or its Affiliates, (iii) such
liability or loss or expense was not the result of gross negligence or willful
misconduct on the part of the Providing Party or its Affiliates and (iv) such
indemnification or agreement to hold harmless shall be recoverable only out of
the net assets of the Receiving Party and its Affiliates and not from the
stockholders, partners or members of the Receiving Party and its Affiliates.

(c) Notwithstanding anything to the contrary in Section 14(b) above, the
Receiving Party shall not indemnify the Providing Party or its Affiliates or any
persons acting as a broker-dealer for any losses, liabilities or expenses
arising from or out of an alleged violation of federal or state securities Laws
by such party unless one or more of the following conditions are met: (i) there
has been a successful adjudication on the merits of each count involving alleged
securities Law violations as to the particular indemnitee, (ii) such claims have
been dismissed with prejudice on the merits by a court of competent jurisdiction
as to the particular indemnitee or (iii) a court of competent jurisdiction
approves a settlement of the claims against a particular indemnitee and finds
that indemnification of the settlement and related costs should be made, and the
court considering the matter has been advised of the position of the SEC and the
published position of any state securities regulatory authority as to
indemnification for violations of securities Law.

(d) The Receiving Party will advance amounts to the Providing Party or its
Affiliates for legal expenses and other costs incurred as a result of any legal
action for which indemnification is being sought is permissible only if all of
the following conditions are satisfied: (i) the legal action relates to acts or
omissions with respect to the performance of duties or services on behalf of the
Receiving Party or its Affiliates, (ii) the legal action is initiated by a third
party who is not a stockholder or is initiated by a stockholder acting in his or
her capacity as such and a court of competent jurisdiction specifically approves
the advancement and (iii) the Providing Party or its Affiliates undertake in
writing to repay the advanced funds to the Receiving Party or its Affiliates, as
applicable, together with the applicable legal rate of interest thereon, in
cases in which the Providing Party or its Affiliates are found not to be
entitled to indemnification.

15. Amendments. Subject to compliance with applicable Law, the provisions of
this Agreement may not be amended, modified or supplemented without the prior
written consent of each of the Parties. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the Parties. Any waiver
of compliance with any provision of this Agreement shall be valid only if set
forth in an instrument in writing signed by the Party to be bound thereby.

16. Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned by either of the Parties
(whether by operation of law or otherwise) without the prior written consent of
the other Party, except (i) the Buyer may assign this Agreement or any of its
rights or obligations hereunder to one or more of its Affiliates, provided that
no such assignment shall relieve the Buyer of any of its obligations hereunder,
and (ii) the Seller may assign this Agreement or any of its rights or
obligations hereunder to one or more of its Affiliates, provided that no such
assignment shall relieve the Seller of any of its obligations hereunder. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by each of the Parties and their respective
successors and permitted assigns. This Agreement (including the documents and
instruments referred to in this Agreement) is not intended to and does not
confer upon any Person other than the Parties hereto any rights or remedies
under this Agreement.

17. Notices. All notices and other communications in connection with this
Agreement shall be in writing and shall be deemed given if delivered personally,
sent via facsimile (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the Parties at the following addresses (or at such other
address for a Party as shall be specified by like notice):

 

7



--------------------------------------------------------------------------------

If to the Buyer, to:

RCS Capital Corporation

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: James A. Tanaka, General Counsel

Facsimile: (212) 415-6567

with copies to:

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Peter Fass, Esq. and Steven L. Lichtenfeld, Esq.

Facsimile: (212) 969-2900

If to the Seller, to

American Realty Capital Properties, Inc.

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Richard A. Silfen, General Counsel

Facsimile: (215) 887-2585

with copies to:

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Peter Fass, Esq. and Steven Lichtenfeld, Esq.

Facsimile: (212) 969-2900

18. Confidential Information.

(a) All information and materials provided pursuant to or in connection with
this Agreement shall be subject to the provisions of the Confidentiality
Agreement entered into between the

 

8



--------------------------------------------------------------------------------

Seller and the Buyer on September 3, 2014 (the “Confidentiality Agreement”).
From and after the date hereof, the Seller shall, and shall cause its Affiliates
and Representatives to, keep confidential and not use for any purpose all
nonpublic information regarding the Acquired Business or any of the Buyer, its
Affiliates or their respective subsidiaries of which the Seller or such
Affiliates or Representatives may be aware (“Buyer Business Information”),
subject only to the exceptions to the confidentiality and non-use obligations of
the Seller and such Affiliates and Representatives in the Confidentiality
Agreement, as applied mutatis mutandis to the Seller and such Affiliates and
Representatives with respect to Buyer Business Information. From and after the
date hereof, the Buyer shall, and shall cause its Affiliates and Representatives
to, keep confidential and not use for any purpose all nonpublic information
regarding the Seller Business or any of the Seller, its Affiliates or their
respective subsidiaries of which the Buyer or such Affiliates or Representatives
may be aware (“Seller Business Information”), subject only to the exceptions to
the confidentiality and non-use obligations of the Buyer and such Affiliates and
Representatives in the Confidentiality Agreement, as applied mutatis mutandis to
the Buyer and such Affiliates and Representatives with respect to Seller
Business Information.

(b) Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of services hereunder.

19. Headings. The section headings herein have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction,
interpretation or effect of this Agreement.

20. No Waivers. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrences. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

21. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Party, it being understood that each Party need not sign
the same counterpart.

22. Entire Agreement. This Agreement (including the documents and the
instruments referred to in this Agreement) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter of this Agreement.

23. Governing Law. This Agreement shall be governed and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
wholly performed within such state, without regard to any applicable conflicts
of law principles. The Parties agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal or state court located in the State of Delaware, and each
Party hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

 

9



--------------------------------------------------------------------------------

Process in any such suit, action or proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each Party agrees that service of process
on such Party as provided in Section 17 shall be deemed effective service of
process on such Party. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

24. Non-Recourse. No past, present or future incorporator, member, partner,
stockholder, Affiliate or Representative of either Party or its Affiliates shall
have any liability for any obligations or liabilities of such Party or its
Affiliates, under this Agreement of or for any claim based on, in respect of, or
by reason of, the transactions contemplated hereby.

25. Severability. If any provision of this Agreement is held to be invalid, void
or unenforceable, the remaining provisions shall nevertheless continue in full
force and effect.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed as
of the day and year first above written.

 

AMERICAN REALTY CAPITAL PROPERTIES, INC. By:

 

Name: Title: RCS CAPITAL CORPORATION By:

 

Name: Title:

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

Annex A

Seller Rates

[To be provided.]



--------------------------------------------------------------------------------

Annex B

Buyer Rates

[To be provided.]



--------------------------------------------------------------------------------

Exhibit I

FORM OF NON-COMPETITION AND EXCLUSIVITY AGREEMENT

THIS NON-COMPETITION AND EXCLUSIVITY AGREEMENT (this “Agreement”) is made as of
the [[—] day of [—]]1, 2014, by and among RCS Capital Corporation, a Delaware
corporation (the “Company”), American Realty Capital Properties, Inc., a
Maryland corporation (“Seller GP”), and the executives of Seller GP set forth on
the signature pages hereto (the “Seller GP Executives”). The Company, Seller GP
and the Seller GP Executives are sometimes referred to herein collectively as
the “Parties” and each individually as a “Party.”

WHEREAS, Seller GP is the general partner of ARC Properties Operating
Partnership, L.P., a Delaware limited partnership (the “Seller”);

WHEREAS, the Company and Seller have entered into that certain Equity Purchase
Agreement dated as of September 30, 2014 (the “Purchase Agreement”); and

WHEREAS, the Purchase Agreement requires delivery of this Agreement.

NOW, THEREFORE, the Parties hereto, in consideration of the foregoing recitals
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, do hereby agree as follows:

1. Definitions. Capitalized terms, as used herein, shall have the meanings set
forth below:

“Advisory Services” shall mean, whether pursuant to an advisory agreement,
sub-advisory agreement, management agreement or otherwise, services of the type
provided or to be provided to the Carbon Funds by Seller GP or any Affiliate of
Seller GP, including, without limitation: investment and financial advice,
investment analysis, transaction structure and negotiation advice, general
administration services, property management and leasing services, and daily
management and supervision services.

“Affiliate” shall mean, with respect to a Person, (a) any officer, director,
trustee, partner, manager, employee or holder of ten percent (10%) or more of
any class of the voting securities of or equity interest in such Person; (b) any
corporation, partnership, limited liability company, trust or other entity
controlling, controlled by or under common control with such Person; or (c) any
officer, director, trustee, partner, manager, employee or holder of ten percent
(10%) or more of the outstanding voting securities of any corporation,
partnership, limited liability company, trust or other entity controlling,
controlled by or under common control with such Person. For purposes of this
definition, the term “controls,” “is controlled by,” or “is under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting rights, by contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble.

 

1  To be the date of the Second Closing Date.



--------------------------------------------------------------------------------

“Carbon Funds” shall mean Cole Real Estate Income Strategy (Daily Nav), Inc., a
Maryland corporation, Cole Credit Property Trust IV, Inc., a Maryland
corporation, Cole Credit Property Trust V, Inc., a Maryland corporation, Cole
Credit Property Trust VI, Inc., a Maryland corporation, Cole Corporate Income
Trust, Inc., a Maryland corporation, Cole Office & Industrial REIT (CCIT II),
Inc., a Maryland corporation, and Cole Office & Industrial REIT (CCIT III),
Inc., a Maryland corporation.

“Company” shall have the meaning set forth in the preamble.

“Parties” and “Party” shall have the meaning set forth in the preamble.

“Person” shall mean an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or government or any agency or political subdivision of a
government.

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Restricted Activities” shall have the meaning provided in Section 3(a).

“Seller” shall have the meaning set forth in the recitals.

“Seller GP” shall have the meaning set forth in the preamble.

“Seller GP Executives” shall have the meaning set forth in the preamble.

“U.S. Net Lease REITs” means non-traded REITs or similar offerings whose primary
investment strategy, in each case, is to invest in single tenant net-leased
properties in the United States.

2. Effectiveness of Agreement. This Agreement shall be effective at and as of
the Second Closing Date (as defined in the Purchase Agreement).

3. Covenant Not to Compete.

(a) Each of Seller GP and the Seller GP Executives expressly agrees and
acknowledges that such Party shall not (and shall cause its controlled
Affiliates, and in the case of Seller GP, the Seller GP Executives, not to),
directly or indirectly, (i) sponsor, distribute any securities of, raise capital
for, invest in, or engage in similar activities with respect to any U.S. Net
Lease REITs (the “Restricted Activities”) other than the Carbon Funds or
(ii) hold any interest in, or perform services in any capacity for, any Person
that directly or indirectly engages in any Restricted Activities other than the
Carbon Funds; provided, however, that nothing herein contained shall be deemed
to prevent Seller GP or the Seller GP Executives from investing in or acquiring
5% or less of any class of securities of any Person if such class of securities
is listed on a national securities exchange.

 

2



--------------------------------------------------------------------------------

(b) The restriction set forth in Section 3(a) above shall remain in full force
and effect for so long as the Company is in the business of sponsoring,
distributing any securities of, raising capital for, or otherwise investing in
any U.S. Net Lease REITs.

(c) At the request of the Company, Seller GP will enforce, or cause to be
enforced, any non-competition agreement or covenant between a Seller GP
Executive, on the one hand, and Seller GP or any of its Affiliates, on the other
hand.

4. Non-Interference. Without the prior written consent of the Company, each of
Seller GP and the Seller GP Executives expressly agrees and acknowledges that
such Party shall not (and shall cause its controlled Affiliates, and in the case
of Seller GP, the Seller GP Executives, not to), directly or indirectly,
solicit, employ or retain the services of, accept business from, endeavor to
knowingly entice away from the Company or any of its Affiliates or otherwise
knowingly interfere with the relationship of the Company or any of its
Affiliates with (a) any person (other than senior executives or wholesalers) who
is employed by or otherwise engaged to perform services for the Company or any
of its Affiliates, in each case, primarily related to U.S. Net Lease REITs,
(b) any person who is, or was within the then most recent six month period, a
senior executive or wholesaler of the Company or any of its Affiliates, in each
case, whose engagement with the Company or any of its Affiliates primarily
relates to U.S. Net Lease REITs, or (c) any account of the Company or any of its
Affiliates primarily related to U.S. Net Lease REITs; provided, however, that
this Agreement shall not prohibit (i) any advertisement or general solicitation
(or hiring, retention of services or business relationship as a result thereof)
that is not specifically targeted at such persons or accounts, (ii) the
solicitation (or hiring, retention of services or business relationship as a
result thereof) of any such person or account who initiates discussions with
Seller GP or the Seller GP Executives, (iii) the solicitation (or hiring,
retention of services or business relationship as a result thereof) of any such
person whose employment was terminated or such account whose business
relationship was terminated by the Company or any of its Affiliates, or (iv) any
action by Seller GP or the Seller GP Executives not related to U.S. Net Lease
REITs. The restrictions set forth in this Section 4 shall remain in full force
and effect for so long as the Company is in the business of sponsoring,
distributing any securities of, raising capital for, or otherwise investing in
any U.S. Net Lease REITs.

5. Exclusivity Covenant.

(a) Seller GP expressly agrees and acknowledges that Seller GP shall not (and
shall cause its controlled Affiliates not to) provide Advisory Services to any
funds (other than the Carbon Funds), sponsors (other than sponsors of the Carbon
Funds) or any competitors of the Carbon Funds. The restriction set forth in this
Section 5(a) shall remain in full force and effect for so long as the Company is
in the business of sponsoring, distributing any securities of, raising capital
for, or otherwise investing in any U.S. Net Lease REITs.

(b) The Company expressly agrees and acknowledges that the Company shall not
engage any sub-advisor to perform Advisory Services for the Carbon Funds other
than Seller GP. The restriction set forth in this Section 5(b) above shall
remain in full force and effect for so long as the Company is in the business of
sponsoring, distributing any securities of, or raising capital for, the Carbon
Funds.

 

3



--------------------------------------------------------------------------------

6. Termination. Notwithstanding any other provision in this Agreement to the
contrary, this Agreement shall terminate and be of no further force and effect
solely with respect to any Seller GP Executive following the date on which such
Seller GP Executive is no longer an officer of Seller GP or any of its
Affiliates.

7. Enforceability; Reformation. Each of the obligations in this Agreement is an
entire, separate and independent restriction, despite the fact that they may be
contained in the same phrase, and if any part is found to be invalid or
unenforceable the remainder will remain valid and enforceable. While the
restrictions are considered by the parties to be fair and reasonable under the
circumstances, the Parties hereto agree that, if any court of competent
jurisdiction determines that a specified time period, a specified geographical
area, a specified business limitation or any other relevant feature of this
Agreement is unreasonable, arbitrary or against public policy, then a lesser
period of time, geographical area, business limitation or other relevant feature
which is determined by such court to be reasonable, not arbitrary and not
against public policy may be enforced against the applicable Party.

8. Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective successors, permitted
assigns and legal representatives, including any successor to the Company or
Seller GP by merger, purchase or otherwise or any acquirer of all or
substantially all of the Company or Seller GP, as applicable. This Agreement is
not assignable by the Seller GP Executives. The Company may assign its rights,
but not its obligations, hereunder, without the Consent of any Party hereto, to
any Affiliate of the Company, any successor thereof and to any other person or
entity which acquires all or substantially all of the assets of the Company.
Seller GP may assign its rights, but not its obligations, hereunder, without the
Consent of any Party hereto to any Affiliate of Seller GP, any successor thereof
and to any other person or entity which acquires all or substantially all of the
assets of Seller GP.

9. Entire Agreement; Recitals. This Agreement (including the documents and the
instruments referred to in this Agreement), constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral,
between the Parties with respect to the subject matter of this Agreement. The
recitals set forth above are incorporated herein and made a part of this
Agreement as if set forth at length herein.

10. Amendments. Subject to compliance with applicable law, the provisions of
this Agreement may not be amended, modified or supplemented without the prior
written consent of each of the Parties. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the Parties. Any waiver
of compliance with any provision of this Agreement shall be valid only if set
forth in an instrument in writing signed by the Party to be bound thereby.

11. Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that each Party need not
sign the same counterpart.

 

4



--------------------------------------------------------------------------------

12. Injunctive Relief. Each Party acknowledges that compliance with this
Agreement is necessary to protect the goodwill and other proprietary interests
of the other Parties. Each Party acknowledges that a breach of this Agreement
may result in irreparable and continuing damage to the other Parties and/or
their respective Affiliates and their respective businesses, for which there may
be no adequate remedy at law. Each Party further agrees that in the event of any
breach of this Agreement, the other Parties and their respective successors and
assigns shall be entitled to seek injunctive relief and to such other and
further relief, including damages, as may be proper without any requirement of
the posting of any bond or similar security.

13. Governing Law. This Agreement shall be governed and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
wholly performed within such state, without regard to any applicable conflicts
of law principles. The Parties agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in any federal or state court located in the State of Delaware, and each
Party hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

AMERICAN REALTY CAPITAL PROPERTIES, INC. By:

 

Name: Title: RCS CAPITAL CORPORATION By:

 

Name: Title:

 

David S. Kay

 

Lisa E. Beeson

[Signature Page to Non-Competition and Exclusivity Agreement]



--------------------------------------------------------------------------------

Exhibit J

FORM OF REGISTRATION RIGHTS AGREEMENT

dated as of

[            ], 2014

among

ARC PROPERTIES OPERATING PARTNERSHIP, L.P.,

RCS CAPITAL CORPORATION

and

THE PARTIES HERETO



--------------------------------------------------------------------------------

FORM OF REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated as of [            ], 2014 (this
“Agreement”), is entered into by and among RCS Capital Corporation, a Delaware
corporation (the “Company”), and ARC Properties Operating Partnership, L.P., a
Delaware limited partnership (“ARCP OP”), and any Transferee thereof that become
party to this Agreement (collectively, the “Investors”).

WHEREAS, ARCP OP and the Company have entered into that certain Equity Purchase
Agreement dated as of September 30, 2014 (the “Purchase Agreement”); and

WHEREAS, the Purchase Agreement requires delivery of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

Definitions

Section 1.01. Definitions. (a) The following terms, as used herein, have the
following meanings:

“Affiliate,” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Agreement” has the meaning set forth in the preamble, as amended, modified or
supplemented from time to time, together with any exhibits, schedules,
appendices or other attachments thereto.

“ARCP OP” has the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, Sunday or other day in
which banks are not required or authorized to be closed in New York City, New
York.

“Common Stock” means the Class A Common Stock of the Company.

“Company” has the meaning set forth in the preamble.

“Damages” has the meaning set forth in Section 3.01.

“Demand” has the meaning set forth in Section 2.03(a).

“Demand Notice” has the meaning set forth in Section 2.03(a).

“Effective Date” means, with respect to each Registration Statement, the date
that such Registration Statement is first declared effective by the SEC or if
the Company is a WKSI, the date that such Registration Statement is filed with
the SEC.

“Effectiveness Date” means, with respect to the Shelf Registration Statement
required to be filed hereunder, the 40th calendar day following the Filing Date;
provided, however, that in the event



--------------------------------------------------------------------------------

the Company is notified by the SEC that the Shelf Registration Statement will
not be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be not later than the
fifth Trading Day following the date on which the Company is so notified if such
date precedes the date otherwise required above.

“Earn-out Payment” has the meaning set forth in the Purchase Agreement.

“Effectiveness Period” has the meaning set forth in Section 2.01(b).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means, with respect to the Shelf Registration Statement, the tenth
day after the Stock Issuance Date or, if such date is not a Business Day, the
next date that is a Business Day, and, if after the Stock Issuance Date, Common
Stock is issued to the Investor pursuant to the Earn-out Payment, such shares of
Common Stock are not registered pursuant to a Registration Statement previously
filed under Section 2.01 and such shares of Common Stock cannot be sold publicly
without any volume limitations under Rule 144, the tenth day after the Stock
Issuance Date with respect to the Common Stock issued to Investors pursuant to
the Earn-out Payment or, if such date is not a Business Day, the next date that
is a Business Day.

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any
successor thereto.

“Indemnified Party” has the meaning set forth in Section 3.03.

“Indemnifying Party” has the meaning set forth in Section 3.03.

“Investors” has the meaning set forth in the preamble.

“Joinder Agreement” has the meaning set forth in Section 4.02(b).

“Non-Underwritten Shelf Takedown” has the meaning set forth in Section 2.03(c).

“Notice” has the meaning set forth in Section 4.03.

“Person” means an individual, corporation, partnership, joint venture,
association, company (whether of limited liability or otherwise), trust, bank or
other entity, or government or any agency or political subdivision of a
government.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.

“Purchase Agreement” has the meaning set forth in the recitals.

“Registrable Securities” means the Common Stock issued or issuable to the
Investors pursuant to the Purchase Agreement, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing.

 

2



--------------------------------------------------------------------------------

“Registration Statement” means each registration statement required to be filed
under Article 2 with respect to the Registrable Securities, including (in each
case) the Prospectus, amendments and supplements to such registration statement
or Prospectus, including pre- and post-effective amendments, all exhibits
thereto, and all material incorporated by reference or deemed to be incorporated
by reference in such registration statement

“Rule 144,” “Rule 172,” “Rule 415,” and “Rule 424” means Rule 144, Rule 172,
Rule 415 and Rule 424, respectively, promulgated by the SEC pursuant to the
Securities Act, as such rules may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
effect as such Rule.

“Rule 144A” means Rule 144A as promulgated by the SEC under the Securities Act,
and any successor rule or regulation thereto.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
of the SEC promulgated thereunder, as from time to time amended.

“Selling Expenses” means all underwriting discounts, selling fees or commissions
and stock transfer taxes applicable to any sale of Registrable Securities.

“Shelf Registration Statement” has the meaning set forth in Section 2.01(a).

“Special Registration” has the meaning set forth in Section 2.02(a).

“Stock Issuance Date” has the meaning set forth in Section 4.01.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed or quoted on a Trading Market (other than the OTC Bulletin Board), a day
on which the Common Stock is traded in the over-the-counter market, as reported
by the OTC Bulletin Board, or (iii) if the Common Stock is not listed or quoted
on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that, in the event that the Common Stock is not listed or quoted as
set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business
Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

“Transfer” means, with respect to any Registrable Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Registrable Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Registrable Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.

“Transferee” means a Person to whom Registrable Securities are Transferred by an
Investor; provided that such Transfer is not made in a registered offering or
pursuant to Rule 144 and that the Transferee executes a Joinder Agreement.

“Underwritten Shelf Takedown” has the meaning set forth in Section 2.03(a).

“WKSI” means a Well-Known Seasoned Issuer as defined in Rule 405 of the
Securities Act.

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections or Exhibits are to Articles, Sections
and Exhibits of this Agreement unless otherwise specified. All Exhibits annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Any capitalized term used in any
Exhibit but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and/or thereof, as
applicable. References to any Person include the successors and permitted
assigns of that Person. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.

ARTICLE 2 REGISTRATION RIGHTS

Section 2.01 Registration Statement

(a) On or prior to the Filing Date, the Company shall prepare and file with the
SEC a Registration Statement or, if a Registration Statement is then effective,
a supplement to the Prospectus, in either case covering the resale of all
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 (or any successor provision) (the “Shelf Registration Statement”).

(b) The Company shall use its reasonable best efforts to cause the Shelf
Registration Statement to be declared effective under the Securities Act as
promptly as possible, if the Shelf Registration Statement is not then effective,
but in any event on or prior to the Effectiveness Date, and shall use its
reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of the date that all
Registrable Securities covered by such Registration Statement have been sold or
can be sold publicly without any volume limitations under Rule 144 (the
“Effectiveness Period”).

 

4



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, the Company may,
by written notice to each Investor, suspend sales under a Registration
Statement, including the Shelf Registration Statement, after the Effective Date
thereof and/or require that each Investor immediately cease the sale of
Registrable Securities pursuant thereto and/or defer the filing of any
subsequent Registration Statement if the Company is engaged in a material
merger, acquisition or sale and the Board of Directors of the Company determines
in good faith, by appropriate resolutions, that, as a result of such activity,
(i) it would be materially detrimental to the Company (other than as relating
solely to the price of the Common Stock) to maintain a Registration Statement at
such time or (ii) it is in the best interests of the Company to suspend sales
under such Registration Statement at such time. Upon receipt of such notice,
each Investor shall immediately discontinue any sales of Registrable Securities
pursuant to such registration until such Investor is advised in writing by the
Company that the current Prospectus or amended Prospectus, as applicable, may be
used. In no event, however, shall this right be exercised to suspend sales
beyond the period during which (in the good faith determination of the Board of
Directors of the Company) the failure to require such suspension would be
materially detrimental to the Company. The Company’s rights under this
Section 2.01(c) may be exercised for a period of no more than 15 Trading Days at
a time and not more than two times in any twelve-month (12) period. Immediately
after the end of any suspension period under this Section 2.01(c), the Company
shall take all necessary actions (including filing any required supplemental
Prospectus) to restore the effectiveness of the applicable Registration
Statement and the ability of each Investor to publicly resell its Registrable
Securities pursuant to such effective Registration Statement.

Section 2.02 Piggyback Registration.

(a) Whenever the Company proposes to register any of its Common Stock in
connection with an underwritten public offering (whether an offering of Common
Stock by the Company, stockholders of the Company, or both, but other than in
connection with a Special Registration (as defined below)), the Company will
give prompt written notice to the Investors of its intention to effect such a
registration (but in no event less than ten (10) days prior to the anticipated
filing date) and (subject to Section 2.02(b) below) will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within ten (10) business days
after the date of the Company’s notice (a “Piggyback Registration”). Any
Investor that has made such a written request may withdraw its Registrable
Securities from such Piggyback Registration by giving written notice to the
Company and the managing underwriter, if any, on or before the fifth
(5th) business day prior to the planned effective date of such Piggyback
Registration. The Company may terminate or withdraw any registration under this
Section 2.02 prior to the effectiveness of such registration, whether or not any
Investor has elected to include Registrable Securities in such registration.
“Special Registration” means the registration of equity securities and/or
options or other rights in respect thereof (i) on Form S-4 or Form S-8 (or
successor form), (ii) in connection with an at-the-market offering, (iii) on any
other registration form which may not be used for the registration or
qualification for distribution of Registrable Securities, or (iv) in connection
with any employee benefit or dividend reinvestment plan.

 

5



--------------------------------------------------------------------------------

(b) The right of the Investors to participate in a registration referred to in
Section 2.02(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such persons’ Registrable Securities in the
underwriting, and each such person will (together with the Company and the other
persons distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. If any participating person
disapproves of the terms of the underwriting, such person may elect to withdraw
therefrom by written notice to the Company. If the managing underwriters advise
the Company in writing that, in their reasonable opinion, the number of shares
of Common Stock requested to be included in such offering exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company shall
include in such Registration Statement or Prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which shares shall be so
included in the following order of priority: (i) first, the shares the Company
and/or selling stockholders, as applicable, propose to sell and (ii) second,
shares of the participating Investors pro rata on the basis of the aggregate
number of such shares owned by each participating Investor.

Section 2.03 Requests and Demands.

(a) ARCP OP may make three (3) requests to sell all or any portion of its
Registrable Securities in an underwritten offering that is registered pursuant
to a Registration Statement (each, an “Underwritten Shelf Takedown”). A request
(a “Demand”) for an Underwritten Shelf Takedowns shall be made by ARCP OP by
giving written notice to the Company (the “Demand Notice”). Each Demand Notice
shall specify the approximate number of Registrable Securities to be sold by
ARCP OP in the Underwritten Shelf Takedown and the expected price range (net of
underwriting discounts and commissions) of such Underwritten Shelf Takedown.
Within two (2) business days after receipt of any Demand Notice, the Company
shall send written notice of such requested Underwritten Shelf Takedown to each
non-requesting Investor, if any, and shall include in such Underwritten Shelf
Takedown all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within five (5) business days
after sending such notice (except that each non-requesting Investor shall have
two (2) business days after receipt of such notice to request inclusion of
Registrable Securities in the Underwritten Shelf Takedown in the case of a
“bought deal”, “registered direct offering” or “overnight transaction”).

(b) The underwriters in any Underwritten Shelf Takedown shall be selected by
ARCP OP.

(c) If an Investor desires to initiate an offering or sale of all or part of
such Investor’s Registrable Securities that does not constitute an Underwritten
Shelf Takedown (a “Non- Underwritten Shelf Takedown”), such Investor shall so
indicate in a written request delivered to

 

6



--------------------------------------------------------------------------------

the Company no later than two (2) business days (or in the event any amendment
or supplement to the Registration Statement or Prospectus is necessary, no later
than five (5) business days) prior to the expected date of such Non-Underwritten
Shelf Takedown, which request shall include (i) the total number of Registrable
Securities expected to be offered and sold in such Non-Underwritten Shelf
Takedown, (ii) the expected plan of distribution of such Non-Underwritten Shelf
Takedown and (iii) the action or actions required (including the timing thereof)
in connection with such Non-Underwritten Shelf Takedown, and, to the extent
necessary, the Company shall file and effect an amendment or supplement to its
Registration Statement or Prospectus for such purpose as soon as practicable.
For the avoidance of doubt, unless otherwise agreed to by the requesting
Investor, a non-requesting Investor shall not have the right to participate in a
Non-Underwritten Shelf Takedown.

Section 2.04 Registration Procedures. In connection with the Company’s
registration obligations hereunder, the Company shall:

(a) Not less than three (3) Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish to each Investor copies of all such documents proposed to be filed,
which documents (other than any document that is incorporated or deemed to be
incorporated by reference therein) will be subject to the review of each
Investor. The Company shall reflect in each such document when so filed with the
SEC all reasonable comments regarding the description of the transactions under
the Purchase Agreement, the Investors or the plan of distribution as each
Investor may reasonably and promptly propose no later than two (2) Trading Days
after each Investor has been so furnished with copies of such documents as
aforesaid

(b) (i) Subject to Section 2.01(c), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424 (or any
successor provision); and (iii) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investors thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.

(c) Notify each Investor as promptly as reasonably possible and, if requested by
any Investors, confirm such notice in writing no later than two (2) Trading Days
thereafter, of any of the following events: (i) the SEC issues any stop order
suspending the effectiveness of any Registration Statement or initiates any
proceedings for that purpose; (ii) the Company receives notice of any suspension
of the qualification or exemption from qualification of any Registrable
Securities for sale in any jurisdiction, or the initiation or threat of any
proceeding for such purpose; or (iii) the financial statements included in any
Registration Statement become

 

7



--------------------------------------------------------------------------------

ineligible for inclusion therein or any Registration Statement or Prospectus or
other document contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(d) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.

(e) Promptly deliver to each Investor, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by the Investors in connection with the offering and sale of
the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto to the extent permitted by federal and state securities laws
and regulations.

(f) Prior to any public offering of Registrable Securities, use reasonable best
efforts to register or qualify or cooperate with the selling Investors in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

(g) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates or book-entry records, as required by such Investors,
representing Registrable Securities to be delivered to a transferee pursuant to
a Registration Statement, which certificates or records, as applicable, shall be
free, to the extent permitted by the Transaction Documents and under law, of all
restrictive legends, and to enable such certificates to be in such denominations
and registered in such names as any of the Investors may reasonably request.

(h) Upon the occurrence of any event described in Section 2.02(c)(iii), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

8



--------------------------------------------------------------------------------

(i) (A) Cooperate with any reasonable due diligence investigation undertaken by
the Investors, the lead underwriter or underwriters, if any, and any attorneys
or accountants retained by the Investors or the lead underwriter or
underwriters, in connection with the sale of Registrable Securities, including,
without limitation, by making available documents and information; (B) cause the
officers, directors and employees of the Company to supply in all material
respects the information, in each case, reasonably requested by any such
representative, lead underwriter, attorney or accountant in connection with such
Registration Statement, and (C) make the Company’s independent certified public
accountants available for any such lead underwriter’s or underwriters’ due
diligence if so requested by counsel to the Underwriters or the Investors;
provided, that, the Company will not deliver or make available to any Investor
material, nonpublic information unless such Investor requests in advance in
writing to receive material, nonpublic information and agrees in writing to keep
such information confidential and not use such information in a manner that
violates applicable securities laws. Make such representations and warranties to
the Investors and the underwriters or agents, if any, in form, substance and
scope as are customarily made by issuers in underwritten public offerings.

(j) Enter into such customary agreements (including underwriting and
indemnification agreements) and take such other actions as the lead underwriter,
if any, may reasonably request in order to facilitate the Registration and
disposition of such Registrable Securities.

(k) In the event of an Underwritten Shelf Takedown, use its reasonable best
efforts to obtain for delivery to the lead underwriter, if any, an opinion or
opinions from counsel for the Company dated the date of the closing under the
underwriting agreement, in form and substance as is customarily given to
underwriters in an underwritten secondary public offering.

(l) In the case of an Underwritten Shelf Takedown, use its reasonable best
efforts to obtain for delivery to the Company and the lead underwriter, if any,
a “comfort” letter from the Company’s independent certified public accountants
in form and substance as is customarily given by independent certified public
accountants in an underwritten secondary public offering.

(m) Cooperate with each Investor and the underwriters, if any, of such
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA.

(n) Use its reasonable best efforts to cause all Registrable Securities covered
by the applicable Registration Statement to be listed or quoted on the Trading
Market, if any, on which similar securities issued by the Company are then
listed.

(o) In the case of an Underwritten Shelf Takedown, ensure that two (2) senior
officers of the Company who are reasonably acceptable to ARCP OP (A) reasonably
participate in good faith in the customary “road show” presentations, which
shall be for a period not to exceed two (2) calendar days and other customary
marketing efforts that may be reasonably requested by the lead underwriter or
underwriters in any such Underwritten Shelf Takedown, and (B) take such actions
as the lead underwriter or underwriters or ARCP OP may reasonably request and
that are customary in underwritten public offerings in order to facilitate the
sale of Registrable Securities.

 

9



--------------------------------------------------------------------------------

(p) Comply with all rules and regulations of the SEC applicable to the
registration of the Common Stock.

(q) Use its reasonable best efforts to procure the cooperation of the Transfer
Agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical security instruments into book-entry form in
accordance with any procedures reasonably requested by the Investors or any lead
underwriter or underwriters.

(r) It shall be a condition precedent to the obligations of the Company pursuant
to this Agreement with respect to the Registrable Securities of any Investor
that such Investor furnishes to the Company the information reasonably requested
by the Company and such other information regarding itself, the Registrable
Securities and other Common Stock held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities or file a
Prospectus supplement with respect to the Registrable Securities of such
Investor and shall complete and execute such documents in connection with the
foregoing as the Company may reasonably request.

(s) The Company shall comply with all applicable rules and regulations of the
SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 (or any successor provision) under the Securities Act, file
any final Prospectus, including any supplement or amendment thereof, with the
SEC pursuant to Rule 424 (or any successor provision) under the Securities Act,
reasonably promptly inform the Investors in writing if, at any time during the
Effectiveness Period, the Company does not satisfy the conditions specified in
Rule 172 (or any successor provision) and, as a result thereof, the Investors
are required to make available a Prospectus in connection with any disposition
of Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

Section 2.05 Registration Expenses. The Company shall pay all fees and expenses
(other than Selling Expenses) incurred in connection with the performance of or
compliance with Article 2 of this Agreement by the Company, including without
limitation (a) all registration and filing fees and expenses including, without
limitation, those related to filings with the SEC, FINRA, any Trading Market and
in connection with applicable state securities or Blue Sky laws, (b) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (c) messenger, telephone and delivery expenses,
(d) fees and disbursements of counsel for the Company, (e) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement, including, without limitation,
the expenses associated with the delivery by independent certified public
accountants of any “comfort letters” requested pursuant to the terms hereof, and
(f) all listing fees to be paid by the Company to the Trading Market. All
Selling Expenses incurred in connection with the sale of Registrable Securities
shall be borne by the Investors or other holders selling such Registrable
Securities in proportion to such Investors’ or other holders’ Registrable
Securities sold. Each Investor and other holder of Registrable Securities shall
pay the expenses of their own counsel and other advisers.

 

10



--------------------------------------------------------------------------------

ARTICLE 3

Indemnification and Contribution

Section 3.01. Indemnification by the Company. The Company agrees to indemnify
and hold harmless each Investor beneficially owning any Registrable Securities
covered by a Registration Statement, its officers, directors, employees,
partners and agents, and each Person, if any, who controls such Investor within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act from and against any and all losses, claims, damages, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, “Damages”) caused by or relating to
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement or Prospectus relating to the Registrable Securities
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus or free-writing prospectus
(as defined in Rule 405 under the Securities Act), or caused by or relating to
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Damages are caused by or related to any such untrue
statement or omission or alleged untrue statement or omission so made based upon
information furnished in writing to the Company by such Investor or on such
Investor’s behalf expressly for use therein.

Section 3.02 Indemnification by Participating Investors. Each Investor holding
Registrable Securities included in any Registration Statement agrees, severally
but not jointly, to indemnify and hold harmless the Company, its officers,
directors and agents and each Person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity from the Company to such Investor
provided in Section 3.01, but only with respect to information furnished in
writing by such Investor or on such Investor’s behalf expressly for use in any
Registration Statement or Prospectus relating to the Registrable Securities, or
any amendment or supplement thereto, or any preliminary prospectus or
free-writing prospectus. No Investor shall be liable under this Section 3.02 for
any Damages in excess of the net proceeds (after giving effect to any
underwriters discounts and commissions) realized by such Investor in the sale of
Registrable Securities of such Investor to which such Damages relate.

Section 3.03. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to this ARTICLE 3,
such Person (an “Indemnified Party”) shall promptly notify the Person against
whom such indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses, provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent that the Indemnifying
Party is actually materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel, (b) in the
reasonable judgment of such Indemnified Party representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them, including one or more

 

11



--------------------------------------------------------------------------------

defenses or counterclaims that are different from or in addition to those
available to the Indemnifying Party, or (c) the Indemnifying Party shall have
failed to assume the defense within 30 days of notice pursuant to this
Section 3.03. It is understood that, in connection with any proceeding or
related proceedings in the same jurisdiction, the Indemnifying Party shall not
be liable for the reasonable fees and expenses of more than one separate firm of
attorneys (in addition to any local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement (A) includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding, and (B) does not
include any injunctive or other equitable or non-monetary relief applicable to
or affecting such Indemnified Person.

Section 3.04. Contribution. If the indemnification provided for in this Article
3 is unavailable to the Indemnified Parties in respect of any Damages, then each
Indemnifying Party, in lieu of indemnifying the Indemnified Parties, shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Damages as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Damages shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this ARTICLE 3 was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.04 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 3.04, no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the proceeding (after giving effect to any
underwriters discounts and commissions) exceeds the

 

12



--------------------------------------------------------------------------------

amount of any damages that such Investor has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission, except in the case of fraud by such Investor. Each Investor’s
obligation to contribute pursuant to this Section 3.04 is several in the
proportion that the proceeds of the offering received by such Investor bears to
the total proceeds of the offering received by all such Investors and not joint.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The indemnity
and contribution agreements contained in this Article 3 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.

ARTICLE 4

Miscellaneous

Section 4.01. Effectiveness of Agreement. The rights and obligations of the
parties under this Agreement shall become effective, if at all, on the date on
which the Company issues to the Investor Common Stock pursuant to either
Section 1.2(d)(ii) or Section 1.2(e) of the Purchase Agreement (the “Stock
Issuance Date”).

Section 4.02 Binding Effect; Assignability; Benefit. (a) This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, successors, legal representatives and permitted assigns. Any
Investor that ceases to own beneficially any Registrable Securities and no
longer has the right to receive any Registrable Securities pursuant to the terms
and conditions of the Purchase Agreement shall cease to be bound by the terms
hereof (other than (i) the provisions of ARTICLE 3 applicable to such Investor
with respect to any offering of Registrable Securities completed on or before
the date such Investor ceased to own any Registrable Securities, and (ii) this
ARTICLE 4).

(b) Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Registrable Securities or otherwise, except that
each Investor may assign rights hereunder to any Transferee of such Investor who
executes and deliver to the Company an agreement to be bound by this Agreement
in the form of Exhibit A hereto (a “Joinder Agreement”) and shall thenceforth be
an “Investor”.

(c) Nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

Section 4.03. Notices. All notices, requests and other communications (each, a
“Notice”) to any party shall be in writing and shall be delivered in person,
mailed by certified or registered mail, return receipt requested, or sent by
facsimile transmission,

 

13



--------------------------------------------------------------------------------

if to the Company to:

RCS Capital Corporation

405 Park Avenue, 15th Floor

New York, NY 10022

Attention: James A. Tanaka, General Counsel

Fax: (212) 415-6567

with copies to:

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

and

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Peter Fass, Esq. and Steven Lichtenfeld, Esq.

Facsimile: (212) 969-2900

if to any Investor, at the address for such Investor listed on the signature
pages below or otherwise provided to the Company as set forth below.

Any Notice shall be deemed received on the date of receipt by the recipient
thereof if received prior to 5:00 p.m. in the place of receipt and such day is a
Business Day in the place of receipt. Otherwise, such Notice shall be deemed not
to have been received until the next succeeding Business Day in the place of
receipt. Any Notice sent by facsimile transmission also shall be confirmed by
certified or registered mail, return receipt requested, posted within one
Business Day after the date of the sending of such facsimile transmission, or by
personal delivery, whether courier or otherwise, made within two Business Days
after the date of such facsimile transmission.

Any Person that becomes an Investor after the date hereof shall provide its
address and fax number to the Company.

Section 4.04. Waiver; Amendment. No provision of this Agreement may be waived
except by an instrument in writing executed by the party against whom the waiver
is to be effective. No provision of this Agreement may be amended or
supplemented other than by an instrument in writing executed by the Company and
the holders of at least 75% of the Registrable Securities held by the parties
hereto at the time of such proposed amendment or modification.

 

14



--------------------------------------------------------------------------------

Section 4.05. Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to the conflicts of laws rules of such state.

Section 4.06. Jurisdiction. The parties hereby agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any state or federal court in The City of New York,
Borough of Manhattan, so long as one of such courts shall have subject matter
jurisdiction over such suit, action or proceeding, and that any cause of action
arising out of this Agreement shall be deemed to have arisen from a transaction
of business in the State of New York, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient form. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court. Without limiting
the foregoing, each party agrees that service of process on such party as
provided in Section 4.03 shall be deemed effective service of process on such
party.

Section 4.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 4.08. Specific Enforcement. Each party hereto acknowledges that the
remedies at law of the other parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any party to
this Agreement, without posting any bond or furnishing other security, and in
addition to all other remedies that may be available, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy that may then be available.

Section 4.09. Counterparts; Effectiveness. This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall, taken together, be considered one and the same agreement, it
being understood that each party need not sign the same counterpart. This
Agreement shall become effective when each party hereto shall have executed and
delivered this Agreement. Until and unless each party has executed and delivered
this Agreement, this Agreement shall have no effect and no party shall have any
right or obligation hereunder (whether by virtue of any other oral or written
agreement or other communication).

Section 4.10. Entire Agreement. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes all prior and
contemporaneous agreements and understandings, both oral and written, among the
parties hereto with respect to the subject matter hereof.

 

15



--------------------------------------------------------------------------------

Section 4.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

Section 4.12. Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor hereunder, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Investor pursuant
hereto or thereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Investor shall be entitled to protect and enforce its rights, including the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any proceeding for such
purpose.

Section 4.13. Other Registration Rights. Notwithstanding anything to the
contrary contained in this Agreement, to the extent that any existing
registration rights agreements of the Company so require, the registration
rights of the Investors under this Agreement shall be subordinated to the rights
of the parties to such existing registration rights agreements. From and after
the Stock Issuance Date, the Company shall not enter into any agreement with any
holder or prospective holder of any securities of the Company giving such holder
or prospective holder any registration rights the terms of which have priority
over the registration rights granted to Investors hereunder.

[Signature pages follow.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement or have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

ARC PROPERTIES OPERATING PARTNERSHIP, L.P. By:

 

Name: Title: RCS CAPITAL CORPORATION By:

 

Name: Title:

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER TO REGISTRATION RIGHTS AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement dated as of [            ], 2014 (as the same may
be amended from time to time, the “Registration Rights Agreement”), among ARC
Properties Operating Partnership, L.P., RCS Capital Corporation and the
Investors party thereto. Capitalized terms used, but not defined, herein shall
have the meaning ascribed to such terms in the Registration Rights Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to the Registration Rights Agreement as of the date hereof as a
“Transferee” of an “Investor” thereto, and shall have all of the rights and
obligations of an “Investor” thereunder as if it had executed the Registration
Rights Agreement. The Joining Party hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Registration Rights Agreement (including, without limitation, Section 4.02
thereof).

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date:              ,         

 

[NAME OF JOINING PARTY] By:

 

Name: Title: Address for Notices:



--------------------------------------------------------------------------------

Exhibit K-1

Form of

Sub-advisory Agreement

between

Cole REIT Advisors IV, LLC

 

 

and

[ARCP Sub-advisor]

 

 

[—] [—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     3   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     4   

5.1

 

Acquisition Fees

     4   

5.2

 

Advisory Fees

     4   

5.3

 

Disposition Fees

     4   

5.4

 

Subordinated Performance Fee

     4   

5.5

 

Expense Reimbursements

     4   

Article 6 – Allocation of Expense Reimbursements

     6   

6.1

 

All Expense Reimbursements

     6   

6.2

 

Quarterly Review of Expenses

     6   

Article 7 – Advisor’s Responsibilities

     6   

Article 8 – Relationship of Sub-advisor and Advisor and their Affiliates; Other
Activities of the Advisor and Sub-advisor

     6   

8.1

 

Relationship

     6   

8.2

 

Time Commitment

     7   

8.3

 

Advisor and Sub-advisor Meetings

     7   

8.4

 

Investment Opportunities and Allocation

     7   

8.5

 

Prospectus Guidance

     7   

Article 9 – Other Agreements

     7   

Article 10 – Representations and Warranties

     8   

Article 11 – Term and Termination of the Agreement

     9   

11.1

 

Term

     9   

11.2

 

Termination

     9   

11.3

 

Survival upon Termination

     10   

11.4

 

Sub-advisor’s Obligations on Termination and Obligations

     10   

Article 12 – Assignment

     10   

Article 13 – Indemnification and Limitation of Liability

     10   

 

i



--------------------------------------------------------------------------------

Article 14 – Miscellaneous

  11   

14.1

Reaffirmation of Advisory Agreement

  11   

14.2

Notices

  11   

14.3

Modification

  12   

14.4

Severability

  12   

14.5

Construction

  12   

14.6

Entire Agreement

  12   

14.7

Waiver

  13   

14.8

Gender

  13   

14.9

Titles Not to Affect Interpretation

  13   

14.10

Counterparts

  13   

 

ii



--------------------------------------------------------------------------------

Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—][—], 2014 (this “Agreement”), is
between, Cole REIT Advisors IV, LLC, a Delaware limited liability company (the
“Advisor”) and [ARCP Sub-advisor] a Delaware limited liability company (the
“Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Credit Property Trust IV, Inc., a Maryland corporation (the
“Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of January 20, 2012, (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the Advisor and none of the Company, the Advisor, any subsidiary of the
Company, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with the Advisor shall be an Affiliate of
the Sub-advisor.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Investment Allocation Agreement” means that certain investment allocation
agreement, dated the date hereof, among ARC Properties Operating Partnership,
L.P. and the [ARCP Sub-advisors].

“Non-Competition Agreement” means that certain non-competition agreement, dated
the date hereof, among ARC Properties Operating Partnership, L.P., RCS Capital
Corporation and certain of ARC Properties Operating Partnership, L.P.’s key
executives.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated May 1, 2013, as amended or supplemented
from time to time, filed by the Company pursuant to Rule 424 promulgated under
the Securities Act of 1933, as amended.

“Purchase Agreement” means that certain Equity Purchase Agreement, dated as of
September 30, 2014, by and between ARC Properties Operating Partnership, L.P.
and RCS Capital Corporation.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(a), (c), (d) (as it relates to the Assets), (e) (as it relates to the
Assets), (f) (as it relates to the Assets), (g), (h), (i), (o), (q) and (s) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r) and (u) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof and, subject to the Investment
Allocation Agreement, the Sub-advisor undertakes to use commercially reasonable
best efforts to present investment opportunities to the Company consistent with
the investment objectives and policies of the Company as determined and adopted
from time to time by the Board and to manage and supervise the operations and
administration of the Company’s Assets. Subject to the limitations set forth in
this Agreement and the Advisory Agreement, consistent with the provisions of the
Articles of Incorporation and Bylaws and subject to the supervision of the
Advisor and the continuing and exclusive authority of the Board over the
supervision of the Company, the Sub-advisor shall, either directly or by
engaging an Affiliate, perform, and assist the Advisor in the performance of,
the duties under the Advisory Agreement set forth in Article 2 of this
Agreement, which duties are incorporated herein by reference as if fully set
forth herein. In the event that the Sub-advisor engages a third party to perform
the services that the Advisor has engaged Sub-advisor to perform pursuant to
this Agreement, such third party shall be compensated by the Sub-advisor out of
the fees it received pursuant to Article 5 of this Agreement; provided, however
that third-party property management fees payable by tenants of a property,
including amounts payable to affiliates of the Sub-advisor, may be charged to
and paid by such tenant and will not reduce the fees paid to the Sub-advisor.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority to enter into contracts
in the name of the Company to the extent set forth in Section 2.02 of the
Advisory Agreement in connection with the performance of its duties under
Article 2, shall have the authority set forth in Section 2.03 of the Advisory
Agreement, shall have the authority to establish and maintain bank accounts as
set forth in Section 2.04 of the Advisory Agreement with respect to the Assets,
shall maintain books and records for the Company with respect to the Assets as
set forth in Section 2.05 of the Advisory Agreement, and shall abide by the
limitations of Section 2.06 of the Advisory Agreement, all of which are
incorporated herein by reference as if fully set forth herein. The Advisor
hereby grants to the Sub-Advisor, to the extent of any proprietary interest the
Advisor or its Affiliates may have in any of the names “Cole” or any derivative
thereof a non-transferable, non-assignable, non-exclusive, royalty-free right
and license to use the name “Cole” or any derivative thereof solely in
connection with providing services hereunder until the expiration or termination
of this Agreement.

 

3



--------------------------------------------------------------------------------

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees. Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset.

 

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 25% of any Disposition Fees paid to Advisor on the Sale of
a Property.

 

5.4 Subordinated Performance Fee. 15% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note).

 

5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets in an amount up to 0.5% of the Contract Purchase Price;

 

  (B) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses, including property management and
leasing services;

 

4



--------------------------------------------------------------------------------

  (C) Expenses of managing and operating Assets owned by the Company, whether
payable to an Affiliate of the Company or the Sub-advisor, including wages and
salaries and other personnel-related expenses, unless otherwise waived, in whole
or in part, by the Sub-advisor or the Affiliate in its sole discretion, of all
on-site and off-site employees of the Sub-advisor or the Affiliate who are
engaged in the operation, management, maintenance and leasing or access control
of the Asset, or to a non-affiliated Person; and

 

  (D) Reimbursement for administrative service expenses of the Sub-advisor,
including all costs and expenses incurred by the Sub-advisor in fulfilling its
duties under the Sub-advisory Agreement, provided, however that the
reimbursement of the Advisor and the Sub-advisor for administrative service
expenses, in each case, shall not be greater than 50% of the amounts permitted
by the Advisory Agreement. Such costs and expenses may include reasonable wages
and salaries and other personnel-related expenses of all employees of the
Sub-advisor or its Affiliates who are engaged in the management, administration
and operations and marketing of the Company and its Assets, with respect to the
Sub-advisor who are engaged in the management, administration and operations of
the Company’s Assets and shall include taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses which are
directly related to their services provided under this Agreement, provided,
however that the Sub-advisor shall not be reimbursed for salaries and benefits
paid to persons who are executive officers of the Company, nor shall the Company
pay personnel costs in connection with services for which the Advisor or
Sub-advisor receives an Acquisition Fee or Disposition Fee.

Notwithstanding anything to the contrary contained in this Article 5:

 

  (i) All Acquisition Fees and Acquisition Expenses payable in connection with
those certain Assets separately disclosed in writing prior to the date of the
Purchase Agreement, with respect to which Sub-advisor represents that a purchase
agreement or letter of intent has been executed shall be paid to the Sub-advisor
and the Advisor shall not be entitled to any Acquisition Fees or Acquisition
Expenses with respect to such Assets;

 

  (ii) All expenses incurred by the Advisor incurred prior to the date of this
Agreement shall be treated as expenses of the Sub-Advisor for purposes of this
Agreement; and

 

  (iii) All expenses incurred by the Sub-advisor under the Interim Sub-advisory
Agreement between the Advisor and a subsidiary of RCS Capital Corporation, shall
be treated as expenses of the Advisor for purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

Article 6

Allocation of Expense Reimbursements

 

6.1 All Expense Reimbursements. All expense reimbursements will be apportioned
between the Advisor and Sub-advisor pro rata based on the amount of such expense
reimbursements due each that relate to the period commencing on the later of the
date of this Agreement or the beginning of the applicable quarter to which such
reimbursable expense relates and ending as of the date of the reimbursement;
provided, however that the Sub-advisor shall repay the Advisor its pro rata
share (as so determined) of any Excess Amount that the Advisor is required to
repay the Company pursuant to Section 3.04 of the Advisory Agreement.

 

6.2 Quarterly Review of Expenses. Within 45 days of the end of each fiscal
quarter, each Party shall provide the other Party with a detailed description of
such Party’s aggregate Operating Expenses incurred during such fiscal quarter
for the purpose of the Parties’ jointly reviewing such expenses against
applicable caps and limitations set forth in the Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons. Nothing in this Section 8.1 shall derogate any
restrictions imposed indirectly on the Sub-advisor as set forth in the
Non-Competition Agreement.

 

6



--------------------------------------------------------------------------------

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Investment Opportunities and Allocation. Subject to Article 3 of this
Agreement, Sub-advisor’s obligations with respect to offering investment
opportunities to the Company shall be governed by the Investment Allocation
Agreement, which cannot be amended or modified without the written consent of
the Advisor.

 

8.5 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

7



--------------------------------------------------------------------------------

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles;

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E)

To the knowledge of such Party, no consent, approval or authorization of, or
filing, registration or qualification with, any court or governmental authority
on

 

8



--------------------------------------------------------------------------------

  the part of such Party is required for the execution and delivery of this
Agreement by such Party and the performance of its obligations and duties
hereunder and such execution, delivery and performance shall not violate any
other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall have an initial term ending January 20, 2015 and
shall be automatically renewed for an unlimited number of successive one-year
terms upon renewal of the Advisory Agreement. This Agreement shall be
co-terminus with the Advisory Agreement.

 

11.2 Termination. Subject to last sentence of Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

9



--------------------------------------------------------------------------------

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation,

 

10



--------------------------------------------------------------------------------

reasonable attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements, and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that the Sub-advisor becomes subject to or liable (1) that are related to or a
result of the performance of, or failure to perform, services by the Advisor
which are required to be performed by it under this Agreement or under the
Advisory Agreement or (2) by reason of actions or inactions of the Advisor
(except in each case to the extent that such performance or failure to perform
or action or inaction results from any performance or failure to perform
services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole REIT Advisors V, LLC

2555 E. Camelback Road, Suite 400

Phoenix, Arizona 85016

Attention: President

 

11



--------------------------------------------------------------------------------

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

To the Sub-advisor:

[ARCP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Richard Silfen

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

12



--------------------------------------------------------------------------------

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE REIT ADVISORS IV, LLC By:

 

Name: [ARCP Sub-advisor] By:

 

Name:

Signature Page to Sub-advisory Agreement between Cole REIT Advisors IV, LLC and
[Name of ARCP Sub-advisor]



--------------------------------------------------------------------------------

Exhibit K-2

Form of

Sub-advisory Agreement

between

Cole REIT Advisors V, LLC

 

 

and

[ARCP Sub-advisor]

 

 

[—] [—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     3   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     4   

5.1

 

Acquisition Fees

     4   

5.2

 

Advisory Fees

     4   

5.3

 

Disposition Fees

     4   

5.4

 

Subordinated Performance Fee

     4   

5.5

 

Expense Reimbursements

     4   

Article 6 – Allocation of Expense Reimbursements

     6   

6.1

 

O&O Expense Reimbursements

     6   

6.2

 

All Other Expense Reimbursements

     6   

6.3

 

Quarterly Review of Expenses

     6   

Article 7 – Advisor’s Responsibilities

     7   

Article 8 – Relationship of Sub-advisor and Advisor and their Affiliates; Other
Activities of the Advisor and Sub-advisor

     7   

8.1

 

Relationship

     7   

8.2

 

Time Commitment

     7   

8.3

 

Advisor and Sub-advisor Meetings

     8   

8.4

 

Investment Opportunities and Allocation

     8   

8.5

 

Prospectus Guidance

     8   

Article 9 – Other Agreements

     8   

Article 10 – Representations and Warranties

     9   

Article 11 – Term and Termination of the Agreement

     10   

11.1

 

Term

     10   

11.2

 

Termination

     10   

11.3

 

Survival upon Termination

     11   

11.4

 

Sub-advisor’s Obligations on Termination and Obligations

     11   

Article 12 – Assignment

     11   

 

i



--------------------------------------------------------------------------------

Article 13 – Indemnification and Limitation of Liability

  11   

Article 14 – Miscellaneous

  12   

14.1

Reaffirmation of Advisory Agreement

  12   

14.2

Notices

  12   

14.3

Modification

  13   

14.4

Severability

  13   

14.5

Construction

  13   

14.6

Entire Agreement

  13   

14.7

Waiver

  14   

14.8

Gender

  14   

14.9

Titles Not to Affect Interpretation

  14   

14.10

Counterparts

  14   

 

ii



--------------------------------------------------------------------------------

Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—], 2014 (this “Agreement”), is
between, COLE REIT ADVISORS V, LLC, a Delaware limited liability company (the
“Advisor”) and [ARCP Sub-advisor] a Delaware limited liability company (the
“Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Credit Property Trust V, Inc., a Maryland corporation (the
“Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of March 17, 2014 (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the

 

1



--------------------------------------------------------------------------------

Advisor and none of the Company, the Advisor, any subsidiary of the Company, any
subsidiary of the Advisor and any other Person controlled by, controlling or
under common control with the Advisor shall be an Affiliate of the Sub-advisor.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Investment Allocation Agreement” means that certain investment allocation
agreement, dated the date hereof, among ARC Properties Operating Partnership,
L.P. and the [ARCP Sub-advisors].

“Non-Competition Agreement” means that certain non-competition agreement, dated
the date hereof, among ARC Properties Operating Partnership, L.P., RCS Capital
Corporation and certain of ARC Properties Operating Partnership, L.P.’s key
executives.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated March 17, 2014, as amended or
supplemented from time to time, filed by the Company pursuant to Rule 424
promulgated under the Securities Act of 1933, as amended.

“Purchase Agreement” means that certain Equity Purchase Agreement, dated as of
September 30, 2014, by and between ARC Properties Operating Partnership, L.P.
and RCS Capital Corporation.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(a), (c), (d) (as it relates to the Assets), (e) (as it relates to the
Assets), (f) (as it relates to the Assets), (g), (h), (i), (o), (q) and (s) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r), (u) and (v) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof and, subject to the Investment
Allocation Agreement, the Sub-advisor undertakes to use commercially reasonable
best efforts to present investment opportunities to the Company consistent with
the investment objectives and policies of the Company as determined and adopted
from time to time by the Board and to manage and supervise the operations and
administration of the Company’s Assets. Subject to the limitations set forth in
this Agreement and the Advisory Agreement, consistent with the provisions of the
Articles of Incorporation and Bylaws and subject to the supervision of the
Advisor and the continuing and exclusive authority of the Board over the
supervision of the Company, the Sub-advisor shall, either directly or by
engaging an Affiliate, perform, and assist the Advisor in the performance of,
the duties under the Advisory Agreement set forth in Article 2 of this
Agreement, which duties are incorporated herein by reference as if fully set
forth herein. In the event that the Sub-advisor engages a third party to perform
the services that the Advisor has engaged Sub-advisor to perform pursuant to
this Agreement, such third party shall be compensated by the Sub-advisor out of
the fees it received pursuant to Article 5 of this Agreement; provided, however
that third-party property management fees payable by tenants of a property,
including amounts payable to affiliates of the Sub-advisor, may be charged to
and paid by such tenant and will not reduce the fees paid to the Sub-advisor.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority to enter into contracts
in the name of the Company to the extent set forth in Section 2.02 of the
Advisory Agreement in connection with the performance of its duties under
Article 2, shall have the authority set forth in Section 2.03 of the Advisory
Agreement, shall have the authority to establish and maintain bank accounts as
set forth in Section 2.04 of the Advisory Agreement with respect to the Assets,
shall maintain books and records for the Company with respect to the Assets as
set forth in Section 2.05 of the Advisory Agreement, and shall abide by the
limitations of Section 2.06 of the Advisory Agreement, all of which are
incorporated herein by reference as if fully set forth herein. The Advisor
hereby grants to the Sub-Advisor, to the extent of any proprietary interest the
Advisor or its Affiliates may have in any of the names “Cole” or any derivative
thereof a non-transferable, non-assignable, non-exclusive, royalty-free right
and license to use the name “Cole” or any derivative thereof solely in
connection with providing services hereunder until the expiration or termination
of this Agreement.

 

3



--------------------------------------------------------------------------------

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees. Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset.

 

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 25% of any Disposition Fees paid to Advisor on the Sale of
a Property.

 

5.4 Subordinated Performance Fee. 15% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note).

 

5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) Acquisition Expenses (excluding Insourced Acquisition Expenses) incurred
in connection with the selection and acquisition of Assets in an amount up to
0.5% of the Contract Purchase Price and Insourced Acquisition Expenses, subject
to the limitations set forth in Section 3.01(e) of the Advisory Agreement;

 

4



--------------------------------------------------------------------------------

  (B) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses, including property management and
leasing services;

 

  (C) Expenses of managing and operating Assets owned by the Company, whether
payable to an Affiliate of the Company or the Sub-advisor, including wages and
salaries and other personnel-related expenses, unless otherwise waived, in whole
or in part, by the Sub-advisor or the Affiliate in its sole discretion, of all
on-site and off-site employees of the Sub-advisor or the Affiliate who are
engaged in the operation, management, maintenance and leasing or access control
of the Asset, or to a non-affiliated Person;

 

  (D) Reimbursement for administrative service expenses of the Sub-advisor,
including all costs and expenses incurred by the Sub-advisor in fulfilling its
duties under the Sub-advisory Agreement, provided, however that the
reimbursement of the Advisor and the Sub-advisor for administrative service
expenses, in each case, shall not be greater than 50% of the amounts permitted
by the Advisory Agreement. Such costs and expenses may include reasonable wages
and salaries and other personnel-related expenses of all employees of the
Sub-advisor or its Affiliates who are engaged in the management, administration
and operations and marketing of the Company and its Assets, with respect to the
Sub-advisor who are engaged in the management, administration and operations of
the Company’s Assets and shall include taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses which are
directly related to their services provided under this Agreement, provided,
however that the Sub-advisor shall not be reimbursed for salaries and benefits
paid to persons who are executive officers of the Company, nor shall the Company
pay personnel costs in connection with services for which the Advisor or
Sub-advisor receives an Acquisition Fee or Disposition Fee; and

 

  (E) To the extent that the Sub-advisor or its Affiliates are requested and
authorized in writing to provide any services in connection with the formation
of the Company and the qualification and registration of an Offering, and the
marketing and distribution of Shares, the Sub-advisor shall, subject to
Section 6.1, be entitled to reimbursement out of reimbursements paid by the
Company to the Advisor for Organization and Offering Expenses.

Notwithstanding anything to the contrary contained in this Article 5:

 

  (i)

All Acquisition Fees and Acquisition Expenses payable in

 

5



--------------------------------------------------------------------------------

  connection with those certain Assets separately disclosed in writing prior to
the date of the Purchase Agreement, with respect to which Sub-advisor represents
that a purchase agreement or letter of intent has been executed shall be paid to
the Sub-advisor and the Advisor shall not be entitled to any Acquisition Fees or
Acquisition Expenses with respect to such Assets;

 

  (ii) All expenses incurred by the Advisor incurred prior to the date of this
Agreement shall be treated as expenses of the Sub-Advisor for purposes of this
Agreement; and

 

  (iii) All expenses incurred by the Sub-advisor under the Interim Sub-advisory
Agreement between the Advisor and a subsidiary of RCS Capital Corporation, shall
be treated as expenses of the Advisor for purposes of this Agreement.

Article 6

Allocation of Expense Reimbursements

 

6.1 O&O Expense Reimbursements. All Organization and Offering Expense
reimbursements received from the Company, to the extent that they are less than
the full amount of Organization and Offering Expense reimbursements due to the
Advisor and the Sub-advisor, will be apportioned between the Advisor and
Sub-advisor pro rata based on the amount of such Organization and Offering
Expenses reimbursements due each that relate to the period commencing on the
date of this Agreement and ending as of the date of the reimbursement; provided,
however that within 50 days after the end of the month in which the Offering
terminates, the Sub-advisor shall reimburse the Advisor the Sub-advisor’s pro
rata share of reimbursements to the Company by the Advisor (based on its pro
rata share of reimbursements received from the Company as so determined)
pursuant to Section 3.02(a) of the Advisory Agreement for Organization and
Offering Expenses reimbursed by the Company to the extent that such
reimbursements by the Company exceed 2.0% of the Gross Proceeds raised in the
completed Offering.

 

6.2 All Other Expense Reimbursements. All expense reimbursements will be
apportioned between the Advisor and Sub-advisor pro rata based on the amount of
such expense reimbursements due each that relate to the period commencing on the
later of the date of this Agreement or the beginning of the applicable quarter
to which such reimbursable expense relates and ending as of the date of the
reimbursement; provided, however that the Sub-advisor shall repay the Advisor
its pro rata share (as so determined) of any Excess Amount that the Advisor is
required to repay the Company pursuant to Section 3.04 of the Advisory
Agreement.

 

6.3

Quarterly Review of Expenses. Within 45 days of the end of each fiscal quarter,
each Party shall provide the other Party with a detailed description of such
Party’s

 

6



--------------------------------------------------------------------------------

  aggregate Organization and Offering Expenses and aggregate Operating Expenses
incurred during such fiscal quarter for the purpose of the Parties’ jointly
reviewing such expenses against applicable caps and limitations set forth in the
Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons. Nothing in this Section 8.1 shall derogate any
restrictions imposed indirectly on the Sub-advisor as set forth in the
Non-Competition Agreement.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

7



--------------------------------------------------------------------------------

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Investment Opportunities and Allocation. Subject to Article 3 of this
Agreement, Sub-advisor’s obligations with respect to offering investment
opportunities to the Company shall be governed by the Investment Allocation
Agreement, which cannot be amended or modified without the written consent of
the Advisor.

 

8.5 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

8



--------------------------------------------------------------------------------

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles;

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

 

9



--------------------------------------------------------------------------------

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall have an initial term ending March 17, 2015 and
shall be automatically renewed for an unlimited number of successive one-year
terms upon renewal of the Advisory Agreement. This Agreement shall be
co-terminus with the Advisory Agreement.

 

11.2 Termination. Subject to last sentence of Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

10



--------------------------------------------------------------------------------

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including,

 

11



--------------------------------------------------------------------------------

without limitation, reasonable attorneys’ fees and other legal fees and
expenses), judgments, fines, settlements, and other amounts arising from any and
all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of actions or
inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole REIT Advisors V, LLC

2325 E. Camelback Road, Suite 1100

Phoenix, Arizona 85016

Attention: President

 

12



--------------------------------------------------------------------------------

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

To the Sub-advisor:

[ARCP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Richard Silfen

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6

Entire Agreement. This Agreement contains the entire agreement and understanding
between the Parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof

 

13



--------------------------------------------------------------------------------

  control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE REIT ADVISORS V, INC. By:

 

Name: [ARCP Sub-advisor] By:

 

Name:

Signature Page to Sub-advisory Agreement between Cole REIT Advisors V, LLC and
[ARCP Sub-advisor]



--------------------------------------------------------------------------------

Exhibit K-3

Form of

Sub-advisory Agreement

between

Cole Corporate Income Advisors, LLC

 

 

and

[ARCP Sub-advisor]

 

 

[—] [—], 2014

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     3   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     4   

5.1

 

Acquisition Fees

     4   

5.2

 

Advisory Fees

     4   

5.3

 

Disposition Fees

     4   

5.4

 

Subordinated Performance Fee

     4   

5.5

 

Expense Reimbursements

     4   

Article 6 – Allocation of Expense Reimbursements

     6   

6.1

 

Expense Reimbursements

     6   

6.2

 

Quarterly Review of Expenses

     6   

Article 7 – Advisor’s Responsibilities

     6   

Article 8 – Relationship of Sub-advisor and Advisor and their Affiliates; Other
Activities of the Advisor and Sub-advisor

     7   

8.1

 

Relationship

     7   

8.2

 

Time Commitment

     7   

8.3

 

Advisor and Sub-advisor Meetings

     7   

8.4

 

Investment Opportunities and Allocation

     7   

8.5

 

Prospectus Guidance

     8   

Article 9 – Other Agreements

     8   

Article 10 – Representations and Warranties

     8   

Article 11 – Term and Termination of the Agreement

     9   

11.1

 

Term

     9   

11.2

 

Termination

     9   

11.3

 

Survival upon Termination

     11   

11.4

 

Sub-advisor’s Obligations on Termination and Obligations

     11   

Article 12 – Assignment

     11   

Article 13 – Indemnification and Limitation of Liability

     11   

 

i



--------------------------------------------------------------------------------

Article 14 – Miscellaneous

  12   

14.1

Reaffirmation of Advisory Agreement

  12   

14.2

Notices

  12   

14.3

Modification

  13   

14.4

Severability

  13   

14.5

Construction

  13   

14.6

Entire Agreement

  13   

14.7

Waiver

  13   

14.8

Gender

  13   

14.9

Titles Not to Affect Interpretation

  14   

14.10

Counterparts

  14   

 

ii



--------------------------------------------------------------------------------

Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—], 2014 (this “Agreement”), is
between, COLE CORPORATE INCOME ADVISORS, LLC, a Delaware limited liability
company (the “Advisor”) and [ARCP Sub-advisor] a Delaware limited liability
company (the “Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Corporate Income Trust, Inc., a Maryland corporation (the
“Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of January 18, 2011 (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the

 

1



--------------------------------------------------------------------------------

Advisor and none of the Company, the Advisor, any subsidiary of the Company, any
subsidiary of the Advisor and any other Person controlled by, controlling or
under common control with the Advisor shall be an Affiliate of the Sub-advisor.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Investment Allocation Agreement” means that certain investment allocation
agreement, dated the date hereof, among ARC Properties Operating Partnership,
L.P. and the [ARCP Sub-advisors].

“Non-Competition Agreement” means that certain non-competition agreement, dated
the date hereof, among ARC Properties Operating Partnership, L.P., RCS Capital
Corporation and certain of ARC Properties Operating Partnership, L.P.’s key
executives.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated May 1, 2013, as amended or supplemented
from time to time, filed by the Company pursuant to Rule 424 promulgated under
the Securities Act of 1933, as amended.

“Purchase Agreement” means that certain Equity Purchase Agreement, dated as of
September 30, 2014, by and between ARC Properties Operating Partnership, L.P.
and RCS Capital Corporation.

“SIR Transaction” means the transaction announced in the Company’s press release
dated September 2, 2014 and filed as Exhibit 99.1 to the Company’s current
report on Form 8-K, filed with the U.S. Securities and Exchange Commission on
September 2, 2014.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(a), (c), (d) (as it relates to the Assets), (e) (as it relates to the
Assets), (f) (as it relates to the Assets), (g), (h), (i), (o), (q) and (s) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r) and (u) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof and, subject to the Investment
Allocation Agreement, the Sub-advisor undertakes to use commercially reasonable
best efforts to present investment opportunities to the Company consistent with
the investment objectives and policies of the Company as determined and adopted
from time to time by the Board and to manage and supervise the operations and
administration of the Company’s Assets. Subject to the limitations set forth in
this Agreement and the Advisory Agreement, consistent with the provisions of the
Articles of Incorporation and Bylaws and subject to the supervision of the
Advisor and the continuing and exclusive authority of the Board over the
supervision of the Company, the Sub-advisor shall, either directly or by
engaging an Affiliate, perform, and assist the Advisor in the performance of,
the duties under the Advisory Agreement set forth in Article 2 of this
Agreement, which duties are incorporated herein by reference as if fully set
forth herein. In the event that the Sub-advisor engages a third party to perform
the services that the Advisor has engaged Sub-advisor to perform pursuant to
this Agreement, such third party shall be compensated by the Sub-advisor out of
the fees it received pursuant to Article 5 of this Agreement; provided, however
that third-party property management fees payable by tenants of a property,
including amounts payable to affiliates of the Sub-advisor, may be charged to
and paid by such tenant and will not reduce the fees paid to the Sub-advisor.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority to enter into contracts
in the name of the Company to the extent set forth in Section 2.02 of the
Advisory Agreement in connection with the performance of its duties under
Article 2, shall have the authority set forth in Section 2.03 of the Advisory
Agreement, shall have the authority to establish and maintain bank accounts as
set forth in Section 2.04 of the Advisory Agreement with respect to the Assets,
shall maintain books and records for the Company with respect to the Assets as
set forth in Section 2.05 of the Advisory Agreement, and shall abide by the
limitations of Section 2.06 of the Advisory Agreement, all of which are
incorporated herein by reference as if fully set forth herein. The Advisor
hereby grants to the Sub-Advisor, to the extent of any proprietary interest the
Advisor or its Affiliates may have in any of the names “Cole” or any derivative
thereof a non-transferable, non-assignable, non-exclusive, royalty-free right
and license to use the name “Cole” or any derivative thereof solely in
connection with providing services hereunder until the expiration or termination
of this Agreement.

 

3



--------------------------------------------------------------------------------

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees. Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset.

 

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 25% of any Disposition Fees paid to Advisor on the Sale of
a Property, except that the Sub-advisor is entitled to 100% of any Disposition
Fees payable to the Advisor in connection with the SIR Transaction.

 

5.4 Subordinated Performance Fee. 15% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note), except that the Sub-advisor is entitled to 100% of any
Subordinated Performance Fees payable to the Advisor in connection with the SIR
Transaction.

 

5.5

Expense Reimbursements. Subject to Article 6 of this Agreement and Section 3.04
of the Advisory Agreement, the Advisor shall reimburse Sub-advisor to the extent
the Advisor receives reimbursement from the Company for the following expenses
of the Sub-advisor to the extent they are actually incurred by the Sub-advisor
in connection with the services the Sub-advisor provides pursuant to

 

4



--------------------------------------------------------------------------------

  this Agreement; provided, however that in each case the reimbursement is
permitted under the Advisory Agreement and Prospectus and such reimbursements
shall be determined consistent with past practice:

 

  (A) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets in an amount up to 0.5% of the Contract Purchase Price;

 

  (B) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses, including property management and
leasing services;

 

  (C) Expenses of managing and operating Assets owned by the Company, whether
payable to an Affiliate of the Company or the Sub-advisor, including wages and
salaries and other personnel-related expenses, unless otherwise waived, in whole
or in part, by the Sub-advisor or the Affiliate in its sole discretion, of all
on-site and off-site employees of the Sub-advisor or the Affiliate who are
engaged in the operation, management, maintenance and leasing or access control
of the Asset, or to a non-affiliated Person; and

 

  (D) Reimbursement for administrative service expenses of the Sub-advisor,
including all costs and expenses incurred by the Sub-advisor in fulfilling its
duties under the Sub-advisory Agreement, provided, however that the
reimbursement of the Advisor and the Sub-advisor for administrative service
expenses, in each case, shall not be greater than 50% of the amounts permitted
by the Advisory Agreement. Such costs and expenses may include reasonable wages
and salaries and other personnel-related expenses of all employees of the
Sub-advisor or its Affiliates who are engaged in the management, administration
and operations and marketing of the Company and its Assets, with respect to the
Sub-advisor who are engaged in the management, administration and operations of
the Company’s Assets and shall include taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses which are
directly related to their services provided under this Agreement, provided,
however that the Sub-advisor shall not be reimbursed for salaries and benefits
paid to persons who are executive officers of the Company, nor shall the Company
pay personnel costs in connection with services for which the Advisor or
Sub-advisor receives an Acquisition Fee or Disposition Fee.

Notwithstanding anything to the contrary contained in this Article 5:

 

  (i)

All Acquisition Fees and Acquisition Expenses payable in connection with those
certain Assets separately disclosed in writing prior to the date of the Purchase
Agreement, with respect to which Sub-advisor represents that a purchase
agreement or letter of intent

 

5



--------------------------------------------------------------------------------

  has been executed shall be paid to the Sub-advisor and the Advisor shall not
be entitled to any Acquisition Fees or Acquisition Expenses with respect to such
Assets;

 

  (ii) All expenses incurred by the Advisor incurred prior to the date of this
Agreement shall be treated as expenses of the Sub-Advisor for purposes of this
Agreement; and

 

  (iii) All expenses incurred by the Sub-advisor under the Interim Sub-advisory
Agreement between the Advisor and a subsidiary of RCS Capital Corporation, shall
be treated as expenses of the Advisor for purposes of this Agreement.

Article 6

Allocation of Expense Reimbursements

 

6.1 Expense Reimbursements. All expense reimbursements will be apportioned
between the Advisor and Sub-advisor pro rata based on the amount of such expense
reimbursements due each that relate to the period commencing on the later of the
date of this Agreement or the beginning of the applicable quarter to which such
reimbursable expense relates and ending as of the date of the reimbursement;
provided, however that the Sub-advisor shall repay the Advisor its pro rata
share (as so determined) of any Excess Amount that the Advisor is required to
repay the Company pursuant to Section 3.04 of the Advisory Agreement.

 

6.2 Quarterly Review of Expenses. Within 45 days of the end of each fiscal
quarter, each Party shall provide the other Party with a detailed description of
such Party’s aggregate Operating Expenses incurred during such fiscal quarter
for the purpose of the Parties’ jointly reviewing such expenses against
applicable caps and limitations set forth in the Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

 

6



--------------------------------------------------------------------------------

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons. Nothing in this Section 8.1 shall derogate any
restrictions imposed indirectly on the Sub-advisor as set forth in the
Non-Competition Agreement.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Investment Opportunities and Allocation. Subject to Article 3 of this
Agreement, Sub-advisor’s obligations with respect to offering investment
opportunities to the Company shall be governed by the Investment Allocation
Agreement, which cannot be amended or modified without the written consent of
the Advisor.

 

7



--------------------------------------------------------------------------------

8.5 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

8



--------------------------------------------------------------------------------

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles;

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall have an initial term ending January 18, 2015 and
shall be automatically renewed for an unlimited number of successive one-year
terms upon renewal of the Advisory Agreement. This Agreement shall be
co-terminus with the Advisory Agreement.

 

11.2 Termination. Subject to last sentence of Section 11.1:

 

  (A)

This Agreement may be terminated by the Advisor, if the Sub-advisor materially
breaches this Agreement; provided, however, that the

 

9



--------------------------------------------------------------------------------

  Sub-advisor shall have 30 calendar days after the receipt of notice of such
breach from the Advisor to cure such breach or, if such material breach is not
of a nature that can be remedied within such period, the Sub-advisor does not
diligently take all reasonable steps to cure such breach and does not cure such
breach within 60 days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

10



--------------------------------------------------------------------------------

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of actions or
inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

 

11



--------------------------------------------------------------------------------

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole Corporate Income Advisors, LLC

2555 E. Camelback Road, Suite 400

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

To the Sub-advisor:

[ARCP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Richard Silfen

 

12



--------------------------------------------------------------------------------

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

13



--------------------------------------------------------------------------------

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE CORPORATE INCOME ADVISORS, LLC By:

 

Name: [ARCP Sub-advisor] By:

 

Name:

Signature Page to Sub-advisory Agreement between Cole Corporate Income Advisors,
LLC and [ARCP Sub-advisor]



--------------------------------------------------------------------------------

Exhibit K-4

Form of

Sub-advisory Agreement

between

Cole Corporate Income Advisors II, LLC

 

 

and

[ARCP Sub-advisor]

 

 

[—] [—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     3   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     4   

5.1     Acquisition Fees

     4   

5.2     Advisory Fees

     4   

5.3     Disposition Fees

     4   

5.4     Subordinated Performance Fee

     4   

5.5     Expense Reimbursements

     4   

Article 6 – Allocation of Expense Reimbursements

     6   

6.1     O&O Expense Reimbursements

     6   

6.2     All Other Expense Reimbursements

     6   

6.3     Quarterly Review of Expenses

     6   

Article 7 – Advisor’s Responsibilities

     6   

Article 8 – Relationship of Sub-advisor and their Affiliates; Other Activities
of the Advisor and Sub-advisor

     7   

8.1     Relationship

     7   

8.2     Time Commitment

     7   

8.3     Advisor and Sub-advisor Meetings

     7   

8.4     Investment Opportunities and Allocation

     7   

8.5     Prospectus Guidance

     8   

Article 9 – Other Agreements

     8   

Article 10 – Representations and Warranties

     8   

Article 11 – Term and Termination of the Agreement

     9   

11.1   Term

     9   

11.2   Termination

     9   

11.3   Survival upon Termination

     10   

11.4   Sub-advisor’s Obligations on Termination and Obligations

     11   

Article 12 – Assignment

     12   

 

i



--------------------------------------------------------------------------------

Article 13 – Indemnification and Limitation of Liability

  12   

Article 14 – Miscellaneous

  12   

14.1   Reaffirmation of Advisory Agreement

  12   

14.2   Notices

  12   

14.3   Modification

  13   

14.4   Severability

  13   

14.5   Construction

  14   

14.6   Entire Agreement

  14   

14.7   Waiver

  14   

14.8   Gender

  14   

14.9   Titles Not to Affect Interpretation

  14   

14.10 Counterparts

  14   

 

ii



--------------------------------------------------------------------------------

Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—], 2014 (this “Agreement”), is
between, COLE CORPORATE INCOME ADVISORS II, LLC, a Delaware limited liability
company (the “Advisor”) and [ARCP Sub-advisor] a Delaware limited liability
company (the “Sub-advisor”)(each a “Party” and collectively, the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Office & Industrial REIT (CCIT II), Inc., a Maryland corporation
(the “Company”) has appointed Advisor as its advisor pursuant to the Advisory
Agreement between the Company and the Advisor, dated as of August 27, 2013 (as
the same may be amended, restated or otherwise modified from time to time in
accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the Advisor and none of the Company, the Advisor, any subsidiary of the
Company, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with the Advisor shall be an Affiliate of
the Sub-advisor.

 

1



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Investment Allocation Agreement” means that certain investment allocation
agreement, dated the date hereof, among ARC Properties Operating Partnership,
L.P. and the [ARCP Sub-advisors].

“Non-Competition Agreement” means that certain non-competition agreement, dated
the date hereof, among ARC Properties Operating Partnership, L.P., RCS Capital
Corporation and certain of ARC Properties Operating Partnership, L.P.’s key
executives.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated September 17, 2013, as amended or
supplemented from time to time, filed by the Company pursuant to Rule 424
promulgated under the Securities Act of 1933, as amended.

“Purchase Agreement” means that certain Equity Purchase Agreement, dated as of
September 30, 2014, by and between ARC Properties Operating Partnership, L.P.
and RCS Capital Corporation.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(a), (c), (d) (as it relates to the Assets), (e) (as it relates to the
Assets), (f) (as it relates to the Assets), (g), (h), (i), (o), (q) and (s) of
the Advisory Agreement and to assist the Advisor in the performance of the
duties set forth in Section 2.02(l), (m), (p), (r) and (u) of the Advisory
Agreement, all on the terms and subject to the conditions set forth in this
Agreement.

 

2



--------------------------------------------------------------------------------

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof and, subject to the Investment
Allocation Agreement, the Sub-advisor undertakes to use commercially reasonable
best efforts to present investment opportunities to the Company consistent with
the investment objectives and policies of the Company as determined and adopted
from time to time by the Board and to manage and supervise the operations and
administration of the Company’s Assets. Subject to the limitations set forth in
this Agreement and the Advisory Agreement, consistent with the provisions of the
Articles of Incorporation and Bylaws and subject to the supervision of the
Advisor and the continuing and exclusive authority of the Board over the
supervision of the Company, the Sub-advisor shall, either directly or by
engaging an Affiliate, perform, and assist the Advisor in the performance of,
the duties under the Advisory Agreement set forth in Article 2 of this
Agreement, which duties are incorporated herein by reference as if fully set
forth herein. In the event that the Sub-advisor engages a third party to perform
the services that the Advisor has engaged Sub-advisor to perform pursuant to
this Agreement, such third party shall be compensated by the Sub-advisor out of
the fees it received pursuant to Article 5 of this Agreement; provided, however
that third-party property management fees payable by tenants of a property,
including amounts payable to affiliates of the Sub-advisor, may be charged to
and paid by such tenant and will not reduce the fees paid to the Sub-advisor.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority to enter into contracts
in the name of the Company to the extent set forth in Section 2.02 of the
Advisory Agreement in connection with the performance of its duties under
Article 2, shall have the authority set forth in Section 2.03 of the Advisory
Agreement, shall have the authority to establish and maintain bank accounts as
set forth in Section 2.04 of the Advisory Agreement with respect to the Assets,
shall maintain books and records for the Company with respect to the Assets as
set forth in Section 2.05 of the Advisory Agreement, and shall abide by the
limitations of Section 2.06 of the Advisory Agreement, all of which are
incorporated herein by reference as if fully set forth herein. The Advisor
hereby grants to the Sub-Advisor, to the extent of any proprietary interest the
Advisor or its Affiliates may have in any of the names “Cole” or any derivative
thereof a non-transferable, non-assignable, non-exclusive, royalty-free right
and license to use the name “Cole” or any derivative thereof solely in
connection with providing services hereunder until the expiration or termination
of this Agreement.

 

3



--------------------------------------------------------------------------------

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Acquisition Fees. Acquisition Fees equal to 1.00% of the Contract Purchase
Price of each Asset.

 

5.2 Advisory Fees. Advisory Fees calculated according to the following schedule:

 

Average Invested Assets

   Annualized Fee Rate  

$0 — $2 billion

     0.375 % 

Over $2 billion — $4 billion

     0.350 % 

Over $4 billion

     0.325 % 

The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion.

 

5.3 Disposition Fees. 25% of any Disposition Fees paid to Advisor on the Sale of
a Property.

 

5.4 Subordinated Performance Fee. 15% of all Subordinated Performance Fees paid
to the Advisor, in whatever form payable by the Company (i.e., cash, securities
or a promissory note).

 

5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets in an amount up to 0.5% of the Contract Purchase Price;

 

  (B) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses, including property management and
leasing services;

 

4



--------------------------------------------------------------------------------

  (C) Expenses of managing and operating Assets owned by the Company, whether
payable to an Affiliate of the Company or the Sub-advisor, including wages and
salaries and other personnel-related expenses, unless otherwise waived, in whole
or in part, by the Sub-advisor or the Affiliate in its sole discretion, of all
on-site and off-site employees of the Sub-advisor or the Affiliate who are
engaged in the operation, management, maintenance and leasing or access control
of the Asset, or to a non-affiliated Person;

 

  (D) Reimbursement for administrative service expenses of the Sub-advisor,
including all costs and expenses incurred by the Sub-advisor in fulfilling its
duties under the Sub-advisory Agreement, provided, however that the
reimbursement of the Advisor and the Sub-advisor for administrative service
expenses, in each case, shall not be greater than 50% of the amounts permitted
by the Advisory Agreement. Such costs and expenses may include reasonable wages
and salaries and other personnel-related expenses of all employees of the
Sub-advisor or its Affiliates who are engaged in the management, administration
and operations and marketing of the Company and its Assets, with respect to the
Sub-advisor who are engaged in the management, administration and operations of
the Company’s Assets and shall include taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses which are
directly related to their services provided under this Agreement, provided,
however that the Sub-advisor shall not be reimbursed for salaries and benefits
paid to persons who are executive officers of the Company, nor shall the Company
pay personnel costs in connection with services for which the Advisor or
Sub-advisor receives an Acquisition Fee or Disposition Fee; and

 

  (E) To the extent that the Sub-advisor or its Affiliates are requested and
authorized in writing to provide any services in connection with the formation
of the Company and the qualification and registration of an Offering, and the
marketing and distribution of Shares, the Sub-advisor shall, subject to
Section 6.1, be entitled to reimbursement out of reimbursements paid by the
Company to the Advisor for Organization and Offering Expenses.

Notwithstanding anything to the contrary contained in this Article 5:

 

  (i) All Acquisition Fees and Acquisition Expenses payable in connection with
those certain Assets separately disclosed in writing prior to the date of the
Purchase Agreement, with respect to which Sub-advisor represents that a purchase
agreement or letter of intent has been executed shall be paid to the Sub-advisor
and the Advisor shall not be entitled to any Acquisition Fees or Acquisition
Expenses with respect to such Assets;

 

  (ii) All expenses incurred by the Advisor incurred prior to the date of this
Agreement shall be treated as expenses of the Sub-Advisor for purposes of this
Agreement; and

 

  (iii)

All expenses incurred by the Sub-advisor under the Interim Sub-advisory

 

5



--------------------------------------------------------------------------------

  Agreement between the Advisor and a subsidiary of RCS Capital Corporation,
shall be treated as expenses of the Advisor for purposes of this Agreement.

Article 6

Allocation of Expense Reimbursements

 

6.1 O&O Expense Reimbursements. All Organization and Offering Expense
reimbursements received from the Company, to the extent that they are less than
the full amount of Organization and Offering Expense reimbursements due to the
Advisor and the Sub-advisor, will be apportioned between the Advisor and
Sub-advisor pro rata based on the amount of such Organization and Offering
Expenses reimbursements due each that relate to the period commencing on the
date of this Agreement and ending as of the date of the reimbursement; provided,
however that within 50 days after the end of the month in which the Offering
terminates, the Sub-advisor shall reimburse the Advisor the Sub-advisor’s pro
rata share of reimbursements to the Company by the Advisor (based on its pro
rata share of reimbursements received from the Company as so determined)
pursuant to Section 3.02(a) of the Advisory Agreement for Organization and
Offering Expenses reimbursed by the Company to the extent that such
reimbursements by the Company exceed 2.0% of the Gross Proceeds raised in the
completed Offering.

 

6.2 All Other Expense Reimbursements. All expense reimbursements will be
apportioned between the Advisor and Sub-advisor pro rata based on the amount of
such expense reimbursements due each that relate to the period commencing on the
later of the date of this Agreement or the beginning of the applicable quarter
to which such reimbursable expense relates and ending as of the date of the
reimbursement; provided, however that the Sub-advisor shall repay the Advisor
its pro rata share (as so determined) of any Excess Amount that the Advisor is
required to repay the Company pursuant to Section 3.04 of the Advisory
Agreement.

 

6.3 Quarterly Review of Expenses. Within 45 days of the end of each fiscal
quarter, each Party shall provide the other Party with a detailed description of
such Party’s aggregate Organization and Offering Expenses and aggregate
Operating Expenses incurred during such fiscal quarter for the purpose of the
Parties’ jointly reviewing such expenses against applicable caps and limitations
set forth in the Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and shall bear any expenses related thereto required to be borne by
the Advisor or its Affiliates and shall be entitled to reimbursement for all
expenses related thereto, to the extent permitted under the Advisory Agreement
and the Prospectus. The Sub-advisor shall have no responsibility or obligation
in connection with providing such services to the Company or any expenses
related thereto.

 

6



--------------------------------------------------------------------------------

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons. Nothing in this Section 8.1 shall derogate any
restrictions imposed indirectly on the Sub-advisor as set forth in the
Non-Competition Agreement.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

8.4 Investment Opportunities and Allocation. Subject to Article 3 of this
Agreement, Sub-advisor’s obligations with respect to offering investment
opportunities to the Company shall be governed by the Investment Allocation
Agreement, which cannot be amended or modified without the written consent of
the Advisor.

 

7



--------------------------------------------------------------------------------

8.5 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to an amendment to the Advisory Agreement or
waive any provision thereof, to the extent that such amendment or waiver would
directly or indirectly reduce the amount payable to the Sub-advisor pursuant to
Article 5 of this Agreement or adversely impact the Sub-advisor’s right to
indemnification under Article 13 of this Agreement without the prior written
consent of the Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

8



--------------------------------------------------------------------------------

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles;

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall have an initial term ending August 27, 2015 and
shall be automatically renewed for an unlimited number of successive one-year
terms upon renewal of the Advisory Agreement. This Agreement shall be
co-terminus with the Advisory Agreement.

 

11.2 Termination. Subject to last sentence of Section 11.1:

 

  (A) This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this Agreement; provided, however, that the Sub-advisor
shall have 30 calendar days after the receipt of notice of such breach from the
Advisor to cure such breach or, if such material breach is not of a nature that
can be remedied within such period, the Sub-advisor does not diligently take all
reasonable steps to cure such breach and does not cure such breach within 60
days;

 

9



--------------------------------------------------------------------------------

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law;

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

10



--------------------------------------------------------------------------------

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

 

11



--------------------------------------------------------------------------------

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of actions or
inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the Advisor is required to indemnify the Company under
Section 5.02 of the Advisory Agreement as a result of any action or inaction by
Sub-advisor under this Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2

Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto

 

12



--------------------------------------------------------------------------------

  (each a “Notice”) shall be in writing and shall be (a) delivered in person,
(b) sent by facsimile transmission (with the original thereof also
contemporaneously given by another method specified in this Section 14.2),
(c) sent by a nationally-recognized overnight courier service, or (d) sent by
certified or registered mail (postage prepaid, return receipt requested), to the
address of such Party set forth herein.

To the Advisor:

Cole Corporate Income Advisors II, LLC

2325 E. Camelback Road, Suite 1100

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

To the Sub-advisor:

[ARCP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Richard Silfen

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

13



--------------------------------------------------------------------------------

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE CORPORATE INCOME ADVISORS II, LLC By:

 

Name: [ARCP Sub-advisor] By:

 

Name:

Signature Page to Sub-advisory Agreement between Cole Corporate Income Advisors
II, LLC and [ARCP Sub-advisor]



--------------------------------------------------------------------------------

Exhibit K-5

Form of

Sub-advisory Agreement

between

Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC

 

 

and

[ARCP Sub-advisor]

 

 

[—] [—], 2014



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

Article 1 – Definitions

     1   

Article 2 – Appointment

     2   

Article 3 – Duties of the Sub-advisor

     3   

Article 4 – Authority and Certain Activities of Sub-advisor

     3   

Article 5 – Compensation

     4   

5.1     Fees

     4   

5.2     Expense Reimbursements

     4   

Article 6 – Allocation of Expense Reimbursements

     6   

6.1     O&O Expense Reimbursements

     6   

6.2     All Other Expense Reimbursements

     6   

6.3     Review of Expenses

     6   

Article 7 – Advisor’s Responsibilities

     6   

Article 8 – Relationship of Sub-advisor and Advisor and their Affiliates; Other
Activities of the Advisor and Sub-advisor

     7   

8.1     Relationship

     7   

8.2     Time Commitment

     7   

8.3     Advisor and Sub-advisor Meetings

     7   

8.4     Investment Opportunities and Allocation

     8   

8.5     Prospectus Guidance

     8   

Article 9 – Other Agreements

     8   

Article 10 – Representations and Warranties

     8   

Article 11 – Term and Termination of the Agreement

     9   

11.1   Term

     9   

11.2   Termination

     9   

11.3   Survival upon Termination

     11   

11.4   Sub-advisor’s Obligations on Termination and Obligations

     11   

Article 12 – Assignment

     11   

Article 13 – Indemnification and Limitation of Liability

     11   

Article 14 – Miscellaneous

     12   

14.1   Reaffirmation of Advisory Agreement

     12   

 

i



--------------------------------------------------------------------------------

14.2    Notices

  12   

14.3    Modification

  13   

14.4    Severability

  13   

14.5    Construction

  13   

14.6    Entire Agreement

  13   

14.7    Waiver

  13   

14.8    Gender

  13   

14.9    Titles Not to Affect Interpretation

  14   

14.10  Counterparts

  14   

 

ii



--------------------------------------------------------------------------------

Sub-advisory Agreement

This Sub-advisory Agreement, dated as of [—], 2014 (this “Agreement”), is
between, COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) ADVISORS, LLC, a Delaware
limited liability company (the “Advisor”) and [ARCP Sub-Advisor] a Delaware
limited liability company (the “Sub-advisor”)(each a “Party” and collectively,
the “Parties”).

W I T N E S S E T H

WHEREAS, Cole Real Estate Income Strategy (Daily NAV), Inc., a Maryland
corporation (the “Company”) has appointed Advisor as its advisor pursuant to the
Amended and Restated Advisory Agreement between the Company, Cole Real Estate
Income Strategy (Daily NAV) Operating Partnership, LP, and the Advisor, dated as
of August 26, 2013 (as the same may be amended, restated or otherwise modified
from time to time in accordance with its terms, the “Advisory Agreement”);

WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of the Advisor and the Board, all as provided herein; and

WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Advisor and the Board, on
the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:

Article 1

Definitions

Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.

The following defined terms used in this Agreement shall have the meanings
specified below:

“Advisor” has the meaning set forth in the preamble to this Agreement.

“Advisory Agreement” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the

 

1



--------------------------------------------------------------------------------

Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with the Sub-advisor shall be an Affiliate
of the Advisor and none of the Company, the Advisor, any subsidiary of the
Company, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with the Advisor shall be an Affiliate of
the Sub-advisor.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the recitals to this Agreement.

“Investment Allocation Agreement” means that certain investment allocation
agreement, dated the date hereof, among ARC Properties Operating Partnership,
L.P. and the [ARCP Sub-advisors].

“Non-Competition Agreement” means that certain non-competition agreement, dated
the date hereof, among ARC Properties Operating Partnership, L.P., RCS Capital
Corporation and certain of ARC Properties Operating Partnership, L.P.’s key
executives.

“Notice” has the meaning set forth in Section 14.2 of this Agreement.

“Party” has the meaning set forth in the preamble to this Agreement.

“Prospectus” means the prospectus dated May 28, 2014, as amended or supplemented
from time to time, filed by the Company pursuant to Rule 424 promulgated under
the Securities Act of 1933, as amended.

“Purchase Agreement” means that certain Equity Purchase Agreement, dated as of
September 30, 2014, by and between ARC Properties Operating Partnership, L.P.
and RCS Capital Corporation.

“Sub-advisor” has the meaning set forth in the preamble to this Agreement.

Article 2

Appointment

The Advisor, pursuant to its authority to engage a duly qualified and licensed
Person in the performance of its duties under the Advisory Agreement pursuant to
Section 2.02 of the Advisory Agreement, hereby appoints the Sub-advisor to serve
as the Sub-advisor for the Company. The Sub-advisor hereby accepts such
appointment. Subject to the supervision of, the Advisor and the Board, the
Sub-advisor agrees to perform the duties of the Advisor set forth in Sections
2.02(a), (b), (e) (as it relates to the Assets), (f) , (g) (as it relates to the
Assets), (h) (as it relates to the Assets), (j), (m), (s), (u), (w), (x) and
(z) of the Advisory Agreement and to assist the Advisor in the performance of
the duties set forth in Section 2.02(k), (p), (q), (r), (v) and (y) of the
Advisory Agreement, all on the terms and subject to the conditions set forth in
this Agreement.

 

2



--------------------------------------------------------------------------------

Article 3

Duties of the Sub-advisor

Under the Advisory Agreement, the Advisor is responsible for using its
commercially reasonable best efforts to present to the Company potential
investment opportunities consistent with the investment objectives and policies
of the Company as determined and adopted from time to time by the Board and
managing and supervising the operations and administration of the Company’s
Assets. Consistent with Article 2 hereof and, subject to the Investment
Allocation Agreement, the Sub-advisor undertakes to use commercially reasonable
best efforts to present investment opportunities to the Company consistent with
the investment objectives and policies of the Company as determined and adopted
from time to time by the Board and to manage and supervise the operations and
administration of the Company’s Assets. Subject to the limitations set forth in
this Agreement and the Advisory Agreement, consistent with the provisions of the
Articles of Incorporation and Bylaws and subject to the supervision of the
Advisor and the continuing and exclusive authority of the Board over the
supervision of the Company, the Sub-advisor shall, either directly or by
engaging an Affiliate, perform, and assist the Advisor in the performance of,
the duties under the Advisory Agreement set forth in Article 2 of this
Agreement, which duties are incorporated herein by reference as if fully set
forth herein. In the event that the Sub-advisor engages a third party to perform
the services that the Advisor has engaged Sub-advisor to perform pursuant to
this Agreement, such third party shall be compensated by the Sub-advisor out of
the fees it received pursuant to Article 5 of this Agreement; provided, however
that third-party property management fees payable by tenants of a property,
including amounts payable to affiliates of the Sub-advisor, may be charged to
and paid by such tenant and will not reduce the fees paid to the Sub-advisor.

Article 4

Authority and Certain Activities of Sub-advisor

To the same extent as the Advisor and subject to the supervision of the Advisor
and the Board, the Sub-advisor shall have the authority to enter into contracts
in the name of the Company to the extent set forth in Section 2.02 of the
Advisory Agreement in connection with the performance of its duties under
Article 2, shall have the authority set forth in Section 2.03 of the Advisory
Agreement, shall have the authority to establish and maintain bank accounts as
set forth in Section 2.04 of the Advisory Agreement with respect to the Assets,
shall maintain books and records for the Company with respect to the Assets as
set forth in Section 2.05 of the Advisory Agreement, and shall abide by the
limitations of Section 2.06 of the Advisory Agreement, all of which are
incorporated herein by reference as if fully set forth herein. The Advisor
hereby grants to the Sub-Advisor, to the extent of any proprietary interest the
Advisor or its Affiliates may have in any of the names “Cole” or any derivative
thereof a non-transferable, non-assignable, non-exclusive, royalty-free right
and license to use the name “Cole” or any derivative thereof solely in
connection with providing services hereunder until the expiration or termination
of this Agreement.

 

3



--------------------------------------------------------------------------------

Article 5

Compensation

As compensation for the services provided pursuant to this Agreement, the
Advisor shall pay to Sub-advisor, solely out of payments received by Advisor
from the Company under the Advisory Agreement, simultaneously with the payment
by the Company to the Advisor:

 

5.1 Fees. 50% of any Fees paid to the Advisor pursuant to Section 3.01 in
whatever form payable by the Company; provided, however that, during the
calendar month and calendar year in which this Agreement is executed, the
Sub-Advisor shall be entitled to 100% of the Advisory Fee and 100% Performance
Fee for such calendar month and calendar year, respectively, prorated for the
number of days elapsed since the beginning of such month and year until the date
hereof and 50% of the balance of the Advisory Fee and Performance fee payable
for such month and year after subtracting such prorated amount from the total
Advisory Fee and Performance Fee payable.

 

5.2 Expense Reimbursements. Subject to Article 6 of this Agreement and
Section 3.04 of the Advisory Agreement, the Advisor shall reimburse Sub-advisor
to the extent the Advisor receives reimbursement from the Company for the
following expenses of the Sub-advisor to the extent they are actually incurred
by the Sub-advisor in connection with the services the Sub-advisor provides
pursuant to this Agreement; provided, however that in each case the
reimbursement is permitted under the Advisory Agreement and Prospectus and such
reimbursements shall be determined consistent with past practice:

 

  (A) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets in an amount up to 0.5% of the Contract Purchase Price,
including such expenses incurred related to assets pursued or considered but not
ultimately acquired by the Company, subject to limitations set forth in the
Advisory Agreement and the Articles of Incorporation;

 

  (B) The actual cost incurred by the Sub-advisor of goods, services and
materials used by the Company and obtained from Persons not affiliated with the
Sub-advisor, other than Acquisition Expenses, including property management and
leasing services;

 

  (C) Expenses of managing and operating Assets and Other Investments owned by
the Company, whether payable to an Affiliate of the Company or the Sub-advisor,
including wages and salaries and other personnel-related expenses, unless
otherwise waived, in whole or in part, by the Sub-advisor or the Affiliate in
its sole discretion, of all on-site and off-site employees of the Sub-advisor or
the Affiliate who are engaged in the operation, management, maintenance and
leasing or access control of the Asset, or to a non-affiliated Person;

 

4



--------------------------------------------------------------------------------

  (D) Reimbursement for administrative service expenses of the Sub-advisor,
including all costs and expenses incurred by the Sub-advisor in fulfilling its
duties under the Sub-advisory Agreement, provided, however that the
reimbursement of the Advisor and the Sub-advisor for administrative service
expenses, in each case, shall not be greater than 50% of the amounts permitted
by the Advisory Agreement. Such costs and expenses may include reasonable wages
and salaries and other personnel-related expenses of all employees of the
Sub-advisor or its Affiliates who are engaged in the management, administration
and operations and marketing of the Company and its Assets, with respect to the
Sub-advisor who are engaged in the management, administration and operations of
the Company’s Assets and shall include taxes, insurance and benefits relating to
such employees, and legal, travel and other out-of-pocket expenses which are
directly related to their services provided under this Agreement, provided,
however that the Sub-advisor shall not be reimbursed for salaries and benefits
paid to persons who are executive officers of the Company, nor shall the Company
pay personnel costs in connection with services for which the Advisor or
Sub-advisor receives an Acquisition Fee or Disposition Fee; and

 

  (E) To the extent that the Sub-advisor or its Affiliates are requested and
authorized in writing to provide any services in connection with the formation
of the Company and the qualification and registration of an Offering, and the
marketing and distribution of Shares, the Sub-advisor shall, subject to
Section 6.1, be entitled to reimbursement out of reimbursements paid by the
Company to the Advisor for Organization and Offering Expenses.

Notwithstanding anything to the contrary contained in this Article 5:

 

  (i) All Acquisition Fees and Acquisition Expenses payable in connection with
those certain Assets separately disclosed in writing prior to the date of the
Purchase Agreement, with respect to which Sub-advisor represents that a purchase
agreement or letter of intent has been executed shall be paid to the Sub-advisor
and the Advisor shall not be entitled to any Acquisition Fees or Acquisition
Expenses with respect to such Assets;

 

  (ii) All expenses incurred by the Advisor incurred prior to the date of this
Agreement shall be treated as expenses of the Sub-Advisor for purposes of this
Agreement; and

 

  (iii) All expenses incurred by the Sub-advisor under the Interim Sub-advisory
Agreement between the Advisor and a subsidiary of RCS Capital Corporation, shall
be treated as expenses of the Advisor for purposes of this Agreement.

 

5



--------------------------------------------------------------------------------

Article 6

Allocation of Expense Reimbursements

 

6.1 O&O Expense Reimbursements. All Organization and Offering Expense
reimbursements received from the Company, to the extent that they are less than
the full amount of Organization and Offering Expense reimbursements due to the
Advisor and the Sub-advisor, will be apportioned between the Advisor and
Sub-advisor pro rata based on the amount of such Organization and Offering
Expenses reimbursements due each that relate to the period commencing on the
date of this Agreement and ending as of the date of the reimbursement; provided,
however that within 50 days after the end of the month in which the Offering
terminates, the Sub-advisor shall reimburse the Advisor the Sub-advisor’s pro
rata share of reimbursements to the Company by the Advisor (based on its pro
rata share of reimbursements received from the Company as so determined)
pursuant to Section 3.02(a) of the Advisory Agreement for Organization and
Offering Expenses reimbursed by the Company to the extent that such
reimbursements by the Company exceed 15.0% of the Gross Proceeds raised in the
completed Offering.

 

6.2 All Other Expense Reimbursements. All expense reimbursements will be
apportioned between the Advisor and Sub-advisor pro rata based on the amount of
such expense reimbursements due each that relate to the period commencing on the
later of the date of this Agreement or the beginning of the applicable quarter
to which such reimbursable expense relates and ending as of the date of the
reimbursement; provided, however that the Sub-advisor shall repay the Advisor
its pro rata share (as so determined) of any Excess Amount that the Advisor is
required to repay the Company pursuant to Section 3.04 of the Advisory
Agreement.

 

6.3 Review of Expenses. Within 35 days of the end of each month in the case of
expenses other than Organization and Offering Expenses and 10 days of the end of
each month in the case of Organization and Offering Expenses, each Party shall
provide the other Party with a detailed statement of such Party’s aggregate
expenses (including a specific statement of Operating Expenses) other than
Organization and Offering Expenses and a statement of such Party’s aggregate
Organization and Offering Expenses, respectively, incurred during such month for
the purpose of the Parties’ jointly reviewing such expenses against applicable
caps and limitations set forth in the Advisory Agreement and preparing the
statements required under Section 3.04(c) and (d) of the Advisory Agreement.

Article 7

Advisor’s Responsibilities

The Advisor shall be solely responsible for all services to the Company under
the Advisory Agreement other than the services covered by Article 3 of this
Agreement and

 

6



--------------------------------------------------------------------------------

shall bear any expenses related thereto required to be borne by the Advisor or
its Affiliates and shall be entitled to reimbursement for all expenses related
thereto, to the extent permitted under the Advisory Agreement and the
Prospectus. The Sub-advisor shall have no responsibility or obligation in
connection with providing such services to the Company or any expenses related
thereto.

Article 8

Relationship of Sub-advisor and Advisor and their Affiliates;

Other Activities of the Advisor and Sub-advisor

 

8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor or Sub-advisor from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or Sub-advisor, respectively, or any of
their Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, member, partner, employee or equityholder of the
Advisor or Sub-advisor or their Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other Person. Each of
the Advisor and the Sub-advisor shall promptly disclose to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, that creates or which would reasonably result in a conflict of
interest between its obligations to the Company and its obligations to or its
interest in any other Persons. Nothing in this Section 8.1 shall derogate any
restrictions imposed indirectly on the Sub-advisor as set forth in the
Non-Competition Agreement.

 

8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

 

8.3 Advisor and Sub-advisor Meetings. The Parties shall meet on a regular basis
(frequency to be determined) to discuss and consult with one another regarding
the Company and its assets and opportunities. The Parties will provide each
other information regarding the operations and acquisitions of the Company as
reasonably requested by the other. Each of Advisor and Sub-advisor shall have
direct access to the books and records of the Company and of each attorney,
accountant, servicer and other contracting party of the Company (except to the
extent such attorney represents either Party with respect to this Agreement).

 

7



--------------------------------------------------------------------------------

8.4 Investment Opportunities and Allocation. Subject to Article 3 of this
Agreement, Sub-advisor’s obligations with respect to offering investment
opportunities to the Company shall be governed by the Investment Allocation
Agreement, which cannot be amended or modified without the written consent of
the Advisor.

 

8.5 Prospectus Guidance. Each of the Advisor and Sub-advisor has read and will
abide by the Prospectus with respect to the Company’s investment objectives,
targeted assets and investment restrictions, targeted markets, leverage,
distribution policy, and investor profile except to the extent directed by the
Board.

Article 9

Other Agreements

 

9.1 The Advisor shall not agree to any amendment to the Advisory Agreement or
waive any provision thereof without the prior written consent of the
Sub-advisor.

 

9.2 The Sub-advisor shall use its commercially reasonable efforts to cooperate
with the Advisor to provide an orderly transfer and transition of services upon
the expiration or earlier termination of this Agreement and shall provide any
and all documents, reports and materials belonging or related to the services
provided to the Advisor hereunder, including any and all other documents,
reports and materials otherwise belonging or related to the Advisor or the
Company. Furthermore, the Sub-advisor will, whenever and as reasonably
requested, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered any documents that may be necessary to transition
efficiently any services covered under this Agreement.

 

9.3 The Advisor shall have the right, but not the obligation, upon request and
during normal business hours, to meet with key personnel and/or other executive
level employees of the Sub-advisor on an ongoing and regular basis to provide
feedback and input regarding the performance of the Sub-advisor’s services
hereunder

 

9.4 The Sub-advisor shall maintain appropriate records of all its activities
hereunder and shall, at the Advisor’s election, provide copies of such records
to the Company or make such records available for inspection and duplication by
the Company, its counsel, auditors and authorized agents, upon notice from the
Advisor.

 

9.5 The Sub-advisor will utilize the Advisor’s accounting system in connection
with performing such duties, or a system mutually agreed to between Advisor and
Sub-advisor.

Article 10

Representations and Warranties

 

10.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:

 

  (A) Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;

 

8



--------------------------------------------------------------------------------

  (B) Such Party has full power and authority to enter into this Agreement and
to conduct its business to the extent contemplated in this Agreement;

 

  (C) This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the valid and legally binding agreement of such Party,
enforceable in accordance with its terms against such Party, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws relating to creditors’ rights generally, and by general equitable
principles;

 

  (D) The execution and delivery of this Agreement by such Party and the
performance of its duties and obligations hereunder do not result in a breach of
any of the terms, conditions or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, credit agreement, note or other evidence
of indebtedness, or any lease or other agreement, or any license, permit,
franchise or certificate to which such Party is a party or by which it is bound
or to which its properties are subject or require any authorization or approval
under or pursuant to any of the foregoing, or violate any statute, regulation,
law, order, writ, injunction, judgment or decree to which such Party is subject;

 

  (E) To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or qualification with, any court or governmental
authority on the part of such Party is required for the execution and delivery
of this Agreement by such Party and the performance of its obligations and
duties hereunder and such execution, delivery and performance shall not violate
any other agreement to which such Party is bound; and

 

  (F) Such Party is duly qualified and licensed to do and perform all acts and
receive all fees as contemplated by this Agreement and the Advisory Agreement.

Article 11

Term and Termination of the Agreement

 

11.1 Term. This Agreement shall have an initial term ending November 30, 2014
and shall be automatically renewed for an unlimited number of successive
one-year terms upon renewal of the Advisory Agreement. This Agreement shall be
co-terminus with the Advisory Agreement.

 

11.2 Termination. Subject to last sentence of Section 11.1:

 

  (A)

This Agreement may be terminated by the Advisor, if the Sub-advisor materially
breaches this Agreement; provided, however, that the

 

9



--------------------------------------------------------------------------------

  Sub-advisor shall have 30 calendar days after the receipt of notice of such
breach from the Advisor to cure such breach or, if such material breach is not
of a nature that can be remedied within such period, the Sub-advisor does not
diligently take all reasonable steps to cure such breach and does not cure such
breach within 60 days;

 

  (B) This Agreement may be terminated by the Advisor, as a result of any fraud,
criminal conduct, gross negligence or willful misconduct by Sub-advisor or any
Affiliate thereof in the performance of their respective duties hereunder;
provided, however, that the Sub-advisor does not cure any such act within 30
calendar days after the receipt of notice of such act (or at such later time as
may be stated in the notice) from the Advisor;

 

  (C) This Agreement may be terminated by the Sub-advisor, if the Advisor
materially breaches this Agreement; provided, however, that the Advisor shall
have 30 calendar days after the receipt of notice of such breach from the
Sub-advisor to cure such breach or, if such material breach is not of a nature
that can be remedied within such period, the Advisor does not diligently take
all reasonable steps to cure such breach and does not cure such breach within 60
days;

 

  (D) This Agreement may be terminated by the Sub-advisor, as a result of any
fraud, criminal conduct, gross negligence or willful misconduct by the Advisor
or any Affiliate thereof in the performance of their respective duties hereunder
or under the Advisory Agreement; provided, however, that the Advisor does not
cure any such act within 30 calendar days after the receipt of notice of such
act (or at such later time as may be stated in the notice) from the Sub-advisor;

 

  (E) This Agreement may be terminated by either Party, if the other Party
(1) commences a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, (2) consents to the entry of an
order for relief in an involuntary case under any such law, (3) consents to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law; or

 

  (F) This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect has been commenced against the other Party, and such case
has not been dismissed within 60 days after the commencement thereof; or (2) a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) has been appointed for the other Party or has taken possession of the
other Party or any substantial part of its property, and such appointment has
not been rescinded or such possession has not been relinquished within 60 days
after the occurrence thereof.

 

10



--------------------------------------------------------------------------------

11.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 9, 11, 13
and 14 shall survive termination of this Agreement.

 

11.4 Sub-advisor’s Obligations on Termination and Obligations. After termination
of this Agreement, the Sub-advisor shall have the responsibilities to the same
extent as the Advisor as set forth in Section 4.03 of the Advisory Agreement.

Article 12

Assignment

This Agreement shall not be assigned by the Sub-advisor, except that this
Agreement may be assigned by the Sub-advisor to an Affiliate of the Sub-advisor
with the consent of the Advisor, such consent not to be unreasonably withheld,
conditioned or delayed. This Agreement shall not be assigned by the Advisor
without the consent of the Sub-advisor; provided, however, this Agreement may be
assigned without the consent of the Sub-advisor to a permitted assignee of the
Advisor under the Advisory Agreement in connection with such a permitted
assignment of the Advisory Agreement by the Advisor.

Article 13

Indemnification and Limitation of Liability

The Advisor shall indemnify and hold harmless the Sub-advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Sub-advisor becomes subject to or
liable (1) that are related to or a result of the performance of, or failure to
perform, services by the Advisor which are required to be performed by it under
this Agreement or under the Advisory Agreement or (2) by reason of actions or
inactions of the Advisor (except in each case to the extent that such
performance or failure to perform or action or inaction results from any
performance or failure to perform services by Sub-advisor under this Agreement).

The Sub-advisor shall indemnify and hold harmless the Advisor from and against
any and all losses, claims, damages, liabilities, joint or several, expenses
(including, without limitation, reasonable attorneys’ fees and other legal fees
and expenses), judgments, fines, settlements, and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, that the Advisor becomes subject to or liable,
including as a result of claims asserted against it for breach of or
indemnification under the Advisory Agreement, (1) that are related to or a
result of the performance of, or failure to perform, services by Sub-advisor
under this Agreement or (2) by reason of actions or inactions of the Sub-advisor
or its Affiliates or the

 

11



--------------------------------------------------------------------------------

Advisor is required to indemnify the Company or Cole Real Estate Income Strategy
(Daily NAV) Operating Partnership, LP under Section 5.02 of the Advisory
Agreement as a result of any action or inaction by Sub-advisor under this
Agreement.

Article 14

Miscellaneous

 

14.1 Reaffirmation of Advisory Agreement. Sub-advisor shall use, and shall cause
its Affiliates to use, commercially reasonable best efforts to assist Advisor in
obtaining the reaffirmation or renewal by the Company, or causing the
reaffirmation or renewal by the Company, of the Advisory Agreement.

 

14.2 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be
(a) delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this
Section 14.2), (c) sent by a nationally-recognized overnight courier service, or
(d) sent by certified or registered mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

To the Advisor:

Cole Real Estate Income Strategy (Daily NAV) Advisors, LLC

2325 E. Camelback Road, Suite 1100

Phoenix, Arizona 85016

Attention: President

with a copy to (which shall not constitute Notice):

Duane Morris LLP

30 South 17th Street

Philadelphia, Pennsylvania 19103

Attention: Darrick M. Mix, Esq. and Chad J. Rubin, Esq.

Facsimile: (215) 405-2906

To the Sub-advisor:

[ARCP Sub-advisor]

405 Park Avenue, 15th Floor

New York, New York 10022

Attention: Richard Silfen

 

12



--------------------------------------------------------------------------------

with a copy to (which shall not constitute Notice):

Weil, Gotshal and Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Michael Aiello, Esq. and Matthew Gilroy, Esq.

Facsimile: (212) 310-8007

Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 14.2. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).

 

14.3 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.

 

14.4 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

14.5 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

14.6 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. In all events, nothing contained
herein shall be read, construed, interpreted or applied in any manner that
prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.

 

14.7 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

14.8 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

13



--------------------------------------------------------------------------------

14.9 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

14.10 Counterparts. This Agreement may be executed with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any Party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterpart signature pages or counterparts
hereof, individually or taken together, shall bear the signatures of all of the
Parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.

Signature page follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

COLE REAL ESTATE INCOME STRATEGY (DAILY NAV) ADVISORS, LLC By:

 

Name: [ARCP Sub-advisor] By:

 

Name:

Signature Page to Sub-advisory Agreement between Cole Real Estate Income
Strategy

(Daily NAV) Advisors, LLC and [ARCP Sub-advisor]